 


116 HR 7617 : Defense, Commerce, Justice, Science, Energy and Water Development, Financial Services and General Government, Labor, Health and Human Services, Education, Transportation, Housing, and Urban Development Appropriations Act, 2021
U.S. House of Representatives
2020-08-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB 
116th CONGRESS 2d Session 
H. R. 7617 
IN THE SENATE OF THE UNITED STATES 
 
August 12, 2020 
Received; read twice and referred to the Committee on Appropriations 
 

AN ACT 
Making appropriations for the Department of Defense for the fiscal year ending September 30, 2021, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Defense, Commerce, Justice, Science, Energy and Water Development, Financial Services and General Government, Labor, Health and Human Services, Education, Transportation, Housing, and Urban Development Appropriations Act, 2021. 2.References to ActExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
3.References to Report 
(a)Any reference to a report accompanying this Act contained in division A of this Act shall be treated as a reference to House Report 116–453. The effect of such Report shall be limited to division A and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division A. (b)Any reference to a report accompanying this Act contained in division B of this Act shall be treated as a reference to House Report 116–455. The effect of such Report shall be limited to division B and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division B. 
(c)Any reference to a report accompanying this Act contained in division C of this Act shall be treated as a reference to House Report 116–449. The effect of such Report shall be limited to division C and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division C. (d)Any reference to a report accompanying this Act contained in division D of this Act shall be treated as a reference to House Report 116–456. The effect of such Report shall be limited to division D and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division D. 
(e)Any reference to a report accompanying this Act contained in division E of this Act shall be treated as a reference to House Report 116–450. The effect of such Report shall be limited to division E and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division E. (f)Any reference to a report accompanying this Act contained in division F of this Act shall be treated as a reference to House Report 116–452. The effect of such Report shall be limited to division F and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, division F. 
4.Availability of Funds 
(a)Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. (b)Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
ADepartment of Defense Appropriations Act, 2021 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, for military functions administered by the Department of Defense and for other purposes, namely: IMILITARY PERSONNELMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $44,936,603,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $33,757,999,000 (reduced by $2,000,000) (increased by $2,000,000).Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $14,534,551,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $32,675,965,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 7038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $5,025,216,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,223,690,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $857,394,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,179,763,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $8,639,005,000 (increased by $10,000,000) (reduced by $10,000,000).National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,525,466,000. IIOperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $40,424,428,000 (increased by $500,000) (reduced by $5,000,000) (increased by $2,000,000) (reduced by $1,000,000) (increased by $1,000,000): Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, navyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $49,248,117,000 (reduced by $1,500,000) (increased by $2,000,000) (reduced by $1,000,000) (increased by $1,000,000): Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $7,512,336,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $33,595,328,000 (increased by $2,000,000) (reduced by $20,000,000) (increased by $10,000,000): Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, space forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Space Force, as authorized by law, $2,498,544,000 (reduced by $5,000,000) (reduced by $2,000,000).Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $38,967,817,000 (reduced by $7,700,000) (reduced by $4,000,000) (reduced by $3,000,000) (increased by $3,000,000) (reduced by $2,500,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $4,000,000) (reduced by $500,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $7,000,000) (reduced by $31,306,000) (reduced by $4,000,000) (reduced by $382,084,000) (increased by $382,084,000) (reduced by $4,000,000) (reduced by $4,000,000) (reduced by $2,000,000) (reduced by $5,000,000) (increased by $5,000,000) (reduced by $20,000,000) (reduced by $2,000,000) (increased by $2,000,000) (reduced by $5,000,000) (reduced by $1,000,000) (reduced by $15,000,000) (reduced by $6,000,000) (reduced by $2,500,000) (increased by $2,500,000) (reduced by $10,000,000) (reduced by $5,000,000) (reduced by $10,000,000): Provided, That not more than $6,859,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $48,000,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $4,500,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $17,732,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That of the funds provided under this heading, $659,225,000 (reduced by $5,000,000) (increased by $5,000,000), of which $164,806,000 to remain available until September 30, 2022, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs; of which not less than $30,000,000 shall be available for International Security Cooperation Programs with countries in the United States Africa Command area of responsibility; of which not less than $130,000,000 shall be available for International Security Cooperation Programs with countries in the United States Southern Command area of responsibility; and not to exceed $21,814,000 shall be for Defense Security Cooperation Agency headquarters expenses: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing and not fewer than 15 days prior to obligating funds for International Security Cooperation Programs: Provided further, That the Secretary of Defense shall provide quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on the use and status of funds provided under this heading: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,004,717,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,155,746,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $322,706,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,300,284,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $7,611,147,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,853,942,000.United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $15,211,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $264,285,000 (reduced by $5,000,000) (reduced by $10,000,000), to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $404,250,000, to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $509,250,000, to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental Restoration, Defense-Wide(including transfer of funds)For the Department of Defense, $19,952,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $288,750,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $147,500,000, to remain available until September 30, 2022: Provided, That such amounts shall not be subject to the limitation in section 407(c)(3) of title 10, United States Code.Cooperative threat reduction accountFor assistance, including assistance provided by contract or by grants, under programs and activities of the Department of Defense Cooperative Threat Reduction Program authorized under the Department of Defense Cooperative Threat Reduction Act, $360,190,000, to remain available until September 30, 2023.department of defense acquisition workforce development accountFor the Department of Defense Acquisition Workforce Development Account, $198,501,000, to remain available for obligation until September 30, 2021: Provided, That no other amounts may be otherwise credited or transferred to the Account, or deposited into the Account, in fiscal year 2021 pursuant to section 1705(d) of title 10, United States Code. IIIProcurementAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,503,013,000 (increased by $5,500,000), to remain available for obligation until September 30, 2023.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,419,333,000, to remain available for obligation until September 30, 2023.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,696,263,000, to remain available for obligation until September 30, 2023.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,789,898,000, to remain available for obligation until September 30, 2023.Other procurement, armyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $8,453,422,000 (reduced by $5,500,000) (reduced by $17,160,000) (increased by $17,160,000) (increased by $5,000,000), to remain available for obligation until September 30, 2023.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $17,710,109,000 (increased by $10,000,000), to remain available for obligation until September 30, 2023.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $4,378,594,000, to remain available for obligation until September 30, 2023.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $795,134,000 (increased by $5,000,000), to remain available for obligation until September 30, 2023.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows:Columbia Class Submarine, $2,862,179,000;Columbia Class Submarine (AP), $1,123,175,000; Carrier Replacement Program (CVN–80), $904,800,000; Carrier Replacement Program (CVN–81), $1,606,432,000; Virginia Class Submarine, $4,603,213,000; Virginia Class Submarine (AP), $2,173,187,000;  CVN Refueling Overhauls, $1,878,453,000; CVN Refueling Overhauls (AP), $17,384,000;  DDG–1000 Program, $78,205,000; DDG–51 Destroyer, $2,931,245,000; DDG–51 Destroyer (AP), $29,297,000; FFG–Frigate, $1,053,123,000; LPD Flight II, $1,155,801,000; TAO Fleet Oiler, $20,000,000;  Towing, Salvage, and Rescue Ship, $157,790,000;  LCU 1700, $87,395,000; Service Craft, $244,147,000; LCAC SLEP, $56,461,000;For COVID–19 recovery for second, third, and fourth tier suppliers, $100,000,000;For outfitting, post delivery, conversions, and first destination transportation, $806,539,000; and  Completion of Prior Year Shipbuilding Programs, $369,112,000. In all: $22,257,938,000, to remain available for obligation until September 30, 2025: Provided, That additional obligations may be incurred after September 30, 2025, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards: Provided further, That funds appropriated or otherwise made available by this Act for Columbia Class Submarine (AP) may be available for the purposes authorized by subsection (f), (g), (h) or (i) of section 2218a of title 10, United States Code, only in accordance with the provisions of the applicable subsection.Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $9,986,796,000 (reduced by $5,000,000) (increased by $5,000,000), to remain available for obligation until September 30, 2023: Provided, That such funds are also available for the maintenance, repair, and modernization of Pacific Fleet ships under a pilot program established for such purposes.Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $2,693,354,000 (increased by $31,306,000), to remain available for obligation until September 30, 2023.Aircraft procurement, air forceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $19,587,853,000 (increased by $5,000,000), to remain available for obligation until September 30, 2023.Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,249,157,000, to remain available for obligation until September 30, 2023.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $609,338,000, to remain available for obligation until September 30, 2023.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $23,603,470,000 (reduced by $5,000,000), to remain available for obligation until September 30, 2023.Procurement, space forceFor construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,289,934,000, to remain available for obligation until September 30, 2023.Procurement, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,418,220,000, to remain available for obligation until September 30, 2023.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, and 4533), $191,931,000, to remain available until expended. IVResearch, development, test and evaluationResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $13,126,499,000 (reduced by $5,000,000) (reduced by $5,000,000) (increased by $4,000,000) (increased by $5,000,000) (increased by $4,000,000) (increased by $5,000,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $3,000,000) (reduced by $3,000,000) (increased by $4,000,000) (reduced by $5,000,000) (increased by $5,000,000) (reduced by $4,000,000) (increased by $4,000,000), to remain available for obligation until September 30, 2022.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,165,874,000 (increased by $7,700,000) (increased by $2,500,000) (increased by $1,500,000) (increased by $5,000,000) (increased by $4,000,000), to remain available for obligation until September 30, 2022: Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $36,040,609,000 (increased by $5,000,000) (reduced by $250,000) (increased by $250,000) (reduced by $2,500,000) (increased by $2,500,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $5,000,000) (increased by $20,000,000), to remain available for obligation until September 30, 2022.Research, development, test and evaluation, space forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $10,187,840,000 (increased by $4,000,000), to remain available until September 30, 2022.Research, development, test and evaluation, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $24,617,177,000 (increased by $5,000,000) (increased by $5,000,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $5,000,000) (increased by $5,000,000) (reduced by $5,000,000) (increased by $2,000,000) (reduced by $3,000,000) (increased by $3,000,000) (increased by $20,000,000) (increased by $5,000,000) (increased by $1,000,000) (increased by $15,000,000) (increased by $5,000,000) (reduced by $5,000,000) (reduced by $3,000,000) (increased by $3,000,000), to remain available for obligation until September 30, 2022.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $210,090,000, to remain available for obligation until September 30, 2022. VRevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds, $1,348,910,000. 
VIOther department of defense programsDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $33,297,902,000 (increased by $5,000,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $10,000,000) (increased by $2,000,000) (reduced by $4,000,000) (increased by $4,000,000) (increased by $7,400,000) (reduced by $7,400,000); of which $31,097,781,000 (reduced by $4,500,000) (reduced by $5,000,000) (reduced by $5,000,000) (increased by $5,000,000), shall be for operation and maintenance, of which not to exceed 1 percent shall remain available for obligation until September 30, 2022, and of which up to $16,024,715,000 may be available for contracts entered into under the TRICARE program; of which $557,896,000, to remain available for obligation until September 30, 2023, shall be for procurement; and of which $1,642,225,000 (increased by $4,500,000) (increased by $5,000,000) (increased by $5,000,000) (increased by $10,000,000) (increased by $2,000,000), to remain available for obligation until September 30, 2022, shall be for research, development, test and evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $1,020,500,000 (increased by $4,500,000) (increased by $5,000,000) (increased by $5,000,000) (increased by $10,000,000) (increased by $2,000,000) shall be made available to the United States Army Medical Research and Development Command to carry out the congressionally directed medical research programs: Provided further, That the Secretary of Defense shall submit to the Congressional defense committees quarterly reports on the current status of the deployment of the electronic health record: Provided further, That the Secretary of Defense shall provide notice to the Congressional defense committees not later than 10 business days after delaying the proposed timeline of such deployment if such delay is longer than 1 week: Provided further, That the Comptroller General of the United States shall perform quarterly performance reviews of such deployment.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $889,500,000, of which $106,691,000 shall be for operation and maintenance, of which no less than $51,009,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $22,235,000 for activities on military installations and $28,774,000, to remain available until September 30, 2022, to assist State and local governments; $616,000 shall be for procurement, to remain available until September 30, 2023, of which not less than $616,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $782,193,000, to remain available until September 30, 2022, shall be for research, development, test and evaluation, of which $775,699,000 shall only be for the Assembled Chemical Weapons Alternatives program.Drug interdiction and counter-Drug Activities, defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $746,223,000, of which $421,029,000 shall be for counter-narcotics support; $123,704,000 (reduced by $4,000,000) (increased by $4,000,000) shall be for the drug demand reduction program; $195,979,000 (reduced by $4,000,000) (increased by $4,000,000) shall be for the National Guard counter-drug program; and $5,511,000 shall be for the National Guard counter-drug schools program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act: Provided further, That funds appropriated under this heading for counter-narcotics support may only be transferred 15 days following written notification to the congressional defense committees. Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $387,696,000, of which $385,740,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; of which $858,000, to remain available for obligation until September 30, 2023, shall be for procurement; and of which $1,098,000, to remain available until September 30, 2022, shall be for research, development, test and evaluation. VIIRelated agenciesCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $619,728,000. VIIIGeneral provisions 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds) 8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer not to exceed $1,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations of the House of Representatives and the Senate for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2021: Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. (b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2021: Provided, That the report shall include— (1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and (3)an identification of items of special congressional interest. 
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: Provided, That this subsection shall not apply to transfers from the following appropriations accounts:Environmental Restoration, Army;Environmental Restoration, Navy;Environmental Restoration, Air Force;Environmental Restoration, Defense-Wide; andEnvironmental Restoration, Formerly Used Defense Sites.(TRANSFER OF FUNDS) 8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; (2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; 
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and (4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract. 
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 8012. (a)During the current fiscal year, the civilian personnel of the Department of Defense may not be managed on the basis of any constraint or limitation in terms of man years, end strength, full-time equivalent positions, or maximum number of employees, but are to be managed primarily on the basis of, and in a manner consistent with— 
(1)the total force management policies and procedures established under section 129a of title 10, United States Code; (2)the workload required to carry out the functions and activities of the Department; and 
(3)the funds made available to the Department for such fiscal year. (b)None of the funds appropriated by this Act may be used to reduce the civilian workforce programmed full time equivalent levels absent the appropriate analysis of the impacts of these reductions on workload, military force structure, lethality, readiness, operational effectiveness, stress on the military force, and fully burdened costs. 
(c)None of the funds appropriated by this Act may be used for term or temporary hiring authorities for enduring functions. (d)A projection of the number of full-time equivalent positions shall not be considered a constraint or limitation for purposes of subsection (a) and reducing funding for under-execution of such a projection shall not be considered managing based on a constraint or limitation for purposes of such subsection. 
(e)The fiscal year 2022 budget request for the Department of Defense, and any justification material and other documentation supporting such request, shall be prepared and submitted to Congress as if subsections (a) and (b) were effective with respect to such fiscal year. (f)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army.(transfer of funds) 
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protégé Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protégé Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the Service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: Provided, That, in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered. 
8018.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 8019.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 
8020.In addition to the funds provided elsewhere in this Act, $25,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8021.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 8022.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8023. 
(a)The Secretary of Defense shall notify the congressional defense committees in writing not more than 15 days after the receipt of any contribution of funds received from the government of a foreign country for any purpose relating to the stationing or operations of the United States Armed Forces. (b)Any notification submitted under subsection (a) shall include the amount of the contribution; the purpose for which such contribution was made; and the authority under which such contribution was accepted by the Secretary of Defense. 
(c)The Secretary of Defense shall, not fewer than 15 days prior to obligating funds received pursuant to subsection (a), submit to the congressional defense committees in writing a notification of the details of any such obligation, including— (1)the total amount of such contributions and the date received; 
(2)the account or accounts to which such contributions were deposited and may be subsequently transferred; (3)a description of the purpose for which such contributions were made; any contributions expected in future years from the foreign country; any agreement or memorandum of understanding between the United States and such country relating to such contributions; and any associated in-kind contributions;  
(4)the planned use of such contributions, including whether such contributions would support existing or new stationing or operations of the United States Armed Forces; and  (5)a list of any additional congressional action or notification (other than the notification required by this section) needed prior to the obligation or expenditure of such contributions. 
(d)Nothing in this section may be construed to authorize the Secretary to accept contributions from a foreign country. 8024. (a)Of the funds made available in this Act, not less than $56,205,000 shall be available for the Civil Air Patrol Corporation, of which— 
(1)$43,205,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs; (2)$11,200,000 shall be available from Aircraft Procurement, Air Force; and 
(3)$1,800,000 shall be available from Other Procurement, Air Force for vehicle procurement. (b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 
8025. 
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. (b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. 
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during the current fiscal year may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings not located on a military installation, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. (d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2021, not more than 6,110 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That, of the specific amount referred to previously in this subsection, not more than 1,148 staff years may be funded for the defense studies and analysis FFRDCs: Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program and the Military Intelligence Program. 
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2022 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. (f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby increased by $21,834,000: Provided, That this subsection shall not apply to appropriations for the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). 
8026.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8027.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 8028.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8029. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2021. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreements Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8030.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 8031. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian Tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian Tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian Tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian Tribe means any recognized Indian Tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 5131). 8032.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8033.Up to $14,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the United States Indo-Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
8034.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States. 
8035. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. (b)The fiscal year 2022 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2022 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2022 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 
8036.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2022: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2022: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for the construction, improvement, or alteration of facilities, including leased facilities, to be used primarily by personnel of the intelligence community shall remain available until September 30, 2023. 
8037.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to Tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 8038. (a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. 
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. (c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 
8039. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— (1)to establish a field operating agency; or 
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. (b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. 
(c)This section does not apply to— (1)field operating agencies funded within the National Intelligence Program; 
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; (3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or 
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities. 8040. (a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; (2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or (B)$10,000,000; and 
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— (A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. (b) (1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); (B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or 
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian Tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). (2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. 
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities. (RESCISSIONS)  8041.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended:Weapons and Tracked Combat Vehicles, Army, 2019/2021, $14,250,000;Other Procurement, Army, 2019/2021, $12,953,000;Aircraft Procurement, Navy, 2019/2021, $7,983,000;Other Procurement, Navy, 2019/2021, $2,226,000;Aircraft Procurement, Air Force, 2019/2021, $236,624,000;Other Procurement, Air Force, 2019/2021, $12,400,000;Operation and Maintenance, Defense-Wide: Defense Security Cooperation Agency, 2020/2021, $20,000,000;Weapons and Tracked Combat Vehicles, Army, 2020/2022, $93,840,000;Other Procurement, Army, 2020/2022, $10,878,000;Aircraft Procurement, Navy, 2020/2022, $351,009,000;Shipbuilding and Conversation, Navy: CVN Refueling Overhauls, 2020/2024, $13,100,000;Shipbuilding and Conversion, Navy: TAO Fleet Oiler (AP), 2020/2024, $73,000,000;Other Procurement, Navy, 2020/2022, $60,920,000;Procurement, Marine Corps, 2020/2022, $33,539,000;Aircraft Procurement, Air Force, 2020/2022, $439,458,000;Missile Procurement, Air Force, 2020/2022, $24,500,000;Other Procurement, Air Force, 2020/2022, $11,226,000;Research, Development, Test and Evaluation, Army, 2020/2021, $310,622,000;Research, Development, Test and Evaluation, Navy, 2020/2021, $70,000,000;Research, Development, Test and Evaluation, Air Force, 2020/2021, $219,341,000;Research, Development, Test and Evaluation, Defense-Wide, 2020/2021, $323,231,000; andDefense Counterintelligence and Security Agency Working Capital Fund, 2020/20XX, $150,000,000. 
8042.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 8043.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose. 
8044.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 
8045. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. (b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
8046.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8047.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $47,500,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $22,500,000 to the United Service Organizations and $25,000,000 to the Red Cross. 
8048.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 8049.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget. 
8050.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— (1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and 
(2)such bonus is part of restructuring costs associated with a business combination.(INCLUDING TRANSFER OF FUNDS) 8051.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 
8052.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— (1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; 
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and (3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account: 
Provided, That the Under Secretary of Defense (Comptroller) shall include with the budget of the President for fiscal year 2022 (as submitted to Congress pursuant to section 1105 of title 31, United States Code) a statement describing each instance if any, during each of the fiscal years 2016 through 2021 in which the authority in this section was exercised. 
8053. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. (b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. (INCLUDING TRANSFER OF FUNDS)  
8054.Of the funds appropriated in this Act under the heading Operation and Maintenance, Defense-Wide, $40,000,000 (increased by $6,000,000) shall be for continued implementation and expansion of the Sexual Assault Special Victims' Counsel Program: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act. 
8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That the Secretary of Defense shall, at the time of the submittal to Congress of the budget of the President for fiscal year 2022 pursuant to section 1105 of title 31, United States Code, submit to the congressional defense committees a report detailing the use of funds requested in research, development, test and evaluation accounts for end-items used in development, prototyping and test activities preceding and leading to acceptance for operational use: Provided further, That the report shall set forth, for each end-item covered by the preceding proviso, a detailed list of the statutory authorities under which amounts in the accounts described in that proviso were used for such item: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8056. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. (b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and (2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). 
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 8057.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
8058.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees. 8059.The Secretary of Defense shall continue to provide a classified quarterly report to the Committees on Appropriations of the House of Representatives and the Senate, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 
8060.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 8061.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 
8062.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.(INCLUDING TRANSFER OF FUNDS)  8063.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $137,724,000 shall remain available until expended: Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 
8064. 
(a)None of the funds appropriated in this or any other Act may be used to take any action to modify— (1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account; 
(2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request; (3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or 
(4)the process by which the National Intelligence Program appropriations are allotted, obligated, and disbursed. (b)Nothing in subsection (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3). 
8065.In addition to amounts provided elsewhere in this Act, $5,000,000 (increased by $5,000,000) is hereby appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(including transfer of funds) 
8066.Of the amounts appropriated for Operation and Maintenance, Navy, up to $1,000,000 shall be available for transfer to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105). 8067.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force until a written modification has been proposed to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the proposed modification may be implemented 30 days after the notification unless an objection is received from either the House or Senate Appropriations Committees: Provided further, That any proposed modification shall not preclude the ability of the commander of United States Indo-Pacific Command to meet operational requirements. 
8068.Any notice that is required to be submitted to the Committees on Appropriations of the House of Representatives and the Senate under section 806(c)(4) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) after the date of the enactment of this Act shall be submitted pursuant to that requirement concurrently to the Subcommittees on Defense of the Committees on Appropriations of the House of Representatives and the Senate.(including transfer of funds) 8069.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $500,000,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $73,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $177,000,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $50,000,000 shall be for co-production activities of SRBMD systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for SRBMD, as amended; $77,000,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which $77,000,000 shall be for co-production activities of Arrow 3 Upper Tier systems in the United States and in Israel to meet Israel’s defense requirements consistent with each nation’s laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for Arrow 3 Upper Tier, as amended; and $173,000,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite:  Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. (INCLUDING TRANSFER OF FUNDS)  
8070.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $369,112,000 shall be available until September 30, 2021, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2008/2021: Carrier Replacement Program $71,000,000; (2)Under the heading Shipbuilding and Conversion, Navy, 2015/2021: DDG–51 Destroyer $9,634,000; 
(3)Under the heading Shipbuilding and Conversion, Navy, 2016/2021: CVN Refueling Overhauls $198,000,000;  (4)Under the heading Shipbuilding and Conversion, Navy, 2016/2021: LPD–17 $30,578,000; 
(5)Under the heading Shipbuilding and Conversion, Navy, 2016/2021: TAO Fleet Oiler $42,500,000; and (6)Under the heading Shipbuilding and Conversion, Navy, 2018/2021: TAO Fleet Oiler $17,400,000. 
8071.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for Fiscal Year 2021. 8072.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity, unless the Secretary of Defense notifies the congressional defense committees not less than 30 days in advance (or in an emergency, as far in advance as practicable) that such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 
8073.The budget of the President for fiscal year 2022 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, including all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the 2 preceding fiscal years. 
8074.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 8075.The Secretary of Defense may use up to $500,000,000 of the amounts appropriated or otherwise made available in this Act to the Department of Defense for the rapid acquisition and deployment of supplies and associated support services pursuant to section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note): Provided, That the Secretary of Defense shall notify the congressional defense committees promptly of all uses of such authority. 
8076.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8077.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 
8078. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. (b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 
8079.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2022. 8080.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation. 
8081. 
(a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2021: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. (b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement. 
8082.Notwithstanding any other provision of law, any transfer of funds, appropriated or otherwise made available by this Act, for support to friendly foreign countries in connection with the conduct of operations in which the United States is not participating, pursuant to section 331(d) of title 10, United States Code, shall be made in accordance with section 8005 or 9002 of this Act, as applicable. 8083.Any transfer of amounts appropriated to, credited to, or deposited in the Department of Defense Acquisition Workforce Development Account in or for fiscal year 2021 to a military department or Defense Agency pursuant to section 1705(e)(1) of title 10, United States Code, shall be covered by and subject to section 8005 or 9002 of this Act, as applicable. 
8084.None of the funds made available by this Act for excess defense articles, assistance under section 333 of title 10, United States Code, or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008. 8085. (a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— 
(1)creates a new start effort; (2)terminates a program with appropriated funding of $10,000,000 or more; 
(3)transfers funding into or out of the National Intelligence Program; or (4)transfers funding between appropriations, unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 8086.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.(including transfer of funds) 
8087.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code. 8088.None of the funds appropriated by this Act may be available for the purpose of making remittances to the Department of Defense Acquisition Workforce Development Account in accordance with section 1705 of title 10, United States Code. 
8089. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 8090. (a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or (2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. 
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). (c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. 
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.(including transfer of funds) 8091.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $137,000,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 
8092.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Defense or a component thereof in contravention of the provisions of section 130h of title 10, United States Code. 8093.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.(including transfer of funds) 
8094.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,000,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2021. 
8095.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 8096. (a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport. 
(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that— (1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic; 
(2)the armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine; and (3)agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine. 
(c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver. 8097.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code. 
8098.The Secretary of Defense shall post grant awards on a public website in a searchable format. 8099.The Secretary of each military department, in reducing each research, development, test and evaluation and procurement account of the military department as required under paragraph (1) of section 828(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), as amended by section 825(a)(3) of the National Defense Authorization Act for Fiscal Year 2018, shall allocate the percentage reduction determined under paragraph (2) of such section 828(d) proportionally from all programs, projects, or activities under such account: Provided, That the authority under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) to transfer amounts available in the Rapid Prototyping Fund shall be subject to section 8005 or 9002 of this Act, as applicable. 
8100.None of the funds made available by this Act may be used by the National Security Agency to— (1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or 
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978. 8101.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of any agency funded by this Act who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8102.Of the amounts appropriated in this Act for Operation and Maintenance, Navy, $436,029,000, to remain available until expended, may be used for any purposes related to the National Defense Reserve Fleet established under section 11 of the Merchant Ship Sales Act of 1946 (46 U.S.C. 57100): Provided, That such amounts are available for reimbursements to the Ready Reserve Force, Maritime Administration account of the United States Department of Transportation for programs, projects, activities, and expenses related to the National Defense Reserve Fleet. 
8103.None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: Provided, That none of the funds made available in this Act may be used under section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism: Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver. 
8104. 
(a)None of the funds provided in this Act for the TAO Fleet Oiler program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes. (b)None of the funds provided in this Act for the FFG(X) Frigate program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Air circuit breakers; gyrocompasses; electronic navigation chart systems; steering controls; pumps; propulsion and machinery control systems; totally enclosed lifeboats; auxiliary equipment pumps; shipboard cranes; auxiliary chill water systems; and propulsion propellers: Provided, That the Secretary of the Navy shall incorporate United States manufactured propulsion engines and propulsion reduction gears into the FFG(X) Frigate program beginning not later than with the eleventh ship of the program. 
8105.No amounts credited or otherwise made available in this or any other Act to the Department of Defense Acquisition Workforce Development Account may be transferred to— (1)the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note); or 
(2)credited to a military-department specific fund established under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (as amended by section 897 of the National Defense Authorization Act for Fiscal Year 2017). 8106.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b). 
8107. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities, or for any activity necessary for the national defense, including intelligence activities. 
8108.None of the funds appropriated by this Act may be made available to deliver F–35 air vehicles or any other F–35 weapon system equipment to the Republic of Turkey, except in accordance with section 1245 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). 8109.Notwithstanding any other provision of law, any transfer of funds appropriated or otherwise made available by this Act to the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note) shall be made in accordance with section 8005 or 9002 of this Act, as applicable. 
8110.In addition to amounts provided elsewhere in this Act, there is appropriated $270,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense: Provided further, That as a condition of receiving funds under this section a local educational agency or State shall provide a matching share as described in the notice titled Department of Defense Program for Construction, Renovation, Repair or Expansion of Public Schools Located on Military Installations published by the Department of Defense in the Federal Register on September 9, 2011 (76 Fed. Reg. 55883 et seq.): Provided further, That these provisions apply to funds provided under this section, and to funds previously provided by Congress to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools to the extent such funds remain unobligated on the date of enactment of this section. 
8111.In carrying out the program described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such memorandum, the Secretary of Defense shall apply such policy and guidance, except that— (1)the limitation on periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and 
(2)the term assisted reproductive technology shall include embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. 8112.None of the funds provided for, or otherwise made available, in this or any prior Act making appropriations to the Department of Defense, may be obligated or expended by the Secretary of Defense to provide motorized vehicles, aviation platforms, munitions other than small arms and munitions appropriate for customary ceremonial honors, operational military units, or operational military platforms if the Secretary determines that providing such units, platforms, or equipment would undermine the readiness of such units, platforms, or equipment. 
8113.The Secretary of Defense may obligate and expend funds made available under this Act for procurement or for research, development, test and evaluation for the F–35 Joint Strike Fighter to modify up to six F–35 aircraft, including up to two F–35 aircraft of each variant, to a test configuration: Provided, That the Secretary of Defense shall, with the concurrence of the Secretary of the Air Force and the Secretary of the Navy, notify the congressional defense committees not fewer than 30 days prior to obligating and expending funds under this section: Provided further, That any transfer of funds pursuant to the authority provided in this section shall be made in accordance with section 8005 or 9002 of this Act, as appropriate, if applicable: Provided further, That aircraft referred to previously in this section are not additional to aircraft referred to in section 8135 of the Department of Defense Appropriations Act, 2019 and section 8126 of the Department of Defense Appropriations Act, 2020. 
8114.Amounts appropriated for Defense Health Program in this Act and hereafter may be obligated to make death gratuity payments, as authorized in subchapter II of chapter 75 of title 10, United States Code, if no appropriation for Military Personnel is available for obligation for such payments: Provided, That such obligations may subsequently be recorded against appropriations available for Military Personnel. 
8115. 
(a)None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting such tax liability, provided that the applicable Federal agency is aware of the unpaid Federal tax liability. (b)Subsection (a) shall not apply if the applicable Federal agency has considered suspension or debarment of the corporation described in such subsection and has made a determination that such suspension or debarment is not necessary to protect the interests of the Federal Government. 
8116.During fiscal year 2021, any advance billing for background investigation services and related services purchased from activities financed using Defense Working Capital Funds shall be excluded from the calculation of cumulative advance billings under section 2208(l)(3) of title 10, United States Code. 8117.None of the funds appropriated or otherwise made available by this Act may be used to transfer the National Reconnaissance Office to the United States Space Force. 
8118.None of the funds appropriated or otherwise made available by this Act may be used to transfer any element of the Department of the Army, the Department of the Navy, or a Defense Agency to the United States Space Force unless, not less than 60 days prior to initiating such transfer, the Secretary of Defense certifies in writing to the Committees on Appropriations of the House of Representatives and the Senate that such transfer is in the national security interest of the United States and will not have an adverse impact on the Department or agency from which such element is being transferred: Provided, That such certification shall include a detailed description of the element and timeline for such transfer.  8119.Funds appropriated in titles I and IX of this Act under the heading Military Personnel may be used for expenses described therein for members of the United States Space Force on active duty: Provided, that amounts appropriated under such headings may be used for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund. 
8120.Prior to the initial obligation of funds made available in titles II and IX of this Act for the Defense Security Cooperation Agency (DSCA), the Director of DSCA shall submit a spend plan by budget activity and sub-activity to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That for funds planned for International Security Cooperation Programs, the Director shall, in coordination with the commanders of each geographic combatant command, include amounts planned for each combatant command and country, and a comparison to such amounts provided in the previous 3 fiscal years: Provided further, That amounts in such plan shall only reflect those amounts designated in the fiscal year 2021 budget justification materials and modified by the fiscal year 2021 appropriations adjustments in this Act and in the table in the report accompanying this Act: Provided further, That the Secretary of Defense shall notify such Committees in writing and not fewer than 15 days prior to obligating such funds for any proposed new projects or activities, or transfer of funds between budget sub-activity groups: Provided further, That such plan shall be updated and submitted to such Committees upon notification of such funds to include a justification for any changes: Provided further, That a similar plan shall be provided to such Committees outlining funds requested for fiscal year 2022 with the submission of the fiscal year 2022 budget request. 8121.Notwithstanding any other provision of this Act, to reflect savings due to favorable foreign exchange rates, the total amount appropriated in this Act is hereby reduced by $436,000,000. 
8122.Notwithstanding any other provision of this Act, to reflect savings due to lower than anticipated fuel costs, the total amount appropriated in this Act is hereby reduced by $1,000,000,000. 8123.None of the funds appropriated by this Act may be used to exclude, or implement the exclusion of, the Department of Defense, or any agency, activity, or subdivision thereof, from coverage under section 7103(b)(1) or (2) of title 5, United States Code (commonly referred to as the “Federal Service Labor-Management Relations Statute”).  
8124.Not later than 60 days after the date of enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall provide all relevant information and documents to the appropriate judicial authorities in El Salvador investigating the December 1981 massacre in El Mozote: Provided, That not later than 30 days following such action, the Secretary of Defense shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate describing the information and documents provided and the authorities that received them.  8125. (a)Funds appropriated under title IV of this Act may be used for expenses for agile development, test and evaluation, procurement, production and modification, and the operation and maintenance for the following software pilot programs— 
(1)Space Command and Control (PE1203614SF);  (2)Algorithmic Warfare Cross Functional Team (PE0308588D8Z); 
(3)Risk Management Information (PE0608013N); (4)Maritime Tactical Command Control (PE0608231N); 
(5)National Background Investigation Services (PE0608197V); (6)Global Command and Control System – Joint (PE0308150K); 
(7)Defensive Cyber Operations Army (PE0608041A); and (8)Acquisition Visibility (PE0608648D8Z). 
(b)Not later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Appropriations of the House of Representatives and the Senate a plan for carrying out each pilot program specified in subsection (a), including goals and metrics for each program. (c)Following the submission of the plan under subsection (b), the Secretary of Defense shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of each pilot program specified in subsection (a).  
8126. 
(a)Not later than 30 days after the date of the enactment of this Act, and quarterly thereafter, the Secretary of Defense shall submit to the congressional defense committees a report that includes— (1)the number of members of the Armed Forces deployed by each geographic combatant command (other than United States Northern Command), set forth separately by each of the Armed Forces and whether regular, National Guard, or Reserve; 
(2)the number of Department of Defense civilian employees deployed by each geographic combatant command (other than United States Northern Command); (3)the number of Department of Defense contractor employees deployed by each geographic combatant command (other than United States Northern Command); and 
(4)for each category of personnel described in paragraphs (1) through (3), the country and named operation to which such personnel are assigned, if applicable; a description of the functions performed by such personnel; and a comparison of the number of personnel to the number of such personnel in reports previously submitted under this section. (b)Each report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
8127.Not more than 15 days before deploying a security force assistance brigade of the United States Army to a friendly foreign country to conduct a program to provide training or equipment to the security forces of such country to build the capacity of such forces, the Secretary of Defense shall submit to the congressional defense committees a notification that includes— (1)an identification of the United States Army brigade, including the number of individuals to be deployed; 
(2)a description of any education and training provided to such brigade before deployment in order to conduct the program, including on the language, cultural, and the social dynamics of the friendly foreign country where the program would be conducted; (3)a description of the amount, type, and purpose of the training or equipment to be provided under the program; 
(4)the authority under which the program is authorized, whether congressional notification (other than the notification required by this section) is required to conduct the program under such authority, and whether such notification has been made; (5)an identification of the foreign country in which the program would be conducted, the specific security forces whose capacity would be built under the program, and an evaluation of the ability of such forces to absorb the training and equipment to be provided under the program; 
(6)the cost, implementation timeline, and delivery schedule for the training and equipment to be provided under the program, and the source of funds; (7)a description of any arrangements made for sustainment of the program;  
(8)information, including the amount, type, and purpose, of any prior assistance provided to the foreign country by any security force assistance brigade of the United States Army; (9)information, including the amount, type, and purpose, on the security assistance provided to the foreign country during the current and prior fiscal year under other train and equip programs, and a description of how the training and equipment to be provided under the program fits into the overall objective of such programs; and 
(10)a description of whether training and equipment to be provided under the program could be provided pursuant to other train and equip authorities. 8128.Of funds made available by section 8102 of the Department of Defense Appropriations Act, 2014 (division C of Public Law 113–76) that remain unobligated as of the date of the enactment of this Act, up to $13,000,000 shall be available for grants, cooperative agreements, and to supplement other Federal funds for the following authorized purposes: public healthcare professionals and public health laboratory staff; laboratory and medical equipment; and medical supplies: Provided, That the Secretary of Defense shall, not less than 15 days prior to obligating funds made available for such purposes, notify the congressional defense committees in writing of the details of any such obligation. 
8129.None of the funds provided in this Act for requirements development, performance specification development, concept design and development, ship configuration development, systems engineering, naval architecture, marine engineering, operations research analysis, industry studies, preliminary design, development of the Detailed Design and Construction Request for Proposals solicitation package, or related activities for the AS(X) Submarine Tender, T–ARC(X) Cable Laying and Repair Ship, T–AGOS(X) Oceanographic Surveillance Ship, Light Amphibious Warship, Next Generation Medium Amphibious Ship, or Next Generation Medium Logistics Ship may be used to award a new contract for such activities unless these contracts include specifications that all hull, mechanical, and electrical components are manufactured in the United States. 8130.None of the funds made available by this Act may be obligated or expended for the purpose of decommissioning any Navy Littoral Combat Ships. 
8131.  
(a)Not later than 3 days after a significant deployment or redeployment of members of the Armed Forces to a location outside the United States, the Secretary of Defense shall submit to the congressional defense committees a notification that includes—  (1)the number of members of the Armed Forces deployed or redeployed; 
(2)the name of each unit deployed or redeployed; (3)the duration of the orders for the deployment or redeployment; 
(4)the location of the deployment or redeployment; (5)the purpose for the deployment or redeployment; 
(6)the estimated cost of the deployment or redeployment over such timeline; and (7)an explanation of how the Secretary intends to pay the costs of such deployment or redeployment, including identification of the specific accounts that will be used to pay such costs for each fiscal year. 
(b)Each notification under subsection (a) shall be submitted in unclassified form, but may include a classified annex. (c)Nothing in this section shall be construed to authorize a deployment or redeployment. 
8132.None of the funds made available by this Act may be obligated or expended in a manner that does not comply with the requirements of section 365 of H.R. 7120, One Hundred Sixteenth Congress, as passed by the House of Representatives on June 25, 2020. 8133.None of the funds made available by this Act or any prior Department of Defense Appropriations Acts may be used to conduct, or make specific preparations for, any explosive nuclear weapons test that produces any yield. 
8134.None of the funds appropriated or otherwise made available by this Act or any prior Department of Defense Appropriations Acts may be used to construct a wall, fence, border barriers, or border security infrastructure along the southern land border of the United States: Provided, That none of the funds appropriated or otherwise made available under the heading “Drug Interdiction and Counter-drug Activities, Defense” in title VI of this Act may be used for the construction of fences pursuant to subsection (b)(7) of section 284 of title 10, United States Code. 8135.Notwithstanding any other provision of law, funds made available to the Department of Defense for fiscal year 2020 that were transferred by such Department on February 13, 2020, and remain unobligated as of the date of the enactment of this Act shall be returned to the original account or accounts and may not be used for any purpose other than the original purposes for which they were appropriated by the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93), notwithstanding the transfer authority provided by section 8005 of such Act. 
8136.None of the funds made available by this Act may be used for members of the Armed Forces serving on active duty in support of security or immigration enforcement operations at the southern border unless the agency requesting such support enters into an agreement with the Secretary of Defense to reimburse the Department of Defense for all costs incurred by the Department to provide such services. 8137.Of the amounts appropriated in this Act under the heading ‘‘Operation and Maintenance, Defense- Wide’’, $50,000,000, to remain available until September 30, 2022: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, to make grants to communities impacted by military aviation noise for the purpose of installing noise mitigating insulation at covered facilities: Provided further, That, to be eligible to receive a grant under the program, a community must enter into an agreement with the Secretary under which the community prioritizes the use of funds for the installation of noise mitigation at covered facilities in the community: Provided further, That, in carrying out the program, the Secretary of Defense shall coordinate and minimize duplication of efforts with the noise mitigation program established under part 150 of title 14, Code of Federal Regulations: Provided further, That, in this section, the term “covered facilities” means hospitals, daycare facilities, schools, facilities serving senior citizens, and private residences that are located within one mile of a military installation or another location at which military aircraft are stationed or are located in an area impacted by excessive military aviation noise, as determined by the Department of Defense’s noise monitoring programs. 
8138.None of the funds appropriated or otherwise made available by this Act or any prior Department of Defense Appropriations Acts may be used to provide guidance on, review, prepare, approve, or recommend budget request funding levels or initiatives for the Department of Energy. 8139.Of the funds appropriated in this Act under the heading “Operation and Maintenance, Army”, $1,000,000 shall be made available for expenses for the renaming of Army installations, facilities, roads, and streets named after confederate leaders and officers. 
IXOVERSEAS CONTINGENCY OPERATIONSMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $2,748,033,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $382,286,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $129,943,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $1,077,168,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $33,414,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $11,771,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $2,048,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $16,816,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $195,314,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $5,800,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $16,530,754,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $10,942,741,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,145,600,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $18,861,862,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Space ForceFor an additional amount for Operation and Maintenance, Space Force, $77,115,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $6,169,693,000: Provided, That of the funds provided under this heading, not to exceed $180,000,000, to remain available until September 30, 2022, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following written notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria, and 15 days following written notification to the appropriate congressional committees: Provided further, That these funds may be used to support the Government of Jordan in such amounts as the Secretary of Defense may determine, to enhance the ability of the armed forces of Jordan to increase or sustain security along its borders, upon 15 days prior written notification to the congressional defense committees outlining the amounts intended to be provided and the nature of the expenses incurred: Provided further, That of the funds provided under this heading, not to exceed $1,206,296,000, to remain available until September 30, 2022, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs, of which not less than $130,000,000 shall be available for International Security Cooperation Programs with countries in the United States Africa Command area of responsibility: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing and not fewer than 15 days prior to obligating funds for International Security Cooperation Programs: Provided further, That these funds may be used in such amounts as the Secretary of Defense may determine to enhance the border security of nations adjacent to conflict areas including Jordan, Lebanon, Egypt, and Tunisia resulting from actions of the Islamic State of Iraq and Syria: Provided further, That the Secretary of Defense shall provide quarterly reports to the Committees on Appropriations of the House of Representatives and the Senate on the use and status of funds provided under this heading: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $33,399,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $21,492,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $8,707,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $30,090,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $79,792,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $175,642,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $3,047,612,000, to remain available until September 30, 2022: Provided, That such funds shall be available to the Secretary of Defense for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with existing projects previously funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: Provided further, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete existing projects, and associated supervision and administration costs and costs for design during construction: Provided further, That the Secretary may not use more than $50,000,000 under the authority provided in this section: Provided further, That the Secretary shall notify in advance such contract changes and adjustments in annual reports to the congressional defense committees: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing and not fewer than 15 days prior to obligating funds for any proposed new projects or activities, or transfer of funds between budget sub-activity groups in excess of $10,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That of the funds provided under this heading, not less than $20,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: Provided further, That funds appropriated under this heading and made available for the salaries and benefits of personnel of the Afghanistan Security Forces may only be used for personnel who are enrolled in the Afghanistan Personnel and Pay System: Provided further, That funds appropriated under this heading for the Afghanistan Security Forces may only be obligated if the Secretary of Defense, in consultation with the Secretary of State, certifies in writing to the congressional defense committees that such forces are controlled by a civilian, representative government that is protecting human rights and women’s rights and preventing terrorists and terrorist groups from using the territory of Afghanistan to threaten the security of the United States and United States allies: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Counter-ISIS Train and Equip FundFor the Counter-Islamic State of Iraq and Syria Train and Equip Fund, $700,000,000, to remain available until September 30, 2022: Provided, That such funds shall be available to the Secretary of Defense in coordination with the Secretary of State, to provide assistance, including training; equipment; logistics support, supplies, and services; stipends; infrastructure repair and renovation; construction for facility fortification and humane treatment; and sustainment, to foreign security forces, irregular forces, groups, or individuals participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria, and their affiliated or associated groups: Provided further, That amounts made available under this heading shall be available to provide assistance only for activities in a country designated by the Secretary of Defense, in coordination with the Secretary of State, as having a security mission to counter the Islamic State of Iraq and Syria, and following written notification to the congressional defense committees of such designation: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces or individuals, such elements or individuals are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entity may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall prioritize such contributions when providing any assistance for construction for facility fortification: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines that such provision of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That the United States may accept equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, that was transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria and returned by such forces or groups to the United States, and such equipment may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, and not yet transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria may be treated as stocks of the Department of Defense when determined by the Secretary to no longer be required for transfer to such forces or groups and upon written notification to the congressional defense committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided under this heading, including, but not limited to, the number of individuals trained, the nature and scope of support and sustainment provided to each group or individual, the area of operations for each group, and the contributions of other countries, groups, or individuals: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $595,112,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $865,992,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $15,225,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $110,668,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $875,666,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $33,241,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons procurement, navyFor an additional amount for Weapons Procurement, Navy, $5,572,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $77,424,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $341,612,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $47,963,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $787,665,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $223,772,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $802,455,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $355,339,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $335,837,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard and Reserve Equipment AccountFor procurement of rotary-wing aircraft; combat, tactical and support vehicles; other weapons; and other procurement items for the reserve components of the Armed Forces, $1,000,000,000, to remain available for obligation until September 30, 2023: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided further, That none of the funds made available by this paragraph may be used to procure manned fixed wing aircraft, or procure or modify missiles, munitions, or ammunition: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $175,824,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $59,562,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $5,304,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $80,818,000 (reduced by $6,000,000) (increased by $6,000,000), to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and Management FundsDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $20,090,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense Programs Defense Health ProgramFor an additional amount for Defense Health Program, $365,098,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $24,069,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2021.(including transfer of funds) 9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $900,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act. 
9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1) passenger motor vehicles up to a limit of $75,000 per vehicle; and (2) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 9005.Not to exceed $2,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $1,000,000: Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: Provided further, That, not later than 30 days after the end of each fiscal year quarter, the Army shall submit to the congressional defense committees quarterly commitment, obligation, and expenditure data for the CERP in Afghanistan: Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. (2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to allied forces participating in a combined operation with the armed forces of the United States and coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: (1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq or Syria. (3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): (1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. (3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF:  Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF. 
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9011.Up to $500,000,000 of funds appropriated by this Act for the Defense Security Cooperation Agency in Operation and Maintenance, Defense-Wide may be used to provide assistance to the Government of Jordan to support the armed forces of Jordan and to enhance security along its borders. 9012.None of the funds made available by this Act under the headings Afghanistan Security Forces Fund and Counter-ISIS Train and Equip Fund, and under the heading Operation and Maintenance, Defense-Wide for Department of Defense security cooperation grant programs, may be used to procure or transfer man-portable air defense systems. 
9013.Of the amounts appropriated in this title under the heading Operation and Maintenance, Defense-Wide, for the Defense Security Cooperation Agency, $275,000,000, of which $137,500,000 to remain available until September 30, 2021, shall be for the Ukraine Security Assistance Initiative: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; lethal assistance; logistics support, supplies and services; sustainment; and intelligence support to the military and national security forces of Ukraine, and for replacement of any weapons or articles provided to the Government of Ukraine from the inventory of the United States: Provided further, That of the amounts made available in this section, $50,000,000 shall be available only for lethal assistance described in paragraphs (2) and (3) of section 1250(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92): Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds made available in this section, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall, not more than 60 days after such notification is made, inform such committees if such funds have not been obligated and the reasons therefor: Provided further, That the United States may accept equipment procured using funds made available in this section in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: Provided further, That equipment procured using funds made available in this section in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That, notwithstanding any other provision of law, amounts made available in this section shall be exempt from apportionment under chapter 15 of title 31, United States Code.  
9014.Funds appropriated in this title shall be available for replacement of funds for items provided to the Government of Ukraine from the inventory of the United States to the extent specifically provided for in section 9013 of this Act. 9015.None of the funds made available by this Act may be used to provide arms, training, or other assistance to the Azov Battalion. 
9016.Equipment procured using funds provided in prior Acts under the heading Counterterrorism Partnerships Fund for the program authorized by section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), or under the heading Iraq Train and Equip Fund for the program authorized by section 1236 of such Act, and not yet transferred to authorized recipients may be transferred to foreign security forces, irregular forces, groups, or individuals, authorized to receive assistance using amounts provided under the heading Counter-ISIS Train and Equip Fund in this Act: Provided, That such equipment may be transferred 15 days following written notification to the congressional defense committees. 
9017. 
(a)None of the funds appropriated or otherwise made available by this Act under the headings Operation and Maintenance, Defense-Wide and Counter-ISIS Train and Equip Fund for reimbursement made to the Government of Pakistan under section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note) may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the congressional defense committees that the Government of Pakistan is— (1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; (3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(4)preventing the proliferation of nuclear-related material and expertise; (5)implementing policies to protect judicial independence and due process of law; 
(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and (7)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in subsection (a) on a case-by-case basis by certifying in writing to the congressional defense committees that it is in the national security interest to do so: Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises such waiver authority, the Secretaries shall report to the congressional defense committees on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: Provided further, That such report may be submitted in classified form if necessary. 
9018.None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543). 9019.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543). 
9020.None of the funds in this Act may be made available for the transfer of additional C–130 cargo aircraft to the Afghanistan National Security Forces or the Afghanistan Air Force. 9021.Funds made available by this Act under the heading Afghanistan Security Forces Fund may be used to provide limited training, equipment, and other assistance that would otherwise be prohibited by 10 U.S.C. 362 to a unit of the security forces of Afghanistan only if the Secretary of Defense certifies to the congressional defense committees, within 30 days of a decision to provide such assistance, that (1) a denial of such assistance would present significant risk to United States or coalition forces or significantly undermine United States national security objectives in Afghanistan; and (2) the Secretary has sought a commitment by the Government of Afghanistan to take all necessary corrective steps: Provided, That such certification shall be accompanied by a report describing: (1) the information relating to the gross violation of human rights; (2) the circumstances that necessitated the provision of such assistance; (3) the Afghan security force unit involved; (4) the assistance provided and the assistance withheld; and (5) the corrective steps to be taken by the Government of Afghanistan: Provided further, That every 120 days after the initial report an additional report shall be submitted detailing the status of any corrective steps taken by the Government of Afghanistan: Provided further, That if the Government of Afghanistan has not initiated necessary corrective steps within 1 year of the certification, the authority under this section to provide assistance to such unit shall no longer apply: Provided further, That the Secretary shall submit a report to such committees detailing the final disposition of the case by the Government of Afghanistan. 
9022.None of the funds made available by this Act may be made available for any member of the Taliban except to support a reconciliation activity that includes the participation of members of the Government of Afghanistan, does not restrict the participation of women, and is authorized by section 1218 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). 9023.Nothing in this Act may be construed as authorizing the use of force against Iran. 
9024.Not later than 15 days after the date on which any foreign base that involves the stationing or operations of the United States Armed Forces, including a temporary base, permanent base, or base owned and operated by a foreign country, is opened or closed, the Secretary of Defense shall notify the congressional defense committees in writing of the opening or closing of such base: Provided, that such notification shall also include information on any personnel changes, costs, and savings associated with the opening or closing of such base. (including transfer of funds)  9025.In addition to amounts otherwise made available in this Act, $250,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to the operation and maintenance, military personnel, and procurement accounts, to improve near-term intelligence, surveillance, and reconnaissance capabilities and related processing, exploitation, and dissemination functions of the Department of Defense: Provided, That the transfer authority provided in this section is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That not later than 30 days prior to exercising the transfer authority provided in this section, the Secretary of Defense shall submit a report to the congressional defense committees on the proposed uses of these funds: Provided further, That the funds provided in this section may not be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That such funds may not be obligated for new start efforts: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide funding under this section shall terminate on September 30, 2021.(rescissions)  
9026.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985:Aircraft Procurement, Air Force, 2019/2021, $16,400,000;Operation and Maintenance, Defense-Wide: Defense Security Cooperation Agency, 2020/2021, $80,000,000;Afghanistan Security Forces Fund, 2020/2021, $1,100,000,000; andCounter-ISIS Train and Equip Fund, 2020/2021, $250,000,000. 
9027.Effective 240 days after the date of the enactment of this Act, the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby repealed. 9028.The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed. 
9029. 
(a) 
(1)Except as provided in paragraph (2), none of the funds appropriated or otherwise made available by this Act may be obligated or expended for any use of military force in or against Iran unless Congress has— (A)declared war; or 
(B)enacted specific statutory authorization for such use of military force after the date of the enactment of this Act that meets the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).  (2)The prohibition under paragraph (1) shall not apply to a use of military force that is consistent with section (2)(c) of the War Powers Resolution. 
(b)Nothing in this section may be construed— (1)to prevent the President from using necessary and appropriate force to defend United States allies and partners if Congress enacts specific statutory authorization for such use of force consistent with the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.); 
(2)to relieve the executive branch of restrictions on the use of force, reporting, or consultation requirements set forth in the War Powers Resolution (50 U.S.C. 1541 et seq.); or (3)to authorize the use of military force. 
9030.None of the funds appropriated or otherwise made available by this Act may be used to carry out or support any law enforcement action, carried out by a member of the Armed Forces or employee (including any contract employee) of the Department of Defense deployed pursuant to section 253 of title 10, United States Code, unless such individual wears a clearly visible identification that indicates the first and last name of the individual, a unique identifier or badge number, rank or title, and the Armed Force or agency that vests such individual with authority to carry out or support such action. 9031.None of the funds appropriated or otherwise made available by this Act may be used in contravention of the First Amendment of the Constitution.  
9032.None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide may be used to require, support, or pay private sector (as defined in Department of Defense Instruction 8000.01) manufacturers (as used in Department of Defense Instruction 8500.2) of software and hardware (as defined in Department of Defense Instruction 8510.01, effective May 24, 2016) for consumers (as defined in section 106(1) of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7006(1))) to— (1)intentionally add security vulnerabilities, as such term is defined in section 102(17) of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501(17)) to their items or services; 
(2)remove any security function, mechanism, service, or solution, as such term is used in Department of Defense Directive 8500.01E (effective April 23, 2007) from their items or services; or (3)remove encryption end-to-end, as such term is used in Department of Defense Instruction 8420.01 from their items or services. 
9033.None of the funds made available by this Act may be used to implement Directive-type Memorandum (DTM)–19–004, titled Military Service by Transgender Persons and Persons with Gender Dysphoria, and dated March 12, 2019 (effective date April 12, 2019). 9034.None of the funds made available by this Act may be used to reduce the number of KC–135 aircraft in the primary mission aircraft inventory of the Air National Guard. 
9035.None of the funds made available by this Act may be used to support the Badr Organization. 9036.None of the funds available by this Act may be used to support the Iraqi Popular Mobilization Forces.This division may be cited as the Department of Defense Appropriations Act, 2021. BCommerce, Justice, Science, and Related Agencies Appropriations Act, 2021 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely: 
IDepartment of CommerceInternational Trade AdministrationOperations and administrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, to carry out activities associated with facilitating, attracting, and retaining business investment in the United States, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $542,428,000 (reduced by $542,428,000) (increased by $542,428,000), of which $75,000,000 shall remain available until September 30, 2022: Provided, That $11,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided further, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities:  Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities.Bureau of Industry and SecurityOperations and AdministrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Control Reform Act of 2018 (subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019; Public Law 115–232; 132 Stat. 2208; 50 U.S.C. 4801 et seq.), and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $137,664,000, to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments.Economic development administrationEconomic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), $314,000,000, to remain available until expended, of which $35,000,000 shall be for grants under such section 27 and $4,500,000 shall be for grants under such section 28.Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $42,000,000: Provided, That funds provided under this heading may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, sections 27 and 28 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722 and 3723), and the Community Emergency Drought Relief Act of 1977.Minority business development agencyMinority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprises, including expenses of grants, contracts, and other agreements with public or private organizations, $52,000,000, of which not more than $16,000,000 shall be available for overhead expenses, including salaries and expenses, rent, utilities, and information technology services.Economic and Statistical AnalysisSalaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $111,855,000 (increased by $1,000,000), to remain available until September 30, 2022.Bureau of the CensusCurrent surveys and programsFor necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics, provided for by law, $288,403,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities.Periodic censuses and programs(including transfer of funds)For necessary expenses for collecting, compiling, analyzing, preparing, and publishing statistics for periodic censuses and programs provided for by law, $1,392,709,000, to remain available until September 30, 2023: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $3,556,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census.National telecommunications and information administrationSalaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $45,500,000, to remain available until September 30, 2022: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended.Public telecommunications facilities, planning and constructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration.United States patent and trademark officeSalaries and expenses(including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,695,295,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2021, so as to result in a fiscal year 2021 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2021, should the total amount of such offsetting collections be less than $3,695,295,000, this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,695,295,000 in fiscal year 2021 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2021 for official reception and representation expenses: Provided further, That in fiscal year 2021 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the Employees FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO.National institute of standards and technologyScientific and technical research and services(including transfer of funds)For necessary expenses of the National Institute of Standards and Technology (NIST), $789,000,000 (increased by $5,000,000), to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants.Industrial technology servicesFor necessary expenses for industrial technology services, $170,000,000, to remain available until expended, of which $153,000,000 (increased by $1,000,000) (reduced by $1,000,000) shall be for the Hollings Manufacturing Extension Partnership, and of which $17,000,000 shall be for the National Network for Manufacturing Innovation (also known as Manufacturing USA).Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $85,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years.National Oceanic and Atmospheric AdministrationOperations, Research, and facilities(including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; pilot programs for state-led fisheries management, notwithstanding any other provision of law; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,871,659,000 (increased by $1,500,000) (increased by $2,000,000) (reduced by $2,000,000), to remain available until September 30, 2022: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $253,171,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for the Fishery Science and Management program activities: Provided further, That not to exceed $66,389,000 shall be for payment to the Department of Commerce Working Capital Fund: Provided further, That of the $4,142,330,000 provided for in direct obligations under this heading, $3,871,659,000 is appropriated from the general fund, $253,171,000 is provided by transfer, and $17,500,000 is derived from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That, in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents' Medical Care Act (10 U.S.C. ch. 55), such sums as may be necessary.Procurement, acquisition and construction(including transfer of funds)For procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,524,360,000 (increased by $2,300,000) (reduced by $2,300,000), to remain available until September 30, 2023, except that funds provided for acquisition and construction of vessels and construction of facilities shall remain available until expended: Provided, That of the $1,537,360,000 provided for in direct obligations under this heading, $1,524,360,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction.Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2022: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the federally recognized Tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of Tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds.Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $349,000, to be derived from receipts collected pursuant to that Act, to remain available until expended.Fishery Disaster AssistanceFor salaries and expenses associated with the administration of fishery disaster assistance, $300,000, to remain available until September 30, 2022: Provided, That funds shall be used for administering the fishery disaster programs authorized by the Magnuson-Stevens Fishery Conservation and Management Act and the Interjurisdictional Fisheries Act of 1986.Fisheries Finance Program AccountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2021, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936.Departmental ManagementSalaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $73,080,000 (reduced by $1,000,000) (reduced by $2,500,000) (reduced by $5,000,000): Provided, That no employee of the Department of Commerce may be detailed or assigned from a bureau or office funded by this Act or any other Act to offices within the Office of the Secretary of the Department of Commerce for more than 30 days in a fiscal year unless the individual's employing bureau or office is fully reimbursed for the salary and expenses of the employee for the entire period of assignment using funds provided under this heading.Renovation and ModernizationFor necessary expenses for the renovation and modernization of the Herbert C. Hoover Building, $1,123,000.Nonrecurring expenses fundFor necessary expenses for a business application system modernization, $20,000,000, to remain available until September 30, 2023.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $35,520,000: Provided, That notwithstanding section 6413 of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), an additional $2,000,000, to remain available until expended, shall be derived from the Public Safety Trust Fund for activities associated with carrying out investigations and audits related to the First Responder Network Authority (FirstNet).General provisions—Department of commerce(including transfer of funds) 
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2021: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000 and the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $10,828,059,000. 
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian Tribal Government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 108.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service's cost of processing, reproducing, and delivering such report or document. 
109.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, Tribal Government, territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2023, for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act. 
110.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the Bureau of the Census, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available.This title may be cited as the Department of Justice Appropriations Act, 2021. IIDepartment of JusticeGeneral AdministrationSalaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $120,041,000 (reduced by $2,000,000) (reduced by $500,000) (reduced by $4,000,000) (increased by $4,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $1,500,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,500,000), of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended, and of which $5,000,000 is available only for the purposes of carrying out provisions related to a Task Force on Law Enforcement Oversight established pursuant to section 220 of this Act.Justice information sharing technology(including transfer of funds)For necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $33,875,000, to remain available until expended: Provided, That the Attorney General may transfer up to $40,000,000 to this account, from funds available to the Department of Justice for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act: Provided further, That any transfer pursuant to the first proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Executive Office for Immigration Review(including transfer of funds)For expenses necessary for the administration of immigration related activities of the Executive Office for Immigration Review, $734,000,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the ‘‘Immigration Examinations Fee’’ account, and of which not less than $25,000,000 shall be available for services and activities provided by the Legal Orientation Program: Provided, That not to exceed $35,000,000 of the total amount made available under this heading shall remain available until September 30, 2022. Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $113,985,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character: Provided, That not to exceed $2,000,000 shall remain available until September 30, 2022.United states parole commissionSalaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $13,539,000: Provided, That, notwithstanding any other provision of law, upon the expiration of a term of office of a Commissioner, the Commissioner may continue to act until a successor has been appointed.Legal ActivitiesSalaries and Expenses, General Legal Activities(including transfer of funds)For expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; the administration of pardon and clemency petitions; and rent of private or Government-owned space in the District of Columbia, $969,211,000 (increased by $1,000,000) (reduced by $1,000,000), of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to the Criminal Division for official reception and representation expenses: Provided further, That $10,000,000 shall be for the Civil Rights Division for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice, including compliance with consent decrees or judgments entered into under such section 210401: Provided further, That upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended: Provided further, That of the amount appropriated, not less than $198,744,000 shall be available for the Criminal Division, including related expenses for the Mutual Legal Assistance Treaty Program.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $19,000,000, to be appropriated from the Vaccine Injury Compensation Trust Fund and to remain available until expended.Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $180,274,000, to remain available until expended, of which not to exceed $2,000 shall be made available for official reception and representation expenses: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $150,000,000 in fiscal year 2021), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2021, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at $30,274,000.Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $2,347,177,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That $10,000,000 shall be for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice, including compliance with consent decrees or judgments entered into under such section 210401: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a task force on human trafficking.United states trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $232,361,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, deposits to the United States Trustee System Fund and amounts herein appropriated shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, fees deposited into the Fund pursuant to section 589a(b) of title 28, United States Code (as limited by section 1004(b) of the Bankruptcy Judgeship Act of 2017 (division B of Public Law 115–72)), shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That to the extent that fees deposited into the Fund in fiscal year 2021, net of amounts necessary to pay refunds due depositors, exceed $232,361,000, those excess amounts shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2021, net of amounts necessary to pay refunds due depositors, (estimated at $318,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from amounts deposited in the Fund in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at $0.Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,366,000.Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $25,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses.Salaries and expenses, community relations service(including transfer of funds)For necessary expenses of the Community Relations Service, $20,300,000 (increased by $2,700,000): Provided, That upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Assets forfeiture fundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund.United states marshals serviceSalaries and expensesFor necessary expenses of the United States Marshals Service, $1,484,184,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $25,000,000 shall remain available until expended.ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $15,000,000, to remain available until expended.Federal Prisoner DetentionFor necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,867,461,000 (reduced by $2,700,000) (reduced by $4,000,000), to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System.National security divisionSalaries and expenses(including transfer of funds)For expenses necessary to carry out the activities of the National Security Division, $114,837,000 (reduced by $1,000,000) (increased by $1,000,000), of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Interagency law enforcementInteragency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking organizations, transnational organized crime, and money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in transnational organized crime and drug trafficking, $565,000,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation.Federal bureau of investigationSalaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $9,703,348,000 (reduced by $1,000,000) (increased by $1,000,000) (reduced by $10,000,000) (increased by $10,000,000), of which not to exceed $216,900,000 shall remain available until expended: Provided, That $5,000,000 shall be for the Corruption/Civil Rights Section for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice, including compliance with consent decrees or judgments entered into under such section 210401: Provided further, That not to exceed $284,000 shall be available for official reception and representation expenses.constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities, and sites by purchase, or as otherwise authorized by law; conversion, modification, and extension of federally owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $51,895,000, to remain available until expended.Drug enforcement administrationSalaries and expensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,331,370,000, of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses: Provided, That, notwithstanding section 3672 of Public Law 106–310, up to $10,000,000 may be used to reimburse States, units of local government, Indian Tribal Governments, other public entities, and multijurisdictional or regional consortia thereof for expenses incurred to clean up and safely dispose of substances associated with clandestine methamphetamine laboratories, conversion and extraction operations, tableting operations, or laboratories and processing operations for fentanyl and fentanyl-related substances which may present a danger to public health or the environment.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,550,000,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $25,000,000 shall remain available until expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.ConstructionFor necessary expenses related to construction of laboratory facilities, to include the cost of equipment, furniture, and information technology requirements; construction or acquisition of buildings, facilities, and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of federally owned buildings; and preliminary planning and design of projects; $5,000,000, to remain available until September 30, 2025.Federal prison systemSalaries and expenses(including transfer of funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $7,770,000,000 (increased by $500,000) (increased by $2,000,000) (reduced by $2,000,000) of which not less than $165,000,000 shall be for the programs and activities authorized by the First Step Act of 2018 (Public Law 115–391): Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available until expended for necessary operations: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities.Buildings and facilitiesFor planning, acquisition of sites, and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $110,000,000, to remain available until expended: Provided, That labor of United States prisoners may be used for work performed under this appropriation.Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation.Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.State and Local Law Enforcement ActivitiesOffice on Violence Against Womenviolence against women prevention and prosecution programs(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Rape Survivor Child Custody Act of 2015 (Public Law 114–22) (the 2015 Act); and the Abolish Human Trafficking Act (Public Law 115–392); and for related victims services, $525,000,000 (increased by $1,000,000) (increased by $1,000,000) (increased by $2,500,000) (increased by $2,500,000), to remain available until expended, of which $435,000,000 shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101), notwithstanding section 1402(d) of such Act of 1984, and merged with the amounts otherwise made available under this heading: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided— 
(1)$223,000,000 (reduced by $100,000) (increased by $100,000) is for grants to combat violence against women, as authorized by part T of the 1968 Act; (2)$39,000,000 (increased by $2,500,000) is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$3,500,000 is for the National Institute of Justice and the Bureau of Justice Statistics for research, evaluation, and statistics of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; (4)$12,000,000 (reduced by $2,000,000) (increased by $2,000,000) is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303, and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$53,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative; (6)$42,500,000 (increased by $2,500,000) is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$45,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; (8)$21,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$47,500,000 (increased by $500,000) is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; (10)$6,000,000 (increased by $500,000) (increased by $1,000,000) is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40801 of the 1994 Act; 
(11)$17,500,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program; 
(12)$6,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; (13)$1,000,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(15)$500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women; (16)$4,300,000 is for grants to assist Tribal Governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program; and 
(17)$2,200,000 is for the purposes authorized under the 2015 Act.Office of Justice Programsresearch, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (Public Law 93–415) (the 1974 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21) (the PROTECT Act); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle C of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Prison Rape Elimination Act of 2003 (Public Law 108–79); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198); the First Step Act of 2018 (Public Law 115–391); and other programs, $88,500,000, to remain available until expended, of which— (1)$45,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; and 
(2)$43,500,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle C of title II of the 2002 Act, and for activities authorized by or consistent with the First Step Act of 2018, of which $6,000,000 is for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention; $1,500,000 (increased by $1,000,000) is for research to study the root causes of school violence to include the impact and effectiveness of grants made under the STOP School Violence Act; $1,500,000 is for a national study to understand the responses of law enforcement to sex trafficking of minors; and $3,000,000 is for a national center on forensics.state and local law enforcement assistance(including transfer of funds)For grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351) (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle C of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Prison Rape Elimination Act of 2003 (Public Law 108–79); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) (CARA); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); Kevin and Avonte’s Law (division Q of Public Law 115–141) (Kevin and Avonte’s Law); the Keep Young Athletes Safe Act of 2018 (title III of division S of Public Law 115–141) (the Keep Young Athletes Safe Act); the STOP School Violence Act of 2018 (title V of division S of Public Law 115–141) (the STOP School Violence Act); the Fix NICS Act of 2018 (title VI of division S of Public Law 115–141); the Project Safe Neighborhoods Grant Program Authorization Act of 2018 (Public Law 115–185); the SUPPORT for Patients and Communities Act (Public Law 115–271); the Second Chance Reauthorization Act of 2018 (Public Law 115–391); and the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84); and other programs, $2,402,000,000 (increased by $2,000,000) (increased by $2,500,000) (increased by $1,000,000) (reduced by $2,500,000) (reduced by $2,500,000) (increased by $1,000,000) (increased by $1,000,000) (reduced by $10,000,000) (increased by $10,000,000) (increased by $1,000,000) (increased by $1,000,000) (increased by $1,500,000) (increased by $4,000,000), to remain available until expended as follows—  (1)$525,000,000 (increased by $2,000,000) (increased by $1,000,000) (reduced by $2,500,000) (reduced by $2,500,000) (increased by $1,500,000) for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1; $12,500,000 is for an Officer Robert Wilson III memorial initiative on Preventing Violence Against Law Enforcement and Ensuring Officer Resilience and Survivability (VALOR); $7,500,000 is for an initiative to support evidence-based policing; $8,500,000 is for an initiative to enhance prosecutorial decision-making; $2,400,000 is for the operationalization, maintenance and expansion of the National Missing and Unidentified Persons System; $3,000,000 is for an academic based training initiative to improve police-based responses to people with mental illness or developmental disabilities; $3,000,000 is for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315; $15,500,000 is for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79); $3,000,000 is for a grant program authorized by Kevin and Avonte's Law; $3,000,000 is for a regional law enforcement technology initiative; $20,000,000 is for grants authorized under the Project Safe Neighborhoods Grant Authorization Act of 2018 (Public Law 115–185); $2,000,000 is for a grant to provide a drug field testing and training initiative; $6,500,000 is for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; $3,000,000 is for grants to States and units of local government to deploy managed access systems to combat contraband cell phone use in prison; $1,500,000 (increased by $1,000,000) is for a collaborative mental health and anti-recidivism initiative; $3,000,000 is for a program to improve juvenile indigent defense; $9,000,000 (increased by $1,500,000) is for community-based violence prevention initiatives; $3,500,000 (increased by $2,000,000) is for a national center for restorative justice; $2,000,000 is for grants for construction, renovation, or upgrades of child-friendly family visitation spaces in correctional facilities; $5,000,000 is for the development of best practices for and the creation of local task forces on public safety innovation consistent with the requirements as described in section 366 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; $15,000,000 is for technical assistance grants to law enforcement agencies, consistent with requirements as described in section 224 of H.R. 7120 as passed by the House of Representatives on June 25, 2020, regarding reporting data on the use of force by law enforcement officers; $5,000,000 is for competitive grants or contracts to law enforcement agencies, for the purpose of developing and implementing data collection programs on hit rates for stops and searches by law enforcement agencies, consistent with requirements as described in subsections (a) and (b) of section 333 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; $7,200,000 is for grants to support State and local law enforcement agencies in complying with law enforcement reform efforts as a result of litigation, including consent decrees, out-of-court settlements, memoranda of understanding, findings, technical assistance, and recommendation letters provided by reform authorities; and $50,000,000 is for training programs for State and local law enforcement officers on racial profiling, implicit bias, de-escalation, use of force and a duty to intervene, and procedural justice: Provided, That of the grant awards funded from amounts provided herein and not otherwise specified under this paragraph, each applicant shall provide assurance that, for each fiscal year covered by an application, the applicant will use not less than 10 percent of the total amount of the grant award for the fiscal year to develop and implement best practice devices and systems to eliminate racial profiling, including training to prevent racial profiling and to encourage more respectful interaction with the public, the acquisition and use of technology to facilitate the accurate collection and analysis of data, the development and acquisition of feedback systems and technologies that identify law enforcement agents or units of agents engaged in, or at risk of engaging in, racial profiling or other misconduct, and the establishment and maintenance of an administrative complaint procedure or independent auditor program: Providedfurther, That of the grant awards funded from amounts provided herein and not otherwise specified under this paragraph, each applicant shall provide assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to assist law enforcement agencies of the applicant, including campus public safety departments, to gain or maintain accreditation from certified law enforcement accreditation organizations, consistent with the requirements as described in section 113 of H.R. 7120 as passed by the House of Representatives on June 25, 2020: Providedfurther, That of the grant awards funded from amounts provided herein and not otherwise specified under this paragraph, each applicant shall provide assurance that the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to study and implement effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies, consistent with the requirements as described in section 114 of H.R. 7120 as passed by the House of Representatives on June 25, 2020: Providedfurther, That of the grant awards funded from amounts provided herein and not otherwise specified under this paragraph, each applicant shall provide assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to develop policies and procedures in compliance with section 382 of H.R. 7120 as passed by the House of Representatives on June 25, 2020: Provided further, That for purposes of this paragraph, the term applicant means a recipient and a subrecipient of funds under a program described in this paragraph: Provided further, That awards hereunder, shall not be subject to restrictions or special conditions that are the same as (or substantially similar to) those, imposed on awards under such subpart in fiscal year 2018, that forbid interference with Federal law enforcement; 
(2)$251,500,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$95,000,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386, for programs authorized under Public Law 109–164, or programs authorized under Public Law 113–4; (4)$14,500,000 for economic, high technology, white collar, and internet crime prevention grants, including as authorized by section 401 of Public Law 110–403, of which $2,500,000 is for competitive grants that help State and local law enforcement tackle intellectual property thefts, and $2,000,000 for a competitive grant program for training students in computer forensics and digital investigation; 
(5)$20,500,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities; (6)$29,000,000 for the Patrick Leahy Bulletproof Vest Partnership Grant Program, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology’s Office of Law Enforcement Standards for research, testing and evaluation programs; 
(7)$1,000,000 for the National Sex Offender Public Website; (8)$88,000,000 (increased by $1,000,000) for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $25,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180) and Fix NICS Act of 2018; 
(9)$30,500,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; (10)$142,000,000 (increased by $1,000,000) (increased by $4,000,000) for DNA-related and forensic programs and activities, of which— 
(A)$108,000,000 (increased by $1,000,000) (increased by $4,000,000) is for the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); 
(B)$19,000,000 is for other local, State, and Federal forensic activities; (C)$9,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program (Public Law 108–405, section 412); and 
(D)$6,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; (11)$49,000,000 for a grant program for community-based sexual assault response reform; 
(12)$12,500,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; (13)$39,500,000 for assistance to Indian Tribes; 
(14)$100,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199) and by the Second Chance Reauthorization Act of 2018 (Public Law 115–391), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and Tribal probation or parole supervision efforts and strategies, $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy, and $4,500,000 is for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, and for a research project on the effectiveness of the model: Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model; 
(15)$77,500,000 for initiatives to improve police-community relations, of which $27,500,000 is for a competitive matching grant program for purchases of body-worn cameras for State, local and Tribal law enforcement, $30,000,000 is for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction, and $20,000,000 is for an Edward Byrne Memorial criminal justice innovation program; (16)$412,000,000 for comprehensive opioid abuse reduction activities, including as authorized by CARA, and for the following programs, which shall address opioid, stimulant, and substance abuse reduction consistent with underlying program authorities— 
(A)$85,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; (B)$43,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(C)$35,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; (D)$30,000,000 for a veterans treatment courts program; 
(E)$31,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; and (F)$188,000,000 for a comprehensive opioid, stimulant, and substance abuse program; 
(17)$2,500,000 (increased by $2,500,000) for a competitive grant program authorized by the Keep Young Athletes Safe Act; (18)$87,000,000 for grants to be administered by the Bureau of Justice Assistance for purposes authorized under the STOP School Violence Act; 
(19)$2,000,000 (increased by $1,000,000) for grants to State and local law enforcement agencies for the expenses associated with the investigation and prosecution of criminal offenses, involving civil rights, authorized by the Emmett Till Unsolved Civil Rights Crimes Reauthorization Act of 2016 (Public Law 114–325); (20)$8,000,000 (increased by $1,000,000) for grants to State, local, and Tribal law enforcement agencies to conduct educational outreach and training on hate crimes and to investigate and prosecute hate crimes, as authorized by section 4704 of the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (Public Law 111–84); 
(21)$15,000,000 for a competitive grant pilot program for qualified nonprofit organizations to provide legal representation to immigrants arriving at the southwest border seeking asylum and other forms of legal protection in the United States; and (22)$400,000,000 for Law Enforcement Accountability Grants, of which— 
(A)$350,000,000 is for grants to hold law enforcement accountable in the courts: Provided, That of the amounts provided under this paragraph, $100,000,000 shall be for grants to assist States in conducting pattern and practice investigations at the State level, consistent with the requirements as described in section 103(b) of H.R. 7120 as passed by the House of Representatives on June 25, 2020: Providedfurther, That of the amounts provided, $250,000,000 shall be for grants to States and Tribal Governments to assist in implementing statutes providing for independent investigation of law enforcement officers, consistent with the requirements as described in section 104 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; and (B)$50,000,000 is for Law Enforcement Trust and Integrity Grant Programs: Provided, That of the amounts provided under this subparagraph—  
(i)$25,000,000 shall be for grants to allow community-based organizations to study management and operations standards for law enforcement agencies, consistent with the requirements as described in subsections (b) and (c) of section 114 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; and  (ii)$25,000,000 shall be for grants to develop pilot programs and implement effective standards and programs, consistent with the requirements as described in subsections (c) and (d) of section 114 of H.R. 7120 as passed by the House of Representatives on June 25, 2020.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (34 U.S.C. 11291 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); the Justice for All Reauthorization Act of 2016 (Public Law 114–324); the Juvenile Justice Reform Act of 2018 (Public Law 115–385); and other juvenile justice programs, $337,000,000 (increased by $1,000,000) (increased by $2,000,000), to remain available until expended as follows— (1)$65,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and Tribal juvenile justice residential facilities; 
(2)$100,000,000 for youth mentoring grants; (3)$44,000,000 for delinquency prevention, of which, pursuant to sections 261 and 262 of the 1974 Act— 
(A)$3,000,000 shall be for grants to prevent trafficking of girls; (B)$5,000,000 shall be for the Tribal Youth Program; 
(C)$500,000 shall be for an internet site providing information and resources on children of incarcerated parents; (D)$2,000,000 (increased by $1,000,000) shall be for competitive grants focusing on girls in the juvenile justice system; 
(E)$10,000,000 shall be for an opioid-affected youth initiative; and (F)$8,000,000 shall be for an initiative relating to children exposed to violence; 
(4)$28,500,000 (increased by $2,000,000) for programs authorized by the Victims of Child Abuse Act of 1990; (5)$94,500,000 (increased by $1,000,000) for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); and 
(6)$5,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act:Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) and (6) may be used for training and technical assistance: Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs.Public safety officer benefits (including transfer of funds) For payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $24,800,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Community Oriented Policing Servicescommunity oriented policing services programs(including transfer of funds)For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the American Law Enforcement Heroes Act of 2017 (Public Law 115–37); and the SUPPORT for Patients and Communities Act (Public Law 115–271), $343,000,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided under this heading— 
(1)$231,000,000 is for grants under section 1701 of title I of the 1968 Act (34 U.S.C. 10381) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (34 U.S.C. 10384(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: Provided further, That within the amounts appropriated under this paragraph, $27,000,000 is for improving Tribal law enforcement, including hiring, equipment, training, anti-methamphetamine activities, and anti-opioid activities: Provided further, That of the amounts appropriated under this paragraph, $6,500,000 is for community policing development activities in furtherance of the purposes in section 1701: Provided further, That of the amounts appropriated under this paragraph $40,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act, which shall be transferred to and merged with Research, Evaluation, and Statistics for administration by the Office of Justice Programs: Provided further, That within the amounts appropriated under this paragraph, no less than $3,000,000 is to support the Tribal Access Program: Provided further, That within the amounts appropriated under this paragraph, $5,000,000 (increased by $2,500,000) is for training, peer mentoring, and mental health program activities as authorized under the Law Enforcement Mental Health and Wellness Act (Public Law 115–113): Provided further, That within the amount appropriated under this paragraph, no less than $4,000,000 is for grant programs to develop best practices for, and to create, civilian review boards, consistent with the requirements as described in section 104(b) of H.R. 7120 as passed by in the House of Representatives on June 25, 2020. (2)$11,000,000 is for activities authorized by the POLICE Act of 2016 (Public Law 114–199); 
(3)$13,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers; (4)$35,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration; and 
(5)$53,000,000 is for competitive grants to be administered by the Community Oriented Policing Services Office for purposes authorized under the STOP School Violence Act (title V of division S of Public Law 115–141).General provisions—Department of justice (including transfer of funds)  201.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
202.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 203.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 202 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
204.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 205. (a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs. 206.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
207.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the report accompanying this Act, and to any use of deobligated balances of funds provided under this title in previous years. 208.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
209.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 210.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 2 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and (2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 
211.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2018 through 2021 for the following programs, waive the following requirements: (1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10631 et seq.), the requirements under section 2976(g)(1) of such part (34 U.S.C. 10631(g)(1)). 
(2)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison Rape Elimination Act of 2003 (34 U.S.C. 30305(c)(3)), the requirements of section 6(c)(3) of such Act. 212.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109(a)) shall not apply to amounts made available by this or any other Act. 
213.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 214. (a)None of the income retained in the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation during fiscal year 2021, except up to $12,000,000 may be obligated for implementation of a unified Department of Justice financial management system. 
(b)Not to exceed $30,000,000 of the unobligated balances transferred to the capital account of the Department of Justice Working Capital Fund pursuant to title I of Public Law 102–140 (105 Stat. 784; 28 U.S.C. 527 note) shall be available for obligation in fiscal year 2021, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. (c)Not to exceed $10,000,000 of the excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall be available for obligation during fiscal year 2021, and any use, obligation, transfer or allocation of such funds shall be treated as a reprogramming of funds under section 505 of this Act. 
215.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under such authorities as have been enacted for Performance Partnership Pilots in appropriations acts in prior fiscal years and the current fiscal year. 216.Notwithstanding section 219 of division B of Public Law 116–93, section 1930(a)(6)(B) of title 28, United States Code, shall be applied for fiscal years 2021 and 2022 by substituting $300,000,000 for $200,000,000. 
217.None of the funds made available by this Act may be used by the Executive Office for Immigration Review to implement case performance numeric metrics that are linked to performance evaluations for individual immigration judges. 218.Section 151 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 5 U.S.C. 5928 note), is amended— 
(1)by striking or after Drug Enforcement Administration and inserting , the; and (2)by inserting , or the United States Marshals Service after Federal Bureau of Investigation . 
219.None of the funds made available under this Act for the Edward Byrne Memorial Justice Assistance Grant program or Community Oriented Policing Services program may be awarded to a State or unit of local government unless the United States Attorney General certifies that the State or unit of local government— (1)maintains adequate policies and procedures designed to eliminate racial profiling in law enforcement, and has eliminated any existing practices that permit or encourage racial profiling in law enforcement; 
(2)requires each law enforcement officer in the State or unit of local government to complete training programs on racial profiling, implicit bias, de-escalation, use of force and a duty to intervene in cases where another law enforcement officer is using excessive force against a civilian, and procedural justice; (3)has in effect a law that prohibits law enforcement officers in the State or other jurisdiction from using a chokehold or carotid hold, consistent with the requirements as described in section 363 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; 
(4)has in effect a law that prohibits law enforcement officers in the State or other jurisdiction from using less lethal force, consistent with the requirements as described in section 364 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; (5)has in effect a law that prohibits law enforcement officers in the State or other jurisdiction from using deadly force, consistent with the requirements as described in section 364 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; 
(6)has in effect a law that prohibits the issuance of a “no-knock warrant” in a drug case, consistent with the requirements as described in section 362 of H.R. 7120 as passed by the House of Representatives on June 25, 2020; (7)has provided the United States Attorney General a law enforcement practice report that includes information on the race, ethnicity, age, and gender of the officers and employees of the law enforcement agency and of members of the public involved in— 
(A)traffic violation stops; (B)pedestrian stops; 
(C)frisk and body searches; (D)instances where officers or employees of the law enforcement agency used deadly force including— 
(i)a description of when and where deadly force was used, and whether it resulted in death; (ii)a description of deadly force directed against an officer or employee and whether it resulted in injury or death; and 
(iii)the law enforcement agency’s justification for use of deadly force, if the agency determines it was justified; and (8)will not make such funds available to a law enforcement agency that has entered into or renewed any contractual arrangement, including a collective bargaining agreement with a labor organization, that— 
(A)would prevent the Attorney General from seeking or enforcing equitable or declaratory relief against a law enforcement agency engaging in a pattern or practice of unconstitutional misconduct; or (B)conflicts with any terms or conditions contained in a consent decree.National Task Force on Law Enforcement Oversight 
220. 
(a)EstablishmentThere is established within the Department of Justice a task force to be known as the Task Force on Law Enforcement Oversight (hereinafter in this section referred to as the Task Force). (b)CompositionThe Task Force shall be composed of individuals appointed by the Attorney General, who shall appoint not less than one individual from each of the following: 
(1)The Special Litigation Section of the Civil Rights Division. (2)The Criminal Section of the Civil Rights Division. 
(3)The Federal Coordination and Compliance Section of the Civil Rights Division. (4)The Employment Litigation Section of the Civil Rights Division. 
(5)The Disability Rights Section of the Civil Rights Division. (6)The Office of Justice Programs. 
(7)The Office of Community Oriented Policing Services (COPS). (8)The Corruption/Civil Rights Section of the Federal Bureau of Investigation. 
(9)The Community Relations Service. (10)The Office of Tribal Justice. 
(11)The unit within the Department of Justice assigned as a liaison for civilian review boards. (c)Powers and DutiesThe Task Force shall consult with professional law enforcement associations, labor organizations, and community-based organizations to coordinate the process of the detection and referral of complaints regarding incidents of alleged law enforcement misconduct.  
221.None of the funds appropriated by this title shall be made available for any law enforcement agency of any State, unit of local government, or federally recognized Tribal Government unless the Attorney General of the United States has certified that such agency has begun or completed the process of obtaining accreditation from a law enforcement accreditation organization (as defined in section 112(2) of H.R. 7120 as passed by the House of Representatives on June 25, 2020) approved by the Attorney General. 222.None of the funds made available under this Act for the Edward Byrne Memorial Justice Assistance Grant program or Community Oriented Policing Services program may be awarded to a State or unit of local government unless the United States Attorney General certifies that the State or unit of local government has in effect a law that— 
(1)makes it a criminal offense for any person acting under color of law of the State or unit of local government to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and (2)prohibits a person charged with an offense described herein from asserting the consent of the other individual as a defense.In the case of a multi-jurisdictional or regional consortium that would be eligible to receive funds under the Community Oriented Policing Services grant program, if any member of that consortium is a State or unit of local government that does not have in effect a law described in paragraphs (1) and (2), that consortium shall not be eligible to receive such funds.This title may be cited as the Department of Justice Appropriations Act, 2021. IIIScienceOffice of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,544,000.National space councilFor necessary expenses of the National Space Council, in carrying out the purposes of title V of Public Law 100–685 and Executive Order No. 13803, hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, $1,965,000: Provided, That notwithstanding any other provision of law, the National Space Council may accept personnel support from Federal agencies, departments, and offices, and such Federal agencies, departments, and offices may detail staff without reimbursement to the National Space Council for purposes provided herein.National aeronautics and space administrationScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $7,097,500,000 (reduced by $30,000,000) (increased by $30,000,000), to remain available until September 30, 2022: Provided, That, $2,021,800,000 shall be for Earth Science; $2,713,400,000 (reduced by $40,000,000) (increased by $40,000,000) shall be for Planetary Science; $1,306,200,000 shall be for Astrophysics; $423,000,000 shall be for the James Webb Space Telescope; and $633,100,000 shall be for Heliophysics: Provided further, That of the amounts provided, $403,500,000 is for an orbiter to meet the science goals for the Jupiter Europa mission as recommended in previous Planetary Science Decadal surveys: Provided further, That the National Aeronautics and Space Administration shall use the Space Launch System, if available, as the launch vehicles for the Jupiter Europa missions, plan for an orbiter launch no later than 2025 and a lander launch no later than 2027, and include in the fiscal year 2022 budget the 5-year funding profile necessary to achieve these goals.AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $819,000,000 (increased by $15,000,000) (reduced by $15,000,000), to remain available until September 30, 2022.Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $1,100,000,000, to remain available until September 30, 2022: Provided, That $227,000,000 shall be for RESTORE–L/SPace Infrastructure DExterous Robot: Provided further, That $110,000,000 shall be for the development, production and demonstration of a nuclear thermal propulsion system, of which $80,000,000 shall be for the design of a flight demonstration system: Provided further, That, not later than 180 days after the enactment of this Act, the National Aeronautics and Space Administration shall provide a plan for the design of a flight demonstration.explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $6,017,600,000, to remain available until September 30, 2022: Provided, That not less than $1,400,500,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,600,000,000 shall be for the Space Launch System (SLS) launch vehicle, which shall have a lift capability not less than 130 metric tons and which shall have core elements and an Exploration Upper Stage developed simultaneously to be used to the maximum extent practicable, including for Earth to Moon missions and Moon landings: Provided further, That of the amounts provided for SLS, not less than $400,000,000 shall be for SLS Block 1B development including the Exploration Upper Stage and associated systems including related facilitization: Provided further, That $459,700,000 shall be for Exploration Ground Systems including infrastructure in support of SLS Block 1B missions: Provided further, That the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5-year budget profile for an integrated system that includes the SLS, the Orion Multi-Purpose Crew Vehicle, and associated ground systems that will ensure a crewed launch as early as possible, as well as a system-based funding profile for a sustained launch cadence that contemplates the use of an SLS Block 1B cargo variant and associated ground systems: Provided further, That $1,557,400,000 shall be for exploration research and development.Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $4,052,200,000, to remain available until September 30, 2022.Science, Technology, Engineering, and Mathematics EngagementFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $126,000,000 (increased by $1,000,000), to remain available until September 30, 2022, of which $26,000,000 shall be for the Established Program to Stimulate Competitive Research and $50,000,000 (increased by $1,000,000) shall be for the National Space Grant College and Fellowship Program.Safety, security and mission servicesFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,953,400,000, to remain available until September 30, 2022: Provided, That if available balances in the Science, Space, and Technology Education Trust Fund are not sufficient to provide for the grant disbursements required under the third and fourth provisos under such heading in the Department of Housing and Urban Development-Independent Agencies Appropriations Act, 1989, (Public Law 100–404), as amended by the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1995, (Public Law 103–327), up to $1,000,000 shall be available from amounts made available under this heading to make such grant disbursements.Construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $419,100,000, to remain available until September 30, 2026: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2021 in an amount not to exceed $18,700,000: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $44,200,000, of which $500,000 shall remain available until September 30, 2022.Administrative provisions(including transfers of funds)Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until a prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any funds transferred to Construction and Environmental Compliance and Restoration for construction activities shall not increase that account by more than 20 percent. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.Not to exceed 5 percent of any appropriation provided for the National Aeronautics and Space Administration under previous appropriations Acts that remains available for obligation or expenditure in fiscal year 2021 may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this provision shall retain its original availability and shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.Not more than 40 percent of the amounts made available in this Act for the Gateway; Advanced Cislunar and Surface Capabilities; Commercial LEO Development; Human Landing System; and Lunar Discovery and Exploration, excluding the Lunar Reconnaissance Orbiter, may be obligated until the Administrator submits a multi-year plan to the Committees on Appropriations of the House of Representatives and the Senate that identifies estimated dates, by fiscal year, for Space Launch System flights to build the Gateway; the commencement of partnerships with commercial entities for additional LEO missions to land humans and rovers on the Moon; and conducting additional scientific activities on the Moon. The multi-year plan shall include key milestones to be met by fiscal year to achieve goals for each of the lunar programs described in the previous sentence and funding required by fiscal year to achieve such milestones.National Science FoundationResearch and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $6,967,123,000 (reduced by $5,000,000) (increased by $5,000,000) (reduced by $10,000,000) (increased by $10,000,000) (reduced by $1,500,000) (increased by $1,500,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $200,000,000), (increased by $200,000,000), to remain available until September 30, 2022, of which not to exceed $544,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation.Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $243,230,000, to remain available until expended.Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $970,000,000 (reduced by $1,500,000) (increased by $1,500,000) (reduced by $350,000,000) (increased by $350,000,000), to remain available until September 30, 2022.Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $345,640,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2021 for maintenance and operation of facilities and for other services to be provided during the next fiscal year.Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,500,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses.Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $17,850,000, of which $400,000 shall remain available until September 30, 2022.Administrative provisions(including transfer of funds)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The Director of the National Science Foundation (NSF) shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days in advance of any planned divestment through transfer, decommissioning, termination, or deconstruction of any NSF-owned facilities or any NSF capital assets (including land, structures, and equipment) valued greater than $2,500,000.This title may be cited as the Science Appropriations Act, 2021. IVRelated AgenciesCommission on civil rightsSalaries and expensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $12,000,000: Provided, That none of the funds appropriated in this paragraph may be used to employ any individuals under Schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a).Equal employment opportunity commissionSalaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Nondiscrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $32,600,000 for payments to State and local enforcement agencies for authorized services to the Commission, $408,700,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair may accept and use any gift or donation to carry out the work of the Commission.International Trade CommissionSalaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $105,000,000, to remain available until expended.Legal services corporationPayment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $465,000,000, of which $423,400,000 is for basic field programs and required independent audits; $5,600,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $24,000,000 is for management and grants oversight; $5,000,000 is for client self-help and information technology; $5,000,000 is for a Pro Bono Innovation Fund; and $2,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996d(d)): Provided further, That not to exceed 5 percent of any appropriation made available for the current fiscal year for the Legal Services Corporation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government.Administrative provision—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2020 and 2021, respectively.Marine mammal commissionSalaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,769,000.Office of the United States Trade RepresentativeSalaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $55,000,000, of which $1,000,000 shall remain available until expended: Provided, That of the total amount made available under this heading, not to exceed $124,000 shall be available for official reception and representation expenses.Trade Enforcement Trust Fund(including transfer of funds)For activities of the United States Trade Representative authorized by section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), including transfers, $15,000,000, to be derived from the Trade Enforcement Trust Fund: Provided, That any transfer pursuant to subsection (d)(1) of such section shall be treated as a reprogramming under section 505 of this Act.State justice instituteSalaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Act of 1984 (42 U.S.C. 10701 et seq.) $7,700,000, of which $500,000 shall remain available until September 30, 2022: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral provisions(including rescissions)(including transfer of funds) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project, or activity; (2) eliminates a program, project, or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs, or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects, or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project, or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 506. (a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b) 
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions. (2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507. 
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. (b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 510.Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101) in any fiscal year in excess of $2,650,000,000 shall not be available for obligation until the following fiscal year: Provided, That notwithstanding section 1402(d) of such Act, of the amounts available from the Fund for obligation: (1) $10,000,000 shall be transferred to the Department of Justice Office of Inspector General and remain available until expended for crime victim-related oversight and auditing purposes; and (2) 5 percent shall be available to the Office for Victims of Crime for grants, consistent with the requirements of the Victims of Crime Act, to Indian Tribes to improve services for victims of crime. 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
513. 
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. (b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and (2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. 
(c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. (d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
514. 
(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact or moderate-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— (1)reviewed the supply chain risk for the information systems against criteria developed by NIST and the Federal Bureau of Investigation (FBI) to inform acquisition decisions for high-impact and moderate-impact information systems within the Federal Government; 
(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the FBI and other appropriate agencies; and (3)in consultation with the FBI or other appropriate Federal entity, conducted an assessment of any risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured, or assembled by one or more entities identified by the United States Government as posing a cyber threat, including but not limited to, those that may be owned, directed, or subsidized by the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or the Russian Federation. 
(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire a high-impact or moderate-impact information system reviewed and assessed under subsection (a) unless the head of the assessing entity described in subsection (a) has— (1)developed, in consultation with NIST, the FBI, and supply chain risk management experts, a mitigation strategy for any identified risks; 
(2)determined, in consultation with NIST and the FBI, that the acquisition of such system is in the national interest of the United States; and (3)reported that determination to the Committees on Appropriations of the House of Representatives and the Senate and the agency Inspector General. 
515.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 516.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States–Singapore Free Trade Agreement; (2)paragraph 4 of article 17.9 of the United States–Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States–Morocco Free Trade Agreement. 517.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act of 1978; The Electronic Communications Privacy Act of 1986; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; USA FREEDOM Act of 2015; and the laws amended by these Acts. 
518.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 519.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for fiscal year 2021. 
520.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the 3 years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding.(rescissions) 521. (a)Of the unobligated balances available under the heading National Oceanic and Atmospheric Administration, Fisheries Enforcement Asset Forfeiture Fund, $10,000,000 is hereby permanently rescinded, not later than September 30, 2021. 
(b)Of the unobligated balances available to the Department of Justice, the following funds are hereby permanently rescinded, not later than September 30, 2021, from the following accounts in the specified amounts— (1)Working Capital Fund, $75,000,000; 
(2)State and Local Law Enforcement Activities, Office of Justice Programs, $70,000,000; and (3)State and Local Law Enforcement Activities, Community Oriented Policing Services, $15,000,000. 
(c)The Departments of Commerce and Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2021, specifying the amount of each rescission made pursuant to subsections (a) and (b). (d)The amounts rescinded in subsections (a) and (b) shall not be from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to the concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
522.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 523.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless— 
(1)such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States; or (2)such conference is a scientific conference and the department or agency head determines that such attendance is in the national interest and notifies the Committees on Appropriations of the House of Representatives and the Senate within at least 15 days of that determination and the basis for that determination. 
524.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: (1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. (3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 525.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 
526. 
(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA), the Office of Science and Technology Policy (OSTP), or the National Space Council (NSC) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. (b)None of the funds made available by this Act may be used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. 
(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA, OSTP, or NSC, after consultation with the Federal Bureau of Investigation, have certified— (1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and 
(2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. (d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate, and the Federal Bureau of Investigation, no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 
527. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication, or other law enforcement- or victim assistance-related activity. 
528.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Offices of Science and Technology Policy and the United States Trade Representative, the National Space Council, and the State Justice Institute shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate not later than 45 days after the date of enactment of this Act. 529.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract. 
530.None of the funds made available by this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration. 531.None of the funds made available under this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming, or with respect to the District of Columbia, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, or Puerto Rico, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana. 
532.The Department of Commerce, the National Aeronautics and Space Administration, and the National Science Foundation shall provide a quarterly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of such Department or agency, including the purpose of such travel. 533.Of the amounts made available by this Act, not less than 10 percent of each total amount provided, respectively, for Public Works grants authorized by the Public Works and Economic Development Act of 1965 and grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) shall be allocated for assistance in persistent poverty counties: Provided, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, or any territory or possession of the United States. 
534.In determining the formulation and development costs of the James Webb Space Telescope for purposes of section 536 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2020 (division B of Public Law 116–93), such costs shall not be considered to include any costs directly related to preventing, preparing for, and responding to the impacts of a global pandemic health crisis. 535.None of the funds made available by this Act may be used by the Bureau of the Census to use information or records received through data sharing agreements in contravention of existing law, including sections 9 and 214 of title 13, United States Code. 
536.None of the funds made available by this Act may be used to relocate the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Canine Training Center or the ATF National Canine Division. 537. (a)None of the funds made available to the Bureau of the Census in this Act or any other Act may be used to compile or produce any data product or tabulation as part of, in combination with, or in connection with, the 2020 decennial census of population or any such census data produced pursuant to section 141(c) of title 13, United States Code, that is based in whole or in part on data that is not collected in such census. 
(b)The limitation in subsection (a) shall not apply to any data product or tabulation that is required by sections 141(b) or (c) of such title, that uses the same or substantially similar methodology and data sources as a decennial census data product produced by the Bureau of the Census before January 1, 2019, or that uses a methodology and data sources that the Bureau of the Census finalized and made public prior to January 1, 2018. 538.None of the funds made available in this Act may be used to implement the Attorney General Memorandum dated November 7, 2018, entitled Principles and Procedures for Civil Consent Decrees and Settlement Agreements with State and Local Governmental Entities. 
539.None of the funds made available in this Act may be used to carry out or support any law enforcement action taken to support or control a crowd or public demonstration, by any individual employed by a Federal, State, or local law enforcement agency unless such individual wears a clearly visible identification of the law enforcement agency that vests such individual with authority to carry out or support such action. 540.None of the funds made available in this or any other Act (including prior Acts and Acts other than appropriations Acts) may be used for the salaries or expenses of more than five political and presidential appointees in the Bureau of the Census. 
541.None of the funds made available in this Act may be used to pay any cost to enable the Attorney General of the United States to travel more than 50 miles from the Robert F. Kennedy Department of Justice Building in the District of Columbia. 542.Section 510 of division B of Public Law 116–93 is amended— 
(1)by inserting crime victim-related after expended for; and (2)by striking associated with this section.  
543.None of the funds appropriated or otherwise made available by this Act, or by any other Act making appropriations or any other funds available, to the Department of Justice for any fiscal year may be made available for the salary or expenses of any Federal employee (including any contract or subcontract employee) who is responding, pursuant to any Federal authority, to a mass gathering or public protest in any area under the jurisdiction of a State, local, Tribal, or territorial government unless— (1)such employee wears a uniform that clearly identifies the Federal agency affiliation of the employee; 
(2)if the employee is responding in a civilian capacity, wears clothing that is not similar to a combat-style uniform worn by a member of the United States Armed Forces; (3)any vehicle used by such employee in the course of performing official functions identifies the Federal agency affiliation of the employee; 
(4)the Department of Justice publishes a notice on its public-facing website that includes the total numbers and agency affiliations of employees, contractors, or subcontractors responding to a mass gathering or public protest, the specific legal authority under which they are acting, and a precise statement of their mission; (5)a policy is in force at the employee’s agency that prohibits the use, at a mass gathering or public protest, of deadly force or less-lethal force, including but not limited to rubber bullets and similar projectiles, stun grenades, flash bangs, and tear gas, unless the employee has a reasonable belief that the subject of such force poses an imminent threat of death or serious bodily injury to the employee or to another person; 
(6)a policy is in force at the employee’s agency that prohibits conducting surveillance of, or collecting intelligence on, persons present at a mass gathering or public protest, unless such persons are the subject of a predicated criminal investigation based on a reasonable suspicion that they are engaged in or preparing to engage in criminal activity; and (7)the Department of Justice maintains a complete record of any law enforcement activities conducted in connection with the mass gathering or public protest, including any arrests, detentions, searches, seizures, or uses of force, and those records are provided to Congress at 48-hour intervals following the initial deployment of employees to the mass gathering or protest. 
544.None of the funds made available by this Act may be used for the acquisition of chemical weapons (as such term is defined under section 229F of title 18, United States Code) for purposes of domestic riot control.  545. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY 546.None of the funds made available by this Act may be used to implement, administer, or enforce the memorandum entitled, Memorandum for Federal Prosecutors Along the Southwest Border with the subject Zero-tolerance for Offenses Under 8 U.S.C. 1325(a) issued by the Attorney General on April 6, 2018.  
547.None of the funds appropriated or otherwise made available by this Act may be used in contravention of the First Amendment of the Constitution.  548.None of the funds made available in this Act may be used to implement, administer, or enforce Executive Order No. 13880 (84 Fed. Reg. 33821; July 11, 2019), entitled Collecting Information About Citizenship Status in Connection With the Decennial Census. 
549.None of the funds made available by this Act may be used for Operation Legend or Operation Relentless Pursuit.  550.None of the funds made available by this Act may be used to implement, administer, or enforce the Presidential Memorandum on Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census, issued on July 21, 2020. 
551.None of the funds made available by this Act may be used to carry out paragraph (2) of section 3622(c) of title 18, United States Code.  552. None of the funds made available by this Act may be used to purchase chemical weapons (as such term is defined in section 229F of title 18, United States Code) for law enforcement purposes. 
553.None of the funds made available by this Act for the Equal Employment Opportunity Commission for fiscal year 2021 may be used to develop, promulgate, issue, finalize, implement, or enforce the proposed rule entitled Official Time in Federal Sector Cases Before the Commission published in the Federal Register on December 11, 2019 (84 Fed. Reg. 67683). 554.None of the funds appropriated or otherwise made available by this Act to the Department of Justice may be obligated or expended to implement, administer, or enforce the rule entitled DNA Sample Collection from Immigration Detainees published by the Department of Justice in the Federal Register on March 6, 2020 (85 Fed. Reg. 13483). 
555.None of the funds made available by this Act may be used to carry out Order Number 3946–2017 of the Attorney General, issued July 19, 2017.  556.None of the funds made available by this Act may be used in contravention of section 547 of title 28, United States Code.  
557.None of the funds made available by this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming, or with respect to the District of Columbia, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, or the United States Virgin Islands, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of marijuana. 558.None of the funds made available by this Act to the Department of Justice may be used to prevent any Indian Tribe (as such term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) from enacting or implementing Tribal laws that authorize the use, distribution, possession, or cultivation of marijuana. 
559.None of the funds made available by this Act may be used by the Department of Justice to argue, in the conduct of any litigation to which the United States, or an agency or officer thereof is a party, that any provision of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) or of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), is unconstitutional or is invalid or unenforceable on any ground, including that certain provisions of the Patient Protection and Affordable Care Act are not severable from section 5000A of that Act.This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2021. CEnergy and Water Development and Related Agencies Appropriations Act, 2021 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely: 
ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $151,000,000 (increased by $1,300,000) (reduced by $1,300,000), to remain available until expended: Provided, That the Secretary shall initiate seven new study starts during fiscal year 2021: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $2,619,855,000 (increased by $10,000,000) (reduced by $10,000,000) (reduced by $78,300,000) (increased by $78,300,000) (increased by $20,000,000) (reduced by $20,000,000) (increased by $7,000,000) (reduced by $7,000,000) (reduced by $52,500,000) (increased by $52,500,000), to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $365,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,838,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $205,000,000 (increased by $5,000,000) (reduced by $205,000,000) (increased by $205,000,000), to remain available until September 30, 2022.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $210,000,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $35,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $200,000,000 (reduced by $5,000,000), to remain available until September 30, 2022, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2022: Provided, That not more than 25 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title, as designated under such heading in the report of the Committee on Appropriations accompanying this Act, to specific programs, projects, or activities.General provisions—corps of engineers—civil(including transfer of funds) 
101. 
(a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates or initiates a new program, project, or activity; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act; 
(4)reduces funds that are directed to be used for a specific program, project, or activity by this Act; (5)increases funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less; or 
(6)reduces funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less. (b)Subsection (a)(1) shall not apply to any project or activity authorized under section 205 of the Flood Control Act of 1948, section 14 of the Flood Control Act of 1946, section 208 of the Flood Control Act of 1954, section 107 of the River and Harbor Act of 1960, section 103 of the River and Harbor Act of 1962, section 111 of the River and Harbor Act of 1968, section 1135 of the Water Resources Development Act of 1986, section 206 of the Water Resources Development Act of 1996, or section 204 of the Water Resources Development Act of 1992. 
(c)The Corps of Engineers shall submit reports on a quarterly basis directly to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 
103.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 104.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341): Provided, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 
105.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595). 106.None of the funds made available by this Act or any other Act may be used to reorganize or to transfer the Civil Works functions or authority of the Corps of Engineers or the Secretary of the Army to another department or agency. 
107.Additional funding provided in this Act shall be allocated only to projects determined to be eligible by the Chief of Engineers. 108.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act or any prior appropriations Acts for the Civil Works Program of the United States Army Corps of Engineers may be committed, obligated, expended, or otherwise used to design or construct a wall, fence, border barriers, or border security infrastructure along the southern border of the United States. 
109.None of the funds made available by this Act may be used to issue a permit under section 404 of the Federal Water Pollution Control Act to a private entity or individual for the discharge of dredged or fill material from a project located within Water Conservation Area 1, 2A, 2B, 3A, or 3B in the State of Florida, unless discharge is from a project that is generally available for the general public's or Tribe's use and benefit and serve a public purpose, which may include Tribal communities. 110. (a)When allocating the additional funding provided in this title under the headings Construction and Mississippi River and Tributaries, the Secretary shall initiate a total of seven new construction starts during fiscal year 2021. 
(b)For new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than September 30, 2021. (c)No allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects. 
(d)The Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress. IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $20,000,000 (increased by $5,000,000), to remain available until expended, of which $1,800,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,500,000 shall be available until September 30, 2022, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2021, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian Tribes, and others, $1,487,000,000 (reduced by $25,000,000) (increased by $25,000,000), to remain available until expended, of which $58,476,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,584,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That $25,882,000 shall be available for transfer into the Blackfeet Water Settlement Implementation Fund established by section 3717 of Public Law 114–322: Provided further, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706. Provided further, That in accordance with section 4007 of Public Law 114–322, and as recommended by the Secretary of the Interior in a letter dated June 22, 2020, funding provided for such purposes in fiscal years 2017, 2018, and 2019 may be made available to the Friant-Kern Canal Capacity Correction Resulting from Subsidence, the Los Vaqueros Reservoir Phase 2 Expansion Project, the Delta Mendota Canal Subsidence Correction, the North-of-the-Delta Off stream Storage (Sites Reservoir Project), the Del Puerto Water District, the San Luis Low point Improvement Project, the Sacramento Regional Water Bank, the Boise River Feasibility Study, and the Cle Elum Pool Raise: Provided further, That no funds may be obligated or expended for the projects specified in the preceding proviso until the Secretary of the Interior transmits recommendations to Congress for projects authorized under sections 4009(a) and 4009(c) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) and the Congress enacts a subsequent appropriations act making appropriations for energy and water development.central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $55,875,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $33,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the six regions of the Bureau of Reclamation, to remain available until September 30, 2022, $60,000,000 (reduced by $6,000,000), to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 201. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act; (4)restarts or resumes any program, project, or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(5)transfers funds in excess of the following limits— (A)15 percent for any program, project, or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$400,000 for any program, project, or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments. (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis directly to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.Section 9504(e) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 42 U.S.C. 10364(e)) is amended by striking $530,000,000 and inserting $600,000,000.  204.Title I of the CALFED Bay-Delta Authorization Act (Public Law 108–361; 118 Stat. 1681), as amended by section 4007(k) of Public Law 114–322, is amended by striking 2020 each place it appears and inserting 2021. 
205.Section 9106(g)(2) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1309) is amended by striking 2020 and inserting 2021. 206.Section 6002(g)(4) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 16 U.S.C. 1015(a)) is amended by striking 2020 and inserting 2021. 
207. 
(a)Section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (Public Law 102–250; 43 U.S.C. 2214(c)) is amended by striking 2020 and inserting 2021. (b)Section 301 of the Reclamation States Emergency Drought Relief Act of 1991 (Public Law 102–250; 43 U.S.C. 2241) is amended by striking 2020 and inserting 2021. 
208.Title VI of the Claims Resolution Act (Public Law 111–291; 42 U.S.C. 1305 note) is amended— (1)in section 602 by adding at the end: 
 
The term ‘611(g) Agreement’ means the agreement dated September 17, 2019, executed by the United States, the State, the Pueblos, the County, and the City pursuant to section 611(g). (24)611(g) AgreementThe term ‘611(g) Agreement’ means the agreement dated September 17, 2019, executed by the United States, the State, the Pueblos, the County, and the City pursuant to section 611(g).;  
(2)in section 611(f)— (A)in subparagraph (1)(A) by striking $106,400,000 and inserting $243,400,000; 
(B)by amending subparagraph (B) of paragraph (1) to read as follows:  (B)ExceptionOf the amount described in subparagraph (A)— (i) the initial $106,400,000 shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2006, as determined using applicable engineering cost indices; and (ii) any amounts made available in excess of the amount described in clause (i) shall be increased or decreased, as appropriate, based on ordinary fluctuations in construction costs since October 1, 2018, as determined using applicable engineering cost indices.; and 
(C)in paragraph (3), by inserting and the 611(g) Agreement after the Cost-Sharing and System Integration Agreement; (3)in section 617(a)(1)(B)— 
(A)by striking $50,000,000 and inserting $187,000,000; and (B)by striking 2024 and inserting 2028; 
(4)in section 617(a)(4) by striking since October 1, 2006, as determined using applicable engineering cost indices and inserting pursuant to section 611(f)(1)(B); (5)in section 621 by striking subsection (a) and inserting the following: 
 
(a)ApprovalTo the extent the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement do not conflict with this title, the Settlement Agreement, the Cost-Sharing and System Integration Agreement, and the 611(g) Agreement (including any amendments to the Settlement Agreement, the Cost Sharing and System Integration Agreement, and the 611(g) Agreement that are executed to make the Settlement Agreement, the Cost-Sharing and System Integration Agreement, or the 611(g) Agreement consistent with this title) are authorized, ratified, and confirmed.; and (6)in section 623(e)— 
(A)in paragraph (2)— (i)by striking 2021 and inserting 2025; and 
(ii)by striking 2024 and inserting 2028; (B)in paragraph (3), in the matter preceding subparagraph (A), by striking 2021 and inserting 2025; 
(C)in paragraph (4)(B)(ii)(II), by striking 2023 and inserting 2027; and (D)in paragraph (5)(A), by striking 2024 and inserting 2028. 
209.None of the funds provided in this Act may be used for the Shasta Dam and Reservoir Enlargement Project. 210.Section 10501 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 43 U.S.C. 407) is amended— 
(1)in subsection (b)(1), by striking For each of fiscal years 2020 through 2029 and inserting For fiscal year 2020 and each fiscal year thereafter; (2)in subsection (c)— 
(A)in paragraph (1)(A), by striking for each of fiscal years 2020 through 2034 and inserting for fiscal year 2020 and each fiscal year thereafter; and (B)in paragraph (3)(C), by striking for any authorized use and all that follows through the period at the end and inserting for any use authorized under paragraph (2).; and 
(3)by striking subsection (f). IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable Energy(Including rescissions of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,850,240,000 (increased by $600,000) (increased by $5,000,000) (reduced by $5,000,000) (increased by $2,000,000) (increased by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000) (reduced by $150,000,000) (increased by $150,000,000), to remain available until expended: Provided, That of such amount, $165,000,000 shall be available until September 30, 2022, for program direction: Provided further, That $806,831 from Public Law 111–8 and $1,433,462 from Public Law 111–85 provided under this heading are hereby rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Cybersecurity, energy security, and emergency responseFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy sector cybersecurity, energy security, and emergency response activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $160,000,000 (increased by $5,000,000), to remain available until expended: Provided, That of such amount, $13,000,000 shall be available until September 30, 2022, for program direction.ElectricityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $195,000,000, to remain available until expended: Provided, That of such amount, $18,850,000 shall be available until September 30, 2022, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,435,800,000 (reduced by $235,000,000) (increased by $235,000,000), to remain available until expended: Provided, That of such amount, $79,000,000 shall be available until September 30, 2022, for program direction.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $727,500,000 (reduced by $10,000,000) (increased by $10,000,000) (increased by $2,500,000) (increased by $5,000,000), to remain available until expended: Provided, That of such amount $62,115,000 shall be available until September 30, 2022, for program direction.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $13,006,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $195,000,000, to remain available until expended.SPR Petroleum AccountFor the acquisition, transportation, and injection of petroleum products, and for other necessary expenses pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241, 6239 note), and section 5010 of the 21st Century Cures Act (Public Law 114–255), $7,500,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until expended.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $10,000,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $126,800,000 (reduced by $15,000,000) (increased by $15,000,000), to remain available until expended.Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $315,000,000, to remain available until expended: Provided, That in addition, fees collected pursuant to subsection (b)(1) of section 6939f of title 42, United States Code, and deposited under this heading in fiscal year 2021 pursuant to section 309 of title III of division C of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) are appropriated, to remain available until expended, for mercury storage costs.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $821,583,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $21,284,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 35 passenger motor vehicles for replacement only, $7,050,000,000 (increased by $5,000,000) (reduced by $25,000,000) (increased by $25,000,000) (reduced by $7,000,000) (increased by $7,000,000), to remain available until expended: Provided, That of such amount, $188,000,000 shall be available until September 30, 2022, for program direction.Nuclear waste disposalFor Department of Energy expenses necessary for nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of 1982, Public Law 97–425, as amended, including interim storage activities, $27,500,000, to remain available until expended, of which $7,500,000 shall be derived from the Nuclear Waste Fund.Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $435,000,000, to remain available until expended: Provided, That of such amount, $37,000,000 shall be available until September 30, 2022, for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses of the Title 17 Innovative Technology Loan Guarantee Program, as authorized, $32,000,000 is appropriated, to remain available until September 30, 2022: Provided further, That up to $32,000,000 of fees collected in fiscal year 2021 pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections under this heading and used for necessary administrative expenses in this appropriation and shall remain available until September 30, 2022: Provided further, That to the extent that fees collected in fiscal year 2021 exceed $32,000,000, those excess amounts shall be credited as offsetting collections under this heading and available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced (1) as such fees are received during fiscal year 2021 (estimated at $3,000,000) and (2) to the extent that any remaining general fund appropriations can be derived from fees collected in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at $0: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2022.Tribal Energy Loan Guarantee ProgramFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $2,000,000, to remain available until September 30, 2022.Office of Indian Energy Policy and ProgramsFor necessary expenses for Indian Energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $22,250,000, to remain available until expended: Provided, That, of the amount appropriated under this heading, $5,000,000 shall be available until September 30, 2022, for program direction.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $252,378,000 (reduced by $3,100,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $2,000,000) (reduced by $5,000,000) (reduced by $1,000,000), to remain available until September 30, 2022, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $93,378,000 in fiscal year 2021 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $159,000,000.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $57,739,000, to remain available until September 30, 2022.Atomic energy defense activitiesNational nuclear security administrationWeapons ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one aircraft, one ambulance, and two passenger buses for replacement only, $13,659,617,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until expended: Provided, That of such amount, $123,684,000 shall be available until September 30, 2022, for program direction.Defense nuclear nonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,240,000,000, to remain available until expended.Naval reactors(including transfer of funds)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,684,000,000, to remain available until expended, of which, $91,000,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: Provided, That of such amount, $53,700,000 shall be available until September 30, 2022, for program direction.Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $454,000,000, to remain available until September 30, 2022, including official reception and representation expenses not to exceed $17,000.ENVIRONMENTAL AND OTHER DEFENSE ACTIVITIESDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one passenger minivan for replacement only, $6,321,000,000 (increased by $10,000,000) (reduced by $10,000,000), to remain available until expended: Provided, That of such amount, $282,093,000 shall be available until September 30, 2022, for program direction. Defense uranium enrichment decontamination and decommissioning(including transfer of funds)For an additional amount for atomic energy defense environmental cleanup activities for Department of Energy contributions for uranium enrichment decontamination and decommissioning activities, $821,583,000, to be deposited into the Defense Environmental Cleanup account which shall be transferred to the “Uranium Enrichment Decontamination and Decommissioning Fund”.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $942,300,000, to remain available until expended: Provided, That of such amount, $346,833,000 shall be available until September 30, 2022, for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2021, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $7,246,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $7,246,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $52,000,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,540,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $37,140,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $10,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $15,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $259,126,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $259,126,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $169,754,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $89,372,000, of which $89,372,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $172,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $5,776,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $5,548,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2021 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2021, the Administrator of the Western Area Power Administration may accept up to $1,526,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $404,350,000 (reduced by $3,000,000) (increased by $3,000,000), to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $404,350,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2021 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfers of funds) 
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; 
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). 
(2)The Secretary of Energy shall submit directly to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or 
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act. 
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity; (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. (h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for fiscal year 2021. 303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 
304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 305.Notwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), upon a determination by the President in this fiscal year that a regional supply shortage of refined petroleum product of significant scope and duration exists, that a severe increase in the price of refined petroleum product will likely result from such shortage, and that a draw down and sale of refined petroleum product would assist directly and significantly in reducing the adverse impact of such shortage, the Secretary of Energy may draw down and sell refined petroleum product from the Strategic Petroleum Reserve. Proceeds from a sale under this section shall be deposited into the SPR Petroleum Account established in section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247), and such amounts shall be available for obligation, without fiscal year limitation, consistent with that section. 
306. 
(a)Of the offsetting collections, including unobligated balances of such collections, in the Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration, $21,400,000 shall be transferred to the Department of the Interior—Bureau of Reclamation—Upper Colorado River Basin Fund for the Bureau of Reclamation to carry out environmental stewardship and endangered species recovery efforts. (b)No funds shall be transferred directly from Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration to the general fund of the Treasury in the current fiscal year. 
307. 
(a)None of the funds made available in this Act or any other Act for any fiscal year may be used to take an action described in subsection (b) unless— (1)the Secretary of Energy submits a written notification to the Committees on Appropriations of both Houses of Congress regarding such action, including— 
(A)a detailed justification and information about the assumptions underlying such action; and (B)with respect to an action described in paragraph (1) or (3) of such subsection— 
(i)a preliminary cost range for the nuclear weapon program affected by such action; (ii)the estimated costs for such program during the 5-year period following the notification; and 
(iii)the source and amount of funds for such action by program, project, or activity level; and (2)a period of 15 business days elapses following the date of such notification. 
(b)An action described in this subsection is any of the following: (1)Approving the development of a new nuclear weapon or the modification of a nuclear weapon, including as described in section 179(d)(8) of title 10, United States Code. 
(2)Studying whether to develop a new or modified nuclear weapon. (3)Changing the scope of a nuclear weapon program if such change modifies the cost of such program by $300,000,000 or more. 
308.None of the funds made available by this Act or any other Act making appropriations for energy and water development and related agencies for any fiscal year may be used to conduct, or make specific preparations for, any explosive nuclear weapons test that produces any yield. 309.None of the funds made available by this Act or any other Act making appropriations for energy and water development and related agencies may be used in furtherance of working through the Nuclear Weapons Council to guide, advise, assist, develop, or execute a budget for the National Nuclear Security Administration. 
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, as amended, notwithstanding 40 U.S.C. 14704, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by section 3109 of title 5, United States Code, and hire of passenger motor vehicles, $175,000,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2022.Delta regional authoritySalaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, notwithstanding sections 382F(d), 382M, and 382N of said Act, $15,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $15,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for programs undertaken to carry out the purposes of the Commission.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $25,000,000, to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $1,000,000, to remain available until expended.Southwest border regional commissionFor expenses necessary for the Southwest Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $849,900,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2022, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $729,293,000 in fiscal year 2021 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That of the amounts appropriated under this heading, $10,500,000 shall be for university research and development in areas relevant to the Commission’s mission, and $5,500,000 shall be for a Nuclear Science and Engineering Grant Program that will support multi-year projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering: Provided further, That of the amounts appropriated under this heading, $17,709,000 shall be for activities related to the development of regulatory infrastructure for advanced nuclear technologies, and $13,349,000 shall be for international activities, except that the amounts provided under this proviso shall not be derived from fee revenues: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at not more than $120,607,000.Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $13,499,000, to remain available until September 30, 2022: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $11,106,000 in fiscal year 2021 shall be retained and be available until September 30, 2022, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at not more than $2,393,000: Provided further, That of the amounts appropriated under this heading, $1,206,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board.Nuclear waste technical review boardSALARIES AND EXPENSESFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2022.General provisions—independent agencies 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information, consistent with Department of Justice guidance for all Federal agencies. 
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the report of the Committee on Appropriations accompanying this Act. 
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority; (2)total unobligated balances; and 
(3)total unliquidated obligations. VGeneral provisions(including transfer of funds) 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations). 
504. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
VIAdditional Infrastructure InvestmentsDepartment of the ArmyCorps of Engineers—CivilInvestigationsFor an additional amount for Investigations, $110,000,000, to remain available until expended, for necessary expenses related to the completion, or initiation and completion, of studies which are currently authorized or which are authorized after the date of enactment of this Act: Provided, That the Secretary may initiate additional new project starts with funds provided in this paragraph, without regard to other limitations in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Construction For an additional amount for Construction, $10,000,000,000, to remain available until expended, of which not less than $500,000,000 shall be for water-related environmental infrastructure assistance and $3,000,000,000 shall be for inland waterways projects: Provided, That section 102 of Public Law 109–103 (33 U.S.C. 2221) shall not apply to funds provided in this paragraph: Provided further, That notwithstanding any other provision of law, section 102 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2212) shall not apply to funds provided in this paragraph: Provided further, That the Secretary may initiate additional new construction starts with funds provided in this paragraph without regard to section 110 of this Act: Provided further, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2280), as amended, shall not apply to any project receiving funds provided in this paragraph: Provided further, That funds appropriated in this paragraph may be used by the Secretary of the Army, acting through the Chief of Engineers, to undertake work authorized to be carried out in accordance with section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), section 206 of the Water Resources Development Act of 1996 (Public Law 104–303; 33 U.S.C. 2330), or section 1135 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2309a), notwithstanding the program cost limitations set forth in those sections: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Mississippi River and TributariesFor an additional amount for Mississippi River and Tributaries, $875,000,000, to remain available until expended, of which $150,000,000 shall be used for necessary expenses to address emergency situations at Corps of Engineers Federal projects caused by natural disasters: Provided, That the Secretary may initiate additional new study starts and additional new construction starts with funds provided under this paragraph without regard to other limitations in this Act: Provided further, That the limitation concerning total project costs in section 902 of the Water Resources Development Act of 1986 (Public Law 99–662; 33 U.S.C. 2280), as amended, shall not apply to any project receiving funds provided in this paragraph: Provided further, That funds provided in this paragraph may not be used to update the final determination 73 Fed. Reg. 54398 (September 19, 2008) or to construct or provide for the construction of Alternative 5 as described in the Reformulation Main Report and Final Supplemental Environmental Impact Statement released by the Corps of Engineers in November 2007: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceFor an additional amount for Operation and Maintenance, $5,000,000,000, to remain available until expended, of which $655,000,000 shall be used for necessary expenses to dredge Federal navigation projects in response to, and repair damages to Corps of Engineers Federal projects caused by, natural disasters: Provided, That section 9006 of the Water Resources Development Act of 2007 (Public Law 110–114; 33. U.S.C. 3305) shall not apply to funds provided in this paragraph: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Regulatory ProgramFor an additional amount for Regulatory Program, $50,000,000, to remain available until expended, for expenses necessary to carry out the administration of laws pertaining to regulation of navigable waters and wetlands: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Formerly Utilized Sites Remedial Action ProgramFor an additional amount for Formerly Utilized Sites Remedial Action Program, $500,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Flood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies, $415,000,000, to remain available until expended, for necessary expenses to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law: Provided, That funding utilized for authorized shore protection projects shall restore such projects to the full project profile at full Federal expense: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ExpensesFor an additional amount for Expenses, $50,000,000, to remain available until expended, for necessary expenses to administer and oversee the obligation and expenditure of amounts provided in this title for the Corps of Engineers: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of the InteriorBureau of ReclamationWater and Related Resources(including transfers of funds)For an additional amount for Water and Related Resources, $3,000,000,000, to remain available until expended, of which— (1)$50,000,000 shall be for water reclamation and reuse projects authorized under title XVI of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575);  
(2)not less than $300,000,000 shall be for WaterSMART grants; (3)not less than $200,000,000 shall be for construction activities, for which the Federal share of the cost shall not be more than 50 percent and for which the non-Federal share of not less than 50 percent may be provided in cash or in-kind, related to projects found to be feasible by the Secretary of the Interior and which are ready to initiate for the repair of critical Reclamation canals where operational conveyance capacity has been seriously impaired by factors such as age or land subsidence, focusing on those that would imminently jeopardize Reclamation's ability to meet water delivery obligations;  
(4)not less than $605,000,000 shall be used for titles III, IV, V, and VI of the Claims Resolution Act of 2010 (Public Law 111–291), as amended, title III, subtitle G of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322), title X, subtitle B, part III of the Omnibus Public Land Management Act of 2009 (Public Law 111–11), and the Arizona Water Settlements Act (Public Law 108–451), as amended; (5)not less than $100,000,000 shall be used for rural water projects and shall include water intake and treatment facilities of such projects; 
(6)$100,000,000 shall be for Environmental Restoration and Compliance; (7)$8,500,000 shall be for activity associated with emergency remediation or repair of any Reclamation facility which has had a failure or there is imminent threat of failure in 2020, in order to restore and maintain water deliveries for irrigation; 
(8)$100,000,000 shall be transferred to the Department of the Interior for programs, projects, and activities authorized by the Central Utah Project Completion Act (titles II–V of Public Law 102–575), of which $1,300,000 shall be transferred to the Central Utah Project Completion Account for use by the Utah Reclamation and Mitigation and Conservation Commission for emergency assistance; (9)$250,000,000 shall be for programs, projects, and activities authorized by the Central Valley Project Improvement Act (Public Law 102–575); 
(10)$250,000,000 shall be for programs, projects, and activities authorized by title I of the California Bay-Delta Restoration Act (Public Law 108–361), as amended; and (11)$200,000,000 shall be for Section 10004 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11):Provided, That funds provided under this heading in this title may not be used for the Shasta Dam and Reservoir Enlargement Project: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of EnergyEnergy Efficiency and Renewable EnergyFor an additional amount for Energy Efficiency and Renewable Energy, $7,780,000,000 (increased by $25,000,000) (increased by $250,000,000) (increased by $25,000,000) (increased by $250,000,000), to remain available until expended, of which— (1)$3,000,000,000 (increased by $250,000,000) shall be for the Weatherization Assistance Program under part A of title IV of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6861 et seq.), of which $300,000,000 shall be for enhancements and innovation as described in section 603 of this Act, and $2,000,000 (increased by $3,000,000) shall be for training and technical assistance to strengthen and increase weatherization apprenticeship pathways; 
(2)$730,000,000 shall be for the State Energy Program authorized under part D of title III of the Energy Policy and Conservation Act (Public Law 94–163; 42 U.S.C. 6321 et seq.); (3)$2,000,000,000 (increased by $250,000,000) shall be for Energy Efficiency and Conservation Block Grants for implementation of programs authorized under subtitle E of title V of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17151 et seq.), of which $1,500,000,000 (increased by $250,000,000) is available through the formula in subtitle E; 
(4)$1,000,000,000 (increased by $25,000,000) shall be for the Vehicles Technologies Office to develop electric and alternative vehicle infrastructure; (5)$500,000,000 shall be for the Advanced Manufacturing Office, of which— 
(A)$250,000,000 shall be for battery supply chain support; (B)$125,000,000 shall be for a grant program to improve energy efficiency at water and wastewater plants; and 
(C)$125,000,000 shall be for a domestic manufacturing conversion grant program authorized under section 132 of subtitle B in title I of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17011 et seq.); (6)$200,000,000 (increased by $25,000,000) shall be for grants to deploy solar and distributed energy systems in low-income and underserved communities, for which no cost share is required; 
(7)$100,000,000 shall be for the Hydrogen and Fuel Cell Technologies Office for H2@Scale demonstration and deployment activities related to hydrogen production, storage, transport, and infrastructure; (8)$230,000,000 shall be for facilities and infrastructure; and 
(9)$20,000,000 shall be for program direction:Provided, That funds provided under this heading in this title may not be used for any activities related to the Energy Materials and Processing at Scale Research Facility: Provided further, That notwithstanding section 3304 of title 5, United States Code, and without regard to the provisions of sections 3309 through 3318 of such title 5, the Secretary of Energy, upon a determination that there is a severe shortage of candidates or a critical hiring need for particular positions to carry out the activities funded under this heading in this title, may from within the funds provided under this heading in this title, recruit and directly appoint highly qualified individuals into the competitive service: Provided further, That such authority shall not apply to positions in the Excepted Service or the Senior Executive Service: Provided further, That any action authorized herein shall be consistent with the merit principles of section 2301 of such title 5, and the Department shall comply with the public notice requirements of section 3327 of such title 5: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ElectricityFor an additional amount for Electricity, $3,350,000,000, to remain available until expended, for necessary expenses related to grid modernization programs, of which— (1)$2,000,000,000 shall be for grants and demonstrations to enhance the resilience, reliability, and energy security of electric infrastructure, to improve preparedness and restoration time to mitigate power disturbances, to continue delivery of power to critical facilities and electricity-dependent essential services, to enhance regional grid resilience, and to facilitate greater incorporation of renewable energy generation; 
(2)$56,500,000 shall be for construction of the Grid Storage Launchpad; (3)$500,000,000 shall be for energy storage demonstration projects across a portfolio of technologies and approaches; and 
(4)not less than $770,500,000 shall be for grants to manufacturers in the United States for the manufacturing of advanced batteries and components:Provided, That the Secretary shall ensure regional diversity among eligible entities that receive the funds for grants, technical assistance, and demonstrations provided under this heading in this title: Provided further, That funds provided for these activities shall not be subject to cost share requirements for State, local, and other government recipients: Provided further, That notwithstanding section 3304 of title 5, United States Code, and without regard to the provisions of sections 3309 through 3318 of such title 5, the Secretary of Energy, upon a determination that there is a severe shortage of candidates or a critical hiring need for particular positions to carry out the activities funded under this heading in this title, may from within the funds provided under this heading in this title, recruit and directly appoint highly qualified individuals into the competitive service: Provided further, That such authority shall not apply to positions in the Excepted Service or the Senior Executive Service: Provided further, That any action authorized herein shall be consistent with the merit principles of section 2301 of such title 5, and the Department shall comply with the public notice requirements of section 3327 of such title 5: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Nuclear EnergyFor an additional amount for Nuclear Energy, $1,250,000,000, to remain available until expended, of which— (1)$700,000,000 shall be for the Advanced Reactor Demonstration Program; 
(2)not less than $192,300,000 shall be for the Advanced Small Modular Reactor program: Provided, That the cost share for any demonstration project shall be up to 50 percent from the Department and not less than 50 percent from non-federal sources: Provided further, That any demonstration project must meet the following criteria: (A)technical feasibility that the demonstration can be operational in 5 to 7 years; 
(B)likelihood that the design can be licensed for safe operations by the Nuclear Regulatory Commission; (C)use of certified fuel design or demonstration of a clear path to certification within 5 to 7 years; 
(D)affordability of the design for full-scale construction and cost of electricity generation; (E)ability of the team to provide its portion of the cost share; and 
(F)technical abilities and qualifications of teams desiring to demonstrate a proposed advanced nuclear reactor technology; (3)$100,000,000 shall be for integrated hydrogen-nuclear demonstration projects; 
(4)$66,000,000 shall be for construction of the Sample Preparation Laboratory; (5)$61,700,000 shall be for Materials and Fuels Complex Plant Health Investments; and 
(6)$125,000,000 shall be for Advanced Test Reactor Recapitalization:Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Fossil Energy Research and DevelopmentFor an additional amount for Fossil Energy Research and Development, $1,250,000,000, to remain available until expended, of which— (1)$750,000,000 shall be for a carbon capture and utilization technology commercialization program to improve the efficiency, effectiveness, cost, and environmental performance of fossil fuel-fired facilities, including the industrial sector, through front end engineering design, commercial demonstration of advanced carbon capture technology projects, commercial demonstration of direct air capture technology projects, and commercialization projects of large-scale carbon dioxide storage sites in saline geological formations, including activities exploring, categorizing, and developing storage sites and necessary pipeline infrastructure; 
(2)not less than $239,500,000 shall be for demonstrations of negative emissions technologies; (3)$23,000,000 shall be for Joule 2 and Joule 3; 
(4)$25,000,000 shall be for the Computational Science and Engineering Center; (5)$25,000,000 shall be for the Extreme Condition Reactive Fluids Lab; 
(6)$25,000,000 shall be for the Materials and Minerals Characterization Center; (7)$25,000,000 shall be for the Combustion Development Facility; 
(8)$25,000,000 shall be for the Direct Air Capture Center; (9)$20,000,000 shall be for the Center for Data Analytics and Machine Learning; 
(10)$15,000,000 shall be for the Advanced Alloy Development Facility; (11)$15,000,000 shall be for the Carbon Utilization Center; 
(12)$15,000,000 shall be for the Scale-up Phenomena Laboratory; (13)$10,000,000 shall be for Materials Engineering Manufacturing laboratory upgrades; 
(14)$9,500,000 shall be for NETL campus infrastructure utilities; (15)$8,000,000 shall be for the Geological Environmental Science Center; 
(16)$6,000,000 shall be for Cross Cutting Research and Innovation Center laboratory renovations; and (17)$4,000,000 shall be for demolition of excess and aging infrastructure: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Non-Defense Environmental CleanupFor an additional amount for Non-Defense Environmental Cleanup, $200,000,000, to remain available until expended, of which— (1)$50,500,000 shall be for the Moab Uranium Mill Tailings Remedial Action Project; 
(2)$48,000,000 shall be for the Energy Technology Engineering Center; (3)$45,500,000 shall be for Lawrence Berkeley National Laboratory; and 
(4)$56,000,000 shall be for the West Valley Demonstration Project: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Uranium Enrichment Decontamination and Decommissioning FundFor an additional amount for Uranium Enrichment Decontamination and Decommissioning Fund, $240,000,000, to remain available until expended, for necessary expenses related to cleanup of uranium gaseous diffusion plants, of which $120,000,000 shall be for the Portsmouth Gaseous Diffusion Plant Site and $120,000,000 shall be for the Paducah Gaseous Diffusion Site: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. ScienceFor an additional amount for Science, $6,250,000,000, to remain available until expended, for necessary expenses related to scientific infrastructure, of which— (1)$340,000,000 shall be for procurement of the exascale systems at the Argonne Leadership Computing Facility; 
(2)$332,000,000 shall be for procurement of the exascale systems at the Oak Ridge Leadership Computing Facility; (3)$75,000,000 shall be for equipment and infrastructure for the Quantum Information Science Research Centers; 
(4)$100,000,000 shall be for existing advanced computing systems at the Leadership Computing Facilities; (5)$20,000,000 shall be for power upgrades at the National Energy Research Scientific Computing Center; 
(6)$4,530,000 shall be for the Exascale Computing Project; (7)$2,250,000 shall be for ESnet; 
(8)$1,500,000 shall be for National Energy Research Scientific Computing Center 9 infrastructure; (9)$1,300,000 shall be for the Argonne Leadership Computing Facility; 
(10)$700,000 shall be for the Oak Ridge Leadership Computing Facility; (11)$50,000,000 shall be for Environmental Molecular Sciences Laboratory equipment upgrades; 
(12)$50,000,000 shall be for Joint Genome Institute equipment upgrades; (13)$50,000,000 shall be for Atmospheric Radiation Measurement User Facility fixed and mobile sites equipment upgrades; 
(14)$214,000,000 shall be for the Linac Coherent Light Source-II-High Energy; (15)$207,300,000 shall be for the Spallation Neutron Source Second Target Station; 
(16)$200,000,000 shall be for Ames main building modernization; (17)$170,000,000 shall be for the Advanced Light Source Upgrade; 
(18)$151,000,000 shall be for the Advanced Photon Source Upgrade; (19)$91,200,000 shall be for the Spallation Neutron Source Proton Power Upgrade; 
(20)$75,000,000 shall be for the Linac Coherent Light Source-II; (21)$73,000,000 shall be for the Cryomodule Repair & Maintenance Facility; 
(22)$60,000,000 shall be for Nanoscale Science Research Centers Recapitalization; (23)$59,500,000 shall be for NSLS–II Experimental Tools-II; 
(24)$65,000,000 shall be for ITER; (25)$110,000,000 shall be for the Matter in Extreme Conditions Upgrade; 
(26)$134,254,000 shall be for Materials Plasma Exposure experiment equipment; (27)$641,000,000 shall be for Long Baseline Neutrino Facility; 
(28)$284,380,000 shall be for the Proton Improvement Plan II; (29)$200,300,000 shall be for Large Hadron Collider computing and equipment; 
(30)$100,000,000 shall be for Wilson Hall renovations; (31)$62,000,000 shall be for Cosmic Microwave Background—Stage 4; 
(32)$9,000,000 shall be for Muon to Electron Conversion Experiment equipment; (33)$6,000,000 shall be for Super Cryogenic Dark Matter Search equipment; 
(34)$2,100,000 shall be for the Large Synoptic Survey Telescope project; (35)$448,200,000 shall be for the Electron Ion Collider; 
(36)$202,900,000 shall be for the U.S. Stable Isotope Production and Research Center; (37)$145,500,000 shall be for Ton Scale Neutrinoless Double Beta Decay equipment; 
(38)$87,000,000 shall be for the High Rigidity Spectrometer; (39)$45,000,000 shall be for isotope capabilities at the Facility for Rare Isotope Beams; 
(40)$43,100,000 shall be for Measurement of a Lepton-Lepton Electroweak Reaction equipment; (41)$39,100,000 shall be for the Gamma-Ray Energy Tracking Array; 
(42)$2,400,000 shall be for Super Pioneering High Energy Nuclear Interaction Experiment equipment; (43)$1,000,000 shall be for Facility for Rare Isotope Beams construction; 
(44)$77,000,000 shall be for the Utilities Infrastructure Project; (45)$65,000,000 shall be for the ORNL Infrastructure Improvements project; 
(46)$63,000,000 shall be for the Linear Assets Modernization Project; (47)$211,036,000 shall be for General Plant Projects; 
(48)$73,000,000 shall be for the Argonne Utilities Upgrade project; (49)$107,000,000 shall be for the Critical Utilities Infrastructure Revitalization project; 
(50)$52,000,000 shall be for the Critical Utilities Rehabilitation Project; (51)$83,750,000 shall be for the BioEPIC Building; 
(52)$59,000,000 shall be for the Princeton Plasma Innovation Center; (53)$70,000,000 shall be for CEBAF Renovation and Expansion; 
(54)$59,500,000 shall be for the Critical Infrastructure Recovery and Renewal project; (55)$75,400,000 shall be for the Seismic and Safety Modernization project; 
(56)$50,000,000 shall be for the Craft Resource Facility; (57)$45,000,000 shall be for the Large Scale Collaboration Center; 
(58)$43,000,000 shall be for the Science User Support Center; (59)$39,750,000 shall be for the Translational Research Capacity construction project; 
(60)$28,000,000 shall be for the Ames Infrastructure Modernization project; (61)$5,750,000 shall be for the Energy Sciences Capability project; 
(62)$5,500,000 shall be for the Integrated Engineering Research Center; (63)$1,400,000 shall be for Tritium System Demolition and Disposal; 
(64)$1,300,000 shall be for the Core Facility Revitalization construction project; (65)$1,000,000 shall be for the Electrical Capacity and Distribution Capability project; 
(66)$65,000,000 shall be for the TJNAF Infrastructure Improvement project; and (67)$12,100,000 shall be for addressing Office of Science cybersecurity infrastructure deficiencies:Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Advanced Research Projects Agency—EnergyFor an additional amount for Advanced Research Projects Agency—Energy, $250,000,000, to remain available until expended, for necessary expenses for demonstration projects: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Indian Energy Policy and ProgramsFor an additional amount for Office of Indian Energy Policy and Programs, $150,000,000, to remain available until expended, for necessary expenses for the development and deployment of energy infrastructure on Indian lands that results in the reduction of energy costs, assistance in economic development, and electrification in Tribal communities: Provided, That such funds shall not be subject to cost share requirements: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector GeneralFor an additional amount for Office of the Inspector General, $20,000,000, to remain available until expended, for necessary expenses of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978 (Public Law 95–452), as amended, and for providing oversight of the funds provided for the Department of Energy in this title: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Defense Environmental CleanupFor an additional amount for Defense Environmental Cleanup, $2,685,000,000, to remain available until expended, of which— (1)$941,000,000 shall be for the Hanford Site, of which— 
(A)$350,000,000 shall be for site infrastructure upgrades; (B)$230,000,000 shall be for tank farm infrastructure; 
(C)$175,000,000 shall be for Area 105 K West Basin disposition; (D)$71,000,000 shall be for Area 300/296 Waste Site remediation; 
(E)$50,000,000 shall be for River Corridor decontamination and decommissioning; (F)$35,000,000 shall be for tank farm evaporator upgrades; and 
(G)$30,000,000 shall be for A/AX farms single shell tank retrievals;  (2)$711,000,000 shall be for the Savannah River Site, of which— 
(A)$200,000,000 shall be for H Canyon Basin Dewatering Project; (B)$140,000,000 shall be for building 235–F decontamination and decommissioning; 
(C)$82,000,000 shall be for utilities system upgrades; (D)$75,000,000 shall be for roads and related infrastructure; 
(E)$75,000,000 shall be for critical spares and infrastructure at the Defense Waste Processing Facility; (F)$60,000,000 shall be for Separations Engineering Development decontamination and decommissioning; 
(G)$32,000,000 shall be for Salt Disposal Units 8–12; (H)$25,000,000 shall be for the Nuclear Materials Storage Vault; and 
(I)$22,000,000 shall be for Defense Waste Processing Facility laboratory instruments and computers; (3)$375,000,000 shall be for the Waste Isolation Pilot Plant, of which— 
(A)$200,000,000 shall be for the Hoist Capability Project; (B)$90,000,000 shall be for the Safety Significant Ventilation Confinement System; 
(C)$55,000,000 shall be for shipping system upgrades and shielded containers; and (D)$30,000,000 shall be for underground combustion fume reduction activities; 
(4)$240,000,000 shall be for the Idaho Site, of which— (A)$124,000,000 shall be for accelerated cleanup, decontamination and decommissioning, and groundwater; 
(B)$72,000,000 shall be for infrastructure improvements,  (C)$24,000,000 shall be for shielded containers and assay equipment; and 
(D)$20,000,000 shall be for Idaho Nuclear Technology and Engineering Center infrastructure; (5)$140,000,000 shall be for the Oak Ridge Site, of which— 
(A)$90,000,000 shall be for Y–12 National Security Complex and Oak Ridge National Laboratory excess facilities decontamination and decommissioning; (B)$30,000,000 shall be for liquid gaseous waste operating facilities decontamination and decommissioning; and 
(C)$20,000,000 shall be for Transuranic Waste Processing Center infrastructure; (6)$170,000,000 shall be for Lawrence Livermore National Laboratory excess facilities decontamination and decommissioning; 
(7)$58,000,000 shall be for Los Alamos excess facilities decontamination and decommissioning; and (8)$50,000,000 shall be for Los Alamos middle DP road site investigation and remediation:Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Defense ActivitiesFor an additional amount for Other Defense Activities, $50,000,000, to remain available until expended, for necessary expenses related to secure compartmented intelligence facility infrastructure and IT modernization: Provided, That funds made available under this paragraph for intelligence activities are deemed to be specifically authorized by Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—Additional Infrastructure Investments 601.The heads of agencies funded under this title shall submit a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation, obligation, and expenditures of these funds, including new projects selected to be initiated with funds provided in this title, beginning not later than 45 days after the date of enactment of this Act. 
602.The Secretary of Energy shall, in consultation with the Secretaries of Health and Human Services, Housing and Urban Development, and Veterans Affairs, develop an inter-agency collaboration effort to increase cross-participation in the Department of Energy’s Weatherization Assistance Program, the Department of Health and Human Services Low Income Home Energy Assistance Program, the HUD Lead Hazard Control and Healthy Homes Program, and the Department of Veterans Affairs. 603.The Secretary of Energy shall, within funds made available in this title, distribute funds to WAP grantees via the formula in part A of title IV of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6861 et seq.), for the purpose of innovative activities that will increase the number of dwelling units that become weatherization-ready through critical repairs, promote the deployment of renewable energy systems and emerging technologies, include community-based weatherization concepts, and improve indoor environments through healthy homes measures. Grantees may also use such funds for innovative outreach and education, quality control of work performed, data collection, measurement, verification, program monitoring, oversight, evaluation, reporting, training, and planning related to such work. Such funding is not subject to the savings-to-investment ratio requirements in 10 CFR § 440.21. 
604. 
(a)Section 415(c)(1) of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6865(c)(1)) is amended by striking $6,500 and inserting $10,000. (b)Section 415(a)(1) of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6865(a)(1)) is amended by striking 10 percent and inserting 12.5 percent. 
(c)Paragraph (2) of section 415(c) of the Energy Conservation and Production Act (Public Law 94–385; 42 U.S.C. 6865(c)(2)) is amended to read as follows: (2) Dwelling units weatherized (including dwelling units partially weatherized) under this part, or under other Federal programs (in this paragraph referred to as ‘previous weatherization’), may not receive further financial assistance for weatherization under this part until the date that is 15 years after the date such previous weatherization was completed. This paragraph does not preclude dwelling units that have received previous weatherization from receiving assistance and services (including the provision of information and education to assist with energy management and evaluation of the effectiveness of installed weatherization materials) other than weatherization under this part or under other Federal programs, or from receiving non-Federal assistance for weatherization.. 605. (a)No later than 6 months after the date of enactment of this Act, the Secretary of Energy, in coordination with the Secretary of Commerce, shall— 
(1)determine any geographic area within the contiguous United States that lacks a Federal power marketing agency; (2)develop a plan or criteria for the geographic areas identified in paragraph (1) regarding investment in renewable energy and associated infrastructure within an area identified in paragraph (1); and 
(3)identify any Federal agency within an area in paragraph (1) that has, or could develop, the ability to facilitate the investment in paragraph (2). (b)The Secretary of Energy, in coordination with the Secretary of Commerce, shall provide the determinations made under subsection (a) to the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives. 
(c)Based upon the determinations made pursuant to subsection (a), the Secretary of Energy, in coordination with the Secretary of Commerce, shall recommend to the Committee on Energy and Commerce of the House of Representatives the establishment of any new Federal lending authority, including authorization of additional lending authority for existing Federal agencies, not to exceed $3,500,000,000 per geographic area identified in subsection (a)(1). (d)There is hereby appropriated $25,000,000 to carry out this section. 
(e)The amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 606. (a)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Delta Regional Authority under section 382D of the Agricultural Act of 1961 and Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–3) are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID–19). 
(b)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Northern Border Regional Commission under section 15501(d) of title 40, United States Code, are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID–19). (c)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Denali Commission are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID–19). 
607.None of the funds made available by this Act may be used to reject any application for a grant available under funds appropriated by this Act because of the use of the term global warming or the term climate change in the application. 608. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY 609.None of the funds made available by this Act may be used to grant a hydropower license in contravention of the requirement for a licensee to conform to the rules and regulations of the Federal Energy Regulatory Commission for the protection of life, health, and property under section 10(c) of the Federal Power Act (16 U.S.C. 803(c)). 
610.None of the funds made available by this Act may be used to issue the Record of Decision for the proposed Pebble Project (POA–2017–271). 611.None of the funds made available by this Act may be used to remove an inspector from any nuclear power plant during the transfer of spent fuel from a spent fuel pool to dry cask storage. 
612.None of the funds made available by this Act may be used by the Secretary of Energy to make a guarantee under section 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) for a project that does not avoid, reduce, or sequester air pollutants or anthropogenic emissions of greenhouse gases. 613.None of the funds made available by this Act may be used to reject any application for a grant to be made using funds appropriated by this Act because of the use of the term sea level rise in the application. This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2021. DFinancial Services and General Government Appropriations Act, 2021 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely: 
IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to State, local, and territorial entities; and Treasury-wide management policies and programs activities, $231,861,000: Provided, That of the amount appropriated under this heading— 
(1)not to exceed $350,000 is for official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(3)not to exceed $24,000,000 shall remain available until September 30, 2022, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program; 
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; 
(D)the development and implementation of programs within the Office of Cybersecurity and Critical Infrastructure Protection, including entering into cooperative agreements; (E)operations and maintenance of facilities; and 
(F)international operations.Committee on foreign investment in the united states fund(Including transfer of funds)For necessary expenses of the Committee on Foreign Investment in the United States, $20,000,000, to remain available until expended: Provided, That the chairperson of the Committee may transfer such amounts to any department or agency represented on the Committee (including the Department of the Treasury) subject to advance notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts so transferred shall remain available until expended for expenses of implementing section 721 of the Defense Production Act of 1950, as amended (50 U.S.C. 4565), and shall be available in addition to any other funds available to any department or agency: Provided further, That fees authorized by section 721(p) of such Act shall be credited to this appropriation as offsetting collections: Provided further, That the total amount appropriated under this heading from the general fund shall be reduced as such offsetting collections are received during fiscal year 2021, so as to result in a total appropriation from the general fund estimated at not more than $0.Office of Terrorism and Financial Intelligencesalaries and expensesFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, human rights abusers, money launderers, drug kingpins, and other national security threats, $172,751,000, of which not less than $3,000,000 shall be available for addressing human rights violations and corruption, including activities authorized by the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note): Provided, That of the amounts appropriated under this heading, up to $10,000,000 shall remain available until September 30, 2022.Cybersecurity enhancement accountFor salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $18,000,000, to remain available until September 30, 2023: Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: Provided further, That of the total amount made available under this heading $1,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer.Department-Wide systems and capital investments programs(including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $6,000,000, to remain available until September 30, 2023: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,044,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2022, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $171,350,000, of which $5,000,000 shall remain available until September 30, 2022; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $19,000,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $12,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $126,963,000, of which not to exceed $34,335,000 shall remain available until September 30, 2023.Bureau of the Fiscal ServiceSalaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $341,069,000; of which not to exceed $7,733,000, to remain available until September 30, 2023, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade Bureausalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $121,804,000; of which not to exceed $6,000 shall be available for official reception and representation expenses; and of which not to exceed $50,000 shall be available for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: Provided further , That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2022, shall be for the costs associated with enforcement of and education regarding the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2021 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $50,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvement Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–III, $273,500,000 (increased by $1,000,000). Of the amount appropriated under this heading— (1)not less than $171,000,000 (reduced by $68,400,000) (increased by $68,400,000), notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2022, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $1,600,000 may be available for training and outreach under section 109 of Public Law 103–325 (12 U.S.C. 4708), of which up to $2,375,000 may be used for the cost of direct loans, and of which up to $6,000,000, notwithstanding subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)), may be available to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further , That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000: Provided further, That of the funds provided under this paragraph, excluding those made to community development financial institutions to expand investments that benefit individuals with disabilities and those made to community development financial institutions that serve populations living in persistent poverty counties, the CDFI Fund shall prioritize Financial Assistance awards to organizations that invest and lend in high-poverty areas: Provided further, That for purposes of this section, the term “high-poverty area” means any census tract with a poverty rate of at least 20 percent as measured by the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census for all States and Puerto Rico or with a poverty rate of at least 20 percent as measured by the 2010 Island areas Decennial Census data for any territory or possession of the United States; 
(2)Not less than $16,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2022, for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, Tribes and Tribal organizations, and other suitable providers; (3)not less than $25,000,000 (increased by $1,000,000) is available until September 30, 2022, for the Bank Enterprise Award program; 
(4)not less than $22,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2022, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; (5)not less than $10,000,000 is available until September 30, 2022, to provide grants for loan loss reserve funds and to provide technical assistance for small dollar loan programs under section 122 of Public Law 103–325 (12 U.S.C. 4719): Provided, That sections 108(d) and 122(b)(2) of such Public Law shall not apply to the provision of such grants and technical assistance; 
(6)up to $29,500,000 is available until September 30, 2021, for administrative expenses, including administration of CDFI Fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for development of tools to better assess and inform CDFI investment performance, and up to $300,000 is for administrative expenses to carry out the direct loan program; and (7)during fiscal year 2021, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: Provided further, That such section 114A shall remain in effect until December 31, 2021: Provided further, That of the funds awarded under this heading, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for the purposes of this paragraph and paragraph (1), the term persistent poverty counties means any county, including county equivalent areas in Puerto Rico, that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census or any other territory or possession of the United States that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000, and 2010 Island Areas Decennial Censuses, or equivalent data, of the Bureau of the Census.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,602,554,000 (reduced by $1,000,000) (increased by $1,000,000), of which not less than $11,000,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $13,000,000 shall be available for low-income taxpayer clinic grants, of which not less than $28,000,000, to remain available until September 30, 2022, shall be available for the Community Volunteer Income Tax Assistance Matching Grants Program for tax return preparation assistance, and of which not less than $211,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,500,000 shall be for identity theft and refund fraud casework.enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $5,206,246,000, of which not to exceed $250,000,000 shall remain available until September 30, 2022, and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $4,057,691,000 (increased by $10,000,000), of which not to exceed $250,000,000 shall remain available until September 30, 2022; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2023, for research; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter: Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2022, a summary of cost and schedule performance information for its major information technology systems. business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $250,000,000, to remain available until September 30, 2023, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General detailing the cost and schedule performance for major information technology investments, including the purposes and life-cycle stages of the investments; the reason for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.administrative provisions—internal revenue service(including transfers of funds) 
101.Not to exceed 4 percent of the appropriation made available in this Act to the Internal Revenue Service under the Enforcement heading, and not to exceed 5 percent of any other appropriation made available in this Act to the Internal Revenue Service, may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate. 102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 
105.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 106.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 
107.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 108.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037). 
109.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— (1)to make a payment to any employee under a bonus, award, or recognition program; or 
(2)under any hiring or personnel selection process with respect to re-hiring a former employee;unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 110.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information). 
111.There is hereby established in the Treasury of the United States a fund to be known as the “Internal Revenue Service Nonrecurring Expenses Fund”:  Provided, That unobligated balances of expired discretionary funds appropriated in this or any succeeding fiscal year from the General Fund of the Treasury to the Internal Revenue Service by this or any other Act may be transferred (not later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated) into the Internal Revenue Service Nonrecurring Expenses Fund: Provided further , That amounts deposited in the Fund pursuant to this section shall remain available for obligation for 3 fiscal years after the fiscal year of such transfer, and in addition to such other funds as may be available for such purposes, for facilities and information technology expenses: Provided further, That transfer authority under this section shall be in addition to any other transfer authority provided in this Act: Provided further , That amounts in the Fund may be obligated only after the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of the planned use of funds: Provided further, That the Internal Revenue Service shall include in the annual operating plan required under section 608 of this Act a report on the unobligated balances of the Internal Revenue Service Nonrecurring Expenses Fund and a plan for the use of such funds.Administrative provisions—Department of the Treasury(including transfers of funds) 
112.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 113.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Terrorism and Financial Intelligence , Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
114.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
115.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 116.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service—Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
117.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 118.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
119.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2021 until the enactment of the Intelligence Authorization Act for Fiscal Year 2021. 120.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
121.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
122.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 123. (a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Senate Committee on Banking, Housing, and Urban Affairs. 
(b)The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity; 
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; (3)the number of full-time equivalents within each office during the previous quarter; 
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and (5)actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). 124.Notwithstanding any other provision of law, none of the funds available in the Department of the Treasury Forfeiture Fund established by section 9705 of title 31, United States Code, may be obligated, expended, or used to plan, design, construct, or carry out a project to construct a wall, barrier, fence, or road along the southern border of the United States, or a road to provide access to a wall, barrier, or fence constructed along the southern border of the United States.This title may be cited as the Department of the Treasury Appropriations Act, 2021. IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $13,641,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $1,625,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,000,000.National Security Council and Homeland Security Councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,500,000, of which not to exceed $5,000 shall be available for official reception and representation expenses.Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $96,000,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $107,245,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the annual work plan developed by the Corps of Engineers for submission to the Committees on Appropriations: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Intellectual Property Enforcement CoordinatorFor necessary expenses of the Office of the Intellectual Property Enforcement Coordinator, as authorized by title III of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403), including services authorized by 5 U.S.C. 3109, $1,300,000.Office of National Drug Control Policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 1998; not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $18,400,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $290,000,000, to remain available until September 30, 2022, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (“HIDTAs”), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That any unexpended funds obligated prior to fiscal year 2019 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2020, shall be funded at not less than the fiscal year 2020 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2021 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Anti-Drug Abuse Act of 1988 and the Office of National Drug Control Policy Reauthorization Act of 1998, $123,965,000, to remain available until expended, which shall be available as follows: $102,000,000 for the Drug-Free Communities Program, of which $2,500,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by section 8204 of Public Law 115–271; $3,000,000 for drug court training and technical assistance; $10,000,000 for anti-doping activities; up to $2,715,000 for the United States membership dues to the World Anti-Doping Agency; $1,250,000 for the Model Acts Program; and $5,000,000 for activities authorized by section 103 of Public Law 114–198: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until September 30, 2022.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $11,491,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,698,000.Official Residence of the Vice Presidentoperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $302,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202. 
(a)During fiscal year 2021, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. (b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal-year period beginning in fiscal year 2021; and 
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2021. (c)If an Executive order or Presidential memorandum is issued during fiscal year 2021 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued. 
(d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000. 203.Not later than 10 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue a memorandum to all Federal departments, agencies, and corporations directing compliance with the provisions in title VII of this Act. 
204. 
(a)Beginning not later than 10 days after the date of enactment of this Act and until the requirements of subsection (b) are completed, the Office of Management and Budget shall provide to the Committees on Appropriations and the Budget of the House of Representatives and the Senate each document apportioning an appropriation, pursuant to section 1513(b) of title 31, United States Code, approved by the Office of Management and Budget, including any associated footnotes, not later than 2 business days after the date of approval of such apportionment by the Office of Management and Budget. (b)Not later than 90 days after the date of enactment of this Act, the Office of Management and Budget shall complete implementation of an automated system to post each document apportioning an appropriation, pursuant to section 1513(b) of title 31, United States Code, including any associated footnotes, in a format that qualifies each such document as an Open Government Data Asset (as defined in section 3502 of title 44, United States Code), not later than 2 business days after the date of approval of such apportionment, and shall place on such website each document apportioning an appropriation, pursuant to such section 1513(b), including any associated footnotes, already approved the current fiscal year, and shall report the date of completion of such requirements to the Committees on Appropriations and the Budget of the House of Representatives and Senate. 
(c)Each document apportioning an appropriation pursuant to section 1513(b) of title 31, United States Code, that is posted on a publicly accessible website pursuant to such section shall also include a written explanation by the official approving each such apportionment stating the rationale for the apportionment schedule and for any footnotes: Provided, That the Office of Management and Budget or the applicable department or agency shall make available classified documentation relating to any apportionment to the appropriate congressional committees on a schedule to be determined by each such committee. 
(d) 
(1)Not later than 15 days after the date of enactment of this Act, any delegation of apportionment authority pursuant to section 1513(b) of title 31, United States Code, that is in effect as of such date shall be submitted for publication in the Federal Register: Provided, That any delegation of such apportionment authority after the date of enactment of this section shall, on the date of such delegation, be submitted for publication in the Federal Register: Provided further, That the Office of Management and Budget shall publish such delegations in a format that qualifies such publications as an Open Government Data Asset (as defined in section 3502 of title 44, United States Code) on a public internet website, which shall be continuously updated with the position of each Federal officer or employee to whom apportionment authority has been delegated. 
(2)Not later than 5 days after any change in the position of the approving official with respect to such delegated apportionment authority for any account is made, the Office shall submit a report to the Congress explaining why such change was made.This title may be cited as the Executive Office of the President Appropriations Act, 2021. IIIThe judiciarySupreme Court of the United Statessalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $95,025,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $10,618,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $33,802,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $20,027,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,412,919,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $9,700,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,322,543,000 to remain available until expended.fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $55,478,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.court security(including transfer of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $664,011,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States Courtssalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $97,970,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $31,115,000; of which $1,800,000 shall remain available through September 30, 2022, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing Commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $20,133,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the matter following paragraph 12— (1)in the second sentence (relating to the District of Kansas), by striking “29 years and 6 months” and inserting “30 years and 6 months”; and 
(2)in the sixth sentence (relating to the District of Hawaii), by striking “26 years and 6 months” and inserting “27 years and 6 months”. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking “27 years and 6 months” and inserting “28 years and 6 months”. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended— (1)in the first sentence by inserting after “except in the case of” the following: “the northern district of Alabama,”; 
(2)in the first sentence by inserting after “the central district of California” the following: “,”; (3)in the first sentence by striking “18 years” and inserting “19 years”; 
(4)by adding at the end of the first sentence the following: “The first vacancy in the office of district judge in the northern district of Alabama occurring 18 years or more after the confirmation date of the judge named to fill the temporary district judgeship created in that district by this subsection, shall not be filled.”; (5)in the third sentence (relating to the central District of California), by striking “17 years and 6 months” and inserting “18 years and 6 months”; and 
(6)in the fourth sentence (relating to the western district of North Carolina), by striking “16 years” and inserting “17 years”.This title may be cited as the Judiciary Appropriations Act, 2021. IVDistrict of ColumbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $40,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.federal payment for emergency planning and security costs in the District of ColumbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $52,900,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions: Provided, That funds appropriated under this heading may be used to reimburse presidential inauguration expenditures incurred in fiscal year 2020. federal payment to the District of Columbia courtsFor salaries and expenses for the District of Columbia Courts, $265,618,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,977,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $127,514,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $80,974,000, of which not to exceed $2,500 is for official reception and representation expenses; and $42,153,000, to remain available until September 30, 2022, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further , That, in addition to the amounts appropriated herein, fees received by the District of Columbia Courts for administering bar examinations and processing District of Columbia bar admissions may be retained and credited to this appropriation, to remain available until expended, for salaries and expenses associated with such activities, notwithstanding section 450 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.50): Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $9,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further , That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.federal payment for defender services in District of Columbia courtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $46,005,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the District of Columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $245,923,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, and of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002: Provided , That, of the funds appropriated under this heading, $179,180,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons:  Provided further , That, of the funds appropriated under this heading, $66,743,000 shall be available to the Pretrial Services Agency, of which $459,000 shall remain available until September 30, 2023, for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further , That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further , That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.federal payment to the District of Columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $44,011,000: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies: Provided further , That the District of Columbia Public Defender Service may establish for employees of the District of Columbia Public Defender Service a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, except that the maximum amount of the payment made under the program to any individual may not exceed the amount referred to in section 3523(b)(3)(B) of title 5, United States Code: Provided further , That the District of Columbia Public Defender Service may be deemed an “agency” for purposes of engaging with and receiving services from Federal Franchise Fund Programs established in accordance with section 403 of the Government Management Reform Act of 1994 (Public Law 103–356), as amended. federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,150,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2022, to the Commission on Judicial Disabilities and Tenure, $325,000, and for the Judicial Nomination Commission, $275,000.federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $52,500,000, to remain available until expended, for payments authorized under the Scholarships for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships up to $1,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) of the Act and up to $500,000 shall be for the activities specified in section 3009 of the Act: Provided further , That none of the funds made available under this heading may be used for an opportunity scholarship for a student to attend a school which does not certify to the Secretary of Education that the student will be provided with the same protections under the Federal laws which are enforced by the Office for Civil Rights of the Department of Education which are provided to a student of a public elementary or secondary school in the District of Columbia and which does not certify to the Secretary of Education that the student and the student’s parents will be provided with the same services, rights, and protections under the Individuals With Disabilities Education Act (20 U.S.C. 1400 et seq.) which are provided to a student and a student’s parents of a public elementary or secondary school in the District of Columbia, as enumerated in Table 2 of Government Accountability Office Report 18–94 (entitled Federal Actions Needed to Ensure Parents Are Notified About Changes in Rights for Students with Disabilities), issued November 2017.Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $413,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $4,000,000.Federal payment to the District of Columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $8,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.This title may be cited as the District of Columbia Appropriations Act, 2021. VIndependent agenciesAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,500,000, to remain available until September 30, 2022, of which not to exceed $1,000 is for official reception and representation expenses.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $137,000,000, of which $1,300,000 shall remain available until expended to carry out the program, including administrative costs, required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004).Administrative provision—consumer product safety commission 501.During fiscal year 2021, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; 
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and 
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and (2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives.Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $19,063,000 (increased by $1,000,000), of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002.Election Security GrantsNotwithstanding section 104(c)(2)(B) of the Help America Vote Act of 2002 (52 U.S.C. 20904(c)(2)(B)), $500,000,000 is provided to the Election Assistance Commission for necessary expenses to make payments to States for activities to improve the administration of elections for Federal office, including to enhance election technology and make election security improvements, as authorized by sections 101, 103, and 104 of such Act: Provided , That for purposes of applying such sections, the Commonwealth of the Northern Mariana Islands shall be deemed to be a State and, for purposes of sections 101(d)(2) and 103(a), shall be treated in the same manner as the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands: Provided further, That each reference to the “Administrator of General Services” or the “Administrator” in sections 101 and 103 shall be deemed to refer to the “Election Assistance Commission”: Provided further, That each reference to “$5,000,000” in section 103 shall be deemed to refer to “$3,000,000” and each reference to “$1,000,000” in section 103 shall be deemed to refer to “$600,000”: Provided further, That not later than 45 days after the date of enactment of this Act, the Election Assistance Commission shall make the payments to States under this heading: Provided further, That a State shall use such payment to replace voting systems which use direct-recording electronic voting machines with a voting system which uses an individual, durable, voter-verified paper ballot which is marked by the voter by hand or through the use of a non-tabulating ballot-marking device or system, so long as the voter shall have the option to mark his or her ballot by hand, and provides the voter with an opportunity to inspect and confirm the marked ballot before casting (in this heading referred to as a “qualified voting system”): Provided further, That for purposes of determining whether a voting system is a qualified voting system, a voter-verified paper audit trail receipt generated by a direct-recording electronic voting machine is not a paper ballot: Provided further, That none of the funds made available under this heading may be used to purchase or obtain any voting system which is not a qualified voting system: Provided further, That a State may use such payment to carry out other authorized activities to improve the administration of elections for Federal office only if the State certifies to the Election Assistance Commission that the State has replaced all voting systems which use direct-recording electronic voting machines with qualified voting systems: Provided further, That not less than 50 percent of the amount of the payment made to a State under this heading shall be allocated in cash or in kind to the units of local government which are responsible for the administration of elections for Federal office in the State.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $376,070,000, to remain available until expended, of which not less than $33,000,000 shall be for implementing title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as added by the Broadband DATA Act (Public Law 116–130):  Provided, That $376,070,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation estimated at $0: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $134,495,000 for fiscal year 2021: Provided further, That, of the amount appropriated under this heading, not less than $11,105,700 shall be for the salaries and expenses of the Office of Inspector General.Administrative provisions—federal communications commission 
510.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking “December 31, 2020” each place it appears and inserting “December 31, 2021”. 511.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments. 
512.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled “Universal Service Contribution Methodology” published by the Federal Communications Commission in the Federal Register on June 13, 2019 (84 Fed. Reg. 27570). 513.None of the funds made available by this Act may be used by the Federal Communications Commission to establish or implement a 5G Fund for Rural America, or any similar Federal universal service support mechanism, as proposed in the Notice of Proposed Rulemaking in the matter of Establishing a 5G Fund for Rural America that was adopted by the Commission on April 23, 2020 (FCC 20–52), until the Commission completes the creation of the map that depicts the availability of mobile broadband internet access service required by section 802(c)(1)(C) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)(C)).Federal Deposit Insurance Corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $42,982,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election Commissionsalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $73,329,000, of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations Authoritysalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $26,100,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Permitting Improvement Steering Councilenvironmental review improvement fund(including transfer of funds)For necessary expenses of the Environmental Review Improvement Fund established pursuant to 42 U.S.C. 4370m–8(d), $6,000,000, to remain available until expended: Provided, That funds appropriated in prior appropriations Acts under the heading General Services Administration—General Activities—Environmental Review Improvement Fund shall be transferred to and merged with this account.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $341,000,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $150,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $19,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2021, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $172,000,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $9,052,711,000 (reduced by $5,000,000) (reduced by $8,025,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $10,000,000), of which— (1)$209,700,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows: 
(A)$200,700,000 shall be for the Department of Homeland Security Consolidation at St. Elizabeths, Washington, DC; and (B)$9,000,000 shall be for the Southeast Federal Center Remediation, Washington, DC:  
Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount; 
(2)$585,965,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— (A)$203,908,000 is for Major Repairs and Alterations; and 
(B)$382,057,000 is for Basic Repairs and Alterations:  Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects;  (3)$5,723,900,000 (reduced by $5,000,000) (reduced by $8,025,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $10,000,000) for rental of space to remain available until expended; and 
(4)$2,533,146,000 for building operations to remain available until expended: Provided, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2021, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activitiesgovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $64,000,000.operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $49,440,000, of which not to exceed $7,500 is for official reception and representation expenses.civilian board of contract appealsFor expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $9,625,000, of which $2,000,000 shall remain available until September 30, 2022.office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $67,000,000: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $3,915,000.Federal citizen services fund (including transfer of funds)For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,000,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $100,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2021 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That, of the total amount appropriated, up to $5,000,000 shall be available for support functions and full-time hires to support activities related to the Administration's requirements under title II of the Foundations for Evidence-Based Policymaking Act (Public Law 115–435): Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.Presidential transition (including transfers of funds)For necessary expenses to carry out the Presidential Transition Act of 1963, as amended, and 40 U.S.C. 581(e), $9,900,000, of which not to exceed $1,000,000 is for activities authorized by sections 3(a)(8) and 3(a)(9) of the Act: Provided, That such amounts may be transferred and credited to the Acquisition Services Fund or Federal Buildings Fund to reimburse obligations incurred prior to enactment of this Act for the purposes provided herein related to the Presidential election in 2020: Provided further, That amounts available under this heading shall be in addition to any other amounts available for such purposes: Provided further, That if the President-elect is the incumbent President or the Vice-President-elect is the incumbent Vice President, $8,900,000 is hereby transferred to the “Federal Buildings Fund” account for Consolidation Activities under paragraph (2) of such account.Technology modernization fundFor the Technology Modernization Fund, $25,000,000, to remain available until expended, for technology-related modernization activities.Asset proceeds and space management fundFor carrying out section 16(b)(2) of the Federal Asset Sale and Transfer Act of 2016 (Public Law 114–287), $16,000,000, to remain available until expended.Administrative Provisions—General Services Administration(including transfer of funds) 520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 
521.Funds in the Federal Buildings Fund made available for fiscal year 2021 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2022 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 
526.With respect to each project funded under the heading Major Repairs and Alterations, and with respect to E–Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act. 527.Section 3173(d)(1) of title 40, United States Code, is amended by inserting before the period the following: “or for agency-wide acquisition of equipment or systems or the acquisition of services in lieu thereof, as necessary to implement the Act”. 
528. 
(a)Not later than 180 days after the date of enactment of this Act, the Administrator of the General Services Administration shall transmit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate, a report on the construction of a new headquarters for the Federal Bureau of Investigation in the National Capital Region. (b)The report transmitted under subsection (a) shall be consistent with the requirements of section 3307(b) of title 40, United States Code and include a summary of the material provisions of the construction and full consolidation of the Federal Bureau of Investigation in a new headquarters facility, including all the costs associated with site acquisition, design, management, and inspection, and a description of all buildings and infrastructure needed to complete the project. 
529.None of the funds made available in this Act may be used by the General Services Administration to award or facilitate the award of any contract for the provision of architectural, engineering, and related services in a manner inconsistent with the procedures in the Brooks Act (40 U.S.C. 1101 et seq.) and part 36.6 of the Federal Acquisition Regulation. 530.None of the funds made available in this Act may be used to implement or otherwise carry out directives contained in any Executive order that would establish a preferred architectural style for Federal buildings and courthouses or that would otherwise conflict with the Guiding Principles of Federal Architecture as established by the Ad Hoc Committee on Federal Space on June 1, 1962.Harry S Truman scholarship foundationSalaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,670,000, to remain available until expended.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2022, and in addition not to exceed $2,345,000, to remain available until September 30, 2022, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. udall and stewart L. udall foundationMorris k. udall and stewart L. Udall trust fund(including transfer of funds)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,800,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act, up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): Provided, That all current and previous amounts transferred to the Office of Inspector General of the Department of the Interior will remain available until expended for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.), as amended, and for annual independent financial audits of the Morris K. Udall and Stewart L. Udall Foundation pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289): Provided further, That previous amounts transferred to the Office of Inspector General of the Department of the Interior may be transferred to the Morris K. Udall and Stewart L. Udall Foundation for annual independent financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289).Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities under sections 10 and 11 of the Morris K. Udall and Stewart L. Udall Foundation Act (Public Law 111–90), $3,200,000, to remain available until expended: Provided, That during fiscal year 2021 and each fiscal year thereafter, any amounts in such Fund shall, pursuant to section 1557 of title 31, United States Code, be exempt from the provisions of subchapter IV of chapter 15 of such title.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $361,449,000, of which up to $2,000,000 shall remain available until expended to implement the Civil Rights Cold Case Records Collection Act of 2018 (Public Law 115–426).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $5,195,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000 (increased by $8,025,000), to remain available until expended. national historical publications and records commission grants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $7,000,000, to remain available until expended.National Credit Union Administrationcommunity development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2022, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $18,600,000.Office of Personnel ManagementSalaries and Expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $152,630,000: Provided, That of the total amount made available under this heading, up to $9,000,000 shall remain available until expended, for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization, and shall be in addition to funds otherwise made available for such purposes: Provided further, That of the total amount made available under this heading, $1,068,000 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $154,625,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2021, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of Inspector Generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,000,000, and in addition, not to exceed $26,265,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special Counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel, including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles, $28,900,000 (increased by $1,600,000).Postal Regulatory Commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $18,614,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $8,500,000, to remain available until September 30, 2022.Public buildings reform boardFor salaries and expenses of the Public Buildings Reform Board in carrying out the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $3,500,000, to remain available until expended.Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,920,000,000, to remain available until expended; of which not less than $16,313,000 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence.In addition to the foregoing appropriation, for move, replication, and related costs associated with a replacement lease for the Commission’s District of Columbia headquarters, not to exceed $18,650,000, to remain available until expended; and for move, replication, and related costs associated with a replacement lease for the Commission’s San Francisco Regional Office facilities, not to exceed $12,677,000, to remain available until expended.For purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2021, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2021: Provided , That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further , That not to exceed $1,920,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account; not to exceed $18,650,000 of such offsetting collections shall be available until expended for move, replication, and related costs under this heading associated with a replacement lease for the Commission’s District of Columbia headquarters facilities; and not to exceed $12,677,000 of such offsetting collections shall be available until expended for move, replication, and related costs under this heading associated with a replacement lease for the Commission’s San Francisco Regional Office facilities: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2021 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2021 appropriation from the general fund estimated at not more than $0: Provided further , That if any amount of the appropriation for move, replication, and related costs associated with a replacement lease for the Commission’s District of Columbia headquarters office facilities or if any amount of the appropriation for costs associated with a replacement lease for the Commission’s San Francisco Regional Office is subsequently de-obligated by the Commission, such amount that was derived from the general fund shall be returned to the general fund, and such amounts that were derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) in fiscal year 2021.administrative provisions—securities and exchange commission 
540.None of the funds made available by this Act may be used to finalize, issue, or implement any rule, regulation, or order regarding the exempt offering framework changes proposed at 85 Fed. Reg. 17956 without previously finalizing, issuing, or implementing a final rule strengthening the filing requirements around exempt offerings in the same or stronger manner as proposed at 78 Fed. Reg. 44806 to enhance the Securities and Exchange Commission’s ability to evaluate the development of market practices in Rule 506 offerings and to address concerns that may arise in connection with permitting issuers to engage in general solicitation. 541.None of the funds made available by this Act may be used to finalize, issue, or implement any rule, regulation, or order changing the procedural requirements or raising resubmission thresholds under Exchange Act Rule 14a-8 (section 240.14a–8 of title 17, Code of Federal Regulations) as proposed at 84 Fed. Reg. 66458.Selective Service Systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $27,800,000: Provided , That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $287,947,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further , That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2021: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2022.Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $277,000,000 (increased by $5,000,000), to remain available until September 30, 2022: Provided, That $140,000,000 (increased by $5,000,000) shall be available to fund grants for performance in fiscal year 2021 or fiscal year 2022 as authorized by section 21 of the Small Business Act: Provided further, That $35,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $20,500,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $22,011,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,190,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $5,000,000, to remain available until expended, and for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act (Public Law 83–163), $15,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2021 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2021 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $30,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2021 commitments for loans authorized under subparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2021 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2021, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000: Provided further, That the amounts appropriated in the matter preceding the first proviso under this heading for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act, and the commitments for general business loans authorized by the third proviso under this heading for such loans, shall not be available for loans authorized under paragraph (36) of such section 7(a). In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $155,150,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $168,075,000 (increased by $1,000,000) (reduced by $1,000,000), to be available until expended, of which $1,600,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $158,075,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $8,400,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided, That, of the funds provided under this heading, $142,864,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)):  Provided further, That the amount for major disasters under this heading is designated by Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provisions—Small Business Administration(including transfers of funds) 
550.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
551. Not to exceed 3 percent of any appropriation made available in this Act for the Small Business Administration under the headings “Salaries and Expenses” and “Business Loans Program Account” may be transferred to the Administration’s information technology system modernization and working capital fund (IT WCF), as authorized by section 1077(b)(1) of title X of division A of the National Defense Authorization Act for Fiscal Year 2018, for the purposes specified in section 1077(b)(3) of such Act, upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That amounts transferred to the IT WCF under this section shall remain available for obligation through September 30, 2024. 
552.Of the amounts appropriated in this Act under the heading “Salaries and Expenses”, $20,000,000 shall not be available for obligation until the date that the Administrator certifies and reports to the Committees on Appropriations of the House of Representatives and the Senate that the Small Business Administration, in consultation with the Comptroller General of the United States, has established and issued agency-wide guidance with respect to relations with the Government Accountability Office to specifically provide for: (1) expedited timeframes for providing the Government Accountability Office with access to records within 10 days after the date of request; (2) expedited timeframes for interviews of program officials by the Government Accountability Office; and (3) a significant streamlining of the review process for documents and interview requests by liaisons, counsel, and program officials, consistent with the objective that the Government Accountability Office be given timely and complete access to documents and agency officials.United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $55,333,000 (increased by $2,000,000): Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices: Provided further, That the Postal Service may not destroy, and shall continue to offer for sale, any copies of the Multinational Species Conservation Funds Semipostal Stamp, as authorized under the Multinational Species Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241).Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $258,180,000 (reduced by $1,000,000) (increased by $1,000,000), to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, and not to exceed $3,000 for official reception and representation expenses; $57,026,000, of which $1,000,000 shall remain available until expended: Provided , That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act(including rescission of funds) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization, restructuring, relocation, or closing of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation, detailing both full-time employee equivalents and budget authority, with separate columns to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, in the accompanying report, or in the budget appendix for the respective appropriation, whichever is more detailed, and which shall apply to all items for which a dollar amount is specified and to all programs for which new budget authority is provided, as well as to discretionary grants and discretionary grant allocations; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021 from appropriations made available for salaries and expenses for fiscal year 2021 in this Act, shall remain available through September 30, 2022, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further , That these requests shall be made in compliance with reprogramming guidelines. 
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 618. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
619. 
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
620.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 621. (a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. 
(b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials. 622.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 
623.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 624.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II. 
625.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 626. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity. 627.None of the funds appropriated or other-wise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program and unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulation. 
628. 
(a)None of the funds made available under this Act may be used to pay for travel and conference activities that result in a total cost to an Executive branch department, agency, board or commission funded by this Act of more than $500,000 at any single conference unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. (b)None of the funds made available under this Act may be used to pay for the travel to or attendance of more than 50 employees, who are stationed in the United States, at any single conference occurring outside the United States unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. 
629.None of the funds made available by this Act may be used for first-class or business-class travel by the employees of executive branch agencies funded by this Act in contravention of sections 301–10.122 through 301–10.125 of title 41, Code of Federal Regulations. 630.None of the funds made available by this Act may be obligated on contracts in excess of $5,000 for public relations, as that term is defined in Office and Management and Budget Circular A–87 (revised May 10, 2004), unless advance notice of such an obligation is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. 
631.None of the funds made available in this Act may be used to penalize a financial institution solely because the institution provides financial services to an entity that is a manufacturer, a producer, or a person that participates in any business or organized activity that involves handling hemp, hemp-derived cannabidiol products, other hemp-derived cannabinoid products, marijuana, marijuana products, or marijuana proceeds, and engages in such activity pursuant to a law established by a State, political subdivision of a State, or Indian Tribe. In this section, the term “State” means each of the several States, the District of Columbia, and any territory or possession of the United States. 632.None of the funds made available in this or any other Act may be used to propose, promulgate, or implement any rule, principle, policy, standard, or guidance, or take any other action with respect to, changing the 2017 methodology prescribed by the Office of Management and Budget for determining the Official Poverty Measure. 
633.Of the unobligated balances available in the Department of the Treasury, Treasury Forfeiture Fund, established by section 9703 of title 31, United States Code, $250,000,000 shall be permanently rescinded not later than September 30, 2021. 634. (a)None of the funds appropriated or otherwise made available by this Act may be used to enter into any contract, grant, or cooperative agreement with any entity in which a covered individual directly or indirectly owns, controls, or holds not less than 20 percent, by vote or value, of the outstanding amount of any class of equity interest in an entity. For the purposes of determining whether the requirements of this subsection are met, the securities owned, controlled, or held by two or more individuals who are related as described in subsection (c) shall be aggregated. 
(b) In this section, the term “equity interest” has the meaning given such term in section 4019 of the CARES Act (Public Law 116–136). (c)In this section, the term “covered individual” means the President or Vice President or a family member (as that term is defined in section 630.201(b) of title 5, Code of Federal Regulations) of the President or Vice President. 
635.None of the funds made available by this or any other Act (including prior Acts and Acts other than appropriations Acts) may be obligated or expended to reorganize or transfer any function or authority of the Office of Personnel Management to the General Services Administration or to the Office of Management and Budget. 636.None of the funds made available in this or any other Act may be used by the Office of Personnel Management to enter into interagency or service- level agreements with the General Services Administration or the Office of Management and Budget exceeding $100,000 in total unless, not later than 15 days before the date any such agreement that would breach the $100,000 limitation is proposed to be entered into, written notice describing the agreement is provided to the Committees on Appropriations of the House of Representatives and the Senate. 
637.None of the funds provided by this Act may be used by the Federal Trade Commission or the Federal Communications Commission to consider taking action, or to take any action, consistent with Executive Order No. 13925 of May 28, 2020 (85 Fed. Reg. 34079), or to seek comment on or otherwise take action on any petition for rulemaking filed pursuant to such Executive order, or to interpret section 230 of the Communications Decency Act in the manner described in section 2 of such Executive order. VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2021 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 704. Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; (4) is a person who owes allegiance to the United States; or (5) is a person who is authorized to be employed in the United States pursuant to the Deferred Action for Childhood Arrivals program established under the memorandum of the Secretary of Homeland Security dated June 15, 2012: Provided , That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13834 (May 17, 2018), including any such programs adopted prior to the effective date of the Executive order. (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term “office” shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.  711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712. 
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. (b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone, or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 
719. 
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission. (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2021 shall remain available for obligation through September 30, 2022: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science, Space, and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government internet site of the agency; or 
(2)to enter into any agreement with a third party (including another Government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental internet site. (b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; (2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an internet site and is necessarily incident to providing the internet site services or to protecting the rights or property of the provider of the internet site. 
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans: 
(A)Personal Care's HMO; and (B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Centers facilities. 731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 733. (a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. (2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 734.During fiscal year 2021, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or (2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal Government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 736. (a) (1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2021, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2021, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and (B)during the period consisting of the remainder of fiscal year 2021, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2021 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2021 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. 
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. (3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2020, shall be determined under regulations prescribed by the Office of Personnel Management. 
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2020, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. (5)This subsection shall apply with respect to pay for service performed after September 30, 2020. 
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. (7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. 
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. (b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2021 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2020. 737. (a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2021 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— (1)a description of its purpose; 
(2)the number of participants attending; (3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages; (B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and (D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— (A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. (c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2021 for which the cost to the United States Government was more than $20,000. 
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. (e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 
738.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 739.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 
740.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 741. (a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. 
(b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 742. (a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. 
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. (c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 
743.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 744.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
745. 
(a)During fiscal year 2021, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. (b)Any notification required by this section shall be made available on the Bureau’s public website. 
746.If, for fiscal year 2021, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2021 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year. 747. (a)Notwithstanding the official rate adjusted under section 104 of title 3, United States Code, the rate payable to the Vice President during calendar year 2021 shall be the rate payable to the Vice President on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. 
(b)Notwithstanding the official rate adjusted under section 5318 of title 5, United States Code, or any other provision of law, the payable rate during calendar year 2021 for an employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, shall be the rate payable for the applicable Executive Schedule level on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. Such an employee may not receive a pay rate increase during calendar year 2021, except as provided in subsection (i).  (c)Notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, a chief of mission or ambassador at large is subject to subsection (b) in the same manner as other employees who are paid at an Executive Schedule rate. 
(d) 
(1)This subsection applies to— (A)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule; or 
(B)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule. (2)Notwithstanding sections 5382 and 5383 of title 5, United States Code, an employee described in paragraph (1) may not receive a pay rate increase during calendar year 2021, except as provided in subsection (i). 
(e)Notwithstanding any other provision of law, any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above the official rate for level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase during calendar year 2021, except as provided in subsection (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. (f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law. 
(g)This section does not apply to an individual who makes an election to retain Senior Executive Service basic pay under section 3392(c) of title 5, United States Code, for such time as that election is in effect. (h)This section does not apply to an individual who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) for such time as that election is in effect. 
(i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position only if that new position has higher-level duties and a pre-established level or range of pay higher than the level or range for the position held immediately before the movement. Any such increase must be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. (j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2019, by operation of section 749 of division D of Public Law 116–6. 
(k)If an employee affected by this section is subject to a biweekly pay period that begins in calendar year 2021 but ends in calendar year 2022, the bar on the employee’s receipt of pay rate increases shall apply through the end of that pay period. (l)For the purpose of this section, the term covered position means a position occupied by an employee whose pay is restricted under this section. 
(m)This section takes effect on the first day of the first applicable pay period beginning on or after January 1, 2021. 748. During the current fiscal year— 
(1)With respect to budget authority proposed to be rescinded or that is set to be reserved or proposed to be deferred in a special message transmitted under section 1012 or 1013 of the Congressional Budget and Impoundment Control Act of 1974, such budget authority— (A)shall be made available for obligation in sufficient time to be prudently obligated as required under section 1012(b) or 1013 of such Act; and 
(B)may not be deferred or otherwise withheld from obligation during the 90-day period before the expiration of the period of availability of such budget authority, including, if applicable, the 90-day period before the expiration of an initial period of availability for which such budget authority was provided. (2)With respect to an apportionment of an appropriation made pursuant to section 1513(b) of title 31, United States Code, an appropriation (as that term is defined in section 1511 of title 31, United States Code) shall be apportioned— 
(A)to make available all amounts for obligation in sufficient time to be prudently obligated; and (B)to make available all amounts for obligation, without precondition or limitation (including footnotes) that shall be met prior to obligation, not later than 90 days before the expiration of the period of availability of such appropriation, including, if applicable, 90 days before the expiration of an initial period of availability for which such appropriation was provided. 
(3)As used in this section, the term budget authority includes budget authority made available by this or any other Act, by prior appropriations Acts, or by any law other than an appropriations Act. (4) (A)The Comptroller General shall review compliance with this section and shall submit to the Committees on Appropriations and the Budget, and any other appropriate congressional committees of the House of Representatives and Senate a report, and any relevant information related to the report, on any noncompliance with this section or the Impoundment Control Act of 1974. 
(B)The President or the head of the relevant department or agency of the United States shall provide information, documentation, and views to the Comptroller General, as is determined by the Comptroller General to be necessary to determine such compliance, not later than 20 days after the date on which the request from the Comptroller General is received, or if the Comptroller General determines that a shorter or longer period is appropriate based on the specific circumstances, within such shorter or longer period. (C)To carry out the responsibilities of this section and the Impoundment Control Act of 1974, the Comptroller General shall also have access to interview the officers, employees, contractors, and other agents and representatives of a department, agency, or office of the United States at any reasonable time as the Comptroller General may request. 
(5) 
(A)An officer or employee of the Executive Branch of the United States Government violating this section shall be subject to appropriate administrative discipline including, when circumstances warrant, suspension from duty without pay or removal from office. (B)In the event of a violation of this section or the Impoundment Control Act of 1974, or in the case that the Government Accountability Office issues a legal decision concluding that a department, agency, or office of the United States violated this section or the Impoundment Control Act of 1974, the President or the head of the relevant department or agency as the case may be, shall report immediately to the Congress all relevant facts and a statement of actions taken: Provided, That a copy of each report shall also be transmitted to the Comptroller General and the relevant inspector general on the same date the report is transmitted to the Congress. 
(C)Any such report shall include a summary of the facts pertaining to the violation, the title and Treasury Appropriation Fund Symbol of the appropriation or fund account, the amount involved for each violation, the date on which the violation occurred, the position of any individuals responsible for the violation, a statement of the administrative discipline imposed and any further action taken with respect to any officer or employee involved in the violation, and a statement of any additional action taken to prevent recurrence of the same type of violation: Provided, That in the case that the Government Accountability Office issues a legal decision concluding that a department, agency, or office of the United States violated this section and the relevant department, agency, or office does not agree that a violation has occurred, the report provided to Congress, the Comptroller General, and relevant inspector general will explain such department, agency, or office’s position. 
(D)If the report identifies the position of any officer or employee as involved in the violation, such officer or employee shall be provided a reasonable opportunity to respond in writing, and any such response shall be appended to the report. 749. (a)If an executive agency or the District of Columbia government receives a written request for information, documentation, or views from the Government Accountability Office relating to a decision or opinion on budget or appropriations law, the executive agency or the District of Columbia government shall provide the requested information, documentation, or views not later than 20 days after receiving the written request, unless such written request specifically provides otherwise. 
(b)If an executive agency or the District of Columbia government fails to respond to the request for information, documentation, or views within the time required by this section— (1)the Comptroller General shall notify, in writing, the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and any other appropriate congressional committee of the House of Representatives and the Senate of such failure; and 
(2)the Comptroller General is hereby expressly empowered, through attorneys of their own selection, to bring a civil action in the United States District Court for the District of Columbia to require such information, documentation, or views to be produced, and such court is expressly empowered to enter in such civil action, against any department, agency, officer, or employee of the United States, any decree, judgment, or order which may be necessary or appropriate to require such production. (c)If the Government Accountability Office determines that an officer or employee of an executive agency or an officer or employee of the District of Columbia government has violated section 1341(a), 1342, or 1517(a) of title 31, United States Code, the head of the agency or the Mayor of the District of Columbia, as the case may be, shall report immediately to the President and Congress all relevant facts and a statement of actions taken: Provided, That a copy of each report shall also be transmitted to the Comptroller General on the same date the report is transmitted to the President and Congress: Provided further, That any such report shall include a summary of the facts pertaining to the violation, the title and Treasury Appropriation Fund Symbol of the appropriation or fund account, the amount involved for each violation, the date on which the violation occurred, the position of any officer or employee responsible for the violation, a statement of the administrative discipline imposed and any further action taken with respect to any officer or employee involved in the violation, a statement of any additional action taken to prevent recurrence of the same type of violation, a statement of any determination that the violation was not knowing and willful that has been made by the executive agency or District of Columbia government, and any written response by any officer or employee identified by position as involved in the violation: Provided further, That in the case that the Government Accountability Office issues a legal decision concluding that section 1341(a), 1342, or 1517(a) of title 31, United States Code was violated, and the executive agency or District of Columbia government, as applicable, does not agree that a violation has occurred, the report provided to the President, the Congress, and the Comptroller General will explain its position. 
750. 
(a)Each department or agency of the executive branch of the United States Government shall notify the Committees on Appropriations and the Budget of the House of Representatives and the Senate and any other appropriate congressional committees if— (1)an apportionment is not made in the required time period provided in section 1513(b) of title 31, United States Code; 
(2)an approved apportionment received by the department or agency conditions the availability of an appropriation on further action; or (3)an approved apportionment received by the department or agency may hinder the prudent obligation of such appropriation or the execution of a program, project, or activity by such department or agency. 
(b)Any notification submitted to a congressional committee pursuant to this section shall contain information identifying the bureau, account name, appropriation name, and Treasury Appropriation Fund Symbol or fund account. 751. (a)None of the funds made available by this or any other Act may be used to administer, implement, or enforce any collective bargaining agreement, or any article or any term of any collective bargaining agreement under chapter 71 of title 5, United States Code, with an effective date after April 30, 2019, that— 
(1)was not mutually and voluntarily agreed to by all parties to the agreement; or (2)was not ordered following the completion of binding arbitration pursuant to section 7119(b)(2) of title 5, United States Code. 
(b)Any collective bargaining agreement that was in effect before April 30, 2019, or that expired before April 30, 2019, without a new agreement having been executed, shall remain in full force and effect until a new collective bargaining agreement reached through mutual and voluntary agreement, or ordered following the completion of binding arbitration pursuant to such section 7119(b)(2), becomes effective. 752.No funds appropriated by this or any other Act may be used to exclude, or to implement the exclusion of, any department, agency, or activity or subdivision thereof, from coverage under the Federal Service Labor-Management Relations Statute pursuant to section 7103(b)(1) or section 7103(b)(2) of title 5, United States Code. 
753.None of the funds made available by this or any other Act may be used to prevent Federal workers from— (1)using official time for union activities; 
(2)teleworking for telework deemed positions or when the health or safety of an employee is in question; or (3)denying unions space in Federal buildings. 
754. 
(a)EstablishmentThere is hereby established the Commission on Federal Naming and Displays (hereafter referred to as the Commission). (b)Duties (1)Development of listNot later than 180 days after the day by which all of its members have been appointed, the Commission, with input from the general public, shall develop and publish a list of property names, monuments, statues, public artworks, historical markers, and other symbols owned by the Federal Government or located on property owned by the Federal Government (including the legislative branch and the judicial branch) which the Commission identifies as inconsistent with the values of diversity, equity, and inclusion, including those that do not represent the demographic diversity and history of the community. 
(2)RecommendationsNot later than 180 days after publishing the list under paragraph (1), and after holding not fewer than two public meetings, the Commission shall submit to the President and Congress a report containing the following information: (A)A recommendation regarding whether each property name, monument, statue, public artwork, historical marker, or other symbol on the list developed under paragraph (1) should remain unchanged or should be renamed or removed. 
(B)Supporting materials and context information for each recommendation under subparagraph (A). (C)Such other recommendations as the Commission may consider appropriate, including recommendations for educational programs, supplemental historical markers, or other activities to promote diversity, equity, and inclusion and to promote national reconciliation. 
(3)Separate views of membersThe Commission may include in the report submitted under paragraph (2) supplemental or dissenting recommendations from individual members of the Commission. (c)Membership (1)AppointmentThe Commission shall consist of the following: 
(A)Two members appointed by the President. (B)Two members appointed by the Speaker of the House of Representatives. 
(C)Two members appointed by the Majority Leader of the Senate. (D)One member appointed by the Minority Leader of the House of Representatives. 
(E)One member appointed by the Minority Leader of the Senate. (F)Each of the following individuals: 
(i)The Secretary of the Smithsonian Institution. (ii)The Historian of the House of Representatives. 
(iii)The Historian of the Senate. (2)QualificationsEach member of the Commission appointed under subparagraphs (A) through (E) of paragraph (1) shall have 10 or more years of educational and professional experience in one or more of the following disciplines: 
(A)History. (B)Art and antiquities. 
(C)Historic preservation. (D)Cultural heritage. 
(E)Education. (3)No compensation for service; travel expensesMembers of the Commission shall serve without pay, but each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.  
(4)Deadline for appointmentThe members of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act. (5)Co-chairsNot later than 10 days after the first meeting of the Commission, the members of the Commission shall select two co-chairs from among the members. 
(d)Powers 
(1)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate, except that the Commission shall hold its initial meeting not later than 10 days after the day by which all of its members have been appointed. (2)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties. Upon request of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(3)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. (4)Administrative support servicesUpon the request of the Commission, the Librarian of Congress shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties. 
(5)Staff of Federal agenciesUpon the request of the Commission, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Commission to assist it in carrying out its duties. Any personnel detailed to the Commission under this paragraph may receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (6)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for goods and services, without regard to section 6101 of title 41, United States Code. 
(e)FundingThere is appropriated to carry out this section $1,500,000, to remain available until expended. (f)TerminationThe Commission shall terminate 60 days after submitting the report under subsection (b)(2). 
755.Except as expressly provided otherwise, any reference to “this Act” contained in any title other than title IV or VIII shall not apply to such title IV or VIII. VIIIGeneral provisions—District of Columbia 801.None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs; (2)eliminates a program, project, or responsibility center; 
(3)establishes or changes allocations specifically denied, limited or increased under this Act; (4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; 
(5)re-establishes any program or project previously deferred through reprogramming; (6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or 
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 802.None of the Federal funds available for obligation or expenditure by the District of Columbia government under any authority shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 
803.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 804.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2021 in this Act, shall remain available through September 30, 2022, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 801 of this Act. 
805. 
(a) 
(1)During fiscal year 2022, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. (2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2022 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2022 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code). 
(b)Appropriations made by subsection (a) shall cease to be available— (1)during any period in which a District of Columbia continuing resolution for fiscal year 2022 is in effect; or 
(2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2022. (c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. 
(d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2022 for which this section applies to such project or activity. (e)This section shall not apply to a project or activity during any period of fiscal year 2022 if any other provision of law (other than an authorization of appropriations)— 
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. 
(f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 806. (a)Section 3(c)(2)(G) of the District of Columbia College Access Act of 1999 (sec. 38–2702(c)(2)(G), D.C. Official Code) is amended to read as follows: 
 
(G)is from a family with a taxable annual income of less than the applicable family income limit, as defined in paragraph (7).. (b)Section 3(c) of such Act (sec. 38–2702(c), D.C. Official Code) is amended by adding at the end the following new paragraph: 
 
(7)Applicable family income limitThe term applicable family income limit means, with respect to an individual, the following: (A)In the case of an individual who began an undergraduate course of study prior to school year 2015–2016, $1,000,000. 
(B)In the case of an individual who begins an undergraduate course of study in school year 2016–2017, $750,000. (C)In the case of an individual who begins an undergraduate course of study in school year 2017–2018 or school year 2018–2019, the applicable family income limit under this paragraph for an individual who began an undergraduate course of study in the previous school year, adjusted by the Mayor for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor. 
(D)In the case of an individual who begins an undergraduate course of study in school year 2019–2020, $500,000. (E)In the case of an individual who begins an undergraduate course of study in school year 2020–2021, the amount described in subparagraph (D), adjusted by the Mayor for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor. 
(F)In the case of an individual who begins an undergraduate course of study in school year 2021–2022, $750,000. (G)In the case of an individual who begins an undergraduate course of study in school year 2022–2023 or any succeeding school year, the applicable family income limit under this paragraph for an individual who began an undergraduate course of study in the previous school year, adjusted by the Mayor for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor.. 
(c)The amendments made by this section shall take effect as if included in the enactment of the Financial Services and General Government Appropriations Act, 2019 (division D of Public Law 116–6). 807.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a “conscience clause” which provides exceptions for religious beliefs and moral convictions. 
808. 
(a)Section 244 of the Revised Statutes of the United States relating to the District of Columbia (sec. 9–1201.03, D.C. Official Code) does not apply with respect to any railroads installed pursuant to the Long Bridge Project. (b)In this section, the term Long Bridge Project means the project carried out by the District of Columbia and the Commonwealth of Virginia to construct a new Long Bridge adjacent to the existing Long Bridge over the Potomac River, including related infrastructure and other related projects, to expand commuter and regional passenger rail service and to provide bike and pedestrian access crossings over the Potomac River. 
809.No services may be made available in accordance with section 740(a) of the District of Columbia Home Rule Act (sec. 1–207.40(a), D.C. Official Code) at any time during fiscal year 2021. 810.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. 
IXInfrastructureFederal Communications Commissionsalaries and expensesFor an additional amount for “Salaries and Expenses”, $40,000,000, to remain available until September 30, 2025, for implementing title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as added by the Broadband DATA Act (Public Law 116–130): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.secure and trusted communications networks reimbursement programFor the “Secure and Trusted Communications Networks Reimbursement Program”, as authorized by section 4 of the Secure and Trusted Communications Networks Act of 2019 (Public Law 116–124; 47 U.S.C. 1603), $1,000,000,000, to remain available until September 30, 2025: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.broadband infrastructure grantsFor payments by the Federal Communications Commission to providers of broadband internet access service to expand availability of such service to unserved areas, underserved areas, and unserved anchor institutions, $60,000,000,000 (increased by $1,000,000), to remain available until September 30, 2025: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Services Administrationreal property activitiesfederal buildings fund(including transfer of funds)In addition to amounts that are otherwise available for real property management and related activities, for an additional amount to be deposited in the “Federal Buildings Fund”, $5,990,000,000, to carry out the purposes of the Fund, of which— (1)$2,800,000,000 (reduced by $90,000,000) (increased by $90,000,000) shall be available for border stations and land ports of entry; 
(2)$1,000,000,000 shall be available for acquisition and construction (including sites and expenses, and associated design and construction services) of Federal buildings and United States courthouses, including annexes, expansions, or similar additions; (3)$1,000,000,000 shall be for repairs and alterations to facilitate converting General Services Administration facilities to high-performance green buildings, as the term is defined in section 401 of the Energy Independence and Security Act of 2007 (Public Law 110–140); and 
(4)$940,000,000 shall be available for repairs and alterations: Provided, That not to exceed $110,000,000 of the amounts provided under this heading shall be available without regard to fiscal year limitations and may be expended for rental of space, related to leasing of temporary space in connection with projects funded under this heading: Provided further, That not to exceed $130,000,000 of the amounts provided under this heading shall be available without regard to fiscal year limitations and may be expended in the building operations account, for the costs of completing and supporting the projects funded under this heading: Provided further, That not less than $10,000,000 of the funds provided shall be for on-the-job pre-apprenticeship and apprenticeship training programs registered with the Department of Labor, for the construction, repair, and alteration of Federal buildings: Provided further, That not less than $3,000,000,000 of the funds provided under this heading shall be obligated by September 30, 2022, and the remainder of the funds provided under this heading shall be available until September 30, 2024: Provided further, That the Administrator of General Services is authorized to initiate design, construction, repair, alteration, and other projects through existing authorities of the Administrator: Provided further, That none of the funds in this paragraph may be used to initiate design, construction, repair, alteration, and other projects in the National Capital Region: Provided further, That the General Services Administration shall submit a detailed plan, by project, regarding the use of funds made available in this Act to the Committees on Appropriations of the House of Representatives and the Senate within 45 days of enactment of this Act, and update on a quarterly basis thereafter if there any changes: Provided further, That, hereafter, the Administrator shall report to the Committees on the obligation of these funds on a quarterly basis beginning with the end of the first quarter after the initial plan is submitted: Provided further, That amounts provided under this heading that are savings or cannot be used for the activity for which originally obligated may be de-obligated and, notwithstanding any other provision of law, re-obligated for the purposes identified in the plan required under this heading not less than 15 days after notification has been provided to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That funds in the Federal Buildings Fund made available in this Act for Federal Buildings Fund activities may be transferred between activities only to the extent necessary to meet program requirements: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralFor an additional amount for the “Office of Inspector General”, to remain available until September 30, 2026, for oversight and audit of programs, grants, and projects funded under this title, $10,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Support for a robust global response to the COVID–19 pandemic 
901. 
(a)United States policies at the international financial institutions 
(1)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2))) to use the voice and vote of the United States at the respective institution— (A)to seek to ensure adequate fiscal space for world economies in response to the global coronavirus disease 2019 (commonly referred to as COVID–19) pandemic through— 
(i)the suspension of all debt service payments to the institution; and  (ii)the relaxation of fiscal targets for any government operating a program supported by the institution, or seeking financing from the institution, in response to the pandemic;  
(B)to oppose the approval or endorsement of any loan, grant, document, or strategy that would lead to a decrease in health care spending or in any other spending that would impede the ability of any country to prevent or contain the spread of, or treat persons who are or may be infected with, the SARS–CoV–2 virus; and (C)to require approval of all Special Drawing Rights allocation transfers from wealthier member countries to countries that are emerging markets or developing countries, based on confirmation of implementable transparency mechanisms or protocols to ensure the allocations are used for the public good and in response the global pandemic. 
(2)IMF issuance of special drawing rightsIt is the policy of the United States to support the issuance of a special allocation of not less than 2,000,000,000,000 Special Drawing Rights so that governments are able to access additional resources to finance their responses to the global COVID–19 pandemic. The Secretary of the Treasury shall use the voice and vote of the United States to support the issuance, and shall instruct the United States Executive Director at the International Monetary Fund to support the same. (3)Allocation of U.S. Special Drawing RightsIt is also the policy of the United States, which has large reserves and little use for its Special Drawing Rights, to contribute a significant portion its current stock, and any future allocation of, Special Drawing Rights to the Poverty Reduction and Growth Facility (PRGF) or a similar special purpose vehicle at the International Monetary Fund to help developing and low-income countries respond to the health and economic impacts of the COVID–19 pandemic. 
(4)The Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice and vote of the United States to actively promote and take all appropriate actions with respect to implementing the policy goals of the United States set forth in paragraphs (2) and (3), and shall post the instruction on the website of the Department of the Treasury. (b)United States policy at the G20The Secretary of the Treasury shall commence immediate efforts to reach an agreement with the Group of Twenty to extend through the end of 2021 the current moratorium on debt service payments to official bilateral creditors by the world’s poorest countries. 
(c)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r) a description of progress made toward advancing the policies described in subsection (a) of this section. (d)TerminationSubsections (a) and (c) shall have no force or effect after the earlier of— 
(1)the date that is 1 year after the date of the enactment of this Act; or (2)the date that is 30 days after the date on which the Secretary of the Treasury submits to the Committee on Foreign Relations of the Senate and the Committee on Financial Services of the House of Representatives a report stating that the SARS–CoV–2 virus is no longer a serious threat to public health in any part of the world. 
902.None of the funds made available by this Act may be used in violation of section 102–38.75(a)(12) of title 41, Code of Federal Regulations. 903.None of the funds made available by this Act may be used by the United States Postal Service to implement the Expedited to Street/Afternoon Sortation pilot program or to make any change to service or operations standards as in effect on July 31, 2020. 
904.None of the funds appropriated by this Act may be used to enforce section 540 of Public Law 110–329 (122 Stat. 3688) or section 538 of Public Law 112–74 (125 Stat. 976; 6 U.S.C. 190 note). 905.None of the funds made available by this Act may be used in contravention of section 2635.702 of title 5, Code of Federal Regulations. 
906.None of the funds made available by this Act may be used to implement, administer, or enforce the amendments to section 240.14a–1(l), 240.14a–2, or 240.14a–9 of title 17, Code of Federal Regulations, that were adopted by the Securities and Exchange Commission on July 22, 2020.  907. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY  EDepartments of Labor, Health and Human Services, Education, and Related Agencies Appropriations Act, 2021 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2021, and for other purposes, namely: 
IDepartment of LaborEmployment and training administrationTraining and employment servicesFor necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA) and the National Apprenticeship Act, $3,696,700,000, plus reimbursements, shall be available. Of the amounts provided: (1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,869,832,000 as follows: 
(A)$864,649,000 for adult employment and training activities, of which $152,649,000 shall be available for the period July 1, 2021 through June 30, 2022, and of which $712,000,000 shall be available for the period October 1, 2021 through June 30, 2022; (B)$925,130,000 for youth activities, which shall be available for the period April 1, 2021 through June 30, 2022; and 
(C)$1,080,053,000 for dislocated worker employment and training activities, of which $220,053,000 shall be available for the period July 1, 2021 through June 30, 2022, and of which $860,000,000 shall be available for the period October 1, 2021 through June 30, 2022: Provided, That the funds available for allotment to outlying areas to carry out subtitle B of title I of the WIOA shall not be subject to the requirements of section 127(b)(1)(B)(ii) of such Act: Provided further, That notwithstanding the requirements of the WIOA, the Secretary may waive certain requirements to permit the outlying areas to submit a single application for a consolidated grant that awards funds that would otherwise be available to such areas to carry out the activities described in subtitle B of title I of the WIOA: Provided further, That upon receipt of a waiver, an application shall be submitted to the Secretary at such time, in such manner and containing respective spending plans with a funding floor for each program and activity authorized under such subtitle B of title I of the WIOA as the Secretary may require: Provided further, That outlying areas awarded a consolidated grant described in the preceding provisos may use identified excess funding above the funding floor for each activity for any of the other programs and activities authorized under such subtitle B of title I of the WIOA subject to such reporting requirements issued by the Secretary; and  (2)for national programs, $826,868,000 as follows: 
(A)$280,859,000 for the dislocated workers assistance national reserve, of which $80,859,000 shall be available for the period July 1, 2021 through September 30, 2022, and of which $200,000,000 shall be available for the period October 1, 2021 through September 30, 2022: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 10 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That of the funds provided under this subparagraph, $50,000,000 shall be for training and employment assistance under sections 168(b), 169(c) (notwithstanding the 10 percent limitation in such section) and 170 of the WIOA for the purpose of developing, offering, or improving educational or career training programs at community colleges, defined as public institutions of higher education, as described in section 101(a) of the Higher Education Act of 1965 and at which the associate’s degree is primarily the highest degree awarded, with other eligible institutions of higher education, as defined in section 101(a) of the Higher Education Act of 1965, eligible to participate through consortia, with community colleges as the lead grantee: Provided further, That the Secretary shall follow the requirements for the program in House Report 116–62: Provided further, That any grant funds used for apprenticeships shall be used to support only apprenticeship programs registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the WIOA: Provided further, That the Department shall issue a Solicitation for Grant Applications (SGA) within 120 days of enactment of this Act: Provided further, That the funds made available in this title under the heading DEPARTMENTAL MANAGEMENT for Executive Direction shall be reduced by $100,000 for each day the SGA is not issued beyond the 120 day requirement and such funds shall be rescinded in the amount for each such reduction: Provided further, That the reduction required by the preceding proviso shall be taken only from the “Executive Direction” line in the table at the end of the committee report accompanying this Act; 
(B)$55,500,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2021 through June 30, 2022; (C)$95,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $88,938,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $6,389,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $569,000 for other discretionary purposes, which shall be available for the period April 1, 2021 through June 30, 2022: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services: Provided further, That notwithstanding the definition of eligible seasonal farmworker in section 167(i)(3) of the WIOA, an individual is eligible for migrant and seasonal farmworker programs under section 167 of the WIOA if such individual is a member of a family with a total family income equal to or less than 150 percent of the poverty line;  
(D)$100,534,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2021 through June 30, 2022; (E)$103,079,000 for ex-offender activities, under the authority of section 169 of the WIOA, which shall be available for the period April 1, 2021 through June 30, 2022: Provided, That of this amount, $25,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare for employment young adults with criminal records or young adults who have been justice system-involved or who have dropped out of school or other educational programs, with a priority for projects serving high-crime, high-poverty areas; 
(F)$6,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2021 through June 30, 2022; and (G)$185,000,000 to expand opportunities through apprenticeships only registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the WIOA, to be available to the Secretary to carry out activities through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities, including equity intermediaries and business and labor industry partner intermediaries, which shall be available for the period July 1, 2021 through June 30, 2022: Provided, That of the funds provided to carry out this subparagraph, not less than 20 percent shall be for making competitive contracts, grants, and cooperative agreements to national apprenticeship intermediaries, not less than 20 percent shall be for competitive contracts, grants, and cooperative agreements to local apprenticeship intermediaries, and not less than 50 percent shall be used to fund grants to States: Provided further, That the Secretary shall require any information publicly disclosed related to the credentials and competencies earned through registered apprenticeships, including through Apprenticeship.gov, its successor website or any data or website published by the Secretary for a similar function, to be published using an open source description language that is designed to allow for public search and comparison of such data. Such information may be published through open data formats such as the credential transparency description language specifications or a substantially similar approach. Job corps(including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,755,655,000, plus reimbursements, as follows: (1)$1,603,325,000 for Job Corps Operations, which shall be available for the period July 1, 2021 through June 30, 2022; 
(2)$120,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2021 through June 30, 2024, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding provision shall not be available for obligation after June 30, 2022: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and 
(3)$32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2020 through September 30, 2021: Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $410,000,000, which shall be available for the period April 1, 2021 through June 30, 2022, and may be recaptured and reobligated in accordance with section 517(c) of the OAA.Federal unemployment benefits and allowancesFor payments during fiscal year 2021 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $633,600,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2021: Provided, That notwithstanding section 502 of this Act, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)).State unemployment insurance and employment service operationsFor authorized administrative expenses, $84,066,000, together with not to exceed $3,421,953,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which— (1)$2,649,686,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $200,000,000 to carry out reemployment services and eligibility assessments under section 306 of such Act, any claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits, may be eligible for such services and assessments: Provided, That of such amount, $117,000,000 is specified for grants under section 306 of the Social Security Act and is provided to meet the terms of section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $83,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(E)(i)(II) of such Act; and $9,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2021, except that funds used for automation shall be available for Federal obligation through December 31, 2021, and for State obligation through September 30, 2023, or, if the automation is being carried out through consortia of States, for State obligation through September 30, 2027, and for expenditure through September 30, 2028, and funds for competitive grants awarded to States for improved operations and to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and provide reemployment services and referrals to training, as appropriate, shall be available for Federal obligation through December 31, 2021, and for obligation by the States through September 30, 2023, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2022, and funds used for unemployment insurance workloads experienced through September 30, 2021 shall be available for Federal obligation through December 31, 2021; 
(2)$18,000,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; (3)$651,639,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2021 through June 30, 2022; 
(4)$24,818,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986 (including assisting States in adopting or modernizing information technology for use in the processing of certification requests), and the provision of technical assistance and staff training under the Wagner-Peyser Act; (5)$77,810,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $57,528,000 shall be available for the Federal administration of such activities, and $20,282,000 shall be available for grants to States for the administration of such activities; and 
(6)$62,653,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2021 through June 30, 2022: Provided, That the Secretary shall require publicly disclosed information contained in ongoing, nationwide datasets funded by the Department of Labor relating to licenses and credentials to be published using an open source description language that is designed to allow for public search and comparison of such data, including any such data on credentials and competencies. Such information may be published through open data formats such as the credential transparency description language specifications or a substantially similar approach: 
Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2021 is projected by the Department of Labor to exceed 1,728,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: 
Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: 
Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: 
Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States and non-State entities under such grants, subject to the conditions applicable to the grants: 
Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the final rule entitled Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards at part 200 of title 2, Code of Federal Regulations: 
Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium or to the entity operating the Unemployment Insurance Information Technology Support Center in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: 
Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2022, for such purposes.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2022.Program administrationFor expenses of administering employment and training programs, $108,674,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund: Provided, That funds made available for the Office of Apprenticeship shall only be used for the administration of apprenticeship programs only registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the WIOA and to provide for the full and adequate staffing of the Federal Office of Apprenticeship and each of the State Offices of Apprenticeship.Employee benefits security administrationSalaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $181,000,000, of which up to $3,000,000 shall be made available through September 30, 2022, for the procurement of expert witnesses for enforcement litigation.Pension benefit guaranty corporationPension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2021, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2021 shall be available for obligations for administrative expenses in excess of $465,289,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2021, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2025, for obligations for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided for administrative expenses in this paragraph may be incurred and shall be available through September 30, 2025, for obligation for unforeseen and extraordinary pre-termination or termination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That an additional amount shall be available for obligation through September 30, 2025, to the extent the Corporation's costs exceed $250,000 for the provision of credit or identity monitoring to affected individuals upon suffering a security incident or privacy breach, not to exceed an additional $100 per affected individual.Wage and hour divisionSalaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $246,283,000.Office of labor-Management StandardsSalaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $42,187,000.Office of federal contract compliance programsSalaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $105,976,000.Office of workers' compensation programsSalaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $115,424,000, together with $2,177,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act.Special benefits(including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2012); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $239,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2020, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2021: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $80,257,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $27,220,000. (2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $25,647,000. 
(3)For periodic roll disability management and medical review, $25,648,000. (4)For program integrity, $1,742,000. 
(5)The remaining funds shall be paid into the Treasury as miscellaneous receipts: Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $40,970,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2022, $14,000,000, to remain available until expended.Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $62,507,000 (increased by $2,000,000) (increased by $300,000), to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.Black lung disability trust fund(including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2021 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $40,643,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $33,033,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $333,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSalaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $593,787,000 (increased by $5,000,000) (reduced by $5,000,000) (increased by $1,436,000), including not to exceed $108,575,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2021, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That $13,537,000 shall be available for Susan Harwood training grants, of which not less than $4,500,000 is for Susan Harwood Training Capacity Building Developmental grants, as described in Funding Opportunity Number SHTG–FY–16–02 (referenced in the notice of availability of funds published in the Federal Register on May 3, 2016 (81 Fed. Reg. 30568)) for program activities starting not later than September 30, 2021 and lasting for a period of 12 months: Provided further, That not more than $3,500,000 shall be for Voluntary Protection Programs.Mine safety and health administrationSalaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $379,816,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $10,537,000 for State assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster.Bureau of labor statisticsSalaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $587,000,000, together with not to exceed $68,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.Within this amount, $13,000,000 to remain available until September 30, 2024, for costs associated with the physical move of the Bureau of Labor Statistics’ headquarters, including replication of space, furniture, fixtures, equipment, and related costs, as well as relocation of the data center to a shared facility.Office of disability employment policySalaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,500,000.Departmental managementSalaries and expenses(including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $349,056,000 (reduced by $2,000,000) (increased by $2,000,000), together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That $67,325,000 (reduced by $1,000,000) (increased by $1,000,000) for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2021: Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That not more than $53,825,000 shall be for programs to combat exploitative child labor internationally and not less than $13,500,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2022: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition:  Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce: Provided further, That of the amounts made available to the Women’s Bureau, not less than $1,794,000 shall be used for grants authorized by the Women in Apprenticeship and Nontraditional Occupations Act.Veterans employment and trainingNot to exceed $256,341,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which— (1)$180,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2021, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$29,379,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3)$43,548,000 is for Federal administration of chapters 41, 42, and 43 of title 38, and sections 2021, 2021A and 2023 of title 38, United States Code: Provided, That, up to $500,000 may be used to carry out the Hire VETS Act (division O of Public Law 115–31); and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109: Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made.In addition, from the General Fund of the Treasury, $57,500,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2021, to provide services under such section: Provided further, That services provided under section 2021 or under section 2021A may include, in addition to services to homeless veterans described in section 2002(a)(1), services to veterans who were homeless at some point within the 60 days prior to program entry or veterans who are at risk of homelessness within the next 60 days, and that services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness: Provided further, That notwithstanding paragraph (3) under this heading, funds appropriated in this paragraph may be used for data systems and contract support to allow for the tracking of participant and performance information: Provided further, That notwithstanding sections 2021(e)(2) and 2021A(f)(2) of title 38, United States Code, such funds shall be available for expenditure pursuant to 31 U.S.C. 1553.In addition, fees may be assessed and deposited in the HIRE Vets Medallion Award Fund pursuant to section 5(b) of the HIRE Vets Act, and such amounts shall be available to the Secretary to carry out the HIRE Vets Medallion Award Program, as authorized by such Act, and shall remain available until expended: Provided, That such sums shall be in addition to any other funds available for such purposes, including funds available under paragraph (3) of this heading: Provided further, That section 2(d) of division O of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 38 U.S.C. 4100 note) shall not apply.IT modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $25,269,000, which shall be available through September 30, 2022.Office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $86,187,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.General provisions 101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
103.In accordance with Executive Order No. 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training. 
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs.(transfer of Funds) 106. (a)Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA. 
(b)Notwithstanding section 102, the Secretary may transfer not more than 0.5 percent of each discretionary appropriation made available to the Employment and Training Administration by this Act to Program Administration in order to carry out program integrity activities relating to any of the programs or activities that are funded under any such discretionary appropriations: Provided, That notwithstanding section 102 and the preceding proviso, the Secretary may transfer not more than 0.5 percent of funds made available in paragraphs (1) and (2) of the Office of Job Corps account to paragraph (3) of such account to carry out program integrity activities related to the Job Corps program: Provided further, That funds transferred under the authority provided by this subsection shall be available for obligation through September 30, 2022.(transfer of funds) 
107. 
(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2022: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 108.Notwithstanding any other provision of law, the Secretary may furnish through grants, cooperative agreements, contracts, and other arrangements, up to $2,000,000 of excess personal property, at a value determined by the Secretary, to apprenticeship programs for the purpose of training apprentices in those programs. 
109. 
(a)The Act entitled An Act to create a Department of Labor, approved March 4, 1913 (37 Stat. 736, chapter 141) shall be applied as if the following text is part of such Act:  12.Security detail (a)In generalThe Secretary of Labor is authorized to employ law enforcement officers or special agents to— 
(1)provide protection for the Secretary of Labor during the workday of the Secretary and during any activity that is preliminary or postliminary to the performance of official duties by the Secretary; (2)provide protection, incidental to the protection provided to the Secretary, to a member of the immediate family of the Secretary who is participating in an activity or event relating to the official duties of the Secretary; 
(3)provide continuous protection to the Secretary (including during periods not described in paragraph (1)) and to the members of the immediate family of the Secretary if there is a significant and articulable threat of physical harm, in accordance with guidelines established by the Secretary; and (4)provide protection to the Deputy Secretary of Labor at the Secretary’s direction in the performance of his official duties at a public event outside of the United States if there is a significant and articulable threat of physical harm and protective services are not provided as part of an official U.S. visit. 
(b)AuthoritiesThe Secretary of Labor may authorize a law enforcement officer or special agent employed under subsection (a), for the purpose of performing the duties authorized under subsection (a), to— (1)carry firearms; 
(2)make arrests without a warrant for any offense against the United States committed in the presence of such officer or special agent; (3)perform protective intelligence work, including identifying and mitigating potential threats and conducting advance work to review security matters relating to sites and events; 
(4)coordinate with local law enforcement agencies; and (5)initiate criminal and other investigations into potential threats to the security of the Secretary, in coordination with the Inspector General of the Department of Labor. 
(c)Compliance with guidelinesA law enforcement officer or special agent employed under subsection (a) shall exercise any authority provided under this section in accordance with any— (1)guidelines issued by the Attorney General; and 
(2)guidelines prescribed by the Secretary of Labor.. (b)This section shall be effective on the date of enactment of this Act. 
110.The Secretary is authorized to dispose of or divest, by any means the Secretary determines appropriate, including an agreement or partnership to construct a new Job Corps center, all or a portion of the real property on which the Treasure Island Job Corps Center is situated. Any sale or other disposition will not be subject to any requirement of any Federal law or regulation relating to the disposition of Federal real property, including but not limited to subchapter III of chapter 5 of title 40 of the United States Code and subchapter V of chapter 119 of title 42 of the United States Code. The net proceeds of such a sale shall be transferred to the Secretary, which shall be available until expended to carry out the Job Corps Program on Treasure Island.(rescission) 111.Of the unobligated funds available under section 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)), $349,000,000 are hereby rescinded. 
112.None of the funds made available by this Act may be used to— (1)alter or terminate the Interagency Agreement between the United States Department of Labor and the United States Department of Agriculture; or 
(2)close any of the Civilian Conservation Centers, except if such closure is necessary to prevent the endangerment of the health and safety of the students, the capacity of the program is retained, and the requirements of section 159(j) of the WIOA are met. 113.None of the funds made available by this Act may be used to implement or enforce, or take any actions in furtherance of, the final regulations on “Joint Employer Status under the Fair Labor Standards Act” published by the Department of Labor in the Federal Register on January 16, 2020 (85 Fed. Reg. 2820 et seq.). 
114.None of the funds made available by this Act may be used to develop, promulgate, issue, or implement a final rule, or take any actions in furtherance of the proposed rule, on “Implementing Legal Requirements Regarding the Equal Opportunity Clause’s Religious Exemption” published by Department of Labor in the Federal Register on August 15, 2019 (84 Fed. Reg. 41677 et seq.). 115.None of the funds made available by this Act may be used to implement or enforce or take any actions in furtherance of, the final rule on Wagner-Peyser Act Staffing Flexibility published by the Department of Labor in the Federal Register on January 06, 2020 (85 Fed. Reg. 592 et seq.).This title may be cited as the Department of Labor Appropriations Act, 2021. IIDepartment of health and human servicesHealth resources and services administrationPrimary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,651,522,000 (increased by $5,000,000) (reduced by $1,000,000) (increased by $1,000,000): Provided, That no more than $1,000,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $120,000,000 shall be available until expended for carrying out subsections (g) through (n) and (q) of section 224 of the PHS Act, and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law.Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, sections 1128E and 1921 of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $1,242,505,000 (increased by $5,000,000) (increased by $1,000,000) (reduced by $20,000,000) (increased by $20,000,000): Provided, That sections 751(j)(2) and 762(k) of the PHS Act and the proportional funding amounts in paragraphs (1) through (4) of section 756(f) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such section and subpart: Provided further, That $120,000,000 shall remain available until expended for the purposes of providing primary health services, assigning National Health Service Corps (NHSC) members to expand the delivery of substance use disorder treatment services, notwithstanding the assignment priorities and limitations under sections 333(a)(1)(D), 333(b), and 333A(a)(1)(B)(ii) of the PHS Act, and making payments under the NHSC Loan Repayment Program under section 338B of such Act: Provided further, That, within the amount made available in the previous proviso, $15,000,000 shall remain available until expended for the purposes of making payments under the NHSC Loan Repayment Program under section 338B of the PHS Act to individuals participating in such program who provide primary health services in Indian Health Service facilities, Tribally-Operated 638 Health Programs, and Urban Indian Health Programs (as those terms are defined by the Secretary), notwithstanding the assignment priorities and limitations under section 333(b) of such Act: Provided further, That for purposes of the previous two provisos, section 331(a)(3)(D) of the PHS Act shall be applied as if the term primary health services includes clinical substance use disorder treatment services, including those provided by masters level, licensed substance use disorder treatment counselors: Provided further, That of the funds made available under this heading, $5,000,000 shall be available to make grants to establish or expand optional community-based nurse practitioner fellowship programs that are accredited or in the accreditation process, with a preference for those in Federally Qualified Health Centers, for practicing postgraduate nurse practitioners in primary care or behavioral health.Of the funds made available under this heading, $55,000,000 shall remain available until expended for grants to public institutions of higher education to expand or support graduate education for physicians provided by such institutions: Provided, That, in awarding such grants, the Secretary shall give priority to public institutions of higher education located in States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That grants so awarded are limited to such public institutions of higher education in States in the top quintile of States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That the minimum amount of a grant so awarded to such an institution shall be not less than $1,000,000 per year: Provided further, That such a grant may be awarded for a period not to exceed 5 years: Provided further, That such a grant awarded with respect to a year to such an institution shall be subject to a matching requirement of non-Federal funds in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant to such institution with respect to such year.Maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health and title V of the Social Security Act, $980,784,000 (increased by $500,000) (increased by $5,000,000): Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $127,116,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 (increased by $500,000) shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act.Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,413,781,000, of which $1,970,881,000 shall remain available to the Secretary through September 30, 2023, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,313,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act; and of which $95,000,000, to remain available until expended, shall be available to the Secretary for carrying out a program of grants and contracts under title XXVI or section 311(c) of such Act focused on ending the nationwide HIV/AIDS epidemic, with any grants issued under such section 311(c) administered in conjunction with title XXVI of the PHS Act, including the limitation on administrative expenses.Health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $131,093,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center.Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $334,294,000, of which $55,609,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $21,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $12,500,000 shall be available for State Offices of Rural Health: Provided further, That $11,000,000 shall remain available through September 30, 2023, to support the Rural Residency Development Program: Provided further, That $110,000,000 shall be for the Rural Communities Opioids Response Program.Family planningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $286,479,000: Provided , That the Secretary shall carry out section 1001 of the PHS Act solely in accordance with any regulations or other conditions or instructions established by the Secretary pursuant to the authority under section 1006 of the PHS Act that applied as of January 18, 2017, to grants and contracts awarded under section 1001 of the PHS Act: Provided further, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office: Provided further, That for each entity that, in fiscal year 2019, received an award under section 1001 of the PHS Act and whose award was terminated or relinquished before the planned end of the period of performance, the Secretary shall, not later than 60 days after the date of enactment of this Act, issue a new award to such entity using funds made available herein, equal to the amount of the award that was terminated or relinquished and consistent with any terms and conditions that applied at the time that the fiscal year 2019 award was made except as modified by this Act, but only if— 
(1)the Secretary has not, prior to the enactment of this Act, awarded grants or contracts for the performance of substantially similar activities in the geographical areas that were served by the terminated or relinquished award, but if such grants or contracts awarded prior to the enactment of this Act would only partially replace the activities or areas covered by the terminated or relinquished award, the Secretary shall seek to restore the terminated award with respect to the remaining activities or areas; (2)the Secretary has secured assurance from the entity that its termination or relinquishment was due to its inability or unwillingness to comply with the provisions of the final rule titled Compliance with Statutory Program Integrity Requirements, published on March 4, 2019 (84 Fed. Reg. 7714 et seq.); and 
(3)the Secretary has secured assurance from the entity that it is willing to resume project activities consistent with the terms and conditions that applied at the time that the terminated or relinquished award was made except as modified by this Act:  Provided further, That the provisos under this heading are not intended to limit the equitable powers of the courts to further protect historical providers previously awarded grants or contracts in fiscal year 2019 or prior fiscal years under title X of the PHS: Provided further, That all patients under title X of the PHS Act with a positive pregnancy test— (A)are given the opportunity to be provided information and counseling regarding each of the following options— 
(i)prenatal care and delivery; (ii)infant care, foster care, and adoption; and 
(iii)pregnancy termination; and (B)if a patient requests such information and counseling, such patient shall be provided with neutral, factual information and nondirective counseling on each such option, including referral upon request, except with respect to any option about which the patient indicates no interest in receiving such information and counseling.Program managementFor program support in the Health Resources and Services Administration, $155,300,000: Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health.Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $10,200,000 shall be available from the Trust Fund to the Secretary.Centers for disease control and preventionImmunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $469,705,000 (reduced by $1,000,000) (increased by $1,000,000) (increased by $2,000,000).HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,287,556,000.Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $593,972,000 (increased by $4,000,000): Provided, That of the amounts made available under this heading, up to $1,000,000 shall remain available until expended to pay for the transportation, medical care, treatment, and other related costs of persons quarantined or isolated under Federal or State quarantine law. Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $1,049,564,000 (increased by $1,000,000) (increased by $5,000,000): Provided, That funds made available under this heading may be available for making grants under section 1509 of the PHS Act for not less than 21 States, Tribes, or Tribal organizations: Provided further, That of the funds made available under this heading, $15,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading.Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $162,810,000 (increased by $2,000,000).Public health scientific servicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $593,497,000.Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $219,850,000, of which $10,000,000 (reduced by $1,000,000) (increased by $1,000,000) shall be available until September 30, 2023, for carrying out activities under section 2203(b) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322).Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $694,879,000 (increased by $1,000,000) (increased by $5,250,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $5,000,000) (increased by $5,000,000), of which $25,000,000 (increased by $5,000,000) shall be for firearm injury and mortality prevention research.National institute for occupational safety and healthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $344,700,000.Energy employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $572,843,000, of which: (1) $128,421,000 shall remain available through September 30, 2022 for international HIV/AIDS; and (2) $183,200,000 shall remain available through September 30, 2023 for global public health protection: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.Public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $852,200,000 (reduced by $1,000,000) (increased by $1,000,000): Provided, That the Director of the Centers for Disease Control and Prevention (referred to in this title as CDC) or the Administrator of the Agency for Toxic Substances and Disease Registry may detail staff without reimbursement for up to 180 days to support an activation of the CDC Emergency Operations Center, so long as the Director or Administrator, as applicable, provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed: Provided further, That funds appropriated under this heading may be used to support a contract for the operation and maintenance of an aircraft in direct support of activities throughout CDC to ensure the agency is prepared to address public health preparedness emergencies.Buildings and facilities(including transfer of funds)For acquisition of real property, equipment, construction, installation, demolition, and renovation of facilities, $30,000,000, which shall remain available until September 30, 2025: Provided, That funds made available to this account in this or any prior Act that are available for the acquisition of real property or for construction or improvement of facilities shall be available to make improvements on non-federally owned property, provided that any improvements that are not adjacent to federally owned property do not exceed $2,500,000, and that the primary benefit of such improvements accrues to CDC: Provided further, That funds previously set-aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility.CDC-wide activities and program support(including transfer of funds)For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $198,570,000 (increased by $500,000) (reduced by $500,000) (increased by $5,000,000) (reduced by $5,000,000), of which up to $5,000,000 may be transferred to the reserve of the Working Capital Fund authorized under this heading in division F of Public Law 112–74: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That of the amounts made available under this heading, $85,000,000, to remain available until expended, shall be available to the Director of the CDC for deposit in the Infectious Diseases Rapid Response Reserve Fund established by section 231 of division B of Public Law 115–245: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2022.National institutes of healthNational cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $6,299,155,000, of which up to $30,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.National heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,655,428,000.National institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $481,535,000.National institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $2,132,498,000 (reduced by $10,000,000) (increased by $10,000,000).National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $2,415,110,000.National institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $6,013,087,000 (reduced by $10,000,000) (increased by $10,000,000).National institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,972,479,000, of which $1,341,313,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $396,573,000 is provided for the Institutional Development Awards program.Eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,570,269,000 (increased by $12,000,000).National eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $831,177,000.National institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $809,501,000.National institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $3,609,150,000.National institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $630,263,000 (increased by $5,000,000).National institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $494,912,000.National institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $170,567,000.National institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $550,063,000.National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,474,590,000 (increased by $2,000,000).National institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $2,005,303,000 (increased by $5,000,000).National human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $611,564,000.National institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $407,109,000.National center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $153,045,000.National institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $343,700,000 (increased by $5,000,000): Provided, That funds may be used to implement a reorganization that is presented to an advisory council in a public meeting and for which the Committees on Appropriations of the House of Representatives and the Senate have been notified 30 days in advance.John e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $86,455,000.National library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $460,841,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2022: Provided further, That in fiscal year 2021, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH).National center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $840,051,000: Provided, That up to $60,000,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network: Provided further, That at least $578,141,000 is provided to the Clinical and Translational Sciences Awards program.Office of the director(including transfer of funds)For carrying out the responsibilities of the Office of the Director, NIH, $2,324,548,000 (reduced by $4,000,000) (increased by $4,000,000): Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: Provided further, That $180,000,000 shall be for the Environmental Influences on Child Health Outcomes study: Provided further, That $631,899,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That $50,000,000 shall be used to carry out section 404I of the PHS Act (42 U.S.C. 283K), relating to biomedical and behavioral research facilities: Provided further, That $5,000,000 shall be transferred to and merged with the appropriation for the Office of Inspector General for oversight of grant programs and operations of the NIH, including agency efforts to ensure the integrity of its grant application evaluation and selection processes, and shall be in addition to funds otherwise made available for oversight of the NIH: Provided further, That the funds provided in the previous proviso may be transferred from one specified activity to another with 15 days prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Inspector General shall consult with the Committees on Appropriations of the House of Representatives and the Senate before submitting to the Committees an audit plan for fiscal years 2021 and 2022 no later than 30 days after the date of enactment of this Act: Provided further, That amounts available under this heading are also available to establish, operate, and support the Research Policy Board authorized by section 2034(f) of the 21st Century Cures Act.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act.Buildings and facilitiesFor the study of, construction of, demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $200,000,000, to remain available through September 30, 2025.NIH innovation account, CURES act(including transfer of funds)For necessary expenses to carry out the purposes described in section 1001(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes in the appropriations provided to the NIH in this Act, $404,000,000, to remain available until expended: Provided, That such amounts are appropriated pursuant to section 1001(b)(3) of such Act, are to be derived from amounts transferred under section 1001(b)(2)(A) of such Act, and may be transferred by the Director of the National Institutes of Health to other accounts of the National Institutes of Health solely for the purposes provided in such Act: Provided further, That upon a determination by the Director that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.Substance abuse and mental health services administrationMental healthFor carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $1,727,974,000 (increased by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000) (increased by $5,000,000) (increased by $8,000,000) (increased by $4,000,000) (increased by $2,869,000) (increased by $1,000,000): Provided, That of the funds made available under this heading, $71,887,000 (increased by $1,000,000) shall be for the National Child Traumatic Stress Initiative: Provided further, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act:  Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to supplement funds otherwise available for mental health activities and to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: Provided further, That of the funds made available under this heading for subpart I of part B of title XIX of the PHS Act, $35,000,000 shall be available to support evidence-based crisis systems: Provided further, That up to 10 percent of the amounts made available to carry out the Children’s Mental Health Services program may be used to carry out demonstration grants or contracts for early interventions with persons not more than 25 years of age at clinical high risk of developing a first episode of psychosis:  Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2021: Provided further, That States shall expend at least 10 percent of the amount each receives for carrying out section 1911 of the PHS Act to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age of the individual at onset: Provided further, That $225,000,000 (increased by $5,000,000) shall be available until September 30, 2023 for grants to communities and community organizations who meet criteria for Certified Community Behavioral Health Clinics pursuant to section 223(a) of Public Law 113–93: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act: Provided further, That of the funds made available under this heading, $19,000,000 shall be to carry out section 224 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 42 U.S.C. 290aa 22 note). Substance abuse treatmentFor carrying out titles III and V of the PHS Act with respect to substance abuse treatment and title XIX of such Act with respect to substance abuse treatment and prevention, and the SUPPORT for Patients and Communities Act, $3,766,556,000 (increased by $1,000,000) (increased by $1,000,000): Provided, That $1,500,000,000 shall be for State Opioid Response Grants for carrying out activities pertaining to opioids and stimulants undertaken by the State agency responsible for administering the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the PHS Act (42 U.S.C. 300x–21 et seq.): Provided further, That of such amount $50,000,000 shall be made available to Indian Tribes or Tribal organizations: Provided further, That 15 percent of the remaining amount shall be for the States with the highest mortality rate related to opioid use disorders: Provided further, That of the amounts provided for State Opioid Response Grants not more than 2 percent shall be available for Federal administrative expenses, training, technical assistance, and evaluation: Provided further, That of the amount not reserved by the previous three provisos, the Secretary shall make allocations to States, territories, and the District of Columbia according to a formula using national survey results that the Secretary determines are the most objective and reliable measure of drug use and drug-related deaths: Provided further, That the Secretary shall submit the formula methodology to the Committees on Appropriations of the House of Representatives and the Senate not less than 15 days prior to publishing a Funding Opportunity Announcement: Provided further, That prevention and treatment activities funded through such grants may include education, treatment (including the provision of medication), behavioral health services for individuals in treatment programs, referral to treatment services, recovery support, and medical screening associated with such treatment: Provided further, That each State, as well as the District of Columbia, shall receive not less than $4,000,000: Provided further, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: Provided further, That of the funds made available under this heading, $1,000,000 shall be for activities authorized under section 9032 of Public Law 114–255 and $1,000,000 shall be for activities authorized under section 549 of the Public Health Service Act: Provided further, That none of the funds provided for section 1921 of the PHS Act or State Opioid Response Grants shall be subject to section 241 of such Act.Substance abuse preventionFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $209,469,000.Health surveillance and program supportFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $128,830,000 (reduced by $2,869,000): Provided, That in addition to amounts provided herein, $31,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(o) of the PHS Act shall remain available through September 30, 2022:  Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for healthcare research and qualityHealthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $143,091,000: Provided, That in addition to amounts provided herein, $199,909,000 shall be available from amounts available under section 241 of the PHS Act: Provided further, That section 947(c) of the PHS Act shall not apply in fiscal year 2021: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2022.Centers for medicare & medicaid servicesGrants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $313,904,098,000, to remain available until expended. In addition, for carrying out such titles after May 31, 2021, for the last quarter of fiscal year 2021 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary, to remain available until expended. In addition, for carrying out such titles for the first quarter of fiscal year 2022, $148,732,315,000, to remain available until expended. Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.Payments to the health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $439,514,000,000. In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare & Medicaid Services, not to exceed $3,984,744,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 1893(h) of the Social Security Act, and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until expended: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2021 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: Provided further, That of the amount made available under this heading, $407,334,000 shall remain available until September 30, 2022, and shall be available for the Survey and Certification Program: Provided further, That amounts available under this heading to support quality improvement organizations (as defined in section 1152 of the Social Security Act) shall not exceed the amount specifically provided for such purpose under this heading in division H of the Consolidated Appropriations Act, 2018 (Public Law 115–141). In addition, the Secretary shall obligate not less than $100,000,000 in fiscal year 2021 out of amounts collected through the user fees on participating health insurance issuers pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations) to carry out the navigator program (as described in section 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)), and to carry out outreach and educational activities, for purposes of informing potential enrollees in qualified health plans (as defined in section 1301(a) of such Act (42 U.S.C. 18021(a)) offered through an Exchange established or operated by the Secretary within a State, of the availability of coverage under such plans and financial assistance for coverage under such plans: Provided, That awards under such program shall be based solely on an entity’s demonstrated capacity to carry out each of the duties specified in section 1311(i)(3) of such Act: Provided further, That not less than $15,000,000 shall be obligated for national television and not less than $15,000,000 shall be obligated for internet search advertising for purposes of carrying out such outreach and educational activities: Provided further, That not less than $30,000,000 of the funds made available in this paragraph shall be obligated for advertising during the final 2 weeks of the open enrollment period specified by the Secretary pursuant to section 1311(c)(6)(B) of such Act occurring during 2019: Provided further, That no amounts collected through such user fees shall be available for expenditures for promoting health insurance coverage or a group health plan (as such terms are defined in section 2791 of the PHS Act (42 U.S.C. 300gg–91)) that is not a qualified health plan.Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $807,000,000, to remain available through September 30, 2022, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $615,000,000 shall be for the Centers for Medicare & Medicaid Services program integrity activities, of which $98,000,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, and of which $94,000,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2021 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $496,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall provide not less than $20,000,000 from amounts made available under this heading and amounts made available for fiscal year 2021 under section 1817(k)(3)(A) of the Social Security Act for the Senior Medicare Patrol program to combat health care fraud and abuse.Administration for children and familiesPayments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $3,039,000,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2022, $1,400,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), $3,765,304,000: Provided, That notwithstanding section 2609A(a) of such Act, not more than $2,988,000 may be reserved by the Secretary of Health and Human Services for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and the Secretary may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations: Provided further, That $3,737,316,000 of the amount appropriated under this heading shall be allocated to each State and territory in amounts equal to the amount each State and territory was allocated in fiscal year 2020 pursuant to allocations made from amounts appropriated under this heading in title II of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That of the remaining amount made available under this heading that is not designated for allocation in the preceding two provisos, $12,500,000 shall be allocated as though the total appropriation for such payments for fiscal year 2021 was less than $1,975,000,000.Refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), and the Torture Victims Relief Act of 1998, $1,911,201,000, of which $1,864,446,000 shall remain available through September 30, 2023 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out the TVPA shall also be available for research and evaluation with respect to activities under such Act: Provided further, That not less than $190,000,000 shall be used for legal services, child advocates, and post-release services: Provided further, That the contribution of funds requirement under section 235(c)(6)(C)(iii) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 shall not apply to funds made available under this heading.Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990 (CCDBG Act), $5,926,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act: Provided further, That in addition to the amounts required to be reserved by the Secretary under section 658O(a)(2)(A) of such Act, $174,780,000 shall be for Indian Tribes and Tribal organizations.Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.Children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Every Student Succeeds Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act, and the Community Services Block Grant Act (CSBG Act); and for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Low-Income Home Energy Assistance Act of 1981, the Child Care and Development Block Grant Act of 1990, the Assets for Independence Act, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980, $13,098,181,000 (increased by $5,000,000), of which $75,000,000, to remain available through September 30, 2022, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions and legal guardianships completed before September 30, 2021: Provided, That $10,763,095,000 shall be for making payments under the Head Start Act, including for Early Head Start-Child Care Partnerships, and, of which, notwithstanding section 640 of such Act— 
(1)$135,000,000 shall be available for a cost of living adjustment, and with respect to any continuing appropriations act, funding available for a cost of living adjustment shall not be construed as an authority or condition under this Act; (2)$25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of the Head Start Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12), and 645A(d) of such Act, and such funds shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act; 
(3)$15,000,000 shall be available to migrant and seasonal Head Start programs, in addition to funds made available for migrant and seasonal Head Start programs under section 640(a) of the Head Start Act, for the purposes of quality improvement consistent with section 640(a)(5) of such Act except that any amount of the funds may be used on any of the activities in such section (5): Provided further, that funds derived from a migrant and seasonal Head Start program held by the Secretary as a result of recapturing, withholding, or reducing a base grant that were unable to be redistributed consistent with section 641A(h)(6)(A)(ii) of such Act shall be added to the amount in the previous proviso; 
(4)$4,000,000 shall be available for the purposes of the Tribal Colleges and Universities Head Start Partnership Program consistent with section 648(g) of such Act; and (5)$19,000,000 shall be available to supplement funding otherwise available for research, evaluation, and Federal administrative costs: 
Provided further, That the Secretary may reduce the reservation of funds under section 640(a)(2)(C) of such Act in lieu of reducing the reservation of funds under sections 640(a)(2)(B), 640(a)(2)(D), and 640(a)(2)(E) of such Act: 
Provided further, That $300,000,000 shall be available until December 31, 2021 for carrying out sections 9212 and 9213 of the Every Student Succeeds Act: 
Provided further, That up to 3 percent of the funds in the preceding proviso shall be available for technical assistance and evaluation related to grants awarded under such section 9212: 
Provided further, That $780,383,000 shall be for making payments under the CSBG Act: 
Provided further, That for the purposes of carrying out the CSBG Act, the term poverty line as defined in section 673(2) of the CSBG Act means 200 percent of the poverty line otherwise applicable under such section (excluding the last sentence of such section) without regard to such section: 
Provided further, That $30,383,000 shall be for section 680 of the CSBG Act, of which not less than $20,383,000 shall be for section 680(a)(2) and not less than $10,000,000 shall be for section 680(a)(3)(B) of such Act: 
Provided further, That, notwithstanding section 675C(a)(3) of such Act, to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: 
Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: 
Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: 
Provided further, That $185,000,000 (increased by $5,000,000) shall be for carrying out section 303(a) of the Family Violence Prevention and Services Act, of which $7,000,000 shall be allocated notwithstanding section 303(a)(2) of such Act for carrying out section 309 of such Act: 
Provided further, That the percentages specified in section 112(a)(2) of the Child Abuse Prevention and Treatment Act shall not apply to funds appropriated under this heading: 
Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: 
Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.Promoting safe and stable familiesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $59,765,000. Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $7,012,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2022, $3,000,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for community livingAging and disability services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), the RAISE Family Caregivers Act, the Supporting Grandparents Raising Grandchildren Act, titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $2,225,390,000, together with $54,115,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That of amounts made available under this heading to carry out sections 311, 331, and 336 of the OAA, up to one percent of such amounts shall be available for developing and implementing evidence-based practices for enhancing senior nutrition, including medically-tailored meals: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship.Office of the secretaryGeneral departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $457,959,000 (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $6,000,000) (reduced by $5,000,000) (reduced by $2,000,000) (reduced by $1,000,000) (reduced by $8,000,000) (reduced by $4,000,000) (reduced by $5,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $500,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $4,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $5,250,000) (reduced by $1,000,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $500,000) (increased by $500,000) (increased by $1,000,000) (reduced by $1,000,000) (reduced by $5,000,000) (reduced by $5,000,000) (reduced by $2,000,000) (reduced by $2,436,000) (reduced by $2,000,000) (increased by $2,000,000) (reduced by $12,000,000), together with $64,828,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of the funds made available under this heading, $56,900,000 (increased by $5,000,000) shall be for minority AIDS prevention and treatment activities: Provided further, That of the funds made available under this heading, $101,000,000 shall be for making competitive grants to public and private entities to fund medically accurate and complete and age-appropriate (as those terms are defined in section 513(e) of the Social Security Act (42 U.S.C. 713(e))) programs that reduce teen pregnancy and that do not withhold information about the effectiveness and benefits of correct and consistent use of condoms and other contraceptives, and for the Federal costs associated with administering and evaluating such grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and rigorously test (defined as randomized control trial, quasi-experimental design, or regression discontinuity design) additional models and innovative strategies for preventing teenage pregnancy: Provided further, That amounts made available under this heading for programs to reduce teen pregnancy shall meet the requirements listed in clauses (ii) through (vi) of section 513(b)(2)(B) of the Social Security Act (42 U.S.C. 713(b)(2)(B)(ii)–(vi)) and shall not be made available by interagency agreement or otherwise to any agency within the Department of Health and Human Services other than the Office of the Secretary to carry out or support such programs: Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $6,800,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4): Provided further, That of the funds made available under this heading, $5,000,000 shall be for carrying out prize competitions sponsored by the Office of the Secretary to accelerate innovation in the prevention, diagnosis, and treatment of kidney diseases (as authorized by section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719)). Provided further, That of the funds made available under this heading, $3,000,000 shall be for establishing a National Health Care Workforce Commission (as authorized by section 5101 of Public Law 111–148).Medicare hearings and appealsFor expenses necessary for Medicare hearings and appeals in the Office of the Secretary, $191,881,000 shall remain available until September 30, 2022, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $80,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228: Provided further, That of the amount made available under this heading, $5,300,000 shall be available through September 30, 2022, for activities authorized under section 3022 of the PHS Act relating to information blocking.Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000.Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.Public health and social services emergency fundFor expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $1,077,458,000 (increased by $5,000,000) (reduced by $5,000,000), of which $561,700,000 shall remain available through September 30, 2022, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2023: Provided further, That of the amount made available under this heading for policy and planning, $5,000,000 shall remain available until expended for implementation activities related to the National Biodefense Strategy.For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $735,000,000, to remain available until expended.For expenses necessary to carry out section 319F–2(a) of the PHS Act, $705,000,000, to remain available until expended.For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $310,000,000; of which $275,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics.General provisions 
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II: Provided, That none of the funds appropriated in this title shall be used to prevent the NIH from paying up to 100 percent of the salary of an individual at this rate. 
203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 3 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title.(transfer of funds) 
205.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the effective date of a contract awarded in fiscal year 2021 under section 338B of such Act, or at any time if the individual who has been awarded such contract has not received funds due under the contract. 207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2021: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service.(transfer of funds) 
213.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
214.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 215. (a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds authorized under section 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to or research and activities described in such section 402(b)(12). 
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.(transfer of funds) 
217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under section 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 218. (a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— 
(1)funds are available and obligated— (A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and 
(B)for the estimated costs associated with a necessary termination of the contract; and (2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. 
(b)A contract entered into under this section— (1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and 
(2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 219. (a)The Secretary shall publish in the fiscal year 2021 budget justification and on Departmental websites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA. 
(b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: (1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. 
(2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). (c)In carrying out this section, the Secretary may exclude from the report employees or contractors who— 
(1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; (2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or 
(3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 220.The Secretary shall publish, as part of the fiscal year 2022 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare & Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2022. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act). 
221.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare & Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors).(transfer of funds) 222. (a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the committee report accompanying this Act. 
(b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. (c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act. 
223.Effective during the period beginning on November 1, 2015 and ending January 1, 2025, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if— (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and 
(2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)). 224.In making Federal financial assistance, the provisions relating to indirect costs in part 75 of title 45, Code of Federal Regulations, including with respect to the approval of deviations from negotiated rates, shall continue to apply to the National Institutes of Health to the same extent and in the same manner as such provisions were applied in the third quarter of fiscal year 2017. None of the funds appropriated in this or prior Acts or otherwise made available to the Department of Health and Human Services or to any department or agency may be used to develop or implement a modified approach to such provisions, or to intentionally or substantially expand the fiscal effect of the approval of such deviations from negotiated rates beyond the proportional effect of such approvals in such quarter.(transfer of funds) 
225.The NIH Director may transfer discretionary amounts identified by the Director as funding for opioid addiction, opioid alternatives, pain management, and addiction treatment among Institutes and Centers of the NIH to be used for the same purpose 15 days after notifying the Committees on Appropriations: Provided, That the transfer authority provided in the previous proviso is in addition to any other transfer authority provided by law. 
226. 
(a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate: (1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period, including State enrollment figures disaggregated by race, ethnicity, preferred language, age, and sex. 
(2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act. (b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants. 
227.The Department of Health and Human Services shall provide the Committees on Appropriations of the House of Representatives and Senate a biannual report 30 days after enactment of this Act on staffing described in the committee report accompanying this Act. 228.Funds appropriated in this Act that are available for salaries and expenses of employees of the Department of Health and Human Services shall also be available to pay travel and related expenses of such an employee or of a member of his or her family, when such employee is assigned to duty, in the United States or in a U.S. territory, during a period and in a location that are the subject of a determination of a public health emergency under section 319 of the Public Health Service Act and such travel is necessary to obtain medical care for an illness, injury, or medical condition that cannot be adequately addressed in that location at that time. For purposes of this section, the term U.S. territory means Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, or the Trust Territory of the Pacific Islands. 
229.The Department of Health and Human Services may accept donations from the private sector, nongovernmental organizations, and other groups independent of the Federal Government for the care of unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) in the care of the Office of Refugee Resettlement of the Administration for Children and Families, including medical goods and services, which may include early childhood developmental screenings, school supplies, toys, clothing, and any other items intended to promote the wellbeing of such children. 230.None of the funds provided by this or any prior appropriations Act may be used to reverse changes in procedures made by operational directives issued to providers by the Office of Refugee Resettlement on December 18, 2018, March 23, 2019, and June 10, 2019 regarding the Memorandum of Agreement on Information Sharing executed April 13, 2018. 
231.None of the funds made available in this Act under the heading “Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance” may be obligated to a grantee or contractor to house unaccompanied alien children (as such term is defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)) in any facility that is not State-licensed for the care of unaccompanied alien children. 232.None of the funds made available in this Act may be used to prevent a United States Senator or Member of the House of Representatives from entering, for the purpose of conducting oversight, any facility in the United States used for the purpose of maintaining custody of, or otherwise housing, unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))). Nothing in this section shall be construed to require such a Senator or Member to provide prior notice of the intent to enter such a facility for such purpose.  
233.Not later than 14 days after the date of enactment of this Act, and monthly thereafter, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, and make publicly available online, a report with respect to children who were separated from their parents or legal guardians by the Department of Homeland Security (DHS) (regardless of whether or not such separation was pursuant to an option selected by the children, parents, or guardians), subsequently classified as unaccompanied alien children, and transferred to the care and custody of ORR during the previous month. Each report shall contain the following information: (1)The number and ages of children so separated subsequent to apprehension at or between ports of entry, to be reported by sector where separation occurred. 
(2)The documented cause of separation, as reported by DHS when each child was referred. (3)The length of any such separation. 
(4)The status of any efforts undertaken by the Secretary to reunify such children with a parent or legal guardian. (5)The number of any such reunifications, and whether the reunified families were placed in family detention. 
234.None of the funds made available in this or any prior appropriations Act may be used to implement or enforce the Memorandum of Agreement Among the Office of Refugee Resettlement of the Department of Health and Human Services and U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection of the Department of Homeland Security Regarding Consultation and Information Sharing in Unaccompanied Alien Children Matters, dated April 13, 2018. Nothing in this section shall be construed to prohibit or restrict the continued implementation of interagency agreements or coordination of policy memoranda issued prior to April 13, 2018. 235.None of the funds made available in this Act or any other Act may be used by the Secretary of Health and Human Services to share information provided by unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) during mental health or therapeutic services with the Department of Homeland Security or the Department of Justice for immigration enforcement. 
236.To the extent practicable, and so long as it is appropriate and in the best interest of the child, in cases where the Office of Refugee Resettlement of the Department of Health and Human Services is responsible for the care of siblings who are unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), the Director of the Office shall place the siblings— (1)in the same facility; or 
(2)with the same sponsor. 237.The Secretary of Health and Human Services is directed to report the death of any unaccompanied alien child in Office of Refugee Resettlement (ORR) custody or in the custody of any grantee on behalf of ORR within 24 hours, including relevant details regarding the circumstances of the fatality, to the Committees on Appropriations of the House of Representatives and the Senate. 
238.Not later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan of anticipated uses of all funds made available under the heading “Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance”, including the following: a list of existing grants and contracts for both permanent and influx facilities, including their costs, capacity, and timelines; costs for expanding capacity through the use of community-based residential care placements (including long-term and transitional foster care and small group homes) through new or modified grants and contracts; current and planned efforts to expand small-scale shelters and available foster care placements, including collaboration with State child welfare providers; influx facilities being assessed for possible use; costs and services to be provided for legal services, child advocates, and post-release services; program administration; and the average number of weekly referrals and discharge rate assumed in the spend plan: Provided, That such plan shall be updated to reflect changes and expenditures and submitted to the Committees on Appropriations of the House of Representatives and the Senate every 60 days until all funds are expended or expired. 
239.Funds appropriated in this Act that are available for salaries and expenses of employees of the Centers for Disease Control and Prevention shall also be available for the primary and secondary schooling of eligible dependents of personnel stationed in a U.S. territory as defined in section 228 at costs not in excess of those paid for or reimbursed by the Department of Defense. 240.Amounts made available in section 238 of division A of Public Law 116–94 shall remain available until September 30, 2024, for installation expenses, including moving expenses, relating to the Centers for Disease Control and Prevention’s Chamblee Campus.(rescission) 
241.Of the unobligated balances in the Nonrecurring Expenses Fund established in section 223 of division G of Public Law 110–161, $600,000,000 are hereby rescinded not later than September 30, 2021. 242.Funds made available in Public Law 113–235 to the accounts of the National Institutes of Health that were available for obligation through fiscal year 2015 and were obligated for multi-year research grants shall be available through fiscal year 2021 for the liquidation of valid obligations if the Director of the National Institutes of Health determines the project suffered an interruption of activities attributable to SARS–CoV–2. 
243.Not later than 7 days after the date of enactment of this Act, and weekly thereafter until the public health emergency related to COVID–19 is no longer in effect, the Secretary of Health and Human Services shall report to the Committees on Appropriations of the House of Representatives and the Senate on the current inventory of ventilators and personal protective equipment in the Strategic National Stockpile, including the numbers of face shields, gloves, goggles and glasses, gowns, head covers, masks, and respirators, as well as deployment of ventilators and personal protective equipment during the previous week, reported by State and other jurisdiction: Provided, That after the date that a report is required to be submitted by the preceding proviso, amounts made available for “Department of Health and Human Services—Office of the Secretary—General Departmental Management” in Public Law 116–94 for salaries and expenses of the immediate Office of the Secretary shall be reduced by $250,000 for each day that such report has not been submitted: Provided further, That not later than the first Monday in February of fiscal year 2021 and each fiscal year thereafter, the Secretary shall include in the annual budget submission for the Department of Health and Human Services, and submit to the Congress, a professional judgment budget with respect to expenditures necessary to maintain the minimum level of relevant supplies in the Strategic National Stockpile, including in case of a significant pandemic, in consultation with the working group under section 319F(a) of the Public Health Service Act and the Public Health Emergency Medical Countermeasures Enterprise established under section 2811–1 of such Act. 
244.None of the funds made available by this Act may be used to implement, enforce, or otherwise give effect to the final rule entitled Protecting Statutory Conscience Rights in Health Care; Delegations of Authority (84 Fed. Reg. 23170–23272, May 21, 2019). 245.None of the funds made available by this Act may be used to implement, enforce, or otherwise give effect to the rule entitled “Nondiscrimination in Health and Health Education Programs or Activities” published in the Federal Register on June 19, 2020 (85 Fed. Reg. 37160 et seq.). 
246.None of the funds appropriated in this Act or otherwise made available to the Department of Health and Human Services shall be used to publish the proposed regulation in the Budget of the United States Government, Fiscal Year 2021 relating to the Medicaid Nonemergency Medical Transportation benefit for Medicaid beneficiaries. 247.None of the funds made available in this Act may be used to Act may be used to implement, enforce, or otherwise give effect to the revision to section 447.10 of title 42, Code of Federal Regulations, contained in the final rule entitled Medicaid Program; Reassignment of Medicaid Provider Claims (84 Fed. Reg. 19718 (May 6, 2019)). 
248. 
(a)None of the funds made available by this Act may be awarded to any organization, including under the Federal Foster Care program under part E of title IV of the Social Security Act, that does not comply with paragraphs (c) and (d) of section 75.300 of title 45, Code of Federal Regulations (prohibiting discrimination on the basis of age, disability, sex, race, color, national origin, religion, gender identity, or sexual orientation), as in effect on October 1, 2019. (b)None of the funds made available by this Act may be used by the Department of Health and Human Services to grant an exception from either such paragraph for any Federal grantee. 
249.None of the funds made available by this Act or any other Act may be used to relocate any facility providing call center operations for the Centers for Medicare & Medicaid Services unless the Comptroller General has submitted to the Committees on Appropriations of the House of Representatives and the Senate an evaluation of relocation options, which shall include any impact on wages and benefits for employees, contractors, or subcontractors in connection with call center operations.This title may be cited as the Department of Health and Human Services Appropriations Act, 2021. IIIDepartment of EducationEducation for the disadvantagedFor carrying out title I and subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $17,258,290,000 (reduced by $2,000,000) (increased by $2,000,000), of which $6,336,990,000 shall become available on July 1, 2021, and shall remain available through September 30, 2022, and of which $10,841,177,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022, for academic year 2021–2022: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $5,000,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2020, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $4,371,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $4,371,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That $220,500,000 shall be for carrying out subpart 2 of part B of title II: Provided further, That $46,623,000 shall be for carrying out section 418A of the HEA.Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VII of the ESEA, $1,491,112,000 (increased by $1,000,000), of which $1,345,242,000 (increased by $1,000,000) shall be for basic support payments under section 7003(b), $48,316,000 shall be for payments for children with disabilities under section 7003(d), $17,406,000 shall be for construction under section 7007(b), $75,313,000 shall be for Federal property payments under section 7002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 7008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 7003(a) for school year 2020–2021, children enrolled in a school of such agency that would otherwise be eligible for payment under section 7003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 7003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School improvement programsFor carrying out school improvement activities authorized by part B of title I, part A of title II, subpart 1 of part A of title IV, part B of title IV, part B of title V, and parts B and C of title VI of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $5,453,617,000 (increased by $500,000) (reduced by $500,000) (reduced by $1,000,000) (increased by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000), of which $3,623,052,000 (increased by $500,000) (reduced by $500,000) shall become available on July 1, 2021, and remain available through September 30, 2022, and of which $1,681,441,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022, for academic year 2021–2022: Provided, That $378,000,000 shall be for part B of title I: Provided further, That $1,262,673,000 shall be for part B of title IV: Provided further, That $37,897,000 shall be for part B of title VI, which may be used for construction, renovation, and modernization of any public elementary school, secondary school, or structure related to a public elementary school or secondary school that serves a predominantly Native Hawaiian student body, and that the 5 percent limitation in section 6205(b) of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs: Provided further, That $35,953,000 shall be for part C of title VI, which shall be awarded on a competitive basis, and may be used for construction, and that the 5 percent limitation in section 6305 of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs: Provided further, That $52,000,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That $186,840,000 shall be for part B of title V: Provided further, That $1,220,000,000 (increased by $1,000,000) (reduced by $1,000,000) shall be available for grants under subpart 1 of part A of title IV.Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VI, part A of the ESEA, $181,239,000, of which $67,993,000 shall be for subpart 2 of part A of title VI and $7,865,000 shall be for subpart 3 of part A of title VI: Provided, That the 5 percent limitation in sections 6115(d), 6121(e), and 6133(g) of the ESEA on the use of funds for administrative purposes shall apply only to direct administrative costs.Innovation and improvementFor carrying out activities authorized by subparts 1, 3, and 4 of part B of title II, and parts C, D, and E and subparts 1 and 4 of part F of title IV of the ESEA, $1,074,815,000 (increased by $1,000,000) (increased by $500,000): Provided, That $285,815,000 (increased by $500,000) shall be for subparts 1, 3, and 4 of part B of title II and shall be made available without regard to sections 2201, 2231(b), and 2241: Provided further, That $594,000,000 (increased by $1,000,000) shall be for parts C, D, and E and subpart 4 of part F of title IV, and shall be made available without regard to sections 4311, 4409(a), and 4601 of the ESEA: Provided further, That notwithstanding section 4601(b), $195,000,000 shall be available through December 31, 2021, for subpart 1 of part F of title IV, of which $110,000,000 shall be for social and emotional learning grants, and $85,000,000 shall be used for science, technology, engineering, arts, and mathematics, including computer science education grants.Safe schools and citizenship educationFor carrying out activities authorized by subparts 2 and 3 of part F of title IV of the ESEA, $218,000,000 (increased by $1,000,000): Provided, That $106,000,000 shall be available for section 4631, of which up to $5,000,000 (increased by $1,000,000), to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program: Provided further, That $30,000,000 (increased by $1,000,000) shall be available for section 4625: Provided further, That $82,000,000 shall be available through December 31, 2021, for section 4624.English language acquisitionFor carrying out part A of title III of the ESEA, $797,400,000 (reduced by $10,000,000) (increased by $10,000,000), which shall become available on July 1, 2021, and shall remain available through September 30, 2022, except that 6.5 percent of such amount shall be available on October 1, 2020, and shall remain available through September 30, 2022, to carry out activities under section 3111(c)(1)(C).Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $14,092,995,000, of which $4,553,979,000 shall become available on July 1, 2021, and shall remain available through September 30, 2022, and of which $9,283,383,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022, for academic year 2021–2022: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2020, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2020: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611, from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed 5, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart: Provided further, That States may use funds reserved for other State-level activities under sections 611(e)(2) and 619(f) of the IDEA to make subgrants to local educational agencies, institutions of higher education, other public agencies, and private non-profit organizations to carry out activities authorized by those sections: Provided further, That, notwithstanding section 643(e)(2)(A) of the IDEA, if five or fewer States apply for grants pursuant to section 643(e) of such Act, the Secretary shall provide a grant to each State in an amount equal to the maximum amount described in section 643(e)(2)(B) of such Act: Provided further, That if more than five States apply for grants pursuant to section 643(e) of the IDEA, the Secretary shall award funds to those States on the basis of the States' relative populations of infants and toddlers except that no such State shall receive a grant in excess of the amount described in section 643(e)(2)(B) of such Act: Provided further, That States may use funds received under part C of the IDEA to make subgrants to local educational agencies, institutions of higher education, other public agencies and private nonprofit organizations to carry out activities authorized by such part.Rehabilitation servicesFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973, the Helen Keller National Center Act, and the Randolph-Sheppard Act, $3,827,500,000, of which $3,667,801,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities:  Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2022: Provided further, That $20,000,000 of these funds shall be available to the Secretary for one-time emergency relief and restoration grants consistent with the purposes of the Randolph-Sheppard Act as authorized under 20 U.S.C. 107f: Provided further, That the Secretary shall use such funds to make grants to each State licensing agency in the same proportion as the number of blind vendors operating a vending facility in such State as compared to the number of blind vendors operating a vending facility in all the States on September 30, 2019: Provided further, That the State licensing agency shall use these grants to make financial relief and restoration payments to offset losses of blind vendors resulting from the COVID–19 emergency, but only to the extent that such losses are not otherwise compensated: Provided further, That any funds in excess of the amount needed for relief and restoration payments to blind vendors shall be used by the State licensing agency for other purposes authorized by section 395.9 of title 34, Code of Federal Regulations, as in effect on the date of enactment of this Act, and determined through active participation with the State committee of blind vendors as required.Special institutions for persons with disabilitiesAmerican printing house for the blindFor carrying out the Act to Promote the Education of the Blind of March 3, 1879, $32,931,000.National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $81,000,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $139,861,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 (Perkins Act) and the Adult Education and Family Literacy Act (AEFLA), $1,985,686,000, of which $1,194,686,000 shall become available on July 1, 2021, and shall remain available through September 30, 2022, and of which $791,000,000 shall become available on October 1, 2021, and shall remain available through September 30, 2022: Provided, That of the amounts made available for AEFLA, $13,712,000 shall be for national leadership activities under section 242.Student financial assistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,565,352,000 which shall remain available through September 30, 2022.The maximum Pell Grant for which a student shall be eligible during award year 2021–2022 shall be $5,435.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,768,943,000, to remain available through September 30, 2022: Provided, That the Secretary shall allocate new student loan borrower accounts to eligible student loan servicers on the basis of their past performance compared to all loan servicers utilizing established common metrics, and on the basis of the capacity of each servicer to process new and existing accounts and compliance with Federal and State law: Provided further, That for student loan contracts awarded prior to October 1, 2017, the Secretary shall allow student loan borrowers who are consolidating Federal student loans to select from any student loan servicer to service their new consolidated student loan: Provided further, That in order to promote accountability and high-quality service to borrowers, the Secretary shall not award funding for any contract solicitation for a new Federal student loan servicing environment, including the solicitation for the Federal Student Aid (FSA) Next Generation Processing and Servicing Environment, unless such an environment provides for the participation of multiple student loan servicers that contract directly with the Department of Education: Provided further, That the FSA Next Generation Processing and Servicing Environment, or any new Federal student loan servicing environment, shall include accountability measures that account for the performance of the portfolio and contractor compliance with FSA guidelines: Provided further, That the Department shall re-allocate accounts from servicers for recurring non-compliance with FSA guidelines, contractual requirements, and Federal and State law, including for failure to sufficiently inform borrowers of available repayment options: Provided further, That such servicers shall be evaluated based on their ability to meet contract requirements (including an understanding of Federal and State law), future performance on the contracts, and history of compliance with applicable consumer protections laws, including Federal and State law: Provided further, That to the extent FSA permits student loan servicing subcontracting, FSA shall hold prime contractors accountable for meeting the requirements of the contract, and the performance and expectations of subcontractors shall be accounted for in the prime contract and in the overall performance of the prime contractor: Provided further, That FSA shall ensure that the Next Generation Processing and Servicing Environment, or any new Federal loan servicing environment, incentivize more support to borrowers at risk of delinquency or default: Provided further, That FSA shall ensure that in such environment contractors have the capacity to meet and are held accountable for performance on service levels; are held accountable for and have a history of compliance with applicable consumer protection laws, including Federal and State law; and have relevant experience and demonstrated effectiveness: Provided further, That the Secretary shall not delay, prevent, or otherwise obstruct, directly or indirectly, State oversight of the Department’s contractors conducting business in such State, including loan servicers: Provided further, That the Secretary shall provide quarterly briefings to the Committees on Appropriations and Education and Labor of the House of Representatives and the Committees on Appropriations and Health, Education, Labor, and Pensions of the Senate on general progress related to solicitations for Federal student loan servicing contracts: Provided further, That FSA shall strengthen transparency through expanded publication of aggregate data on student loan and servicer performance: Provided further, That FSA shall provide a detailed strategic plan for Next Gen to the Committees on Appropriations of the House of Representatives and the Senate within 60 days of enactment of this Act, accounting for the cost of all activities associated with the full implementation of Next Gen, including transition costs, the amount of funding that has been used from Student Aid Administration in each of the previous 3 fiscal years on Next Gen, including an explanation of each cost and activity, details about contracts awarded, including any change request issued prior to enactment: Provided further, That not later than 30 days after enactment of this Act, FSA shall provide to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan of anticipated uses made available in this account for fiscal year 2021, including the following: contracts awarded, change requests, bonuses paid to staff, reorganization costs, and any other activity supported by this appropriation.Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Perkins Act, $2,556,815,000 (reduced by $10,000,000) (increased by $10,000,000) (increased by $500,000), of which $31,000,000 shall remain available through December 31, 2021: Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation: Provided further, That section 313(d) of the HEA shall not apply to an institution of higher education that is eligible to receive funding under section 318 of the HEA.Howard universityFor partial support of Howard University, $254,018,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000.Historically black college and university capital financing program accountFor the cost of guaranteed loans, $22,150,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2022: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $278,266,000: Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, $16,000,000 shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are private Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment by having a score of 2.6 or less on the Department of Education's financial responsibility test: Provided, That the loan has not been paid in full and is not paid in full during the period of deferment: Provided further, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3 fiscal years and not more than 6 fiscal years: Provided further, That funds available under this paragraph shall be used to fund eligible deferment requests submitted for this purpose in fiscal year 2018: Provided further, That the Secretary shall create and execute an outreach plan to work with States and the Capital Financing Advisory Board to improve outreach to States and help additional public Historically Black Colleges and Universities participate in the program.In addition, $10,000,000 shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are public Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment, which shall be determined by the Secretary of Education based on factors including, but not limited to, equal to or greater than 5 percent of the school’s operating revenue relative to its annual debt service payment: Provided, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3 fiscal years and not more than 6 fiscal years.In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $630,462,000 (reduced by $1,000,000) (increased by $1,000,000), which shall remain available through September 30, 2022: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels.Departmental managementProgram administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $430,000,000 (increased by $500,000) (reduced by $500,000) (reduced by $1,000,000) (reduced by $500,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $500,000) (reduced by $2,000,000) (increased by $2,000,000): Provided, That, notwithstanding any other provision of law, none of the funds provided by this Act or provided by previous Appropriations Acts to the Department of Education available for obligation or expenditure in the current fiscal year may be used for any activity relating to implementing a reorganization that decentralizes, reduces the staffing level, or alters the responsibilities, structure, authority, or functionality of the Budget Service of the Department of Education, relative to the organization and operation of the Budget Service as in effect on January 1, 2018.Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $132,000,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $64,000,000, of which $2,000,000 shall remain available until expended.General provisions 301.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.(transfer of funds) 
302.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
303.Funds appropriated in this Act and consolidated for evaluation purposes under section 8601(c) of the ESEA shall be available from July 1, 2021, through September 30, 2022. 304. (a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2021 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation. 
(b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. 305.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking “2020” and inserting “2021”. 
306.Section 458(a) of the HEA (20 U.S.C. 1087h(a)(4)) is amended by striking “2020” and inserting “2021”. 307.Funds appropriated in this Act under the heading Student Aid Administration shall also be available for payments for student loan servicing to an institution of higher education that services outstanding Federal Perkins Loans under part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.).(rescission) 
308.Of the amounts appropriated under Section 401(b)(7)(A)(iv)(XI) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)(XI)), $21,000,000 are hereby rescinded, to be derived from amounts made available by such section for fiscal year 2021. 309.Of the amounts made available under this title under the heading Student Aid Administration, $2,300,000 shall be used by the Secretary of Education to conduct outreach to borrowers of loans made under part D of title IV of the Higher Education Act of 1965 who may intend to qualify for loan cancellation under section 455(m) of such Act (20 U.S.C. 1087e(m)), to ensure that borrowers are meeting the terms and conditions of such loan cancellation: Provided, That the Secretary shall specifically conduct outreach to assist borrowers who would qualify for loan cancellation under section 455(m) of such Act except that the borrower has made some, or all, of the 120 required payments under a repayment plan that is not described under section 455(m)(A) of such Act, to encourage borrowers to enroll in a qualifying repayment plan: Provided further, That the Secretary shall also communicate to all Direct Loan borrowers the full requirements of section 455(m) of such Act and improve the filing of employment certification by providing improved outreach and information such as outbound calls, electronic communications, ensuring prominent access to program requirements and benefits on each servicer’s website, and creating an option for all borrowers to complete the entire payment certification process electronically and on a centralized website. 
310.None of the funds made available by this Act may be used in contravention of section 203 of the Department of Education Organization Act (20 U.S.C. 3413). 311.For an additional amount for Department of Education—Federal Direct Student Loan Program Account, $50,000,000, to remain available until expended, shall be for the cost, as defined under section 502 of the Congressional Budget Act of 1974, of the Secretary of Education providing loan cancellation in the same manner as under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), for borrowers of loans made under part D of title IV of such Act who would qualify for loan cancellation under section 455(m) except some, or all, of the 120 required payments under section 455(m)(1)(A) do not qualify for purposes of the program because they were monthly payments made in accordance with graduated or extended repayment plans as described under subparagraph (B) or (C) of section 455(d)(1) or the corresponding repayment plan for a consolidation loan made under section 455(g), with exception for a borrower who would have otherwise been eligible under this section but demonstrates an unusual fluctuation of income over the past 5 years: Provided, That the total loan volume, including outstanding principal, fees, capitalized interest, or accrued interest, at application that is eligible for such loan cancellation by such borrowers shall not exceed $75,000,000: Provided further, That the Secretary shall develop and make available a simple method for borrowers to apply for loan cancellation under this section within 60 days of enactment of this Act: Provided further, That the Secretary shall provide loan cancellation under this section to eligible borrowers on a first-come, first-serve basis, based on the date of application and subject to both the limitation on total loan volume at application for such loan cancellation specified in the first proviso and the availability of appropriations under this section: Provided further, That no borrower may, for the same service, receive a reduction of loan obligations under both this section and section 428J, 428K, 428L, or 460 of such Act: Provided further, That the Secretary shall inform all borrowers who have submitted an Employment Certification Form and are in the incorrect repayment program about the Temporary Expanded Public Service Loan Forgiveness Program and requirements for qualification under the program. 
312. 
(a)The General Education Provisions Act (20 U.S.C. 1221 et seq.) is amended by striking section 426. (b)Paragraph (9) of section 4407(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7231f(a)) is amended by striking notwithstanding section 426 of the General Education Provisions Act (20 U.S.C. 1228),. 
313. 
(a)Section 487(d) of the Higher Education Act of 1965 (20 U.S.C. 1094(d)) is amended—  (1)in paragraph (1)(C), in the matter preceding clause (i), by striking any funds for a program under this title and inserting any Federal education assistance funds; and 
(2)in paragraph (4)(A), by striking sources under this title and inserting Federal education assistance funds. (b)Section 102(b) of the HEA is amended— 
(1) in paragraph (1)— (A) in subparagraph (D), by striking and after the semicolon; 
(B) in subparagraph (E), by striking the period at the end and inserting “; and”; and (C)by adding at the end the following:  
 
(F)meets the requirements of paragraph (3),; and (2) by adding at the end the following: 
 
(3)Revenue Sources In order to qualify as a proprietary institution of higher education under this subsection, an institution shall derive not less than 15 percent of the institution’s revenues from sources other than Federal education assistance funds, as calculated in accordance with paragraph (4).. (c)Paragraph (1) of section 487(d) of the HEA (as amended by subsection (a)) is— 
(1)transferred to section 102(b) of such Act; (2)inserted so as to appear after paragraph (3) of such section 102(b) (as added by subsection (b); 
(3)redesignated as paragraph (4) of such section 102(b); and (4)further amended by striking “subsection (a)(24)” and inserting “paragraph (3)”. 
(d)Paragraph (3) of section 487(d) of the HEA is— (1)transferred to section 102(b) of such Act; 
(2)inserted so as to appear after paragraph (4) of such section 102(b) (as added by subsection (c));  (3)redesignated as paragraph (5) of such section 102(b); and 
(4)further amended by striking “subsection (a)(24)” and inserting “paragraph (3)”. (e)Paragraph (4) of section 487(d) of the HEA (as amended by subsection (a)) is— 
(1)transferred to section 102(b) of such Act; (2)inserted so as to appear after paragraph (5) of such section 102(b) (as added by subsection (d));  
(3)redesignated as paragraph (6) of such section 102(b); and (4)further amended by striking “subsection (a)(24)” and inserting “paragraph (3)”. 
(f)Section 103 of the HEA (20 U.S.C. 1003) is amended by adding at the end the following:  (25)Federal Education Assistance Funds The term Federal education assistance funds— 
(A)except as provided in subparagraph (B), means any Federal funds provided, under this Act or any other Federal law, through a grant, contract, subsidy, loan, or guarantee, or through insurance or other means (including Federal funds disbursed or delivered to an institution or on behalf of a student or to a student to be used to attend the institution); and (B)does not include any monthly housing stipend provided under the Post-9/11 Educational Assistance Program under chapter 33 of title 38, United States Code.. 
(g)Subsection (a)(24), the subsection designation and heading of subsection (d), and subsection (d)(2) of section 487 the Higher Education Act of 1965 (20 U.S.C. 1094) are repealed. 314. (a)None of the funds appropriated by this title may be used to— 
(1)implement, enforce, or otherwise give effect to the final rule entitled, “Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial Assistance” as published in the Federal Register on May 19, 2020 (85 Fed. Reg. 30,026); or (2)propose or issue any rule or guidance that is in substantially the same form or substantially the same as any of such proposed amendments. 
(b)Nothing in this section shall prevent the Secretary of Education or the Office for Civil Rights of the Department of Education from enforcing the protection provided by title IX of the Education Amendments of 1972 against sexual harassment in accordance with the standards set out in the guidance, entitled “Revised Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third Parties” as published in the Federal Register on January 19, 2001 (66 Fed. Reg. 5,512). 315. (a)Notwithstanding section 401(b)(6) of the HEA, a Federal Pell Grant under section 401 of the HEA may be awarded to an incarcerated individual (or on behalf of such individual) for each academic year during which that individual is enrolled at an eligible institution that meets the criteria described in subsection (b). 
(b)The criteria described in this subsection are as follows: (1)The eligible institution— 
(A)is an institution of higher education (as defined in section 101 of the HEA) or a postsecondary vocational institution (as defined in section 102(c) of the HEA); and (B)during the preceding 5 years, has not been subject to the denial, withdrawal, suspension, or termination of accreditation. 
(2)Such institution provides each incarcerated individual, upon completion of a course offered by the institution, with academic credits that are the equivalent to credits earned by non-incarcerated students for an equivalent course of study. (3)Such institution provides to the Secretary confirmation from each facility involved that the course of study offered by the institution at such facility is accessible to incarcerated individuals (including such individuals who are individuals with disabilities). 
(4)Such institution does not (directly or indirectly) charge an incarcerated individual for an award year, an amount that exceeds the total grant aid received by the individual for such award year. (5)Such institution makes available to incarcerated individuals who are considering enrolling in a course of study offered by the institution, in simple and understandable terms, the following: 
(A)Information with respect to each course of study at the institution for which such an individual may receive a Federal Pell Grant, including— (i)the cost of attendance (as defined in section 472 of the HEA); 
(ii)the mode of instruction (such as distance education, in-person instruction, or a combination of such modes); (iii)how enrollment in such course of study will impact the period of eligibility for Federal Pell Grants for such an individual, including in a case in which the individual is transferred to another facility or released before the completion of such course; 
(iv)the transferability of credits earned, and the acceptability of such credits toward a certificate or degree program offered by the institution; (v)the process for continuing postsecondary education— 
(I)upon transfer to another facility; or (II)after the student’s period of incarceration or confinement; and 
(vi)the process for continuing enrollment at the institution after the student’s period of incarceration or confinement, including any barriers to admission (such as criminal history questions on applications for admission to such institution). (B)In the case of an institution that offers a program to prepare incarcerated individuals for gainful employment in a recognized occupation (as such term is used in sections 101(b)(1), 102(c)(1)(A), and 481(b)(1)(A)(i) of the HEA)— 
(i)information on any applicable State licensure and certification requirements, including the requirements of the State in which the facility involved is located and each State in which such individuals permanently reside; and (ii)restrictions related to the employment of formerly incarcerated individuals for each recognized occupation for which the course of study prepares students, including such restrictions— 
(I)in Federal law; and (II)in the laws of the State in which the facility involved is located and each State in which such individuals permanently reside.  
(c)In this section: (1)The term “facility” means— 
(A)a place used for the confinement of individuals convicted of a criminal offense that is owned by, or under contract to, the Bureau of Prisons, a State, or a unit of local government; or (B)a facility to which an individual subject to involuntary civil confinement is committed. 
(2)The term “facility involved” means, when used with respect to an institution of higher education, a facility at which a course of study of the institution is offered to incarcerated individuals. (3)The term “incarcerated individual” means an individual who is incarcerated in a facility or who is subject to an involuntary civil commitment. 
(4)The term “non-incarcerated student” means a student at an institution of higher education who is not an incarcerated individual. (d)This section shall be in effect until titles I, II, III, IV, and V of the HEA are reauthorized. 
316.None of the funds appropriated by this title for the Department of Education shall be withheld from an institution of higher education solely because that institution is conducting or preparing to conduct research on marihuana as defined in 21 U.S.C. 802(16). 317.The Secretary shall require any information required to be publicly disclosed for the purpose of comparing institutions of higher education, programs and credentials (including their competencies), to be published using an open source description schema that is designed to allow for public search and comparison through linked open data, such as the credential transparency description language specifications or a substantially similar approach.This title may be cited as the Department of Education Appropriations Act, 2021. IVRelated agenciesCommittee for purchase from people who are blind or severely disabledSalaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled (referred to in this title as the Committee) established under section 8502 of title 41, United States Code, $10,000,000: Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall enter into a written agreement with any such central nonprofit agency: Provided further, That such agreement shall contain such auditing, oversight, and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: Provided further, That such agreement shall include the elements listed under the heading Committee For Purchase From People Who Are Blind or Severely Disabled—Written Agreement Elements in the explanatory statement described in section 4 of Public Law 114–113 (in the matter preceding division A of that consolidated Act): Provided further, That any such central nonprofit agency may not charge a fee under section 51–3.5 of title 41, Code of Federal Regulations, prior to executing a written agreement with the Committee: Provided further, That no less than $1,650,000 shall be available for the Office of Inspector General.Corporation for national and community serviceOperating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $848,529,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $19,538,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $34,500,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $6,400,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community.Payment to the national service trust(including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $212,342,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate:  Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $86,737,000.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $6,750,000.Administrative provisions 401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2021, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations. 403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act. 405.For the purpose of carrying out section 189D of the 1990 Act— 
(1)entities described in paragraph (a) of such section shall be considered qualified entities under section 3 of the National Child Protection Act of 1993 (NCPA); (2)individuals described in such section shall be considered volunteers under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544. 406.Notwithstanding sections 139(b), 146 and 147 of the 1990 Act, an individual who successfully completes a term of service of not less than 1,200 hours during a period of not more than 1 year may receive a national service education award having a value of 70 percent of the value of a national service education award determined under section 147(a) of the Act.Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2023, $515,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB.In addition, for the costs associated with replacing and upgrading the public broadcasting interconnection system and other technologies and services that create infrastructure and efficiencies within the public media system, $20,000,000.Federal mediation and conciliation serviceSalaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $48,600,000, including up to $900,000 to remain available through September 30, 2022, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal mine safety and health review commissionSalaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,184,000.Institute of museum and library servicesOffice of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $257,000,000 (reduced by $10,000,000) (increased by $10,000,000).Medicaid and CHIP payment and access commissionSalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $8,780,000.Medicare payment advisory commissionSalaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $12,905,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National council on disabilitySalaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,350,000.National labor relations boardSalaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $277,824,000 of which $1,000,000 shall be used to develop a system and procedures to conduct union representation elections electronically: Provided, That the National Labor Relations Board shall use funds provided under this heading to expand the number of regional full-time equivalent staff above the amount on-board at the end of the fourth quarter of fiscal year 2019: Provided further, That the system and procedures described in the previous proviso shall be available to conduct union representation elections electronically no later than 30 days after the date of enactment of this Act.Administrative provisions 
407.None of the funds made available by this Act may be used to implement , enforce, or take any action in furtherance of the final rule on “The Standard for Determining Joint-Employer Status” published by the National Labor Relations Board in the Federal Register on February 26, 2020 (85 Fed. Reg. 11184 et seq.). 408.None of the funds made available by this Act may be used to implement, enforce, or take any actions in furtherance of, the final rule on “Representation-Case Procedures” published by the National Labor Relations Board in the Federal Register on December 18, 2019 (84 Fed. Reg. 69524 et seq.). 
409. 
(a)None of the funds made available by this Act may be used to restructure or realign the National Labor Relations Board until 240 days after the National Labor Relations Board submits to the Committees on Appropriations of the House of Representatives and the Senate (in this section referred to as the “Committees on Appropriations”) and to the Comptroller General of the United States, the proposed restructuring or realignment plan of the National Labor Relations Board.  (b)Not later than 180 days after the National Labor Relations Board submits to the Committees on Appropriations the plan described in subsection (a), the Comptroller General shall submit to the Committees on Appropriations a report assessing such plan.National mediation boardSalaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $14,300,000.Occupational safety and health review commissionSalaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $13,225,000.Railroad retirement boardDual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $13,000,000, which shall include amounts becoming available in fiscal year 2021 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.Federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2022, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.Limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $126,500,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013: Provided further, That notwithstanding section 7(b)(9) of the Railroad Retirement Act, this limitation may be used to hire students attending qualifying educational institutions or individuals who have recently completed qualifying educational programs using current excepted hiring authorities established by the Office of Personnel Management: Provided further, That $10,000,000, to remain available until expended, shall be used to supplement, not supplant, existing resources devoted to operations and improvements for the Board's Information Technology Investment Initiatives.Limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $11,000,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPayments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m) and 1131(b)(2) of the Social Security Act, $11,000,000.Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $40,172,492,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $86,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2023.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2022, $19,600,000,000, to remain available until expended.Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $12,834,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That not less than $2,500,000 shall be for the Social Security Advisory Board: Provided further, That $45,000,000 shall remain available until expended for information technology modernization, including related hardware and software infrastructure and equipment, and for administrative expenses directly associated with information technology modernization: Provided further, That of the amount made available in the preceding proviso, $4,000,000 shall be transferred to the “Office of Inspector General”, Social Security Administration, for information technology modernization, including related hardware and software infrastructure and equipment, and for administrative expenses directly associated with information technology modernization: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That $50,000,000 shall remain available through September 30, 2022, for activities to address the disability hearings backlog within the Office of Hearings Operations: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2021 not needed for fiscal year 2021 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.Of the total amount made available in the first paragraph under this heading, not more than $1,575,000,000, to remain available through March 31, 2022, is for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual's ability to engage in substantial gainful activity, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,302,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That, of the additional new budget authority described in the preceding proviso, up to $11,200,000 may be transferred to the Office of Inspector General, Social Security Administration, for the cost of jointly operated co-operative disability investigation units: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $135,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended: Provided, That to the extent that the amounts collected pursuant to such sections in fiscal year 2021 exceed $135,000,000, the amounts shall be available in fiscal year 2022 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.Office of inspector general(including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $30,000,000, together with not to exceed $75,500,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGeneral Provisions(transfer of funds) 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated. 502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503. 
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. (b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State Government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or Tribal government in policymaking and administrative processes within the executive branch of that government. 
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— (1)the percentage of the total costs of the program or project which will be financed with Federal money; 
(2)the dollar amount of Federal funds for the project or program; and (3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 
506. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. (b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. 
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 507. (a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. 
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). (c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). 
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. (2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 
508. 
(a)None of the funds made available in this Act may be used for— (1)the creation of a human embryo or embryos for research purposes; or 
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). (b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
509. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. (b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 
510.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— (1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and 
(2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 511.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 
512.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 513. (a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates new programs; (2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; or (4)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— (1)augments existing programs, projects (including construction projects), or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or (3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. 
(c)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in the current year fiscal year, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure that— (1)relocates an office or employees; 
(2)reorganizes or renames offices; or (3)reorganizes programs or activities;unless the relocation, renaming, or reorganization was included in the President’s fiscal year 2021 budget proposal, including the accompanying justification documents submitted to the Committees on Appropriations of the House of Representatives and the Senate, and such committees are consulted at least 15 days in advance of such relocation, renaming, or reorganization.  
514. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. (b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 
515.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2021 that are different than those specified in this Act, the detailed table in the committee report accompanying this Act, or the fiscal year 2021 budget request. 516.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000, individually or in total for a particular project, activity, or programmatic initiative, in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2021, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 
517.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 518.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement. 
519. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
520.For purposes of carrying out Executive Order No. 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures— (1)the operating divisions of HHS shall be considered independent agencies; and 
(2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals. 521.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency. 
522. 
(a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2021 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2025 for September 30, 2018 each place it appears: Provided, That such pilots shall include communities that have experienced civil unrest. 
(b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, section 525 of division H of Public Law 115–31, section 525 of division H of Public Law 115–141, and section 524 of division A of Public Law 116–94. (c)Pilot sites selected under authorities in this Act and prior appropriations Acts may be granted by relevant agencies up to an additional 5 years to operate under such authorities. 
523.Not later than 30 days after the end of each calendar quarter, beginning with the first month of fiscal year 2021, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the monthly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 
524.The Departments of Labor, Health and Human Services, or Education shall provide to the Committees on Appropriations of the House of Representatives and the Senate a comprehensive list of any new or competitive grant award notifications, including supplements, issued at the discretion of such Departments not less than 3 full business days before any entity selected to receive a grant award is announced by the Department or its offices (other than emergency response grants at any time of the year or for grant awards made during the last 10 business days of the fiscal year, or if applicable, of the program year). 525.Each department and related agency funded through this Act shall provide answers to questions submitted for the record by members of the Committee within 45 business days after receipt. 
526.None of the funds appropriated in this Act may be used to finalize or implement the proposed regulation titled “Rules Regarding the Frequency and Notice of Continuing Disability Reviews” published by the Social Security Administration on November 18, 2019 (84 Fed. Reg. 63588 et seq.). 527.None of the funds appropriated in this Act may be used to finalize or implement the notice of proposed rulemaking titled “Hearings Held by Administrative Appeals Judges of the Appeals Council” published by the Social Security Administration on December 20, 2019 (84 Fed. Reg. 70080 et seq.).(rescission) 
528.Of the unobligated balances made available by section 301(b)(3) of Public Law 114–10, $5,185,000,000 are hereby permanently rescinded. 529.Of the unobligated balances made available for purposes of carrying out section 2105(a)(3) of the Social Security Act, $6,566,000,000 shall not be available for obligation in this fiscal year. 
530. 
(a)Any funds made available by this Act that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets the definition in subsection (b), including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program. (b)The term apprenticeship or apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the ‘‘National Apprenticeship Act’’; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019. 
VIDepartment of Health and Human ServicesCenters for Disease Control and PreventionCDC-WIDE ACTIVITIES AND PROGRAM SUPPORTFor an additional amount for ‘‘CDC-Wide Activities and Program Support”, $9,000,000,000, to remain available until September 30, 2025, for public health and emergency preparedness and response, domestically or internationally: Provided, That of the amount made available under this heading, $2,000,000,000 shall be for public health emergency preparedness cooperative agreements under section 319C–1 of the PHS Act: Provided further, That of the amount made available under this heading, $1,000,000,000 shall be for epidemiology and laboratory capacity cooperative agreements under section 2821 of the PHS: Provided further, That funds made available in the preceding proviso may be used for construction, alteration, or renovation of non-federally owned facilities, or the purchase of equipment: Provided further, That all construction, alteration, or renovation work, carried out in whole or in part with funds appropriated under this heading in this Act, shall be subject to the requirements of section 1621(b)(1)(I) of the PHS Act (42 U.S.C. 300s-1(b)(1)(I)): Provided further, That of the amount made available under this heading for specified programs, not less than $150,000,000 shall be allocated to Tribes, Tribal organizations, urban Indian health organizations, or health service providers to Tribes: Provided further, That of the amount made available under this heading, $1,000,000,000 shall be for global disease detection and emergency response: Provided further, That of the amount made available under this heading, $4,000,000,000 shall be for a vaccination campaign, including preparedness, operations, and distribution, and a comprehensive campaign to achieve coverage goals, and for an enhanced influenza vaccination campaign, including purchase of vaccine as necessary to increase coverage: Provided further, That the Director of the Centers for Disease Control and Prevention shall provide a briefing to the Committees on Appropriations of the House of Representatives and the Senate at least 1 week prior to obligating funds made available in the preceding proviso on the CDC’s plans for vaccination campaigns in fiscal year 2021: Provided further, That of the amount made available under this heading, $400,000,000 shall be for public health data surveillance and analytics infrastructure modernization: Provided further, That of the amount made available under this heading, $200,000,000 shall be for activities to support public health workforce development, including the Epidemic Intelligence Service fellowship program: Provided further, That of the amount made available under this heading, $400,000,000 shall be transferred to and merged with amounts in the Infectious Diseases Rapid Response Reserve Fund, established by section 231 of division B of Public Law 115–245: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Institutes of HealthOFFICE OF THE DIRECTOR(INCLUDING TRANSFER OF FUNDS)For an additional amount for ‘‘Office of the Director’’, $5,000,000,000, to remain available until September 30, 2025: Provided, That funds made available under this heading may be used to offset the costs related to reductions in laboratory productivity resulting from interruptions or shutdowns of research activity in fiscal year 2020: Provided further, That funds made available under this heading may be transferred to the accounts of the Institutes and Centers of the National Institutes of Health (“NIH”): Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority available to the NIH: Provided further, That of the amount made available under this heading, the Director of NIH shall transfer not less than $2,500,000,000 to the accounts of the Institutes and Centers of the NIH in proportion to the amounts otherwise made available to such Institutes and Centers under the heading “National Institutes of Health” in division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That of the amount made available under this heading, the Director of NIH shall transfer to “Buildings and Facilities” an amount equal to the amount made available for buildings and facilities at the NIH in section 237 of division A of such Act: Provided further, That the Director of the NIH shall provide a briefing to the Committees on Appropriations of the House of Representatives and the Senate at least 1 week prior to obligating funds made available under this heading on the NIH’s plans for obligating emergency funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the SecretaryPUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUNDFor an additional amount for Public Health and Social Services Emergency Fund, $4,500,000,000 (increased by $100,000,000) (reduced by $100,000,000), to remain available until September 30, 2025, for the development of necessary countermeasures and vaccines, prioritizing platform-based technologies with U.S.-based manufacturing capabilities, the purchase of vaccines, therapeutics, diagnostics, and necessary medical supplies, as well as initial advance manufacturing and novel dispensing: Provided, That funds made available under this heading may be used to develop and demonstrate innovations and enhancements to manufacturing platforms to support such capabilities: Provided further, That products purchased with funds appropriated under this heading may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That funds made available under this heading may be transferred to, and merged with, the fund authorized by section 319F–4, the Covered Countermeasure Process Fund, of the PHS Act: Provided further, That of the amount made available under this heading, $3,500,000,000 shall be available to the Biomedical Advanced Research and Development Authority for necessary expenses of advanced research, development, manufacturing, production, and purchase of vaccines and therapeutics: Provided further, That the Director of the Biomedical Advanced Research and Development Authority shall provide a briefing to the Committees on Appropriations of the House of Representatives and the Senate at least 1 week prior to obligating funds made available in the preceding proviso on the Department’s plans to produce a sufficient supply of vaccine for the U.S. population: Provided further, That of the amount made available under this heading, $500,000,000 shall be available to the Biomedical Advanced Research and Development Authority for the construction, renovation, or equipping of U.S.-based next generation manufacturing facilities, other than facilities owned by the United States Government: Provided further, That of the amount made available under this heading, $500,000,000 (increased by $200,000,000) (reduced by $200,000,000) shall be available to the Biomedical Advanced Research and Development Authority to promote innovation in antibacterial research and development: Provided further, That funds made available under this heading may be used for grants for the rent, lease, purchase, acquisition, construction, alteration, or renovation of non-federally owned facilities to improve preparedness and response capability at the State and local levels: Provided further, That funds made available under this heading may be used for the construction, alteration, renovation or equipping of non-federally owned facilities for the production of vaccines, therapeutics, diagnostics, and medicines and other items purchased under section 319F–2(a) of the PHS Act where the Secretary determines that such use is necessary to assure sufficient domestic production of such supplies: Provided further, That all construction, alteration, or renovation work, carried out in whole or in part with funds made available under this heading, shall be subject to the requirements of section 1621(b)(1)(I) of the PHS Act (42 U.S.C. 300s–1(b)(1)(I)): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PUBLIC HEALTH EMERGENCY FUNDFor an additional amount for “Public Health Emergency Fund”, $5,000,000,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until expended, to be deposited into the Public Health Emergency Fund, as established under section 319(b) of the Public Health Service Act: Provided, That products purchased with funds appropriated under this heading may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: Provided further, That the Secretary of Health and Human Services (or the Assistant Secretary for Preparedness and Response on behalf of the Secretary) shall provide a briefing to the Committees on Appropriations of the House of Representatives and the Senate at least 1 week prior to obligating funds made available under this heading on the Department’s plans for obligating emergency funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions 
601.The amounts provided by the first proviso following paragraph (6) under the heading “Department of Labor—Employment and Training Administration—State Unemployment Insurance and Employment Service Operations” in title I of this Act are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 602.Not later than 30 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a detailed spend plan of anticipated uses of funds made available to the Department of Health and Human Services in this title, including estimated personnel and administrative costs, to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such plans shall be updated and submitted to such Committees every 60 days until September 30, 2025: Provided further, That the spend plans shall be accompanied by a listing of each contract obligation incurred that exceeds $5,000,000 which has not previously been reported, including the amount of each such obligation. 
603.None of the funds made available by this Act may be used to implement, enforce, or otherwise give effect to the rule entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (83 Fed. Reg. 57536 (November 15, 2018)), or the rule entitled Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (83 Fed. Reg. 57592 (November 15, 2018)). 604.For Department of Health and Human Services—Office of the Secretary—public health and social services emergency fund for a military and civilian partnership for trauma readiness grant program, as authorized by section 1291 of the Public Health Service Act (42 U.S.C. 300d–91), there is hereby appropriated, and the amount otherwise provided by this Act for Department of Health and Human Services—office of the Secretary—general departmental management is hereby reduced by, $11,500,000. 
605.None of the funds made available by this Act may be used to implement or enforce the guidance contained in WHD Field Bulletin No. 2020–2. 606. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY 607.None of the funds made available by this Act may be used to implement or enforce the Order Under Sections 362 and 365 of the Public Health Service Act (42 U.S.C. 265 and 268); Order Suspending Introduction of Certain Persons From Countries Where a Communicable Disease Exists issued on March 20, 2020, and published on March 26, 2020, in the Federal Register. 
608.None of the funds made available by this Act may be used by the Office of Refugee Resettlement or the Department of Health and Human Services to contract with any for-profit entity to house unaccompanied alien children (as such term is defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))). 609.None of the funds made available by this Act may be used to enforce the interim final rule entitled CARES Act Programs; Equitable Services to Students and Teachers in Non-Public Schools published by the Department of Education in the Federal Register on July 1, 2020 (85 Fed. Reg. 39479). 
610.None of the funds made available by this Act may be used by the Department of Education for Education Freedom Scholarships. 611.None of the funds made available by this Act may be used to reject any application for a grant available under funds appropriated by this Act because of the use of the terms vulnerable, entitlement, diversity, transgender, fetus, evidence-based, or science-based in the application. 
612.None of the funds made available by this Act may be used to finalize, implement, or enforce the proposed rule titled Medicare and Medicaid Programs; Requirements for Long-Term Care Facilities: Regulatory Provisions To Promote Efficiency, and Transparency published in the Federal Register by the Centers for Medicare & Medicaid Services on July 18, 2019 (84 Fed. Reg. 34737 et seq.). 613.None of the funds made available by this Act may be used to require hospitals, hospital laboratories, and acute care facilities to report COVID–19 data using the teletracking.protect.hhs.gov website that was announced by the Department of Health and Human Services in the document titled COVID–19 Guidance for Hospital Reporting and FAQs For Hospitals, Hospital Laboratory, and Acute Care Facility Data Reporting Updated July 10, 2020. This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2021. FTransportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2021, and for other purposes, namely: 
IDepartment of TransportationOffice of the secretarySalaries and expensesFor necessary expenses of the Office of the Secretary, $126,174,000 (reduced by $2,000,000) (reduced by $1,000,000), of which not to exceed $3,360,000 shall be available for the immediate Office of the Secretary; not to exceed $1,200,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $22,210,000 shall be available for the Office of the General Counsel; not to exceed $11,797,000 (reduced by $1,000,000) shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $16,394,000 shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $3,010,000 shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $32,239,000 (reduced by $2,000,000) shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,610,000 shall be available for the Office of Public Affairs; not to exceed $2,018,000 shall be available for the Office of the Executive Secretariat; not to exceed $13,576,000 shall be available for the Office of Intelligence, Security, and Emergency Response; and not to exceed $17,760,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 7 percent by all such transfers: Provided further, That notice of any change in funding greater than 7 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds made available by this Act shall be available for the position of Assistant Secretary for Public Affairs.Research and technologyFor necessary expenses related to the Office of the Assistant Secretary for Research and Technology, $19,800,000, of which $12,718,000 shall remain available until expended: Provided, That of the amounts made available under this heading, $3,000,000, to remain available until expended, shall be for the Highly Automated Systems Safety Center of Excellence established by section 105 of title I of division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training: Provided further, That any reference in law, regulation, judicial proceedings, or elsewhere to the Research and Innovative Technology Administration shall continue to be deemed to be a reference to the Office of the Assistant Secretary for Research and Technology of the Department of Transportation.National infrastructure investments(including transfer of funds)For capital investments in surface transportation infrastructure, $1,000,000,000 (reduced by $2,000,000) (increased by $2,000,000) (increased by $1,000,000) (reduced by $1,000,000), to remain available until September 30, 2026: Provided, That the Secretary of Transportation shall distribute amounts made available under this heading as discretionary grants to be awarded to a State, local, or Tribal government, U.S. territory, transit agency, port authority, metropolitan planning organization, political subdivision of a State or local government, or a collaboration among such entities on a competitive basis for projects that will have a significant local or regional impact: Provided further, That projects eligible for amounts made available under this heading shall include highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; port infrastructure investments (including inland port infrastructure and land ports of entry); and projects investing in surface transportation facilities that are located on Tribal land and for which title or maintenance responsibility is vested in the Federal Government: Provided further, That of the amounts made available under this heading, the Secretary shall use an amount not less than $20,000,000 for the planning, preparation, or design of projects eligible for amounts made available under this heading, with an emphasis on transit, transit oriented development, and multimodal projects: Provided further, That of the amounts made available under this heading, the Secretary shall use an amount not less than $20,000,000 for the planning, preparation, or design of projects eligible for amounts made available under this heading located in or to directly benefit areas of persistent poverty: Provided further, That the term “areas of persistent poverty” means any county that has consistently had 20 percent or more of the population living in poverty during the 30-year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent annual Small Area Income and Poverty Estimates as estimated by the Bureau of the Census; any census tract with a poverty rate of at least 20 percent as measured by the 2014–2018 5-year data series available from the American Community Survey of the Bureau of the Census; or any territory or possession of the United States: Provided further, That grants awarded under the preceding three provisos shall not be subject to a minimum grant size: Provided further, That the Secretary may use up to 20 percent of the amounts made available under this heading for the purpose of paying the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, or sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), if the Secretary finds that such use of funds would advance the purposes of this heading: Provided further, That in distributing amounts made available under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an equitable distribution of funds between urban and rural areas, including Tribal areas, and the investment in a variety of transportation modes, including public transit, passenger rail, and pedestrian improvements: Provided further, That a grant award under this heading shall be not less than $5,000,000 and not greater than $25,000,000: Provided further, That not more than 10 percent of the amounts made available under this heading may be awarded to projects in a single State that are not port infrastructure investments (including inland port infrastructure and land ports of entry): Provided further, That the Federal share of the costs for which an amount is provided under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That an award under this heading is an urban award if it is to a project located within or on the boundary of an urbanized area, as designated by the Bureau of the Census, that had a population greater than 250,000 in the 2010 decennial census: Provided further, That for the purpose of determining if an award for planning, preparation, or design is an urban award, the project location is the location of the project being planned, prepared, or designed: Provided further, That each award under this heading that is not an urban award is a rural award: Provided further, That of the amounts awarded under this heading, 60 percent shall be awarded as urban awards and 40 percent shall be awarded as rural awards: Provided further, That for rural awards, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That projects conducted using amounts made available under this heading shall comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall conduct a new competition to select the grants and credit assistance awarded under this heading: Provided further, That the Secretary may retain up to $25,000,000 of the amounts made available under this heading, and may transfer portions of such amounts to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the national infrastructure investments program: Provided further, That the Secretary shall consider and award projects based solely on the selection criteria from the fiscal year 2017 Notice of Funding Opportunity: Provided further, That, notwithstanding the preceding proviso, the Secretary shall not use the Federal share or an applicant’s ability to generate non-Federal revenue as a selection criteria in awarding projects: Provided further, That the Secretary shall issue the Notice of Funding Opportunity not later than 60 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding two provisos, the Secretary shall make grants not later than 270 days after the date of enactment of this Act in such amounts that the Secretary determines.National surface transportation and innovative finance bureauFor necessary expenses of the National Surface Transportation and Innovative Finance Bureau as authorized by section 116 of title 49, United States Code, $15,500,000 (increased by $1,000,000), to remain available until expended: Provided, That of the amounts made available under this heading, $10,000,000 (increased by $1,000,000) shall be for planning grants to assist areas of persistent poverty: Provided further, That the term “areas of persistent poverty” means any county that has consistently had 20 percent or more of the population living in poverty during the 30-year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent annual Small Area Income and Poverty Estimates as estimated by the Bureau of the Census; any census tract with a poverty rate of at least 20 percent as measured by the 2014–2018 5-year data series available from the American Community Survey of the Bureau of the Census; or any territory or possession of the United States: Provided further, That planning grants under this heading shall be in the form of competitive grants to eligible entities to support pre-construction activities including planning, engineering, design, environmental analysis, feasibility studies, and finance plans for eligible projects: Provided further, That eligible entities for planning grants under this heading shall include a State, local, or Tribal government, a U.S. territory, a transit agency, a port authority or commission, a metropolitan planning organization, other political subdivisions of a State or a local government, or a collaboration among such entities: Provided further, That eligible projects for planning grants under this heading shall include highway, bridge, and bicycle and pedestrian projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; port infrastructure improvement projects; airport improvement projects; and intermodal projects that are located in or to directly benefit areas of persistent poverty: Provided further, That the Secretary of Transportation shall conduct outreach to eligible entities for planning grants under this heading through personal contact, webinars, web materials, or other appropriate methods determined by the Secretary, to ensure such eligible entities are aware of the availability of planning grants under this heading and are able to apply for such grants: Provided further, That the Federal share of the costs for planning grants under this heading shall be, at the option of the eligible entity, not less than 90 percent of the net total project cost: Provided further, That the Secretary shall not use the requested amount of the Federal share or an eligible entities’ ability to generate non-Federal revenue as a selection criteria in awarding planning grants under this heading: Provided further, That a planning grant funded under this heading shall be not less than $100,000 and not greater than $500,000: Provided further, That for planning grants under this heading priority consideration shall be, without regard to rural or urban areas of persistent poverty, based on project justification and demonstrated need: Provided further, That for planning grants under this heading the Secretary shall consider factors such as improving safety and state of good repair, reducing congestion and vehicle emissions, and increasing connectivity and quality of life when considering demonstrated need: Provided further, That the Secretary may withhold up to 1 percent of the amounts made available for planning grants under this heading for the costs of award and grant administration.Railroad rehabilitation and improvement financing programFor the cost of modifications, as defined by section 502 of the Federal Credit Reform Act of 1990, of direct loans issued pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), and included in cohort 3, as defined by the Department of Transportation’s memorandum to the Office of Management and Budget dated November 5, 2018, $70,000,000, to remain available until expended: Provided, That, for a direct loan included in such cohort 3 that has satisfied all obligations attached to such loan, the Secretary shall repay the credit risk premiums of such loan, with interest accrued thereon, not later than 60 days after the enactment of this Act or, for a direct loan included in such cohort 3 with obligations that have not yet been satisfied, not later than 60 days after the date on which all obligations attached to such loan have been satisfied: Provided further, That the Secretary of Transportation is authorized to issue direct loans and loan guarantees pursuant to sections 501 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), and such authority shall exist so long as any such direct loan or loan guarantee is outstanding.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation’s financial systems and reengineering business processes, $2,000,000, to remain available until September 30, 2022.Cyber security initiativesFor necessary expenses for cyber security initiatives, including necessary upgrades to network and information technology infrastructure, improvement of identity management and authentication capabilities, securing and protecting data, implementation of Federal cyber security initiatives, and implementation of enhanced security controls on agency computers and mobile devices, $19,300,000, to remain available until September 30, 2022.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,600,000.Transportation planning, research, and development(including transfer of funds)For necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, $10,879,000, to remain available until expended: Provided, That of such amount, $1,000,000 shall be for necessary expenses of the Interagency Infrastructure Permitting Improvement Center (IIPIC): Provided further, That there may be transferred to this appropriation, to remain available until expended, amounts transferred from other Federal agencies for expenses incurred under this heading for IIPIC activities not related to transportation infrastructure: Provided further, That the tools and analysis developed by the IIPIC shall be available to other Federal agencies for the permitting and review of major infrastructure projects not related to transportation only to the extent that other Federal agencies provide funding to the Department in accordance with the preceding proviso.Working capital fund(including transfer of funds)For necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $372,016,000, shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation (DOT): Provided further, That the limitation in the preceding proviso on operating expenses shall not apply to non-DOT entities: Provided further, That no funds made available by this Act to an agency of the Department shall be transferred to the Working Capital Fund without majority approval of the Working Capital Fund Steering Committee and approval of the Secretary: Provided further, That no assessments may be levied against any program, budget activity, subactivity, or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Small and disadvantaged business utilization and outreachFor necessary expenses for small and disadvantaged business utilization and outreach activities, $4,714,000, to remain available until September 30, 2022: Provided, That notwithstanding section 332 of title 49, United States Code, such amounts may be used for business opportunities related to any mode of transportation: Provided further, That appropriations made available under this heading shall be available for any purpose consistent with prior year appropriations that were made available under the heading “Office of the Secretary—Minority Business Resource Center Program”.Payments to air carriers(airport and airway trust fund)In addition to funds made available from any other source to carry out the essential air service program under sections 41731 through 41742 of title 49, United States Code, $162,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That basic essential air service minimum requirements shall not include the 15-passenger capacity requirement under section 41732(b)(3) of title 49, United States Code: Provided further, That amounts authorized to be distributed for the essential air service program under section 41742(b) of title 49, United States Code, shall be made available immediately from amounts otherwise provided to the Administrator of the Federal Aviation Administration: Provided further, That the Administrator may reimburse such amounts from fees credited to the account established under section 45303 of title 49, United States Code. Administrative provisions—office of the secretary of transportation(including rescissions) 
101.None of the funds made available by this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the operating administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for congressional notification. 102.The Secretary shall post on the website of the Department of Transportation a schedule of all meetings of the Council on Credit and Finance, including the agenda for each meeting, and require the Council on Credit and Finance to record the decisions and actions of each meeting. 
103.In addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is authorized to provide partial or full payments in advance and accept subsequent reimbursements from all Federal agencies from available funds for transit benefit distribution services that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of SAFETEA–LU (5 U.S.C. 7905 note): Provided, That the Department shall maintain a reasonable operating reserve in the Working Capital Fund, to be expended in advance to provide uninterrupted transit benefits to Government employees: Provided further, That such reserve shall not exceed 1 month of benefits payable and may be used only for the purpose of providing for the continuation of transit benefits: Provided further, That the Working Capital Fund shall be fully reimbursed by each customer agency from available funds for the actual cost of the transit benefit. 
104.Notwithstanding section 3324 of title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department’s Working Capital Fund is authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of SAFETEA–LU (5 U.S.C. 7905 note): Provided, That the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high-quality performance under the contract. 
105.Receipts collected in the Department’s Working Capital Fund, as authorized by section 327 of title 49, United States Code, for unused van pool benefits, in an amount not to exceed 10 percent of fiscal year 2021 collections, shall be available until expended in the Department’s Working Capital Fund to provide contractual services in support of section 190 of this Act: Provided, That obligations in fiscal year 2021 of such collections shall not exceed $1,000,000. 
106. 
(a)The remaining unobligated balances, as of September 30, 2020, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division K of the Consolidated Appropriations Act, 2017 (Public Law 115–31) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2020, to remain available until September 30, 2021, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2017 national infrastructure investments program.  (b)The remaining unobligated balances, as of September 30, 2020, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division L of the Consolidated Appropriations Act, 2018 (Public Law 115–141) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2020, to remain available until September 30, 2022, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2018 national infrastructure investments program. 
(c)The remaining unobligated balances, as of September 30, 2021, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division G of the Consolidated Appropriations Act, 2019 (Public Law 116–6) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2021, to remain available until September 30, 2023, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2019 national infrastructure investments program. (d)The remaining unobligated balances, as of September 30, 2022, from amounts made available for the “Department of Transportation—Office of the Secretary—National Infrastructure Investments” in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) are hereby permanently rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated on September 30, 2022, to remain available until September 30, 2025, and shall be available, without additional competition, for completing the funding of awards made pursuant to the fiscal year 2020 national infrastructure investments program.Federal aviation administrationOperationsFor necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, the lease or purchase of passenger motor vehicles for replacement only, $11,051,500,000, to remain available until September 30, 2022, to be derived from the general fund: Provided, That of the amounts made available under this heading— 
(1)not less than $1,500,000,000 shall be available for aviation safety activities; (2)not to exceed $8,231,000,000 shall be available for air traffic organization activities; 
(3)not to exceed $27,555,000 (increased by $5,483,000) shall be available for commercial space transportation activities; (4)not to exceed $836,000,000 (reduced by $5,483,000) shall be available for finance and management activities; 
(5)not to exceed $62,862,000 shall be available for NextGen and operations planning activities; (6)not to exceed $129,000,000 shall be available for security and hazardous materials safety; and 
(7)not to exceed $265,083,000 shall be available for staff offices, of which $7,500,000 is for the Minority Serving Institutions internship program: Provided further, That not to exceed 5 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation under this heading by more than 5 percent: Provided further, That any transfer in excess of 5 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than 60 days after the submission of the budget request, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of the Vision 100-Century of Aviation Reauthorization Act (49 U.S.C. 40101 note): Provided further, That the amounts made available under this heading shall be reduced by $100,000 for each day after 60 days after the submission of the budget request that such report has not been transmitted to Congress: Provided further, That not later than 60 days after the submission of the budget request, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amounts made available under this heading shall be reduced by $100,000 for each day after the date that is 60 days after the submission of the budget request that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds made available by this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation, as offsetting collections, funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the amounts made available under this heading, not less than $172,800,000 shall be used to fund direct operations of the current air traffic control towers in the contract tower program, including the contract tower cost share program, and any airport that is currently qualified or that will qualify for the program during the fiscal year: Provided further, That none of the funds made available by this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund: Provided further, That none of the funds appropriated or otherwise made available by this Act or any other Act may be used to eliminate the Contract Weather Observers program at any airport. Facilities and equipmentFor necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds made available under this heading, including aircraft for aviation regulation and certification; to be derived from the general fund, $3,045,000,000 (reduced by $9,000,000) (increased by $9,000,000), of which $550,000,000 shall remain available until September 30, 2022, and $2,495,000,000 shall remain available until September 30, 2023: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of national airspace systems: Provided further, That not later than 60 days after submission of the budget request, the Secretary of Transportation shall transmit to Congress an investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2022 through 2026, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget. Research, engineering, and developmentFor necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $192,665,000 (reduced by $1,000,000) (increased by $1,000,000), to be derived from the general fund and to remain available until September 30, 2023: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development: Provided further, That amounts made available under this heading shall be used in accordance with the report accompanying this Act: Provided further, That not to exceed 10 percent of any funding level specified under this heading in the report accompanying this Act may be transferred to any other funding level specified under this heading in the report accompanying this Act: Provided further, That no transfer may increase or decrease any funding level by more than 10 percent: Provided further, That any transfer in excess of 10 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)(including transfer of funds)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,350,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the amounts made available under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,350,000,000, in fiscal year 2021, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the amounts made available under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding section 47109(a) of title 49, United States Code, the Government's share of allowable project costs under paragraph (2) of such section for subgrants or paragraph (3) of such section shall be 95 percent for a project at other than a large or medium hub airport that is a successive phase of a multi-phased construction project for which the project sponsor received a grant in fiscal year 2011 for the construction project: Provided further, That notwithstanding any other provision of law, of amounts limited under this heading, not more than $119,402,000 shall be available for administration, not less than $15,000,000 shall be available for the Airport Cooperative Research Program, not less than $40,666,000 shall be available for Airport Technology Research, and $10,000,000, to remain available until expended, shall be available and transferred to “Office of the Secretary, Salaries and Expenses” to carry out the Small Community Air Service Development Program: Provided further, That in addition to airports eligible under section 41743 of title 49, United States Code, such program may include the participation of an airport that serves a community or consortium that is not larger than a small hub airport, according to FAA hub classifications effective at the time the Office of the Secretary issues a request for proposals. Grants-in-aid for airportsFor an additional amount for “Grants-In-Aid for Airports”, to enable the Secretary of Transportation to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $500,000,000 (increased by $5,000,000) (reduced by $5,000,000), to remain available through September 30, 2023: Provided, That amounts made available under this heading shall be derived from the general fund, and such amounts shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under chapter 471 of title 49, United States Code: Provided further, That the Secretary shall distribute amounts made available under this heading as discretionary grants to airports: Provided further, That the amounts made available under this heading shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.5 percent of the amounts made available under this heading to fund the award and oversight by the Administrator of grants described under this heading. Administrative provisions—federal aviation administration 
110.None of the funds made available by this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2021. 111.None of the funds made available by this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition on the use of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the Federal Aviation Administration for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy section 41742(a)(1) of title 49, United States Code, from fees credited under section 45303 of title 49, United States Code, and any amount remaining in such account at the close of any fiscal year may be made available to satisfy section 41742(a)(1) of title 49, United States Code, for the subsequent fiscal year. 113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes as such appropriation. 
114.None of the funds made available by this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 115.None of the funds made available by this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
116.None of the funds made available by this Act may be obligated or expended for retention bonuses for an employee of the Federal Aviation Administration without the prior written approval of the Assistant Secretary for Administration of the Department of Transportation. 117.Notwithstanding any other provision of law, none of the funds made available by this Act or any prior Act may be used to implement or to continue to implement any limitation on the ability of any owner or operator of a private aircraft to obtain, upon a request to the Administrator of the Federal Aviation Administration, a blocking of that owner's or operator's aircraft registration number from any display of the Federal Aviation Administration's Aircraft Situational Display to Industry data that is made available to the public, except data made available to a Government agency, for the noncommercial flights of that owner or operator. 
118.None of the funds made available by this Act shall be available for salaries and expenses of more than nine political and Presidential appointees in the Federal Aviation Administration. 119.None of the funds made available by this Act may be used to increase fees pursuant to section 44721 of title 49, United States Code, until the Federal Aviation Administration provides to the House and Senate Committees on Appropriations a report that justifies all fees related to aeronautical navigation products and explains how such fees are consistent with Executive Order No. 13642. 
119A.None of the funds made available by this Act may be used to close a regional operations center of the Federal Aviation Administration or reduce its services unless the Administrator notifies the House and Senate Committees on Appropriations not less than 90 full business days in advance. 119B.None of the funds made available by or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 
119C.None of the funds made available by this Act may be used by the Administrator of the Federal Aviation Administration to withhold from consideration and approval any new application for participation in the Contract Tower Program, or for reevaluation of Cost-share Program participants so long as the Federal Aviation Administration has received an application from the airport, and so long as the Administrator determines such tower is eligible using the factors set forth in Federal Aviation Administration published establishment criteria. 119D.None of the funds made available by this Act may be used to open, close, redesignate as a lesser office, or reorganize a regional office, the aeronautical center, or the technical center unless the Administrator submits a request for the reprogramming of funds under section 405 of this Act.Federal highway administrationLimitation on administrative expenses(highway trust fund)(including transfer of funds)Not to exceed $478,897,049, together with advances and reimbursements received by the Federal Highway Administration, shall be obligated for necessary expenses for administration and operation of the Federal Highway Administration: Provided, That up to $3,248,000 shall be transferred to the Appalachian Regional Commission in accordance with section 104(a) of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)Funds available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under titles 23 and 49, United States Code, and the provisions of the Fixing America's Surface Transportation Act (Public Law 114–94), or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, shall not exceed total obligations of $61,130,000,000 (increased by $1,000,000) (reduced by $1,000,000) for fiscal year 2021: Provided, That the Secretary may collect and spend fees, as authorized by title 23, United States Code, to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such fees are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code: Provided further, That for amounts subject to the obligation limitation under this heading during fiscal year 2021, the Federal share of activities undertaken pursuant to chapters 1 or 2 of title 23, United States Code shall be, at the option of the State, District of Columbia, territory, Puerto Rico, or Indian Tribe, as applicable, up to 100 percent: Provided further, That the preceding proviso does not apply to programs authorized under sections 115 and 117 of title 23, United States Code.(liquidation of contract authorization)(highway trust fund)For the payment of obligations incurred in carrying out Federal-aid highway and highway safety construction programs authorized under title 23, United States Code, $61,869,000,000 derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Highway infrastructure programsThere is hereby appropriated to the Secretary of Transportation $1,000,000,000: Provided, That the funds made available under this heading shall be derived from the general fund, shall be in addition to any funds provided for fiscal year 2021 in this Act or any other Act for: (1) “Federal-aid Highways” under chapter 1 of title 23, United States Code; or (2) the Appalachian Development Highway System as authorized under section 1069(y) of the Intermodal Surface Transportation Efficiency Act (Public Law 102–240), and shall not affect the distribution or amount of funds provided in any other Act: Provided further, That section 1101(b) of the FAST Act (Public Law 114–94) shall apply to funds made available under this heading: Provided further, That unless otherwise specified, amounts made available under this heading shall be available until September 30, 2024: Provided further, That of the funds made available under this heading— 
(1)$632,220,000 shall be for activities under section 133(b) of title 23, United States Code, and to provide necessary charging infrastructure along corridor-ready or corridor-pending alternative fuel corridors designated pursuant to section 151 of title 23, United States Code; (2)$100,000,000 shall be for necessary expenses for construction of the Appalachian Development Highway System as authorized under section 1069(y) of the Intermodal Transportation Efficiency Act of 1991 (Public Law 102–240); 
(3)$3,150,000 shall be for activities eligible under the Puerto Rico Highway Program as described in section 165(b)(2)(C) of title 23, United States Code; (4)$630,000 shall be for activities eligible under the Territorial Highway Program, as described in section 165(c)(6) of title 23, United States Code; 
(5)$150,000,000 shall be for the nationally significant Federal lands and Tribal projects program under section 1123 of the FAST Act; (6)$50,000,000 shall be for competitive grants for activities described in section 130(a) of title 23, United States Code; 
(7)$30,000,000 shall be for the Tribal Transportation program as authorized under section 202 of title 23, United States Code; (8)$15,000,000 shall be for grants for Advanced Digital Construction Management Systems; 
(9)$12,000,000 shall be for the Regional Infrastructure Accelerator Demonstration Program authorized under section 1441 of the FAST Act; (10)$5,000,000 shall be for a National Road Network Pilot Program for the Federal Highway Administration to create a national level, geo-spatial dataset that uses data already collected under the Highway Performance Monitoring System; and 
(11)$2,000,000 shall be for research that leads to decreases in highway and pedestrian fatalities among Tribal populations: Provided further, That for the purposes of funds made available under paragraph (1) of the fourth proviso, the term “State” means any of the 50 States or the District of Columbia: Provided further, That the funds made available under paragraph (1) shall be sub-allocated in the manner described in section 133(d) of title 23, United States Code, except that the set-aside described in section 133(h) of such title shall not apply to funds made available under this heading: Provided further, That the funds made available under paragraph (1) shall be administered as if apportioned under chapter 1 of such title and shall be apportioned to the States in the same ratio as the obligation limitation for fiscal year 2021 is distributed among the States in section 120(a)(5) of this Act: Provided further, That for amounts made available under paragraphs (1), (2), (3), (4), (6), and (7), the Federal share of the costs shall be, at the option of the recipient, up to 100 percent: Provided further, That except as provided in the following proviso, the funds made available under this heading for activities eligible under the Puerto Rico Highway Program and activities eligible under the Territorial Highway Program shall be administered as if allocated under sections 165(b) and 165(c), respectively, of title 23, United States Code: Provided further, That the funds made available under this heading for activities eligible under the Puerto Rico Highway Program shall not be subject to the requirements of section 165(b)(2)(A) or 165(b)(2)(B) of such title: Provided further, That the funds made available for the Tribal Transportation Program shall be sub-allocated in the manner described in section 202(b)(3)(A)(i)(IV) of such title, except that the set-asides described in subparagraph (C) of section 202(b)(3) of such title and subsections (a)(6), (c), (d), and (e) of section 202 of such title shall not apply to funds made available under this heading: Provided further, That the funds made available under this heading, in paragraph (6) of the fourth proviso, shall be available for projects eligible under section 130(a) of such title, for commuter authorities, as defined in section 24102(2) of title 49, United States Code, that experienced at least one accident investigated by the National Transportation Safety Board between January 1, 2008 and December 31, 2018, and for which the National Transportation Safety Board issued an accident report: Provided further, That for the purposes of funds made available under this heading for construction of the Appalachian Development Highway System (ADHS), the term “Appalachian State” means a State that contains one or more counties (including any political subdivision located within the area) in the Appalachian region as defined in section 14102(a) of title 40, United States Code: Provided further, That funds made available under this heading for construction of the ADHS shall remain available until expended: Provided further, That a project carried out with funds made available under this heading for construction of the ADHS shall be carried out in the same manner as a project under section 14501 of title 40, United States Code: Provided further, That subject to the following proviso, funds made available under this heading for construction of the ADHS shall be apportioned to Appalachian States according to the percentages derived from the 2012 Appalachian Development Highway System Cost to Complete Estimate adopted in Appalachian Regional Commission Resolution Number 736, and confirmed as each Appalachian State’s relative share of the estimated remaining need to complete the ADHS, adjusted to exclude corridors that such States have no current plans to complete, as reported in the 2013 Appalachian Development Highway System Completion Report, unless such States have modified and assigned a higher priority for completion of an ADHS corridor, as reported in the 2020 ADHS Future Outlook: Provided further, That the Secretary shall adjust apportionments made under the preceding proviso so that no Appalachian State shall be apportioned an amount in excess of 25 percent of the amount made available for construction of the Appalachian Development Highway System under this heading: Provided further, That the Secretary shall consult with the Appalachian Regional Commission in making adjustments under the preceding two provisos.Administrative provisions—federal highway administration 120. (a)For fiscal year 2021, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways— (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; 
(B)amounts authorized for the Bureau of Transportation Statistics; and (C)amounts authorized as special 1-year funding under any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021; 
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and 
(B)for which obligation limitation was provided in a previous fiscal year; (3)determine the proportion that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under the Fixing America's Surface Transportation Act and title 23, United States Code, or apportioned by the Secretary under section 202 or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for such fiscal year; and (5)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the National Highway Performance Program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for such fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for such fiscal year. 
(b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations under or for— (1)section 125 of title 23, United States Code; 
(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); 
(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); 
(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); 
(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; 
(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and 
(12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2021, only in an amount equal to $639,000,000). (c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year— 
(1)revise a distribution of the obligation limitation made available under subsection (a), (except for the obligation limitation made available under section (a)(1)(C)), if an amount distributed cannot be obligated during that fiscal year; and (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code. 
(d)Applicability of Obligation Limitations to Transportation Research Programs 
(1)In generalExcept as provided in paragraph (2), the obligation limitation for Federal-aid highways shall apply to contract authority for transportation research programs carried out under— (A)chapter 5 of title 23, United States Code; and 
(B)title VI of the Fixing America's Surface Transportation Act. (2)ExceptionObligation authority made available under paragraph (1) shall— 
(A)remain available for a period of 4 fiscal years; and (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(e)Redistribution of Certain Authorized Funds 
(1)In generalNot later than 30 days after the date of distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— (A)are authorized to be appropriated for such fiscal year for Federal-aid highway programs; and 
(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for such fiscal year because of the imposition of any obligation limitation for such fiscal year. (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (a)(5). 
(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to chapter 63 of title 49, United States Code, may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highway and highway safety construction programs. 
122.Not less than 15 days prior to waiving, under his or her statutory authority, any Buy America requirement for Federal-aid highways projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the House and Senate Committees on Appropriations on any waivers granted under the Buy America requirements. 
123.None of the funds made available in this Act to the Department of Transportation may be used to provide credit assistance unless not less than 3 days before any application approval to provide credit assistance under sections 603 and 604 of title 23, United States Code, the Secretary of Transportation provides notification in writing to the following committees: the House and Senate Committees on Appropriations; the Committee on Environment and Public Works and the Committee on Banking, Housing and Urban Affairs of the Senate; and the Committee on Transportation and Infrastructure of the House of Representatives: Provided, That such notification shall include, but not be limited to, the name of the project sponsor; a description of the project; whether credit assistance will be provided as a direct loan, loan guarantee, or line of credit; and the amount of credit assistance. 
124.None of the funds made available in this Act may be used to make a grant for a project under section 117 of title 23, United States Code, unless the Secretary, at least 60 days before making a grant under that section, provides written notification to the House and Senate Committees on Appropriations of the proposed grant, including an evaluation and justification for the project and the amount of the proposed grant award: Provided, That the written notification required in the preceding proviso shall be made not later than 180 days after the date of enactment of this Act. 
125. 
(a)A State or territory, as defined in section 165 of title 23, United States Code, may use for any project eligible under section 133(b) of title 23, United States Code, or section 165 of title 23, United States Code, and located within the boundary of the State or territory any earmarked amount, and any associated obligation limitation: Provided, That the Department of Transportation for the State or territory for which the earmarked amount was originally designated or directed notifies the Secretary of Transportation of its intent to use its authority under this section and submits a quarterly report to the Secretary identifying the projects to which the funding would be applied. Notwithstanding the original period of availability of funds to be obligated under this section, such funds and associated obligation limitation shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which the Secretary of Transportation is notified. The Federal share of the cost of a project carried out with funds made available under this section shall be the same as associated with the earmark. 
(b)In this section, the term earmarked amount means— (1)congressionally directed spending, as defined in rule XLIV of the Standing Rules of the Senate, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration; or 
(2)a congressional earmark, as defined in rule XXI of the Rules of the House of Representatives, identified in a prior law, report, or joint explanatory statement, which was authorized to be appropriated or appropriated more than 10 fiscal years prior to the current fiscal year, and administered by the Federal Highway Administration. (c)The authority under subsection (a) may be exercised only for those projects or activities that have obligated less than 10 percent of the amount made available for obligation as of October 1 of the current fiscal year, and shall be applied to projects within the same general geographic area within 5 miles for which the funding was designated, except that a State or territory may apply such authority to unexpended balances of funds from projects or activities the State or territory certifies have been closed and for which payments have been made under a final voucher. 
(d)The Secretary shall submit consolidated reports of the information provided by the States and territories each quarter to the House and Senate Committees on Appropriations. 126.Until final guidance is published, the Administrator of the Federal Highway Administration shall adjudicate requests for Buy America waivers under the rules and regulations that were in effect prior to April 17, 2017. The Administrator shall process such requests not later than 90 days after receipt of the request or such waivers will be granted automatically. 
127.Amounts for which a limitation on obligations that otherwise would have expired at the end of fiscal year 2020 that has been extended through the end of fiscal year 2021 shall not be subject to section 120(a)(2) of this Act. Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution, and administration of motor carrier safety operations and programs pursuant to section 31110 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, $379,500,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That funds available for implementation, execution, or administration of motor carrier safety operations and programs authorized under title 49, United States Code, shall not exceed total obligations of $379,500,000 for “Motor Carrier Safety Operations and Programs” for fiscal year 2021, of which not less than $85,000,000, to remain available for obligation until September 30, 2023, is for the development, modernization, and enhancement of information technology and information management systems and for the continuing operation of and maintenance of such systems: Provided further, That not less than $13,073,000, to remain available for obligation until September 30, 2023, is for the research and technology program, of which not less than $3,300,000 shall be available to begin the Large Truck Crash Causal Factors study: Provided further, That $20,000,000 for carrying out activities under this heading, including the modernization and maintenance of border facilities, is to remain available for obligation until September 30, 2025.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out sections 31102, 31103, 31104, and 31313 of title 49, United States Code, as amended by the Fixing America's Surface Transportation Act or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, $506,200,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account) to remain available until expended: Provided, That funds available for the implementation or execution of motor carrier safety programs shall not exceed total obligations of $506,200,000 in fiscal year 2021 for “Motor Carrier Safety Grants”: Provided further, That of the sums appropriated under this heading— 
(1)$389,212,000 shall be available for the motor carrier safety assistance program; (2)$56,880,000 shall be available for the commercial driver's license program implementation program; 
(3)$59,108,000 shall be available for the high priority activities program; and (4)$1,000,000 shall be made available for commercial motor vehicle operators grants.Administrative provisions—federal motor carrier safety administration 
130.The Federal Motor Carrier Safety Administration shall send notice of section 385.308 of title 49, Code of Federal Regulations, violations by certified mail, registered mail, or another manner of delivery, which records the receipt of the notice by the persons responsible for the violations. 131.The Federal Motor Carrier Safety Administration shall update annual inspection regulations under appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, as recommended by GAO–19–264.National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety authorized under chapter 301 and part C of subtitle VI of title 49, United States Code, $214,073,440, of which $40,000,000 shall remain available through September 30, 2022.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of section 403 of title 23, United States Code, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94) or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, and chapter 303 of title 49, United States Code, $170,612,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds made available by this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2021, are in excess of $170,612,000: Provided further, That of the funds appropriated under this heading— 
(1)$165,112,000 shall be for programs authorized under section 403 of title 23, United States Code, including behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls, and section 4011 of the Fixing America’s Surface Transportation Act (Public Law 114–94); and (2)$5,500,000 shall be for the National Driver Register authorized under chapter 303 of title 49, United States Code:  
Provided further, That of the $170,612,000 obligation limitation for operations and research, $20,000,000 shall remain available until September 30, 2022, and $3,000,000, for impaired driving detection, shall remain available until expended, and shall be in addition to the amount of any limitation imposed on obligations for future years: 
Provided further, That amounts for behavioral research on Automated Driving Systems and Advanced Driver Assistance Systems and improving consumer responses to safety recalls are in addition to any other funds provided for those purposes for fiscal year 2021 in this Act.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out provisions of sections 402, 404, and 405 of title 23, United States Code, and section 4001(a)(6) of the Fixing America's Surface Transportation Act, to remain available until expended, $855,488,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds made available by this Act shall be available for the planning or execution of programs for which the total obligations in fiscal year 2021 are in excess of $855,488,000 for programs authorized under sections 402, 404, and 405 of title 23, United States Code, and section 4001(a)(6) of the Fixing America's Surface Transportation Act: Provided further, That of the sums appropriated under this heading— 
(1)$384,800,000 shall be for Highway Safety Programs under section 402 of title 23, United States Code; (2)$390,900,000 shall be for National Priority Safety Programs under section 405 of title 23, United States Code; 
(3)$49,702,000 shall be for the High Visibility Enforcement Program under section 404 of title 23, United States Code; and (4)$30,086,000 shall be for Administrative Expenses under section 4001(a)(6) of the Fixing America's Surface Transportation Act: 
Provided further, That for amounts subject to the obligation limitation under this heading during fiscal year 2021, the Federal share of activities undertaken pursuant to chapter 4 of title 23, United States Code, shall be, at the option of the recipient, up to 100 percent: 
Provided further, That none of the funds made available by this Act shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local, or private buildings or structures: 
Provided further, That not to exceed $500,000 of the funds made available for ‘National Priority Safety Programs’ under section 405 of title 23, United States Code, for ‘Impaired Driving Countermeasures’ (as described in subsection (d) of that section) shall be available for technical assistance to the States: 
Provided further, That with respect to the ‘Transfers’ provision under section 405(a)(8) of title 23, United States Code, any amounts transferred to increase the amounts made available under section 402 shall include the obligation authority for such amounts: 
Provided further, That the Administrator shall notify the House and Senate Committees on Appropriations of any exercise of the authority granted under the preceding proviso or under section 405(a)(8) of title 23, United States Code, not later than 5 days after exercising such authority.Administrative provisions—national highway traffic safety administration 
140.An additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws but only to the extent that the obligation authority has not lapsed or been used. 
142.In addition to the amounts made available under the heading, Operations and Research (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) for carrying out the provisions of section 403 of title 23, United States Code, $17,000,000, to remain available until September 30, 2022, shall be made available to the National Highway Traffic Safety Administration from the general fund: Provided, That of the sums provided under this provision— 
(1)not to exceed $7,000,000 shall be available to provide funding for grants, pilot program activities, and innovative solutions to reduce impaired-driving fatalities in collaboration with eligible entities under section 403 of title 23, United States Code; and (2)not to exceed $10,000,000 shall be available to continue a high visibility enforcement paid-media campaign regarding highway-rail grade crossing safety in collaboration with the Federal Railroad Administration. 
143.None of the funds in this Act or any other Act shall be used to enforce the requirements of section 405(a)(9) of title 23, United States Code.Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $236,134,000 (reduced by $1,000,000) (increased by $1,000,000) (increased by $2,000,000) (reduced by $2,000,000), of which $30,000,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $41,000,000, to remain available until expended.Federal-state partnership for state of good repairFor necessary expenses related to Federal-State partnership for state of good repair grants as authorized by section 24911 of title 49, United States Code, $200,000,000 (reduced by $5,000,000) (increased by $5,000,000), to remain available until expended: Provided, That the Secretary may withhold up to 2 percent of the amounts made available under this heading for the costs of award and project management oversight of grants carried out under section 24911 of title 49, United States Code: Provided further, That expenses incidental to the acquisition or construction (including designing, engineering, location surveying, mapping, environmental studies, and acquiring rights-of-way) of a capital project as defined under section 24911(a)(2) of title 49, United States Code, are eligible for funding independently or in conjunction with proposed funding for construction: Provided further, That section 24911(d)(1)(C) of title 49, United States Code, shall not apply to amounts made available under this heading: Provided further, That section 24911(d)(1)(C) of title 49, United States Code, shall not apply to amounts made available under this heading in previous fiscal years if such funds are announced in a Notice of Funding Opportunity that includes funds made available under this heading: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading not later than 60 days after the date of enactment of this Act: Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading not later than 240 days after the date of enactment of this Act.Consolidated rail infrastructure and safety improvements(including transfer of funds)For necessary expenses related to consolidated rail infrastructure and safety improvements grants, as authorized by section 22907 of title 49, United States Code, $500,000,000, to remain available until expended: Provided, That of the amounts made available under this heading— 
(1)not less than $60,000,000 shall be for projects eligible under section 22907(c)(5) of title 49, United States Code; (2)not less than $90,000,000 shall be for projects eligible under section 22907(c)(2) of title 49, United States Code, that support the development of new intercity passenger rail service routes including alignments for existing routes: Provided, That the Secretary shall give preference for pre-construction elements including preliminary engineering and final design of such projects; and 
(3)not less than $25,000,000 shall be for capital projects and engineering solutions targeting trespassing: Provided, That the Secretary shall give preference for such projects that are located in counties with the most pedestrian trespasser casualties as identified in the Federal Railroad Administration’s National Strategy to Prevent Trespassing on Railroad Property:  
Provided further, That section 22905(f) of title 49, United States Code, shall not apply to projects for the implementation of positive train control systems otherwise eligible under section 22907(c)(1) of title 49, United States Code: 
Provided further, That amounts made available under this heading for projects selected for commuter rail passenger transportation may be transferred by the Secretary, after selection, to the appropriate agencies to be administered in accordance with chapter 53 of title 49, United States Code: 
Provided further, That the Secretary shall not limit eligible projects from consideration for funding for planning, engineering, environmental, construction, and design elements of the same project in the same application: 
Provided further, That for amounts made available under this heading eligible recipients under section 22907(b) of title 49, United States Code, shall include any non-profit association representing Class II railroads or Class III railroads (as such terms are defined in section 20102 of title 49, United States Code) or rail carriers that provide intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) and any holding company of a Class II railroad or Class III railroad (as such terms are defined in section 20102 of title 49, United States Code): 
Provided further, That section 22907(e)(1)(A) of title 49, United States Code, shall not apply to amounts made available under this heading: 
Provided further, That section 22907(e)(1)(A) of title 49, United States Code, shall not apply to amounts made available under this heading in previous fiscal years if such funds are announced in a Notice of Funding Opportunity that includes funds made available under this heading: 
Provided further, That unobligated balances remaining after 6 years from the date of enactment of this Act may be used for any eligible project under section 22907(c) of title 49, United States Code: 
Provided further, That the Secretary may withhold up to 2 percent of the amounts made available under this heading for the costs of award and project management oversight of grants carried out under section 22907 of title 49, United States Code: 
Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading not later than 30 days after the date of enactment of this Act: 
Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: 
Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading not later than 210 days after the date of enactment of this Act.Magnetic levitation technology deployment programFor necessary expenses related to the deployment of magnetic levitation transportation projects, consistent with language in subsections (a) through (c) of section 1307 of SAFETEA–LU (Public Law 109–59), as amended by section 102 of the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244) (23 U.S.C. 322 note), $5,000,000, to remain available until expended.Northeast corridor grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $750,000,000, to remain available until expended: Provided, That the Secretary may retain up to one half of 1 percent of the amounts made available under both this heading and the “National Network Grants to the National Railroad Passenger Corporation” heading to fund the costs of project management and oversight of activities authorized by section 11101(c) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided further, That in addition to the project management oversight funds authorized under section 11101(c) of such Act, the Secretary may retain up to an additional $5,000,000 of the amounts made available under this heading to fund expenses associated with the Northeast Corridor Commission established under section 24905 of title 49, United States Code: Provided further, That of the amounts made available under this heading, not less than $200,000,000 shall be made available to advance capital projects, including rehabilitation and upgrade of railroad infrastructure, that increase reliability or expand passenger rail capacity on the Amtrak-owned portion of the Northeast Corridor (as defined in section 24102(8) of title 49, United States Code) on which more than 380 trains traveled per day in fiscal year 2019: Provided further, That of the amounts made available under this heading and the “National Network Grants to the National Railroad Passenger Corporation” heading, not less than $75,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 2101 et seq.).National network grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94), $1,300,000,000, to remain available until expended: Provided, That the Secretary may retain up to an additional $2,000,000 of the amounts made available under this heading to fund expenses associated with the State-Supported Route Committee established under section 24712 of title 49, United States Code: Provided further, That none of the funds provided under this heading shall be used by Amtrak to give notice under subsection (a) or (b) of section 24706 of title 49, United States Code, with respect to long-distance routes (as defined in section 24102 of title 49, United States Code) on which Amtrak is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation, or, except in an emergency or during maintenance or construction outages impacting such routes, to otherwise discontinue, reduce the frequency of, suspend, or substantially alter the route of rail service on any portion of such route operated in fiscal year 2018, including implementation of service permitted by section 24305(a)(3)(A) of title 49, United States Code, in lieu of rail service.Administrative provisions—federal railroad administration(including rescissions) 
150.None of the funds made available to the National Railroad Passenger Corporation may be used to fund any overtime costs in excess of $35,000 for any individual employee: Provided, That the President of Amtrak may waive the cap set in the preceding proviso for specific employees when the President of Amtrak determines such a cap poses a risk to the safety and operational efficiency of the system: Provided further, That the President of Amtrak shall report to the House and Senate Committees on Appropriations no later than 60 days after the date of enactment of this Act, a summary of all overtime payments incurred by Amtrak for 2020 and the 3 prior calendar years: Provided further, That such summary shall include the total number of employees that received waivers and the total overtime payments Amtrak paid to employees receiving waivers for each month for 2020 and for the 3 prior calendar years. 151.None of the funds made available to the National Railroad Passenger Corporation under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation may be used to reduce the total number of Amtrak Police Department uniformed officers patrolling on board passenger trains or at stations, facilities or rights-of-way below the staffing level on May 1, 2019. 
152.None of the funds made available by this Act may be used by the National Railroad Passenger Corporation in contravention of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.). 153.The matter under the heading Department of Transportation—Federal Railroad Administration—Consolidated Rail Infrastructure and Safety Improvements—  
(1)in division G of the Consolidated Appropriations Act, 2019 (Public Law 116–6) is amended by striking 4 years and inserting 6 years in the fourth proviso; and (2)in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended by striking 4 years and inserting 6 years in the fourth proviso. 
154.Of the unobligated balances of funds remaining from— (1)Capital and Debt Service Grants to the National Railroad Passenger Corporation accounts totaling $10,414,449.82 appropriated by the following public laws are hereby permanently rescinded:  
(A)Public Law 112–10 a total of $289,234.48; (B)Public Law 112–55 a total of $4,760,000.00; 
(C)Public Law 113–76 a total of $792,502.52; (D)Public Law 113–235 a total of $1,698,806.61; and 
(E)Public Law 114–113 a total of $2,873,906.21; (2)Railroad Safety Technology Program account totaling $613,252.29 appropriated by Public Law 111–117 is hereby permanently rescinded; 
(3)Capital Assistance to States—Intercity Passenger Rail Service account totaling $9,867,630.69 appropriated by Public Law 111–8 is hereby permanently rescinded; (4)Rail Line Relocation and Improvement Program accounts totaling $12,650,365.14 appropriated by the following public laws are hereby permanently rescinded:  
(A)Public Law 110–161 a total of $923,214.63; (B)Public Law 111–8 a total of $5,558,233.95; 
(C)Public Law 111–117 a total of $3,763,767.95; and (D)Public Law 112–10 a total of $2,405,148.61; and 
(5)Next Generation High-Speed Rail accounts totaling $3,019,483.21 appropriated by the following public laws are hereby permanently rescinded: (A)Public Law 104–50 a total of $610,807.00; 
(B)Public Law 104–205 a total of $5,963.71; (C)Public Law 105–66 a total of $1,218,742.47; 
(D)Public Law 105–277 a total of $17,097.00; (E)Public Law 106–69 a total of $1,005,969.00; 
(F)Public Law 108–7 a total of $43,951.57; (G)Public Law 108–199 a total of $24,263.48; and 
(H)Public Law 108–447 a total of $92,688.98.Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $121,052,000, of which $15,000,000 shall remain available until September 30, 2022, and up to $1,000,000 shall be available to carry out the provisions of section 5326 of such title: Provided, That upon submission to the Congress of the fiscal year 2022 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on Capital Investment Grants, including proposed allocations for fiscal year 2022.Transit formula grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the Federal Public Transportation Assistance Program in this account, and for payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, $16,595,000,000, to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5329(e)(6), 5335, 5337, 5339, and 5340, as amended by the Fixing America's Surface Transportation Act, section 20005(b) of Public Law 112–141, and section 3006(b) of the Fixing America's Surface Transportation Act, or any successor surface transportation reauthorization Act authorizing appropriations for fiscal year 2021, shall not exceed total obligations of $15,945,200,000 in fiscal year 2021: Provided further, That the Federal share of the cost of activities carried out under 49 U.S.C. 5312 shall not exceed 80 percent, except that if there is substantial public interest or benefit, the Secretary may approve a greater Federal share: Provided further, That until September 30, 2021, for amounts subject to the obligation limitation under this heading during fiscal year 2021, the Federal share of costs for any grant made for activities undertaken pursuant to chapter 53 of title 49, United States Code, shall be, at the option of the recipient, up to 100 percent but solely for funds that have not been obligated to a grant prior to September 30, 2020: Provided further, That the preceding proviso shall not apply to grants made pursuant to a competitive application process in fiscal year 2021 or any prior fiscal year: Provided further, That not including any amounts provided under the heading Transit Infrastructure Grants in title XII of division B of the CARES Act (Public Law 116–136), an urbanized area or State may obligate not more than 50 percent of its unobligated balances authorized under sections 5305, 5307, 5310, 5311, 5329(e)(6), 5335, 5337, 5339, and 5340 of title 49, United States Code, as of September 30, 2020, under this proviso.Transit infrastructure grantsFor an additional amount for buses and bus facilities grants under section 5339 of title 49, United States Code, low or no emission grants under section 5339(c) of such title, the passenger ferry grant program as authorized under section 5307(h) of such title, and the demonstration and deployment of innovative mobility solutions as authorized under section 5312 of such title, $510,000,000, to remain available until expended: Provided, That of the amounts made available under this heading— 
(1)$374,000,000 (reduced by $1,500,000) shall be available for the buses and bus facilities competitive grants as authorized under section 5339(b) of title 49, United States Code: Provided, That activities that increase green space surrounding a bus transportation hub structure are eligible for a grant under this paragraph: Provided further, That the minimum grant award shall be not less than $1,000,000; 
(2)$125,000,000 (increased by $1,500,000) shall be available for the low or no emission grants as authorized under section 5339(c) of title 49, United States Code: Provided, That the minimum grant award shall be not less than $1,250,000; 
(3)$10,000,000 shall be available for the passenger ferry grant program as authorized under section 5307(h) of title 49, United States Code: Provided, That the funds provided under this heading shall only be available for low or zero-emission ferries or ferries using electric battery or fuel cell components and the infrastructure to support such ferries; and 
(4)$1,000,000 shall be shall be available for the demonstration and deployment of innovative mobility solutions as authorized under section 5312 of title 49, United States Code: Provided, that such amounts shall be available for competitive grants or cooperative agreements for the development of software to facilitate the provision of demand-response public transportation service that dispatches public transportation fleet vehicles through riders mobile devices or other advanced means: Provided further, That the Secretary shall evaluate the potential for software developed with grants or cooperative agreements to be shared for use by public transportation agencies: 
Provided further, That the Federal share of the costs for which any grant is made under this heading shall be, at the option of the recipient, up to 100 percent: 
Provided further, That amounts made available under this heading shall be derived from the general fund and shall not be subject to any limitation on obligation for transit programs set forth in any Act.Technical assistance and trainingFor necessary expenses to carry out section 5314 of title 49, United States Code, $7,000,000, to remain available until September 30, 2022: Provided, That the assistance provided under this heading does not duplicate the activities of section 5311(b) or section 5312 of title 49, United States Code. Capital investment grantsFor necessary expenses to carry out fixed guideway capital investment grants under section 5309 of title 49, United States Code, and section 3005(b) of the Fixing America's Surface Transportation Act (49 U.S.C. 5309 note), $2,175,000,000 (increased by $2,000,000), to remain available until September 30, 2024: Provided, That of the amounts made available under this heading, $1,848,000,000 shall be allocated by December 31, 2022: Provided further, That of the amounts made available under this heading, $1,250,000,000 shall be available for projects authorized under section 5309(d) of title 49, United States Code, $525,000,000 shall be available for projects authorized under section 5309(e) of title 49, United States Code, $300,000,000 shall be available for projects authorized under section 5309(h) of title 49, United States Code, and $100,000,000 shall be available for projects authorized under section 3005(b) of the Fixing America’s Surface Transportation Act (49 U.S.C. 5309 note): Provided further, That funds made available under this heading in this or any other Act may be available for amendments to current full-funding grant agreements that require additional Federal funding as a result of coronavirus: Provided further, That the Secretary shall continue to administer the capital investment grants program in accordance with the procedural and substantive requirements of section 5309 of title 49, United States Code, of section 3005(b) of the Fixing America's Surface Transportation Act (49 U.S.C. 5309 note), and of section 5309(i) of title 49, United States Code: Provided further, That projects that receive a grant agreement under the Expedited Project Delivery for Capital Investment Grants Pilot Program under section 3005(b) of the Fixing America’s Surface Transportation Act (49 U.S.C. 5309 note) shall be deemed eligible for funding provided for projects under section 5309 of title 49, United States Code, without further evaluation or rating under such section: Provided further, That such funding shall not exceed the Federal share under section 3005(b).Grants to the washington metropolitan area transit authorityFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), $150,000,000, to remain available until expended: Provided, That the Secretary of Transportation shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system before approving such grants: Provided further, That the Secretary, in order to ensure safety throughout the rail system, may waive the requirements of section 601(e)(1) of division B of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432).Administrative provisions—federal transit administration(including rescissions) 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under the heading Capital Investment Grants of the Federal Transit Administration for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2024, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2019, for any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 163.None of the funds made available by this Act or any other Act shall be used to adjust apportionments or withhold funds from apportionments pursuant to section 9503(e)(4) of the Internal Revenue Code of 1986 (26 U.S.C. 9503(e)(4)). 
164.An eligible recipient of a grant under section 5339(c) may submit an application in partnership with other entities, including a transit vehicle manufacturer, that intend to participate in the implementation of a project under section 5339(c) of title 49, United States Code, and a project awarded with such partnership shall be treated as satisfying the requirement for a competitive procurement under section 5325(a) of title 49, United States Code, for the named entity. 165.None of the funds made available by this Act or any other Act shall be used to impede or hinder project advancement or approval for any project seeking a Federal contribution from the capital investment grant program of greater than 40 percent of project costs as authorized under section 5309 of title 49, United States Code. 
166.None of the funds made available by this Act may be used for the implementation or furtherance of new policies detailed in the Dear Colleague letter distributed by the Federal Transit Administration to capital investment grant program project sponsors on June 29, 2018. 167.None of the funds made available in this Act may be used by the Department of Transportation to implement any policy that requires a capital investment grant project to receive a medium or higher project rating before taking actions to finalize an environmental impact statement. 
168.Of the unobligated amounts made available for prior fiscal years to Formula Grants in Treasury Account 69–X–1129, a total of $1,606,849 are hereby permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
169.Of the unobligated amounts made available for the Job Access and Reverse Commute program, as authorized by Public Law 105–178, as amended, a total of $320,230 are hereby permanently rescinded. 169A.Of the unobligated amounts made available for Research, Training, and Human Resources, as authorized by Public Law 95–599, as amended, a total of $31,634 are hereby permanently rescinded.Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs set forth in the Corporation’s budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses to conduct the operations, maintenance, and capital infrastructure activities on portions of the Saint Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $40,000,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238): Provided, That of the amounts made available under this heading, not less than $15,800,000 shall be for the seaway infrastructure program.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet as authorized under chapter 531 of title 46, United States Code, to serve the national security needs of the United States, $314,007,780, to remain available until expended.Cable security fleet programFor necessary expenses to establish and maintain a fleet of United States-documented cable vessels as authorized under chapter 532 of title 46, United States Code, to meet the national security requirements of the United States, $10,000,000, to remain available until expended.Operations and training(including transfer of funds)For necessary expenses of operations and training activities authorized by law, $161,417,000: Provided, That of the amounts made available under this heading— 
(1)$82,289,000, to remain available until September 30, 2022, shall be for the operations of the United States Merchant Marine Academy; (2)$5,500,000, to remain available until expended, shall be for facilities maintenance and repair, and equipment, at the United States Merchant Marine Academy; 
(3)$3,000,000, to remain available until September 30, 2022, shall be for the Maritime Environmental and Technical Assistance program authorized under section 50307 of title 46, United States Code; and (4)$14,775,000, to remain available until expended, shall be for the Short Sea Transportation Program (America’s Marine Highways) to make grants for the purposes authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code: 
Provided further, That not later than 120 days after the date of enactment of this Act, the Administrator of the Maritime Administration shall transmit to the House and Senate Committees on Appropriations the annual report on sexual assault and sexual harassment at the United States Merchant Marine Academy as required pursuant to section 3507 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (46 U.S.C. 51301 note): 
Provided further, That available balances under this heading for the Short Sea Transportation Program (America’s Marine Highways) from prior year recoveries shall be available to carry out activities authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code: 
Provided further, That for amounts made available under paragraphs (3) and (4) of the first proviso, the Secretary of Transportation shall make grants not later than 180 days after the date of enactment of this Act in such amounts as the Secretary determines: Provided further, That any unobligated balances and obligated balances not yet expended from previous appropriations under this heading for programs and activities supporting State Maritime Academies shall be transferred to and merged with the appropriations for Maritime Administration—State Maritime Academy Operations and shall be made available for the same purposes as the appropriations for Maritime Administration—State Maritime Academy Operations. State maritime academy operations For necessary expenses of operations, support, and training activities for State Maritime Academies, $431,700,000: Provided, That of the amounts made available under this heading— 
(1)$30,500,000, to remain available until expended, shall be for maintenance, repair, life extension, marine insurance, and capacity improvement of National Defense Reserve Fleet training ships in support of State Maritime Academies, of which $8,000,000, to remain available until expended, shall be for expenses related to training mariners for costs associated with training vessel sharing pursuant to section 51504(g)(3) of title 46, United States Code, for costs associated with mobilizing, operating, and demobilizing the vessel, including travel costs for students, faculty, and crew, the costs of the general agent, crew costs, fuel, insurance, operational fees, and vessel hire costs, as determined by the Secretary; (2)$389,000,000, to remain available until expended, shall be for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships; 
(3)$2,400,000, to remain available until September 30, 2022, shall be for the Student Incentive Program; (4)$3,800,000, to remain available until expended, shall be for training ship fuel assistance; and 
(5)$6,000,000, to remain available until September 30, 2022, shall be for direct payments for State Maritime Academies.Assistance to small shipyardsTo make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code, $20,000,000, to remain available until expended.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $5,000,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds)For administrative expenses to carry out the guaranteed loan program, $3,000,000, which shall be transferred to and merged with the appropriations for Maritime Administration—Operations and Training.Port infrastructure development programTo make grants to improve port facilities as authorized under section 50302(c) of title 46, United States Code, $300,000,000, to remain available until expended: Provided, That projects eligible for amounts made available under this heading shall be projects for coastal seaports, inland river ports, or Great Lakes ports: Provided further, That of the amounts made available under this heading, not less than $275,000,000 shall be for coastal seaports or Great Lakes ports: Provided further, That the Maritime Administration shall distribute amounts made available under this heading as discretionary grants to port authorities or commissions or their subdivisions and agents under existing authority, as well as to a State or political subdivision of a State or local government, a Tribal Government, a public agency or publicly chartered authority established by one or more States, a special purpose district with a transportation function, a multistate or multijurisdictional group of entities, or a lead entity described above jointly with a private entity or group of private entities: Provided further, That projects eligible for amounts made available under this heading shall be designed to improve the safety, efficiency, or reliability of the movement of goods into, out of, around, or within a port and located— 
(1)within the boundary of a port; or (2)outside the boundary of a port, and directly related to port operations, or to an intermodal connection to a port: 
Provided further, That project awards eligible under this heading shall be only for— 
(1)port gate improvements; (2)road improvements both within and connecting to the port; 
(3)rail improvements both within and connecting to the port; (4)berth improvements (including docks, wharves, piers and dredging incidental to the improvement project); 
(5)fixed landside improvements in support of cargo operations (such as silos, elevators, conveyors, container terminals, Ro/Ro structures including parking garages necessary for intermodal freight transfer, warehouses including refrigerated facilities, lay-down areas, transit sheds, and other such facilities); (6)utilities necessary for safe operations (including lighting, stormwater, and other such improvements that are incidental to a larger infrastructure project); or 
(7)a combination of activities described above: Provided further, That the Federal share of the costs for which an amount is provided under this heading shall be up to 80 percent: Provided further, That section 50302(c)(6)(B)(i) of title 46, United States Code, shall not apply to amounts made available under this heading: Provided further, That for grants awarded under this heading, the minimum grant size shall be $1,000,000: Provided further, That for grant awards less than $10,000,000, the Secretary shall prioritize ports that handled less than 10,000,000 short tons in 2017, as identified by the Corps of Engineers: Provided further, That for grant awards less than $10,000,000, the Secretary may increase the Federal share of costs above 80 percent: Provided further, That the proceeds of Federal credit assistance under chapter 6 of title 23, United States Code, or sections 501 through 504 of the Railroad and Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210) shall be considered to be part of the non-Federal share of project costs if the loan is repayable from non-Federal funds, unless otherwise requested by the project sponsor: Provided further, That not to exceed 2 percent of the amounts made available under this heading shall be available for necessary costs of grant administration.Administrative provisions—maritime administration 170.Notwithstanding any other provision of this Act, in addition to any existing authority, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration: Provided, That payments received therefor shall be credited to the appropriation charged with the cost thereof and shall remain available until expended: Provided further, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be deposited into the Treasury as miscellaneous receipts. 
171.For fiscal year 2021, in addition to payments made pursuant to section 53106 of title 46, United States Code, the Secretary shall pay to the contractor for an operating agreement entered into pursuant to chapter 531 of title 46, United States Code, for each vessel that is covered by such operating agreement as of the date of enactment of this Act, an amount equal to $500,000: Provided, That payments authorized by this section shall be paid not later than 60 days after the date of enactment of this Act: Provided further, That any unobligated balances remaining from the amounts made available for payments under the heading Maritime Administration—Maritime Security Program in any prior Act may be used for such payments.Pipeline and hazardous materials safety administration Operational expensesFor necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $25,715,000 (reduced by $1,000,000) (increased by $1,000,000), of which $1,500,000 shall remain available until September 30, 2023.Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $62,000,000, to remain available until September 30, 2023: Provided, That up to $800,000 in fees collected under section 5108(g) of title 49, United States Code, shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund)(oil spill liability trust fund)For expenses necessary to carry out a pipeline safety program, as authorized by section 60107 of title 49, United States Code, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990 (Public Law 101–380), $173,000,000, to remain available until September 30, 2023, of which $23,000,000 shall be derived from the Oil Spill Liability Trust Fund; of which $140,000,000 shall be derived from the Pipeline Safety Fund; and of which $10,000,000 shall be derived from fees collected under section 60302 of title 49, United States Code, and deposited in the Underground Natural Gas Storage Facility Safety Account for the purpose of carrying out section 60141 of title 49, United States Code: Provided, That not less than $1,058,000 of the amounts made available under this heading shall be for the One-Call State grant program.Emergency preparedness grants(limitation on obligations)(emergency preparedness fund)For expenses necessary to carry out the Emergency Preparedness Grants program, not more than $28,318,000 shall remain available until September 30, 2023, from amounts made available by section 5116(h) and subsections (b) and (c) of section 5128 of title 49, United States Code: Provided, That notwithstanding section 5116(h)(4) of title 49, United States Code, not more than 4 percent of the amounts made available from this account shall be available to pay administrative costs: Provided further, That notwithstanding subsections (b) and (c) of section 5128 of title 49, United States Code, and the limitation on obligations provided under this heading, prior year recoveries recognized in the current year shall be available to develop and deliver hazardous materials emergency response training for emergency responders, including response activities for the transportation of crude oil, ethanol, flammable liquids, and other hazardous commodities by rail, consistent with National Fire Protection Association standards, and to make such training available through an electronic format: Provided further, That the prior year recoveries made available under this heading shall also be available to carry out sections 5116(a)(1)(C), 5116(h), 5116(i), and 5107(e) of title 49, United States Code.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of the Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $98,150,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the Government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department of Transportation.General provisions—Department of transportation 
180. 
(a)During the current fiscal year, applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code. (b)During the current fiscal year, applicable appropriations to the Department and its operating administrations shall be available for the purchase, maintenance, operation, and deployment of unmanned aircraft systems that advance the missions of the Department of Transportation or an operating administration of the Department of Transportation. 
(c)Any unmanned aircraft system purchased, procured, or contracted for by the Department prior to the date of enactment of this Act shall be deemed authorized by Congress as if this provision was in effect when the system was purchased, procured, or contracted for. 181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182. 
(a)No recipient of amounts made available by this Act shall disseminate personal information (as defined in section 2725(3) of title 18, United States Code) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in section 2725(1) of title 18, United States Code, except as provided in section 2721 of title 18, United States Code, for a use permitted under section 2721 of title 18, United States Code. (b)Notwithstanding subsection (a), the Secretary shall not withhold amounts made available by this Act for any grantee if a State is in noncompliance with this provision. 
183.None of the funds made available by this Act shall be available for salaries and expenses of more than 125 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation. 
184.Funds received by the Federal Highway Administration and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to section 20105 of title 49, United States Code. 185. (a)None of the funds made available by this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, cooperative agreement, or discretionary grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project competitively selected to receive any discretionary grant award, letter of intent, loan commitment, loan guarantee commitment, line of credit commitment, cooperative agreement, or full funding grant agreement is announced by the Department or its operating administrations: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation. 
(b)In addition to the notification required in subsection (a), none of the funds made available by this Act to the Department of Transportation may be used to make a loan, loan guarantee, line of credit, cooperative agreement, or discretionary grant unless the Secretary of Transportation provides the House and Senate Committees on Appropriations a comprehensive list of all such loans, loan guarantees, lines of credit, cooperative agreements, or discretionary grants that will be announced not less the 3 full business days before such announcement: Provided, That the Department of Transportation shall provide the list required in this subsection prior to the notification required in subsection (a): Provided further, That the requirement to provide a list in this subsection does not apply to any quick release of funds from the emergency relief program: Provided further, That no list shall involve funds that are not available for obligation. 
186.Rebates, refunds, incentive payments, minor fees, and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended. 187.Amounts made available by this Act or any prior Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments: Provided, That amounts made available by this Act shall be available until expended; and 
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002 (Public Law 107–300), as amended by the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204) and Improper Payments Elimination and Recovery Improvement Act of 2012 (Public Law 112–248), and Fraud Reduction and Data Analytics Act of 2015 (Public Law 114–186): Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available: Provided further, That where specific project or accounting information associated with the improper payment or payments is not readily available, the Secretary may credit an appropriate account, which shall be available for the purposes and period associated with the account so credited; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to depositing such recovery in the Treasury, the Secretary shall notify the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments has the same meaning as that provided in section 2(e)(2) of the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204). 
188.Notwithstanding any other provision of law, if any funds provided by or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, transmission of such reprogramming notice shall be provided solely to the House and Senate Committees on Appropriations, and such reprogramming action shall be approved or denied solely by the House and Senate Committees on Appropriations:  Provided, That the Secretary of Transportation may provide notice to other congressional committees of the action of the House and Senate Committees on Appropriations on such reprogramming but not sooner than 30 days after the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations. 
189.Funds appropriated by this Act to the operating administrations may be obligated for the Office of the Secretary for the costs related to assessments or reimbursable agreements only when such amounts are for the costs of goods and services that are purchased to provide a direct benefit to the applicable operating administration or administrations. 190.The Secretary of Transportation is authorized to carry out a program that establishes uniform standards for developing and supporting agency transit pass and transit benefits authorized under section 7905 of title 5, United States Code, including distribution of transit benefits by various paper and electronic media. 
191.The Department of Transportation may use funds provided by this Act, or any other Act, to assist a contract under title 49 or title 23 of the United States Code utilizing geographic, economic, or any other hiring preference not otherwise authorized by law, or to amend a rule, regulation, policy or other measure that forbids a recipient of a Federal Highway Administration or Federal Transit Administration grant from imposing such hiring preference on a contract or construction project with which the Department of Transportation is assisting, only if the grant recipient certifies the following: (1)That except with respect to apprentices or trainees, a pool of readily available but unemployed individuals possessing the knowledge, skill, and ability to perform the work that the contract requires resides in the jurisdiction. 
(2)That the grant recipient will include appropriate provisions in its bid document ensuring that the contractor does not displace any of its existing employees in order to satisfy such hiring preference. (3)That any increase in the cost of labor, training, or delays resulting from the use of such hiring preference does not delay or displace any transportation project in the applicable Statewide Transportation Improvement Program or Transportation Improvement Program. 
192.The Secretary of Transportation shall coordinate with the Secretary of Homeland Security to ensure that best practices for Industrial Control Systems Procurement are up-to-date and shall ensure that systems procured with funds provided under this title were procured using such practices. 193.Notwithstanding the Department of Transportation Appropriations Act, 2010 (Public Law 111–117), de-obligated funds associated with Cooperative Agreement No. FR–HSR–0118–12–01–01 may not be made available for any purpose, including award, transfer, or obligation to any other program or recipient, until the final determination of any litigation concerning such funds. 
194.None of the funds made available by this Act shall be available to consolidate governmental affairs activities across the Department of Transportation in the Office of Governmental Affairs in the Office of the Secretary or public affairs activities across the Department of Transportation in the Office of Public Affairs in the Office of the Secretary: Provided, That the operating administrations of the Department of Transportation shall not transfer personnel to the Office of Governmental Affairs in the Office of the Secretary or the Office of Public Affairs in the Office of the Secretary. 
195.None of the funds made available by this Act may be used to eliminate dining services on long-distance routes (as such term is defined in section 24102 of title 49, United States Code). 196.None of the funds made available by division G of this Act to the Department of Transportation may be used in contravention of section 306108 of title 54, United States Code.This title may be cited as the Department of Transportation Appropriations Act, 2021. IIDepartment of housing and urban developmentManagement and administrationExecutive officesFor necessary salaries and expenses for Executive Offices, which shall be comprised of the offices of the Secretary, Deputy Secretary, Adjudicatory Services, Congressional and Intergovernmental Relations, Public Affairs, Small and Disadvantaged Business Utilization, and the Center for Faith-Based and Neighborhood Partnerships, $15,000,000 (reduced by $2,000,000), to remain available until September 30, 2022:  Provided, That not to exceed $20,000 of the amount made available under this heading shall be available to the Secretary for official reception and representation expenses as the Secretary of Housing and Urban Development (in this title “the Secretary”) may determine: Provided further, That the Secretary shall issue the report required by House Report 114–129 not later than 30 days after the date of enactment of this Act: Provided further, that such report shall include (1) the Department's strategy for continuing to ensure that lesbian, gay, bisexual, and transgender individuals have access to Department of Housing and Urban Development (in this title the “Department” or “HUD”) programs for which they are eligible, to be provided by the Office of Fair Housing and Equal Opportunity; and (2) the plan for disseminating this information to public housing agencies, to be provided by the Office of Public and Indian Housing: Provided further, That the amount made available under this heading for the “Office of the Secretary” shall be reduced by $10,000 for each day after the date that is 30 days after enactment of this Act that such report has not been submitted to the Congress.Administrative support officesFor necessary salaries and expenses for Administrative Support Offices, $600,000,000 (reduced by $3,000,000) (reduced by $3,000,000), to remain available until September 30, 2022: Provided, That of the amounts made available under this heading— 
(1)not to exceed $71,576,000 shall be available for the Office of the Chief Financial Officer; (2)not to exceed $109,044,000 shall be available for the Office of the General Counsel, of which not less than $18,700,000 shall be for the Departmental Enforcement Center; 
(3)not to exceed $286,258,000 (reduced by $3,000,000) (reduced by $3,000,000) shall be available for the Office of the Assistant Secretary for Administration, of which not less than $20,000,000 shall be for modernizing the Weaver Building and space consolidation, to remain available until September 30, 2023; (4)not to exceed $65,200,000 shall be available for the Office of Field Policy and Management; 
(5)not to exceed $4,535,000 shall be available for the Office of Departmental Equal Employment Opportunity; and (6)not less than $63,387,000 shall be available for the Office of the Chief Information Officer: 
Provided further, That funds made available under this heading may be used for necessary administrative and non-administrative expenses of the Department, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code: 
Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that directly support program activities funded in this title: 
Provided further, That the Secretary shall provide the House and Senate Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: 
Provided further, That the Secretary shall provide in electronic form all signed reports required by Congress: 
Provided further , That none of the funds made available under this heading for the Office of the Chief Financial Officer for the financial transformation initiative shall be available for obligation until after the Secretary publishes the necessary administrative requirements for amounts made available to provide enhanced or improved electrical power systems under the heading Department of Housing and Urban Development—Community Development Fund in Public Law 115–123: 
Provided further, That only after the terms and conditions of the preceding proviso have been met, not more than 10 percent of the funds made available under this heading for the Office of the Chief Financial Officer for the financial transformation initiative may be obligated until the Secretary submits to the House and Senate Committees on Appropriations, for approval, a plan for expenditure that includes the financial and internal control capabilities to be delivered and the mission benefits to be realized, key milestones to be met, and the relationship between the proposed use of funds made available under this heading and the projected total cost and scope of the initiative.Program officesFor necessary salaries and expenses for Program Offices, $909,595,000 (reduced by $1,000,000), to remain available until September 30, 2022: Provided, That of the amounts made available under this heading— 
(1)not to exceed $245,000,000 shall be available for the Office of Public and Indian Housing; (2)not to exceed $138,290,000 (reduced by $1,000,000) shall be available for the Office of Community Planning and Development; 
(3)not to exceed $400,000,000 (reduced by $1,000,000) shall be available for the Office of Housing, of which not less than $12,300,000 shall be for the Office of Recapitalization; (4)not to exceed $35,443,000 shall be available for the Office of Policy Development and Research; 
(5)not less than $81,000,000 (increased by $1,000,000) shall be available for the Office of Fair Housing and Equal Opportunity; and (6)not less than $9,862,000 shall be available for the Office of Lead Hazard Control and Healthy Homes.Working capital fund(including transfer of funds)For the working capital fund for the Department (the Fund), pursuant, in part, to section 7(f) of the Department of Housing and Urban Development Act (42 U.S.C. 3535(f)), amounts transferred to the Fund under this heading, including reimbursements pursuant to section 7(f), shall be available only for Federal shared services used by offices and agencies of the Department, and for any such portion of any office or agency's information technology customer devices and support; talent management; printing; records management; space renovation; furniture; or supply services the Secretary has determined shall be provided through the Fund, and for the operational expenses of the Fund: Provided, That amounts from the Fund shall not be available to provide services not specifically authorized under this heading: Provided further, That upon a determination by the Secretary that any other service (or portion thereof) authorized under this heading shall be provided through the Fund, amounts made available under this title for salaries and expenses under the headings Executive Offices, Administrative Support Offices, Program Offices, and Government National Mortgage Association, for such services shall be transferred to the Fund, to remain available until expended: Provided further, That the Secretary shall notify the House and Senate Committees on Appropriations of its plans for executing such transfers at least 15 days in advance of such transfers:  Provided further, That the Secretary may transfer not to exceed an additional $10,000,000, in aggregate, from all such appropriations, to be merged with the Fund and to remain available until expended for any purpose under this heading.Public and indian housingTenant-based rental assistanceFor activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (in this title the Act), not otherwise provided for, $21,739,312,000, to remain available until expended, which shall be available on October 1, 2020 (in addition to the $4,000,000,000 previously appropriated under this heading that shall be available on October 1, 2020), and $4,000,000,000, to remain available until expended, which shall be available on October 1, 2021: Provided, That the amounts made available under this heading are provided as follows— 
(1)$22,852,000,000 shall be for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act and as authorized under 613(b) of the Cranston-Gonzales National Affordable Housing Act (12 U.S.C. 4125(b))) and including renewal of other special purpose incremental vouchers: Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary shall for the calendar year 2021 funding cycle, provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for the prior calendar year and by applying an inflation factor as established by the Secretary, by notice published in the Federal Register, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection and Choice Neighborhoods vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease that exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the Moving to Work (in this title MTW) demonstration, which shall instead be governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary not to exceed the amount specified under this paragraph (except as otherwise modified under this paragraph), prorate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the succeeding provisos, the entire amount specified under this paragraph (except as otherwise modified under this paragraph) shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budgets by the latter of 60 days after enactment of this Act or March 1, 2021: Provided further, That the Secretary may extend the notification period under the preceding proviso with the prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements and shall be subject to the same pro rata adjustments under the preceding provisos: Provided further, That the Secretary may offset public housing agencies' calendar year 2021 allocations based on the excess amounts of public housing agencies' net restricted assets accounts, including HUD-held programmatic reserves (in accordance with VMS data in calendar year 2020 that is verifiable and complete), as determined by the Secretary: Provided further, That public housing agencies participating in the MTW demonstration shall also be subject to the offset, as determined by the Secretary, excluding amounts subject to the single fund budget authority provisions of their MTW agreements, from the agencies' calendar year 2021 MTW funding allocation: Provided further, That the Secretary shall use any offset referred to in the preceding two provisos throughout the calendar year to prevent the termination of rental assistance for families as the result of insufficient funding, as determined by the Secretary, and to avoid or reduce the proration of renewal funding allocations: Provided further, That up to $100,000,000 shall be available only: (A) for adjustments in the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of vouchers resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (B) for vouchers that were not in use during the previous 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (C) for adjustments for costs associated with HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers under section 8(o)(19) of the Act; (D) for public housing agencies that despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding; (E) for adjustments in the allocations for public housing agencies that (i) are leasing a lower-than-average percentage of their authorized vouchers, (ii) have low amounts of budget authority in their net restricted assets accounts and HUD-held programmatic reserves, relative to other agencies, and (iii) are not participating in the Moving to Work demonstration, to enable such agencies to lease more vouchers; and (F) for public housing agencies that have experienced increased costs or loss of units in an area for which the President declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.): Provided further, That the Secretary shall allocate amounts under the preceding proviso based on need, as determined by the Secretary;  
(2)$125,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to section 18 of the Act, conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, Choice Neighborhood vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project-based assistance to prevent the displacement of unassisted elderly tenants currently residing in properties financed under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) between 1959 and 1974 that are refinanced pursuant to Public Law 106–569 or under the authority as provided under this Act: Provided, That when a public housing development is submitted for demolition or disposition under section 18 of the Act, the Secretary may provide section 8 rental assistance when the units pose an imminent health and safety risk to residents: Provided further, That the Secretary may only provide replacement vouchers for units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds: Provided further, That of the amounts provided in this paragraph, at least $5,000,000 may be available to provide tenant protection assistance, not otherwise provided under this paragraph, to residents residing in low vacancy areas and who may have to pay rents greater than 30 percent of household income, as the result of: (A) the maturity of a HUD-insured, HUD-held, or section 202 loan that requires the permission of the Secretary prior to loan prepayment; (B) the expiration of a rental assistance contract for which the tenants are not eligible for enhanced voucher or tenant protection assistance under existing law; or (C) the expiration of affordability restrictions accompanying a mortgage or preservation program administered by the Secretary: Provided further, That such tenant protection assistance made available under the preceding proviso may be provided under the authority of section 8(t) or section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t), (o)(13)): Provided further, That the Secretary shall issue guidance to implement the preceding provisos, including requirements for defining eligible at-risk households within 60 days of the enactment of this Act: Provided further, That any tenant protection voucher made available from amounts provided in this paragraph shall not be reissued by any public housing agency, except the replacement vouchers as defined by the Secretary by notice, when the initial family that received any such voucher no longer receives such voucher, and the authority for any public housing agency to issue any such voucher shall terminate: Provided further, That the Secretary may provide section 8 rental assistance from amounts provided in this paragraph for units assisted under a project-based subsidy contract funded under the Project-Based Rental Assistance heading under this title if the owner has received a Notice of Default and the units pose an imminent health and safety risk to residents: Provided further, That to the extent that the Secretary determines that such units are not feasible for continued rental assistance payments or transfer of the subsidy contract associated with such units to another project or projects and owner or owners, any remaining amounts associated with such units under such contract shall be recaptured and used to reimburse amounts used under this paragraph for rental assistance under the preceding proviso; 
(3)$2,154,812,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $30,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, HUD–VASH vouchers, and other special purpose incremental vouchers: Provided, That not less than $2,124,812,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2021 funding cycle based on section 8(q) of the Act (and related appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts provided in this paragraph are insufficient to pay the amounts determined under the preceding proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the preceding proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading from prior fiscal years, excluding special purpose vouchers, notwithstanding the purposes for which such amounts were appropriated: Provided further, That all public housing agencies participating in the MTW demonstration shall be funded pursuant to their MTW agreements, and shall be subject to the same uniform percentage decrease as under the preceding proviso: Provided further, That amounts provided in this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities;  
(4)$310,000,000 shall be for the renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including necessary administrative expenses: Provided, That administrative and other expenses of public housing agencies in administering the special purpose vouchers under this paragraph shall be funded under the same terms and be subject to the same pro rata reduction as the percent decrease for administrative and other expenses to public housing agencies under paragraph (3) of this heading: Provided further, That up to $10,000,000 shall be available only (A) for adjustments in the allocations for public housing agencies, after applications for such an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in Mainstream renewal costs resulting from unforeseen circumstances, and (B) for public housing agencies that despite taking reasonable cost saving measures, as determined by the Secretary, would otherwise be required to terminate the rental assistance for Mainstream families as a result of insufficient funding: Provided further, That the Secretary shall allocate amounts under the preceding proviso based on need, as determined by the Secretary: Provided further, That upon turnover, section 811 special purpose vouchers funded under this heading in this or prior Acts, or under any other heading in prior Acts, shall be available for non-elderly persons with disabilities; 
(5)$2,500,000 shall be for rental assistance and associated administrative fees for the Tribal HUD–VASH program to serve Native American veterans that are homeless or at-risk of homelessness living on or near a reservation or other Indian areas: Provided, That amounts provided in this paragraph shall be made available for renewal grants to recipients that received assistance under prior Acts under the Tribal HUD–VASH program: Provided further, That the Secretary may specify criteria for renewal grants, including data on the utilization of assistance reported by grant recipients: Provided further, That such assistance shall be administered in accordance with program requirements under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) and modeled after the HUD–VASH program: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts provided in this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such assistance: Provided further, That grant recipients shall report to the Secretary on utilization of such rental assistance and other program data, as prescribed by the Secretary: Provided further, That the Secretary may reallocate, as determined by the Secretary, amounts returned or recaptured from awards under the Tribal HUD–VASH program under prior Acts to existing recipients under the Tribal HUD–VASH program; 
(6)$20,000,000 shall be for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary shall make such funding available, notwithstanding section 203 of this title (competition provision), to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds provided in this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turnover; 
(7)$25,000,000 shall be for the family unification program authorized under section 8(x) of the Act: Provided, That the amounts provided in this paragraph shall be provided as follows: 
(A)$5,000,000 shall be for new incremental voucher assistance: Provided, That the assistance made available under this subparagraph shall continue to remain available for family unification upon turnover; and 
(B)$20,000,000 shall be for new incremental voucher assistance to assist eligible youths as defined by such section 8(x)(2)(B): Provided, That assistance made available under this subparagraph shall continue to remain available for such eligible youths upon turnover: Provided further, That of the total amount made available under this subparagraph, up to $10,000,000 shall be available on a noncompetitive basis to public housing agencies that partner with public child welfare agencies to identify such eligible youths, that request such assistance to timely assist such eligible youths, and that meet any other criteria as specified by the Secretary: Provided further, That the Secretary shall review utilization of the assistance made available under the preceding proviso, at an interval to be determined by the Secretary, and unutilized voucher assistance that is no longer needed shall be recaptured by the Secretary and reallocated pursuant to the preceding proviso: Provided further, That for any public housing agency administering voucher assistance appropriated in a prior Act under the family unification program, or made available and competitively selected under this paragraph, that determines that it no longer has an identified need for such assistance upon turnover, such agency shall notify the Secretary, and the Secretary shall recapture such assistance from the agency and reallocate it to any other public housing agency or agencies based on need for voucher assistance in connection with such specified program or eligible youths, as applicable; and 
(8)$250,000,000 shall be for incremental rental voucher assistance under section 8(o) of the United States Housing Act of 1937 for use by individuals and families who are homeless, as defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)), at risk of homelessness, as defined in section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)), or fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking or for veterans and families that include a veteran family member: Provided, That of such amount not less than $40,000,000 shall be available for individuals and families who are fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking, and not less than $40,000,000 shall be available for veterans and families that include a veteran family member: Provided further, That the Secretary shall make such funding available, notwithstanding section 203 of this title (competition provision) to public housing agencies that partner with eligible Continuums of Care or other entities as designated by the Secretary, based on geographical need of such assistance, public housing agency administrative performance, and other factors as specified by the Secretary: Provided further, That, the Secretary shall give preference to applicants that demonstrate a strategy to coordinate assistance with services available in the community: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision or statute or regulation that the Secretary administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That none of the funds provided in this paragraph may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing or other services: Provided further, That the Secretary shall issue guidance to implement the preceding proviso.The Secretary shall separately track all special purpose vouchers funded under this heading.Housing certificate fund(including rescissions)Unobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2021 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior fiscal years that have been terminated shall be rescinded: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from section 8 project-based contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available.Public housing capital fundFor the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the Act (42 U.S.C. 1437g) $3,180,000,000 (increased by $3,000,000), to remain available until September 30, 2024: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2021, the Secretary may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future:  Provided further, That of the total amount made available under this heading, up to $23,000,000 shall be to support ongoing public housing financial and physical assessment activities: Provided further, That of the total amount made available under this heading, up to $1,000,000 shall be to support the costs of administrative and judicial receiverships: Provided further, That of the total amount provided under this heading, not to exceed $74,650,000 shall be available for the Secretary to make grants, notwithstanding section 203 of this Act, to public housing agencies for emergency capital needs including safety and security measures necessary to address crime and drug-related activity and needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2021, of which $34,650,000 shall be available for public housing agencies under administrative and judicial receiverships or under the control of a Federal monitor: Provided further, That of the amount made available under the preceding proviso, not less than $20,000,000 shall be for safety and security measures: Provided further, That in addition to the amount in the preceding proviso for such safety and security measures, any amounts that remain available, after all applications received on or before September 30, 2022, for emergency capital needs have been processed, shall be allocated to public housing agencies for such safety and security measures: Provided further, That with respect to amounts made available under this heading, the limitation in section 9(g)(1) of the Act shall be applied by substituting 25 percent for the percentage specified in such section: Provided further, That the Secretary may waive the limitation in the preceding proviso to allow public housing agencies to fund activities authorized under section 9(e)(1)(C) of the Act: Provided further, That the Secretary shall notify public housing agencies requesting waivers under the preceding proviso if the request is approved or denied within 14 days of submitting the request: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2021 to public housing agencies that are designated high performers: Provided further, That the Department shall notify public housing agencies of their formula allocation within 60 days of enactment of this Act: Provided further, That of the total amount provided under this heading, $125,000,000 shall be for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards and other housing-related hazards including carbon monoxide (including for activities supporting the installation and replacement of carbon monoxide alarms or of combination smoke detector-carbon monoxide alarm devices) and mold in public housing: Provided further, That of the amounts available under the preceding proviso, not less than $25,000,000 shall be for competitive grants to public housing agencies to evaluate and reduce lead-based paint hazards in public housing by carrying out the activities of risk assessments, abatement, and interim controls (as those terms are defined in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b)): Provided further, That of the total amount made available under this heading, up to $30,000,000 shall be available until September 30, 2023 for competitive grants to public housing agencies (in this title PHAs), including agencies participating in the MTW demonstration, for full lead service line replacement, with eligibility limited to PHAs where the relevant public water system will undergo or has recently undertaken a comprehensive water main replacement program: Provided further, That for purposes of environmental review, a grant under the preceding three provisos shall be considered funds for projects or activities under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) for purposes of section 26 of such Act (42 U.S.C. 1437x) and shall be subject to the regulations implementing such section: Provided further, That for funds made available under the preceding four provisos, the Secretary shall allow a PHA to apply for up to 20 percent of the funds made available under the first two of such provisos and prioritize need when awarding grants: Provided further, That $5,000,000 (increased by $3,000,000) of the amounts made available under this heading shall be for a radon testing and mitigation resident safety demonstration program (the radon demonstration) in public housing: Provided further, That the testing method, mitigation method, or action level used under the radon demonstration shall be as specified by applicable State or local law, if such law is more protective of human health or the environment than the method or level specified by the Secretary: Provided further, That $25,000,000 of the amounts made available under this heading shall be for competitive grants to public housing agencies for the installation of automatic sprinkler systems.Public housing operating fundFor 2021 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,649,000,000, to remain available until September 30, 2022: Provided, That of the total amount made available under this heading, $25,000,000 shall be available to the Secretary to allocate pursuant to a need-based application process notwithstanding section 203 of this title and not subject to the Operating Fund formula under part 990 of title 24, Code of Federal Regulations to public housing agencies that experience financial insolvency, as determined by the Secretary: Provided further, That after all such insolvency needs are met, the Secretary may distribute any remaining funds to all public housing agencies on a pro-rata basis pursuant to the Operating Fund formula under part 990 of title 24, Code of Federal Regulations. Choice neighborhoods initiativeFor competitive grants under the Choice Neighborhoods Initiative (subject to section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) unless otherwise specified under this heading), for transformation, rehabilitation, and replacement housing needs of both public and HUD-assisted housing and to transform neighborhoods of poverty into functioning, sustainable mixed income neighborhoods with appropriate services, schools, public assets, transportation and access to jobs, $250,000,000, to remain available until September 30, 2023: Provided, That grant funds may be used for resident and community services, community development, and affordable housing needs in the community, and for conversion of vacant or foreclosed properties to affordable housing: Provided further, That the use of funds made available under this heading shall not be deemed to be for public housing notwithstanding section 3(b)(1) of such Act: Provided further, That grantees shall commit to an additional period of affordability determined by the Secretary of not fewer than 20 years: Provided further, That grantees shall provide a match in State, local, other Federal or private funds: Provided further, That grantees may include local governments, Tribal entities, public housing agencies, and nonprofit organizations: Provided further, That for-profit developers may apply jointly with a public entity: Provided further, That for purposes of environmental review, a grantee shall be treated as a public housing agency under section 26 of the United States Housing Act of 1937 (42 U.S.C. 1437x), and grants made with amounts available under this heading shall be subject to the regulations issued by the Secretary to implement such section: Provided further, That of the amount provided under this heading, not less than $125,000,000 shall be awarded to public housing agencies: Provided further, That such grantees shall create partnerships with other local organizations, including assisted housing owners, service agencies, and resident organizations: Provided further, That the Secretary shall consult with the Secretaries of Education, Labor, Transportation, Health and Human Services, Agriculture, and Commerce, the Attorney General, and the Administrator of the Environmental Protection Agency to coordinate and leverage other appropriate Federal resources: Provided further, That not more than $5,000,000 of funds made available under this heading may be provided as grants to undertake comprehensive local planning with input from residents and the community: Provided further, That unobligated balances, including recaptures, remaining from funds appropriated under the heading Revitalization of Severely Distressed Public Housing (HOPE VI) in fiscal year 2011 and prior fiscal years may be used for purposes under this heading, notwithstanding the purposes for which such amounts were appropriated: Provided further, That the Secretary shall issue the Notice of Funding Availability for funds made available under this heading not later than 90 days after enactment of this Act: Provided further, That the Secretary shall make grant awards not later than 1 year after the date of enactment of this Act in such amounts that the Secretary determines: Provided further, That notwithstanding section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)), the Secretary may, until September 30, 2024, obligate any available unobligated balances made available under this heading in this or any prior Act.Self-sufficiency programsFor activities and assistance related to Self-Sufficiency Programs, to remain available until September 30, 2024, $155,000,000: Provided, That the amounts made available under this heading are provided as follows— 
(1)$105,000,000 shall be for the Family Self-Sufficiency program to support family self-sufficiency coordinators under section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u), to promote the development of local strategies to coordinate the use of assistance under sections 8 and 9 of such Act with public and private resources, and to enable eligible families to achieve economic independence and self-sufficiency: Provided, That the Secretary may, by Federal Register notice, waive or specify alternative requirements for, the requirements under subsection (b)(3), (b)(4), (b)(5), or (c)(1) of section 23 of such Act in order to facilitate the operation of a unified self-sufficiency program for individuals receiving assistance under different provisions of the Act, as determined by the Secretary: Provided further, That an owner or sponsor of a multifamily property receiving project-based rental assistance under section 8 shall be eligible to receive awards from the Secretary under this paragraph to support family self-sufficiency coordinators: Provided further, That owners or sponsors of a multifamily property receiving project-based rental assistance under section 8 may voluntarily make a Family Self-Sufficiency program available to the assisted tenants of such property in accordance with procedures established by the Secretary: Provided further, That such procedures established pursuant to the preceding proviso shall permit participating tenants to accrue escrow funds in accordance with section 23(d)(2) and shall allow owners to use funding from residual receipt accounts to hire coordinators for their own Family Self-Sufficiency program; 
(2) $35,000,000 shall be for the Resident Opportunity and Self-Sufficiency program to provide for supportive services, service coordinators, and congregate services as authorized by section 34 of the United States Housing Act of 1937 (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and (3)$15,000,000 shall be for a Jobs-Plus initiative, modeled after the Jobs-Plus demonstration: Provided, That funding provided in this paragraph shall be available for competitive grants to partnerships between public housing agencies, local workforce investment boards established under section 107 of the Workforce Innovation and Opportunity Act of 2014 (29 U.S.C. 3122), and other agencies and organizations that provide support to help public housing residents obtain employment and increase earnings: Provided further, That applicants shall demonstrate the ability to provide services to residents, partner with workforce investment boards, and leverage service dollars: Provided further, That the Secretary may allow public housing agencies to request exemptions from rent and income limitation requirements under sections 3 and 6 of the United States Housing Act of 1937 (42 U.S.C. 1437a, 1437d), as necessary to implement the Jobs-Plus program, on such terms and conditions as the Secretary may approve upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective implementation of the Jobs-Plus initiative as a voluntary program for residents: Provided further, That the Secretary shall publish by notice in the Federal Register any waivers or alternative requirements pursuant to the preceding proviso not later than 10 days before the effective date of such notice: Provided further, That amounts made available for the Jobs-Plus initiative in prior acts under the heading Public Housing Capital Fund that remain available or are subsequently recaptured shall be transferred to this account and shall be available for the purposes of this paragraph.Native american programs(including transfer of funds)For activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (“NAHASDA”) (25 U.S.C. 4111 et seq.), title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) with respect to Indian Tribes, and related training and technical assistance, $835,000,000 (increased by $5,000,000), to remain available until September 30, 2025, unless otherwise specified: Provided, That the amounts made available under this heading are provided as follows— 
(1)$646,000,000 shall be for the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That, notwithstanding NAHASDA, to determine the amount of the allocation under title I of such Act for each Indian Tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race census data and with the need component based on multi-race census data, and the amount of the allocation for each Indian Tribe shall be the greater of the two resulting allocation amounts: Provided further, That the Secretary shall notify grantees of their formula allocation not later 60 days after the date of enactment of this Act; 
(2)$2,000,000 shall be for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a): Provided further, That for fiscal year 2021, the Secretary may subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $61,298,904: Provided further, That any unobligated balances, including recaptures and carryover, remaining from amounts appropriated for this purpose under this heading or under the heading Native American Housing Block Grants in prior Acts may be used for costs of such guaranteed notes and other obligations, subject to the limitation under the preceding proviso on the total principal amount of such notes and obligations that may be guaranteed; (3)$110,000,000 shall be for competitive grants under the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity and shall give priority to projects that will spur construction and rehabilitation: Provided further, That a grant funded pursuant to this paragraph shall be in an amount not less than $500,000 and not greater than $10,000,000: Provided further, That up to 1 percent of the amounts made available in this paragraph may be transferred, in aggregate, to Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of this additional amount and of additional amounts made available in prior fiscal years, to remain available until September 30, 2026: Provided further, That any amounts transferred pursuant to the preceding proviso in prior Acts may also be used for the purposes described in the preceding proviso; 
(4)$70,000,000 (increased by $5,000,000) shall be for grants to Indian Tribes for carrying out the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 203 of this Act), up to $4,000,000 may be used for emergencies that constitute imminent threats to health and safety: Provided, That not to exceed 20 percent of any grant made with amounts made available in this paragraph shall be expended for planning and management development and administration: Provided further, That amounts made available in this paragraph shall remain available until September 30, 2023; and 
(5)$7,000,000 shall be for providing training and technical assistance to Indian Tribes, Indian housing authorities, and tribally designated housing entities to support the inspection of Indian housing units, for contract expertise, and for training and technical assistance related to amounts made available under this heading and other headings in this Act for the needs of Native American families and Indian country: Provided, That of the amounts made available in this paragraph, not less than $2,000,000 shall be for a national organization as authorized under section 703 of NAHASDA (25 U.S.C. 4212): Provided further, That amounts made available in this paragraph may be used, contracted, or competed as determined by the Secretary: Provided further, That notwithstanding chapter 63 of title 31, United States Code (commonly known as the Federal Grant and Cooperative Agreements Act of 1977), the amounts made available in this paragraph may be used by the Secretary to enter into cooperative agreements with public and private organizations, agencies, institutions, and other technical assistance providers to support the administration of negotiated rulemaking under section 106 of NAHASDA (25 U.S.C. 4116), the administration of the allocation formula under section 302 of NAHASDA (25 U.S.C. 4152), and the administration of performance tracking and reporting under section 407 of NAHASDA (25 U.S.C. 4167).Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a), $1,100,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a): Provided further, That an additional $500,000, to remain available until expended, shall be for administrative contract expenses, including management processes to carry out the loan guarantee program: Provided further, That for fiscal year 2021, the Secretary may subsidize total loan principal, any part of which is to be guaranteed, up to $1,000,000,000: Provided further, That any unobligated balances, including recaptures and carryover, remaining from amounts made available under this heading in prior Acts may be used for costs of such guaranteed loans, subject to the total loan principal guarantee limitation under the preceding proviso.Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221 et seq.), $4,000,000, to remain available until September 30, 2025: Provided, That notwithstanding section 812(b) of such Act, the Department of Hawaiian Home Lands may not invest grant amounts made available under this heading in investment securities and other obligations: Provided further, That amounts made available under this heading in this and prior fiscal years may be used to provide rental assistance to eligible Native Hawaiian families both on and off the Hawaiian Home Lands, notwithstanding any other provision of law.Community planning and developmentHousing opportunities for persons with aidsFor carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $430,000,000, to remain available until September 30, 2022, except that amounts allocated pursuant to section 854(c)(5) of such Act shall remain available until September 30, 2023: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that initially were funded under section 854(c)(5) of such Act from funds made available under this heading in fiscal year 2010 and prior fiscal years that meet all program requirements before awarding funds for new contracts under such section: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fundFor carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (42 U.S.C. 5301 et seq.) (in this heading the Act), $3,525,000,000, to remain available until September 30, 2023, unless otherwise specified: Provided, That unless explicitly provided for under this heading, not to exceed 20 percent of any grant made with funds made available under this heading shall be expended for planning and management development and administration: Provided further, That a metropolitan city, urban county, unit of general local government, or insular area that directly or indirectly receives funds under this heading may not sell, trade, or otherwise transfer all or any portion of such funds to another such entity in exchange for any other funds, credits, or non-Federal considerations, but shall use such funds for activities eligible under title I of the Act: Provided further, That notwithstanding section 105(e)(1) of the Act, no funds made available under this heading may be provided to a for-profit entity for an economic development project under section 105(a)(17) unless such project has been evaluated and selected in accordance with guidelines required under subsection (e)(2) of section 105: Provided further, That of the total amount provided under this heading, $25,000,000 shall be for activities authorized under section 8071 of the SUPPORT for Patients and Communities Act (Public Law 115–271): Provided further, That the funds allocated pursuant to the preceding proviso shall not adversely affect the amount of any formula assistance received by a State under this heading: Provided further, That the Secretary shall allocate the funds for such activities based on the percentages shown in Table 1 of the Notice establishing the funding formula published in Volume 84 of the Federal Register, on page 16027 (April 17, 2019): Provided further, That the Department of Housing and Urban Development shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That the Office of the Chief Financial Officer of the Department of Housing and Urban Development and the Office of Management and Budget shall submit reports and accompanying briefings no less frequently than monthly, on the status of funds appropriated under this heading in Public Law 115–123, to include the information specified in the report accompanying this Act: Provided further, That, notwithstanding any other provision of law, amounts made available under this heading in Public Law 115–123 shall hereafter be exempt from apportionment under chapter 15 of title 31, United States Code: Provided further, That amounts repurposed pursuant to the preceding proviso that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Community development loan guarantees program account Subject to section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), during fiscal year 2021, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $300,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108: Provided, That the Secretary shall collect fees from borrowers, notwithstanding subsection (m) of such section 108, to result in a credit subsidy cost of zero for guaranteeing such loans, and any such fees shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That such commitment authority funded by fees may be used to guarantee, or make commitments to guarantee, notes or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of such section 108: Provided further, That any State receiving such a guarantee or commitment under the preceding proviso shall distribute all funds subject to such guarantee to the units of general local government in nonentitlement areas that received the commitment. Home investment partnerships programFor the HOME Investment Partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended (42 U.S.C. 12721 et seq.), $1,700,000,000, to remain available until September 30, 2024: Provided, That notwithstanding the amount made available under this heading, the threshold reduction requirements in sections 216(10) and 217(b)(4) of such Act shall not apply to allocations of such amount: Provided further, That the Department shall notify grantees of their formula allocations within 60 days after enactment of this Act: Provided further, That section 218(g) of such Act (42 U.S.C. 12748(g)) shall not apply with respect to the right of a jurisdiction to draw funds from its HOME Investment Trust Fund that otherwise expired or would expire in 2016, 2017, 2018, 2019, 2020, 2021, 2022, or 2023 under that section: Provided further, That section 231(b) of such Act (42 U.S.C. 12771(b)) shall not apply to any uninvested funds that otherwise were deducted or would be deducted from the line of credit in the participating jurisdiction's HOME Investment Trust Fund in 2018, 2019, 2020, 2021, 2022, or 2023 under that section. Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996 (42 U.S.C. 12805 note), $60,000,000, to remain available until September 30, 2023: Provided, That of the total amount made available under this heading, $10,000,000 shall be for the Self-Help Homeownership Opportunity Program as authorized under such section 11: Provided further, That of the total amount made available under this heading, $45,000,000 shall be for the second, third, and fourth capacity building entities specified in section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be for rural capacity building activities: Provided further, That of the total amount made available under this heading, $5,000,000 shall be for capacity building by national rural housing organizations having experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofit organizations, local governments, and Indian Tribes serving high need rural communities.Homeless assistance grantsFor assistance under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.), $3,415,000,000, to remain available until September 30, 2023: Provided, That of the amounts made available under this heading— 
(1)not less than $290,000,000 shall be for the Emergency Solutions Grants program authorized under subtitle B of such title IV (42 U.S.C. 11371 et seq.): Provided further, That the Department shall notify grantees of their formula allocation from amounts allocated (which may represent initial or final amounts allocated) for the Emergency Solutions Grant program not later than 60 days after enactment of this Act; 
(2)not less than $2,586,000,000 shall be for the Continuum of Care program authorized under subtitle C of such title IV (42 U.S.C. 11381 et seq.) and the Rural Housing Stability Assistance programs authorized under subtitle D of such title IV (42 U.S.C. 11408): Provided further, That the Secretary shall prioritize funding under the Continuum of Care program to continuums of care that have demonstrated a capacity to reallocate funding from lower performing projects to higher performing projects: Provided further, That the Secretary shall provide incentives to create projects that coordinate with housing providers and healthcare organizations to provide permanent supportive housing and rapid re-housing services: Provided further, That amounts made available for the Continuum of Care program under this heading in this and prior Acts may be used to competitively or non-competitively renew or replace grants for youth homeless demonstration projects under the Continuum of Care program, notwithstanding any conflict with the requirements of the Continuum of Care program; 
(3)up to $75,000,000 shall be for grants for rapid re-housing projects and supportive service projects providing coordinated entry, and for eligible activities the Secretary determines to be critical in order to assist survivors of domestic violence, dating violence, sexual assault, or stalking, except that the Secretary may make additional grants for such projects and purposes from amounts made available for such Continuum of Care program: Provided further, That such projects shall be eligible for renewal under the Continuum of Care program subject to the same terms and conditions as other renewal applicants; 
(4)up to $7,000,000 shall be for the national homeless data analysis project; (5)up to $82,000,000 shall be for grants for projects awarded to communities for the purpose of providing housing and services to unaccompanied youth who are homeless, as defined in section 103(a)(6) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)(6)) or any other Federal statute, except that the Secretary may make additional grants for such projects and purposes from amounts made available for such Continuum of Care program; 
(6)up to $70,000,000 shall be for Youth Homelessness Systems Planning Grants to support Continuum of Care communities in modernizing youth homelessness responses through systems change and capacity building: (7)up to $10,000,000 shall be for providing technical assistance on improving system responses to youth homelessness and collection, analysis, use, and reporting of data and performance measures under the comprehensive approaches to serve homeless youth, in addition to and in coordination with other technical assistance funds provided under this title; 
(8)$250,000,000 shall be for projects to reduce unsheltered homelessness: Provided further, That in making awards with the amounts provided in this paragraph, the Secretary shall give priority to projects located in areas with high numbers or rates of unsheltered homeless or high rates of increase in the number of unsheltered homeless: Provided further, That the Secretary shall provide incentives to establish projects that coordinate with housing providers, healthcare organizations and social service providers to reduce unsheltered homelessness: Provided further, That none of the funds provided in this paragraph may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing or other services; 
(9)$25,000,000 shall be for competitive grants to nonprofit or governmental entities to provide legal assistance (including assistance related to pretrial activities, trial activities, post-trial activities and alternative dispute resolution) at no cost to eligible low-income tenants at risk of or subject to eviction: Provided further, That in awarding grants under the preceding proviso, the Secretary shall give preference to applicants that will use funds to provide services for residents of census tracts with high rates of eviction, have experience providing no-cost legal assistance to low-income individuals, including those with limited English proficiency or disabilities, and have sufficient capacity to administer such assistance: Provided further, That the Secretary shall ensure, to the extent practicable, that the proportion of eligible tenants living in rural areas who will receive legal assistance with grants funds made available under this section is not less than the overall proportion of eligible tenants who live in rural areas; and 
(10)$20,000,000 shall be for providing technical assistance as authorized under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361b):  Provided further, That youth aged 24 and under seeking assistance under this heading shall not be required to provide third party documentation to establish their eligibility under subsection (a) or (b) of section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302) to receive services: Provided further, That unaccompanied youth aged 24 and under or families headed by youth aged 24 and under who are living in unsafe situations may be served by youth-serving providers funded under this heading: Provided further, That for all matching funds requirements applicable to funds made available under this heading for this fiscal year and prior fiscal years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That none of the funds made available under this heading shall be available to provide funding for new projects, except for projects created through reallocation, unless the Secretary determines that the Continuum of Care has demonstrated that projects are evaluated and ranked based on the degree to which they improve the Continuum of Care's system performance: Provided further, That any unobligated amounts remaining from funds made available under this heading in fiscal year 2012 and prior years for project-based rental assistance for rehabilitation projects with 10-year grant terms may be used for purposes under this heading, notwithstanding the purposes for which such funds were appropriated: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for Continuum of Care renewals in fiscal year 2021: Provided further, That when awarding funds under the Continuum of Care program, the Secretary shall not deviate from the Fiscal Year 2018 Notice of Funding Availability with respect to the tier 2 funding process, the Continuum of Care application scoring, and, for new projects, the project quality threshold requirements, except as otherwise provided under this Act or as necessary to award all available funds or consider the most recent data from each Continuum of Care: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be available for the current purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated.Housing programsProject-based rental assistanceFor activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (in this heading the Act), not otherwise provided for, $13,051,000,000, to remain available until expended, which shall be available on October 1, 2020 (in addition to the $400,000,000 previously appropriated under this heading that became available October 1, 2020), and $400,000,000, to remain available until expended, which shall be available on October 1, 2021: Provided, That the amounts made available under this heading shall be for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this heading: Provided further, That of the total amounts made available under this heading, not to exceed $350,000,000 shall be for performance-based contract administrators or contractors for section 8 project-based assistance, as such term is defined in subsection (f) of such section: Provided further, That the Secretary may also use such amounts provided in the preceding proviso for performance-based contract administrators or contractors for the administration of: (1) interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); (2) rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); (3) rental assistance payments under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1(f)(2)); (4) project rental assistance contracts for housing for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701(c)(2)); (5) project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); (6) project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (12 U.S.C. 1701q(h)); and (7) loans under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund, may be used for renewals of or amendments to section 8 project-based assistance contracts or for performance-based contract administrators or contractors, notwithstanding the purposes for which such amounts were appropriated: Provided further, That, notwithstanding any other provision of law, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 8 project-based Housing Assistance Payments contract that authorizes the Department or a housing finance agency to require that surplus project funds be deposited in an interest-bearing residual receipts account and that are in excess of an amount to be determined by the Secretary, shall be recaptured for use under this heading and shall be available until expended. Housing for the elderlyFor capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for senior preservation rental assistance contracts, including renewals, as authorized by section 811(e) of the American Homeownership and Economic Opportunity Act of 2000 (12 U.S.C. 1701q note), and for supportive services associated with the housing, $893,000,000 to remain available until September 30, 2024: Provided, That of the amount made available under this heading, up to $110,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That upon request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 202 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be recaptured for use for the purposes authorized under this heading and shall remain available until September 30, 2024: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or made available under this heading shall be available for the purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated: Provided further, That of the total amount made available under this heading, up to $14,000,000 shall be used by the Secretary to continue demonstration programs to test housing with services models for the elderly that demonstrate the potential to delay or avoid the need for nursing home care: Provided further, That of the total amount made available under this heading, up to $10,000,000 shall be used to expand the supply of intergenerational dwelling units (as such term is defined in section 202 of the Legacy Act of 2003 (12 U.S.C. 1701q note)) for elderly caregivers raising children.Housing for persons with disabilitiesFor capital advances, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act, for project assistance contracts pursuant to subsection (h) of section 202 of the Housing Act of 1959, as added by section 205(a) of the Housing and Community Development Amendments of 1978 (Public Law 95–557: 92 Stat. 2090), including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, for project rental assistance to State housing finance agencies and other appropriate entities as authorized under section 811(b)(3) of the Cranston-Gonzalez National Affordable Housing Act, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, $227,000,000, to remain available until September 30, 2024: Provided, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 projects: Provided further, That, upon the request of the Secretary, project funds that are held in residual receipts accounts for any project subject to a section 811 project rental assistance contract, and that upon termination of such contract are in excess of an amount to be determined by the Secretary, shall be recaptured for use for the purposes authorized under this heading and shall remain available until September 30, 2024: Provided further, That unobligated balances, including recaptures and carryover, remaining from funds transferred to or appropriated under this heading shall be used for the purposes authorized under this heading in addition to the purposes for which such funds originally were appropriated.Housing counseling assistanceFor contracts, grants, and other assistance, excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x), $75,000,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until September 30, 2022, of which up to $4,500,000 shall be for administrative contract services: Provided, That grants using amounts made available under this heading shall be awarded within 180 days of enactment of this Act: Provided further, That funds shall be used for providing counseling and advice to tenants and homeowners, current and prospective, with respect to property maintenance, financial management and literacy, foreclosure and eviction mitigation, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training: Provided further, That amounts made available under this heading may be used to purchase equipment and technology to deliver services through use of the Internet or other electronic or virtual means in response to the public health emergency related to the Coronavirus Disease 2019 (COVID–19) pandemic: Provided further, That for purposes of providing such grants from amounts made available under this heading, the Secretary may enter into multiyear agreements, as appropriate, subject to the availability of annual appropriations.Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $13,000,000, to remain available until expended, of which $13,000,000 shall be derived from the Manufactured Housing Fees Trust Fund (established under section 620(e) of such Act (42 U.S.C. 5419(e)): Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2021 so as to result in a final fiscal year 2021 appropriation from the general fund estimated at zero, and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2021 appropriation: Provided further, That the Secretary shall issue a final rule to complete rulemaking initiated by the proposed rule entitled Manufactured Housing Program: Minimum Payments to the States published in the Federal Register on December 16, 2016 (81 Fed. Reg. 91083):  Provided further, That for the dispute resolution and installation programs, the Secretary may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Trust Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620 of such Act, for necessary expenses of such Act: Provided further, That, notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administrationMutual mortgage insurance program accountNew commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund (established under section 202(a) of the National Housing Act (12 U.S.C. 1708(a)) shall not exceed $400,000,000,000 in aggregate loan principal, to remain available until September 30, 2022:  Provided, That during fiscal year 2021, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act (12 U.S.C. 1710(g)) shall not exceed $1,000,000: Provided further, That the amount in the preceding proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund: Provided further, That for administrative contract expenses of the Federal Housing Administration, $130,000,000 (increased by $1,000,000), to remain available until September 30, 2022: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2021, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000: Provided further, That notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), during fiscal year 2021 the Secretary may insure and enter into new commitments to insure mortgages under section 255 of such Act only to the extent that the net credit subsidy cost for such insurance does not exceed zero: Provided further, That for fiscal year 2021, the Secretary shall not take any action against a lender solely on the basis of compare ratios that have been adversely affected by defaults on mortgages secured by properties in areas where a major disaster was declared in 2017 or 2018 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).General and special risk program accountNew commitments to guarantee loans insured under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $30,000,000,000 in aggregate loan principal, any part of which is to be guaranteed, to remain available until September 30, 2022: Provided, That during fiscal year 2021, gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $1,000,000, which shall be for loans to nonprofit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage associationGuarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306(g) of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $1,500,000,000,000 in aggregate principal, to remain available until September 30, 2022: Provided, That $55,500,000, to remain available until September 30, 2022, shall be for necessary salaries and expenses of the Office of Government National Mortgage Association: Provided further, That to the extent that guaranteed loan commitments exceed $155,000,000,000 on or before April 1, 2021, an additional $100 for necessary salaries and expenses shall be available until expended for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $3,000,000: Provided further, That receipts from Commitment and Multiclass fees collected pursuant to title III of the National Housing Act (12 U.S.C. 1716 et seq.) shall be credited as offsetting collections to this account.Policy development and researchResearch and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, and for technical assistance, $118,000,000, to remain available until September 30, 2022: Provided, That with respect to amounts made available under this heading, notwithstanding section 203 of this title, the Secretary may enter into cooperative agreements with philanthropic entities, other Federal agencies, State or local governments and their agencies, Indian Tribes, tribally designated housing entities, or colleges or universities for research projects: Provided further, That with respect to the preceding proviso, such partners to the cooperative agreements shall contribute at least a 50 percent match toward the cost of the project: Provided further, That for non-competitive agreements entered into in accordance with the preceding two provisos, the Secretary shall comply with section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section 102(a)(4)(C) of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545(a)(4)(C)) with respect to documentation of award decisions: Provided further, That prior to obligation of technical assistance funding, the Secretary shall submit a plan to the House and Senate Committees on Appropriations on how the Secretary will allocate funding for this activity at least 30 days prior to obligation: Provided further, That none of the funds provided under this heading may be available for the doctoral dissertation research grant program. Fair housing and equal opportunityFair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.), and section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a), $80,300,000, to remain available until September 30, 2022: Provided, That grants from amounts made available under this heading shall be awarded not later than 180 days after enactment of this Act: Provided further, That notwithstanding section 3302 of title 31, United States Code, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to develop on-line courses and provide such training: Provided further, That none of the funds made available under this heading may be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant, or loan: Provided further, That of the funds made available under this heading, $350,000 shall be available to the Secretary for the creation and promotion of translated materials and other programs that support the assistance of persons with limited English proficiency in utilizing the services provided by the Department of Housing and Urban Development.Office of lead hazard control and healthy homesLead hazard reduction(including transfer of funds)For the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852), $340,000,000, to remain available until September 30, 2023, of which $70,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 (42 U.S.C. 1701z–1, 1701z–2), which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act, a grant under the Healthy Homes Initiative, or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994 (42 U.S.C. 3547(c)): Provided further, That not less than $95,000,000 of the amounts made available under this heading for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: Provided further, That of the amounts made available for the Healthy Homes Initiative, $5,000,000 shall be for the implementation of projects in up to five communities that are served by both the Healthy Homes Initiative and the Department of Energy Weatherization Assistance Program to demonstrate whether the coordination of Healthy Homes remediation activities with weatherization activities achieves cost savings and better outcomes in improving the safety and quality of homes: Provided further, That $30,000,000 of the amounts made available under this heading shall be for a lead risk assessment demonstration for public housing agencies to conduct lead hazard screenings or lead risk assessments during housing quality standards inspections of units in which a family receiving assistance under section 8(o) of the U.S. Housing Act of 1937 (42 U.S.C. 1437f(o)) resides or expects to reside, and has or expects to have a child under age 6 residing in the unit, while preserving rental housing availability and affordability: Provided further, That each applicant shall certify adequate capacity that is acceptable to the Secretary to carry out the proposed use of funds pursuant to a notice of funding availability: Provided further, That amounts made available under this heading in this or prior appropriations Acts, still remaining available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed: Provided further, That up to $2,000,000 of the amounts made available under this heading may be transferred to the heading “Policy Development and Research” for the purposes of conducting research and studies and for use in accordance with the provisos under that heading for non-competitive agreements.Cybersecurity and information technology fund(including transfer of funds)For the mitigation against the exploitation of information technology systems and personal identifiable information and for the development, modernization, and enhancement of, modifications to, and infrastructure for Department-wide and program-specific information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $293,000,000, of which $269,800,000 shall remain available until September 30, 2022, $20,000,000 shall remain available until September 30, 2023, and $3,200,000 shall remain available until September 30, 2024: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts may be used for the purposes specified under this Fund, in addition to any other information technology purposes for which such amounts were appropriated: Provided further, That not more than 10 percent of the funds made available under this heading for development, modernization and enhancement may be obligated until the Secretary submits a performance plan to the House and Senate Committees on Appropriations for approval.Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $145,514,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office.General provisions—department of housing and urban development(including transfer of funds)(including rescissions) 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437f note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate. 202.None of the funds made available by this Act may be used during fiscal year 2021 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a nonfrivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction. 
203.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). 204.Funds of the Department of Housing and Urban Development subject to chapter 91 of title 31, United States Code, commonly known as the Government Corporation Control Act, shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.). 
205.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 206.Corporations and agencies of the Department of Housing and Urban Development that are subject to chapter 91 of title 31, United States Code, commonly known as the Government Corporation Control Act, are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31 as may be necessary in carrying out the programs set forth in the budget for 2021 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of such corporations, or to loans or mortgage purchases that are necessary to protect the financial interest of the United States Government. 
207.The Secretary shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request. 208.None of the funds made available by this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
209. 
(a)Notwithstanding any other provision of law, subject to the conditions under this section, for fiscal years 2021 and 2022, the Secretary may authorize the transfer of some or all project-based assistance, debt held or insured by the Secretary and statutorily required low-income and very low-income use restrictions if any, associated with one or more multifamily housing project or projects to another multifamily housing project or projects. (b)Phased TransfersTransfers of project-based assistance under this section may be done in phases to accommodate the financing and other requirements related to rehabilitating or constructing the project or projects to which the assistance is transferred, to ensure that such project or projects meet the standards under subsection (c). 
(c)The transfer authorized in subsection (a) is subject to the following conditions: (1)Number and bedroom size of units (A)For occupied units in the transferring project, the number of low-income and very low-income units and the configuration (i.e., bedroom size) provided by the transferring project shall be no less than when transferred to the receiving project or projects and the net dollar amount of Federal assistance provided to the transferring project shall remain the same in the receiving project or projects. 
(B)For unoccupied units in the transferring project, the Secretary may authorize a reduction in the number of dwelling units in the receiving project or projects to allow for a reconfiguration of bedroom sizes to meet current market demands, as determined by the Secretary and provided there is no increase in the project-based assistance budget authority. (2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically nonviable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. (4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. (6)The Secretary determines that the transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (d)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary, except that the Secretary may waive this requirement upon determination that such a waiver is necessary to facilitate the financing of acquisition, construction, and/or rehabilitation of the receiving project or projects. (8)If the transferring project meets the requirements of subsection (d)(2), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(9)The transfer does not increase the cost (as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a)) of any FHA-insured mortgage, except to the extent that appropriations are provided in advance for the amount of any such increased cost. (d)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; (2)the term multifamily housing project means— 
(A)housing that is subject to a mortgage insured under the National Housing Act; (B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); (D)housing that is assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; 
(E)housing that is assisted under section 811 of the Cranston-Gonzales National Affordable Housing Act (42 U.S.C. 8013); or (F)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— (A)assistance provided under section 8(b) of the United States Housing Act of 1937 (42 U.S.C. 1437f(b)); 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); (C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–(f)(2)); (E)assistance payments made under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)); and 
(F)assistance payments made under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); (4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required low-income and very low-income use restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt, and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and (6)the term Secretary means the Secretary of Housing and Urban Development. 
(e)Research reportThe Secretary shall conduct an evaluation of the transfer authority under this section, including the effect of such transfers on the operational efficiency, contract rents, physical and financial conditions, and long-term preservation of the affected properties. 210. (a)No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); (2)is under 24 years of age; 
(3)is not a veteran; (4)is unmarried; 
(5)does not have a dependent child; (6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; 
(7)is not a youth who left foster care at age 14 or older and is at risk of becoming homeless; and (8)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition and any other required fees and charges) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or from an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children. 211.The funds made available for Native Alaskans under paragraph (1) under the heading Native American Programs in title II of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005, and only such recipients shall be eligible to apply for funds made available under paragraph (3) of such heading. 
212.Notwithstanding any other provision of law, in fiscal year 2021, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, and during the process of foreclosure on any property with a contract for rental assistance payments under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or any other Federal programs, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government that such a multifamily property owned or having a mortgage held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA) (42 U.S.C. 1437f note), and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety after written notice to and informed consent of the affected tenants and use of other available remedies, such as partial abatements or receivership. After disposition of any multifamily property described in this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA. 213.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements. 
214.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement, and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d),(e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to paragraph (1) or (2) of section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under paragraph (1) or (2) of section 9(g). 
215.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that there is a trained allotment holder for each HUD appropriation under the accounts Executive Offices, Administrative Support Offices, Program Offices, Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account, and Office of Inspector General within the Department of Housing and Urban Development. 216.The Secretary shall, for fiscal year 2021, notify the public through the Federal Register and other means, as determined appropriate, of the issuance of a notice of the availability of assistance or notice of funding availability (NOFA) for any program or discretionary fund administered by the Secretary that is to be competitively awarded. Notwithstanding any other provision of law, for fiscal year 2021, the Secretary may make the NOFA available only on the Internet at the appropriate Government website or through other electronic media, as determined by the Secretary. 
217.Payment of attorney fees in program-related litigation shall be paid from the individual program office and Office of General Counsel salaries and expenses appropriations. The annual budget submission for the program offices and the Office of General Counsel shall include any such projected litigation costs for attorney fees as a separate line item request. 218. (a) (1)Except as provided in paragraph (2), the Secretary may transfer up to 10 percent or $5,000,000, whichever is less, of funds appropriated for any office under the headings Administrative Support Offices or Program Offices to any other such office under such heading: Provided, That no appropriation for any such office or account shall be increased or decreased by more than 10 percent or $5,000,000, whichever is less, without prior written approval of the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide notification to such Committees not less than 3 business days in advance of any such transfers under this section up to 10 percent or $5,000,000, whichever is less. 
(2)The authority under paragraph (1) to transfer funds shall not apply to the Office of Fair Housing and Equal Opportunity, the Office of Lead Hazard Control and Healthy Homes, or the Office of Departmental Equal Employment Opportunity. (b)The Secretary is authorized to transfer up to 10 percent of funds appropriated for any office under the headings Administrative Support Offices or Program Offices to the Office of Fair Housing and Equal Opportunity, the Office of Lead Hazard Control and Healthy Homes, or the Office of Departmental Equal Employment Opportunity: Provided, That no amounts may be transferred pursuant to this subparagraph unless the Secretary shall provide notification to such Committees not less 3 business days in advance of any such transfers under this subsection.  
219. 
(a)Any entity receiving housing assistance payments shall maintain decent, safe, and sanitary conditions, as determined by the Secretary, and comply with any standards under applicable State or local laws, rules, ordinances, or regulations relating to the physical condition of any property covered under a housing assistance payment contract. (b)The Secretary shall take action under subsection (c) when a multifamily housing project with a contract under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or a contract for similar project-based assistance— 
(1)receives a Uniform Physical Condition Standards (UPCS) score of 60 or less; or (2)fails to certify in writing to the Secretary within 3 days that all Exigent Health and Safety deficiencies identified by the inspector at the project have been corrected.Such requirements shall apply to insured and noninsured projects with assistance attached to the units under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), but shall not apply to such units assisted under section 8(o)(13) of such Act (42 U.S.C. 1437f(o)(13)) or to public housing units assisted with capital or operating funds under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). 
(c) 
(1)Within 15 days of the issuance of the Real Estate Assessment Center (REAC) inspection, the Secretary shall provide the owner with a Notice of Default with a specified timetable, determined by the Secretary, for correcting all deficiencies. The Secretary shall provide a copy of the Notice of Default to the tenants, the local government, any mortgagees, and any contract administrator. If the owner's appeal results in a UPCS score of 60 or above, the Secretary may withdraw the Notice of Default. (2)At the end of the time period for correcting all deficiencies specified in the Notice of Default, if the owner fails to fully correct such deficiencies, the Secretary may— 
(A)require immediate replacement of project management with a management agent approved by the Secretary; (B)impose civil money penalties, which shall be used solely for the purpose of supporting safe and sanitary conditions at applicable properties, as designated by the Secretary, with priority given to the tenants of the property affected by the penalty; 
(C)abate the section 8 contract, including partial abatement, as determined by the Secretary, until all deficiencies have been corrected; (D)pursue transfer of the project to an owner, approved by the Secretary under established procedures, who will be obligated to promptly make all required repairs and to accept renewal of the assistance contract if such renewal is offered; 
(E)transfer the existing section 8 contract to another project or projects and owner or owners; (F)pursue exclusionary sanctions, including suspensions or debarments from Federal programs; 
(G)seek judicial appointment of a receiver to manage the property and cure all project deficiencies or seek a judicial order of specific performance requiring the owner to cure all project deficiencies; (H)work with the owner, lender, or other related party to stabilize the property in an attempt to preserve the property through compliance, transfer of ownership, or an infusion of capital provided by a third-party that requires time to effectuate; or 
(I)take any other regulatory or contractual remedies available as deemed necessary and appropriate by the Secretary. (d)The Secretary shall take appropriate steps to ensure that project-based contracts remain in effect, subject to the exercise of contractual abatement remedies to assist relocation of tenants for major threats to health and safety after written notice to the affected tenants. To the extent the Secretary determines, in consultation with the tenants and the local government, that the property is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of— 
(1)the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA); and (2)environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. 
(e)The Secretary shall report quarterly on all properties covered by this section that are assessed through the Real Estate Assessment Center and have UPCS physical inspection scores of less than 60 or have received an unsatisfactory management and occupancy review within the past 36 months. The report shall include— (1)identification of the enforcement actions being taken to address such conditions, including imposition of civil money penalties and termination of subsidies, and identification of properties that have such conditions multiple times; 
(2)identification of actions that the Department of Housing and Urban Development is taking to protect tenants of such identified properties; and (3)any administrative or legislative recommendations to further improve the living conditions at properties covered under a housing assistance payment contract.This report shall be submitted to the Senate and House Committees on Appropriations not later than 30 days after the enactment of this Act, and on the first business day of each Federal fiscal year quarter thereafter while this section remains in effect. 
220.None of the funds made available by this Act, or any other Act, for purposes authorized under section 8 (only with respect to the tenant-based rental assistance program) and section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), may be used by any public housing agency for any amount of salary, including bonuses, for the chief executive officer of which, or any other official or employee of which, that exceeds the annual rate of basic pay payable for a position at level IV of the Executive Schedule at any time during any public housing agency fiscal year 2021. 221.None of the funds made available by this Act and provided to the Department of Housing and Urban Development may be used to make a grant award unless the Secretary notifies the House and Senate Committees on Appropriations not less than 3 full business days before any project, State, locality, housing authority, Tribe, nonprofit organization, or other entity selected to receive a grant award is announced by the Department or its offices. 
222.None of the funds made available by this Act may be used to require or enforce the Physical Needs Assessment (PNA). 223.None of the funds made available by this Act shall be used by the Federal Housing Administration, the Government National Mortgage Administration, or the Department of Housing and Urban Development to insure, securitize, or establish a Federal guarantee of any mortgage or mortgage backed security that refinances or otherwise replaces a mortgage that has been subject to eminent domain condemnation or seizure, by a State, municipality, or any other political subdivision of a State. 
224.None of the funds made available by this Act may be used to terminate the status of a unit of general local government as a metropolitan city (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) with respect to grants under section 106 of such Act (42 U.S.C. 5306). 225.Amounts made available by this Act that are appropriated, allocated, advanced on a reimbursable basis, or transferred to the Office of Policy Development and Research of the Department of Housing and Urban Development and functions thereof, for research, evaluation, or statistical purposes, and that are unexpended at the time of completion of a contract, grant, or cooperative agreement, may be deobligated and shall immediately become available and may be reobligated in that fiscal year or the subsequent fiscal year for the research, evaluation, or statistical purposes for which the amounts are made available to that Office subject to reprogramming requirements in section 405 of this Act. 
226.Funds made available by this title under the heading Homeless Assistance Grants may be used by the Secretary to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76 (42 U.S.C. 12301 note), section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, section 525 of division H of Public Law 115–31, section 525 of division H of Public Law 115–141, section 524 of division B of Public Law 115–245, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2021: Provided, That such participation shall be limited to not more than 10 continuums of care and housing activities to improve outcomes for disconnected youth.  227.In this fiscal year and in each fiscal year thereafter, with respect to grant amounts awarded for the Continuum of Care (CoC) program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) with amounts made available under the heading Homeless Assistance Grants, costs paid by program income of grant recipients may be counted toward meeting the recipient’s matching requirements, provided the costs are eligible CoC costs that supplement the recipient’s CoC program. 
228. 
(a)In this fiscal year and in each fiscal year thereafter, from amounts made available by this title under the heading Homeless Assistance Grants, the Secretary may award 1-year transition grants to recipients of funds for activities under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) to transition from one Continuum of Care program component to another.  (b)To be eligible to receive a transition grant under subsection (a), the funding recipient shall have the consent of the Continuum of Care and meet such standards as the Secretary may establish.  
229.None of the funds made available by this Act may be used by the Department of Housing and Urban Development to direct a grantee to undertake specific changes to existing zoning laws as part of carrying out the final rule entitled Affirmatively Furthering Fair Housing (80 Fed. Reg. 42272 (July 16, 2015)) or the notice entitled Affirmatively Furthering Fair Housing Assessment Tool (79 Fed. Reg. 57949 (September 26, 2014)). 230.The Promise Zone designations and Promise Zone Designation Agreements entered into pursuant to such designations, made by the Secretary in prior fiscal years, shall remain in effect in accordance with the terms and conditions of such agreements. 
231.None of the funds made available by this Act may be used to establish and apply review criteria, including rating factors or preference points, for participation in or coordination with EnVision Centers, in the evaluation, selection, and award of any funds made available and requiring competitive selection under this Act, except with respect to any such funds otherwise authorized for EnVision Center purposes under this Act. 232.None of the funds made available by this or any prior Act may be used to require or enforce any changes to the terms and conditions of the public housing annual contributions contract between the Secretary and any public housing agency, as such contract was in effect as of December 31, 2017, unless such changes are mutually agreed upon by the Secretary and such agency: Provided, That such agreement by an agency may be indicated only by a written amendment to the terms and conditions containing the duly authorized signature of its chief executive: Provided further, That the Secretary may not withhold funds to compel such agreement by an agency which certifies to its compliance with its contract. 
233.Any public housing agency designated as a Moving to Work agency pursuant to section 239 of division L of Public Law 114–113 (42 U.S.C. 1437f note; 129 Stat. 2897) may, upon such designation, use funds (except for special purpose funding, including special purpose vouchers) previously allocated to any such public housing agency under section 8 or 9 of the United States Housing Act of 1937, including any reserve funds held by the public housing agency or funds held by the Department of Housing and Urban Development, pursuant to the authority for use of section 8 or 9 funding provided under such section and section 204 of title II of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321-28), notwithstanding the purposes for which such funds were appropriated.  234.None of the amounts made available by this Act, by Public Law 116–94, or by Public Law 116–6 may be used to prohibit any public housing agency under receivership or the direction of a Federal monitor from applying for, receiving, or using funds made available under the heading Public Housing Capital Fund for competitive grants to evaluate and reduce lead-based paint hazards in this Act or that remain available and not awarded from prior Acts, or be used to prohibit a public housing agency from using such funds to carry out any required work pursuant to a settlement agreement, consent decree, voluntary agreement, or similar document for a violation of the Lead Safe Housing or Lead Disclosure Rules. 
235.None of the funds made available to the Department of Housing and Urban Development by this or any other Act may be used to implement, administer, enforce, or in any way make effective the proposed rule entitled Making Admission or Placement Determinations Based on Sex in Facilities Under Community Planning and Development Housing Programs, transmitted to Congress for review by the Department of Housing and Urban Development on June 12, 2020 (Docket No. FR–6152–P–01), or any final rule based substantially on such proposed rule. 236.Notwithstanding any other provision of law, the notice issued by the Department of Housing and Urban Development on February 20, 2015, and entitled Appropriate Placement for Transgender Persons in Single-Sex Emergency Shelters and Other Facilities (Notice CPD–15–02) shall have the force and effect of law. 
237.None of the funds made available to the Department of Housing and Urban Development by this or any other Act may be used to implement, administer, enforce, or in any way make effective the proposed rule entitled Housing and Community Development Act of 1980: Verification of Eligible Status, issued by the Department of Housing and Urban Development on May 10, 2019 (Docket No. FR–6124–P–01), or any final rule based substantially on such proposed rule. 238.There are hereby rescinded, from funds appropriated under the heading Department of Housing and Urban Development—Housing Programs—Rental Housing Assistance— 
(a)all unobligated balances from recaptured amounts appropriated prior to fiscal year 2006 from terminated contracts under section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1(f)(2)), and any unobligated balances, including recaptures and carryover, remaining from funds appropriated under such heading after fiscal year 2005; and (b)any funds remaining from amounts appropriated under such heading in the prior fiscal year.  
239. 
(a)Amounts made available under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in chapter 9 of title X of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2, division A; 127 Stat. 36) shall remain available through September 30, 2025 for the liquidation of valid obligations of such funding. (b)Notwithstanding any other provision of law, in the case of any grantee of funds referred to in subsection (a) of this section that provides assistance that duplicates benefits available to a person for the same purpose from another source, the grantee itself shall— 
(1)be subject to remedies for noncompliance; or (2)bear responsibility for absorbing such cost of duplicative benefits and returning an amount equal to any duplicative benefits paid to the grantee’s funds available for use under such heading, unless the Secretary, upon the request of a grantee issues a public determination by publication in the Federal Register that it is not in the best interest of the Federal Government to pursue such remedies. 
(c)Notwithstanding any other provision of law, any grantee of funds referred to in subsection (a) of this section may request a waiver from the Secretary of Housing and Urban Development of any recoupment by the Secretary of such funds for amounts owed by persons who have received such assistance from such funds and who have been defrauded, or after receiving assistance, have filed for bankruptcy, gone through a foreclosure procedure on property that received such assistance, or are deceased. If the grantee self-certifies to the Secretary in such request that it has verified that the individual conditions of each person it is requesting a waiver for meets one of the conditions specified in the preceding sentence, the Secretary may grant such waivers on the basis of grantee self-certification, issue a public determination by publication in the Federal Register that it is not in the best interest of the Federal Government to pursue such recoupment, and may conduct oversight to verify grantee self-certification and subject the grantee to remedies for noncompliance for any amounts that have not met such requirements. (d)Amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2021. IIIRelated agenciesAccess boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792), $9,200,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936 (46 U.S.C. 307), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; and uniforms or allowances therefore, as authorized by sections 5901 and 5902 of title 5, United States Code, $29,800,000: Provided, That not to exceed $5,000 shall be for official reception and representation expenses.National railroad passenger corporationOffice of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978 (5 U.S.C. App. 3), $26,248,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in such Act, to investigate allegations of fraud, including false statements to the Government under section 1001 of title 18, United States Code, by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within the National Railroad Passenger Corporation: Provided further, That concurrent with the President’s budget request for fiscal year 2022, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2022 in similar format and substance to budget requests submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902), $118,400,000, of which not to exceed $2,000 may be used for official reception and representation expenses. The amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $208,500,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That of the total amount made available under this heading, $25,000,000 shall be for competitive grants to: redevelop abandoned or distressed properties; provide homeownership and financing assistance to households with income of not more than 120 percent of the area median income; purchase properties that are abandoned or distressed to sell, rent, or redevelop; establish or operate land banks to acquire, redevelop, or sell properties that are abandoned or distressed; demolish abandoned or distressed structures, as part of a redevelopment effort to increase affordable rental and owner-occupied housing; or engage in community development activities in areas with high rates of abandoned or distressed properties.Surface transportation boardSalaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by section 3109 of title 5, United States Code, $37,500,000: Provided, That, notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the amounts made available under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2021, to result in a final appropriation from the general fund estimated at not more than $36,250,000.United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, and rental of conference rooms) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et. seq.), as amended, $3,800,000, to remain available until September 30, 2022: Provided, That not more than $15,000 may be used for travel expenses by the Executive Director: Provided further, That the Executive Director may not engage in any official travel except for travel paid out of such amounts: Provided further, That no funds may be used to promote homelessness interventions unless those interventions include support for evidence-based interventions including the Housing First model and Permanent Supportive Housing. 
IVGeneral provisions—this act 
401.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 402.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
403.The expenditure of any appropriation under this Act for any consulting service through a procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 404. (a)None of the funds made available in this Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2021, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates a new program; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; (5)augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; 
(6)reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7)creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the report accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include— 
(A)a table for each appropriation with a separate column to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (B)a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, the table accompanying the report accompanying this Act, accompanying reports of the House and Senate Committee on Appropriations, or in the budget appendix for the respective appropriations, whichever is more detailed, and shall apply to all items for which a dollar amount is specified and to all programs for which new budget (obligational) authority is provided, as well as to discretionary grants and discretionary grant allocations; and 
(C)an identification of items of special congressional interest. 406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2021 from appropriations made available for salaries and expenses for fiscal year 2021 in this Act, shall remain available through September 30, 2022, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects, as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfields as defined in the Small Business Liability Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
408.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 409.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his or her period of active military or naval service, and has within 90 days after his or her release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his or her former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his or her former position and has not been restored thereto. 
410.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 8301–8305, popularly known as the Buy American Act). 411.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 8301–8305). 
412.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 413. (a)None of the funds made available by this Act may be used to approve a new foreign air carrier permit under sections 41301 through 41305 of title 49, United States Code, or exemption application under section 40109 of that title of an air carrier already holding an air operators certificate issued by a country that is party to the U.S.-E.U.-Iceland-Norway Air Transport Agreement where such approval would contravene United States law or Article 17 bis of the U.S.-E.U.-Iceland-Norway Air Transport Agreement. 
(b)Nothing in this section shall prohibit, restrict or otherwise preclude the Secretary of Transportation from granting a foreign air carrier permit or an exemption to such an air carrier where such authorization is consistent with the U.S.-E.U.-Iceland-Norway Air Transport Agreement and United States law. 414.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of a single agency or department of the United States Government, who are stationed in the United States, at any single international conference unless the relevant Secretary reports to the House and Senate Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations. 
415.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board to charge or collect any filing fee for rate or practice complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 416.None of the funds made available by this Act may be used by the Department of Transportation, the Department of Housing and Urban Development, or any other Federal agency to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
417. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, Tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
418. 
(a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. (b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. 
(c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.). (d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 
419.None of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulations. 420.None of the funds made available by this Act may be used in contravention of section 2635.702 of title 5, Code of Federal Regulations. 
421. 
(a)For the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–CoV–2 or coronavirus disease 2019 (COVID–19), an air carrier operating under part 121 of title 14, Code of Federal Regulations, shall— (1)require each passenger and cabin crewmember to wear a mask or protective face covering while on board an aircraft of the air carrier; 
(2)require each flight crewmember to wear a mask or protective face covering while on board an aircraft but outside the flight deck; (3)submit to the Administrator of the Federal Aviation Administration a proposal to permit flight crew members of the air carrier to wear a mask or protective face covering while at their stations in the flight deck, including a safety risk assessment with respect to such proposal; 
(4)provide flight and cabin crewmembers, airport customer service agents, and other employees whose job responsibilities involve interaction with passengers with masks or protective face coverings, gloves, and hand sanitizer and wipes with sufficient alcohol content; (5)ensure aircraft, including the cockpit and cabin, operated by such carrier are cleaned, disinfected, and sanitized after each use in accordance with Centers for Disease Control and Prevention guidance; 
(6)ensure enclosed facilities owned, operated, or used by such air carrier, including facilities used for flight or cabin crewmember training or performance of indoor maintenance, repair, or overhaul work, are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; (7)provide air carrier employees whose job responsibilities involve cleaning, disinfecting, and sanitizing aircraft or enclosed facilities described in paragraphs (5) and (6) with masks or protective face coverings and gloves, and ensure that each contractor of the air carrier provides employees of such contractor with such materials; and 
(8)establish guidelines, or adhere to applicable guidelines, for notifying employees of a confirmed COVID–19 diagnosis of an employee of such air carrier and for identifying other air carrier employees whom such employee contacted in the 48-hour period before the employee developed symptoms. (b) (1)In generalFor the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–CoV–2 or coronavirus disease (COVID–19), Amtrak shall— 
(A)require each passenger and employee of Amtrak, including engineers, conductors, and onboard service workers, to wear a mask or other protective face covering while onboard an Amtrak train; (B)take such actions as are reasonable to ensure passenger compliance with the requirement under subparagraph (A); 
(C)provide masks or protective face coverings, gloves, and hand sanitizer and sanitizing wipes with sufficient alcohol content to— (i)conductors, engineers, and onboard service workers; 
(ii)ticket agents, station agents, and red cap agents; and (iii)any other employees whose job responsibilities include interaction with passengers; 
(D)ensure Amtrak trains, including the locomotive cab and passenger cars, are cleaned, disinfected, and sanitized frequently in accordance with guidance issued by the Centers for Disease Control and Prevention and ensure that employees whose job responsibilities include such cleaning, disinfecting, or sanitizing are provided masks or protective face coverings and gloves; (E)ensure stations and enclosed facilities that Amtrak owns and operates including facilities used for training or the performance of indoor maintenance, repair, or overhaul work, are cleaned, disinfected, and sanitized frequently in accordance with guidance issued by the Centers for Disease Control and Prevention and ensure that employees whose job responsibilities include such cleaning, disinfecting, or sanitizing are provided masks or protective face coverings and gloves; 
(F)take such actions as are reasonable to ensure that stations or facilities served or used by Amtrak that Amtrak does not own are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; (G)ensure that each contractor of Amtrak provides masks or protective face coverings and gloves to employees of such contractor whose job responsibilities include those described in subparagraphs (D) and (E); and 
(H)establish guidelines, or adhere to existing applicable guidelines, for notifying employees of a confirmed diagnosis of COVID–19 of an employee of Amtrak. (2)AvailabilityIf Amtrak is unable to acquire any of the items necessary to comply with subparagraphs (C), (D), and (E) of paragraph (1) due to market unavailability, Amtrak shall— 
(A)prepare and make public documentation demonstrating what actions have been taken to acquire such items; and (B)continue efforts to acquire such items until such items become available. 
(c) 
(1)In generalFor the duration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–CoV–2 or coronavirus disease 2019 (COVID–19), recipients of funds under section 5307 of title 49, United States Code, that serve an urbanized area with a population of at least 500,000 individuals and that provided a minimum of 20,000,000 unlinked passenger trips in the most recent year for which data is available shall— (A)require each passenger to wear a mask or protective face covering while on board a public transportation vehicle; 
(B)provide masks or protective face coverings, gloves, and hand santizer and wipes with sufficient alcohol content to operators, station managers, and other employees or contractors whose job responsibilities include interaction with passengers; (C)ensure public transportation vehicles operated by such public transportation provider are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance and ensure that employees or contractors whose job responsibilities involve such cleaning, disinfecting, or sanitizing are provided masks or protective face coverings and gloves; 
(D)ensure stations and enclosed facilities owned, operated, or used by such public transportation provider, including facilities used for training or performance of indoor maintenance, repair, or overhaul work, are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance and ensure that employees or contractors whose job responsibilities include such cleaning, disinfecting, or sanitizing are provided masks or other protective face coverings and gloves; and (E)establish guidelines, or adhere to applicable guidelines, for notifying employees of a confirmed COVID–19 diagnosis of an employee of such public transportation provider. 
(2)ImplementationThe implementation of the requirement under paragraph (1)(A) shall be carried out in a manner determined by the provider of public transportation. (3)AvailabilityIf a provider of public transportation is unable to acquire a subparagraph (B), (C), or (D) of paragraph (1) due to market unavailability, such provider shall— 
(A)prepare and make public documentation demonstrating what actions have been taken to acquire such items; and (B)continue efforts to acquire such items until they become available. 
VAdditional infrastructure investmentsDepartment of TransportationOffice of the secretaryNational infrastructure investments(including transfer of funds)For an additional amount for National Infrastructure Investments, $3,000,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title, the Secretary shall use an amount not less than $60,000,000 for the planning, preparation, or design of projects eligible for amounts made available under this heading in this title, with an emphasis on transit, transit oriented development, and multimodal projects: Provided further, That grants awarded under the preceding proviso shall not be subject to a minimum grant size: Provided further, That of the amounts made available under this heading in this title, the Secretary shall use an amount not less than $300,000,000 for eligible projects located in or to directly benefit areas of persistent poverty: Provided further, That a grant award under this heading in this title shall be not less than $20,000,000 and not greater than $300,000,000: Provided further, That not more than 20 percent of the amounts made available under this heading in this title may be awarded to projects in a single State that are not port infrastructure investments (including inland port infrastructure and land ports of entry): Provided further, That an award under this heading in this title is an urban award if it is to a project located within or on the boundary of an urbanized area, as designated by the Bureau of the Census, that had a population greater than 250,000 in the 2010 decennial census: Provided further, That for the purpose of determining if an award for planning, preparation, or design is an urban award, the project location is the location of the project being planned, prepared, or designed: Provided further, That for the purpose of determining if an award for eligible projects located in or to directly benefit areas of persistent poverty is an urban award, the project location is the location of the eligible project in or to directly benefit areas of persistent poverty: Provided further, That each award under this heading in this title that is not an urban award is a rural award: Provided further, That of the amounts awarded under this heading in this title, 60 percent shall be awarded as urban awards and 40 percent shall be awarded as rural awards: Provided further, That for rural awards and awards for eligible projects located in or to directly benefit areas of persistent poverty, the minimum grant size shall be $5,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That the Secretary may retain up to $30,000,000, to remain available until September 30, 2023, of the amounts made available under this heading in this title, and may transfer portions of such amounts to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants and credit assistance made under the national infrastructure investments program: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading in this title not later than 180 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding two provisos, the Secretary shall make grants not later than 390 days after the date of enactment of this Act in such amounts that the Secretary determines: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Cyber security initiativesFor an additional amount for Cyber Security Initiatives, $10,500,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal aviation administrationFacilities and equipmentFor an additional amount for Facilities and Equipment, $500,000,000, to remain available until September 30, 2023: Provided, That amounts made available under this heading in this title shall be derived from the general fund: Provided further, That funding provided under this heading shall be used to make improvements (including activities that improve water and energy efficiency or reduce the risk of harm to occupants or property from natural hazards) or to replace air route traffic control centers, air traffic control towers, terminal radar approach control facilities, and navigation and landing equipment: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Grants-in-aid for airportsFor an additional amount for Grants-In-Aid for Airports, to enable the Secretary of Transportation to make grants for projects as authorized by subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United States Code, $2,500,000,000, to remain available until September 30, 2023: Provided, That amounts made available under this heading in this title shall be derived from the general fund, and such funds shall not be subject to apportionment formulas, special apportionment categories, or minimum percentages under such chapter 471: Provided further, That the Secretary shall distribute funds provided under this heading as discretionary grants to airports: Provided further, That the amount made available under this heading in this title shall not be subject to any limitation on obligations for the Grants-in-Aid for Airports program set forth in any Act: Provided further, That not less than $250,000,000 of the grants awarded under this heading in this title shall be for airport sustainability activities focused on reducing energy consumption, noise impacts, waste, and pollution or improving water quality, community relations, and wildlife compatibility: Provided further, That priority consideration shall be based on project justification and completeness of pre-grant actions: Provided further, That the Administrator of the Federal Aviation Administration may retain up to 0.1 percent of the funds provided under this heading in this title to fund the award and oversight by the Administrator of grants made under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal railroad administrationConsolidated rail infrastructure and safety improvements(including transfer of funds)For an additional amount for Consolidated Rail Infrastructure and Safety Improvements, $5,000,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title— (1)not less than $1,500,000,000 shall be for projects eligible under section 22907(c) of title 49, United States Code; and 
(2)not less than $3,500,000,000 shall be for projects eligible under sections 22907(c)(2), 22907(c)(3), 22907(c)(4), and 22907(c)(9) of title 49, United States Code, that contribute to the development, initiation, expansion, or restoration of intercity passenger rail service including alignments for existing routes: Provided, That amounts made available in this paragraph shall be for such eligible projects with a total project cost greater than $500,000,000: Provided further, That, notwithstanding section 22907(g)(1) of title 49, United States Code, not more than 25 percent of the amounts made available in this paragraph shall be for such eligible projects in rural areas: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading in this title not later than 150 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading in this title not later than 1 year after the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Magnetic levitation technology deployment programFor an additional amount for Magnetic Levitation Technology Deployment Program, $100,000,000, to remain available until September 30, 2022, consistent with language in subsections (a) through (c) of section 1307 of SAFETEA–LU (Public Law 109–59), as amended by section 102 of the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244) (23 U.S.C. 322 note): Provided, That the Secretary may withhold up to 2 percent of the amounts made available under this heading in this title for the costs of award and project management and oversight, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Northeast corridor grants to the national railroad passenger corporation(including transfer of funds)For an additional amount for Northeast Corridor Grants to the National Railroad Passenger Corporation, $5,000,000,000, to remain available until September 30, 2022, to enable the Secretary to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That the Secretary shall make or amend such grants not later than 90 days after the date of enactment of this Act: Provided further, That of the amounts made available under this heading in this title, priority shall be given to projects for the repair, rehabilitation, or upgrade of railroad assets or infrastructure, for capital projects that expand passenger rail capacity, and for the rehabilitation or acquisition of rolling stock: Provided further, That the amounts made available under this heading in this title may be used to subsidize the operating losses of the National Railroad Passenger Corporation: Provided further, That of the amounts made available under this heading in this title, not less than $172,000,000 shall be made available for use of the National Railroad Passenger Corporation in lieu of fiscal year 2021 capital payments from commuter rail passenger transportation providers subject to the cost allocation policy developed pursuant to section 24905(c) of title 49, United States Code: Provided further, That, notwithstanding sections 24319(g) and 24905(c)(1)(A)(i) of title 49, United States Code, such use of funds in fiscal year 2021 does not constitute cross-subsidization of commuter rail passenger transportation: Provided further, That of the amounts made available under this heading in this title, not less than $1,000,000,000 shall be made available to advance capital projects, including rehabilitation and upgrade of railroad infrastructure, that increase reliability or expand passenger rail capacity on the Amtrak-owned portion of the Northeast Corridor (as defined in section 24102(8) of title 49, United States Code) on which more than 380 trains traveled per day in fiscal year 2019: Provided further, That of the amounts made available under this heading in this title and the National Network Grants to the National Railroad Passenger Corporation heading in this title, not less than $200,000,000 shall be made available to bring Amtrak-served facilities and stations into compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 2101 et seq.): Provided further, That of the amounts made available under this heading in this title and the National Network Grants to the National Railroad Passenger Corporation heading in this title, $5,000,000, to remain available until September 30, 2025, shall be transferred to National Railroad Passenger Corporation—Office of Inspector General—Salaries and Expenses for conducting audits and investigations of projects and activities carried out with amounts made available in this title and in division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) under the headings “Northeast Corridor Grants to the National Railroad Passenger Corporation” and National Network Grants to the National Railroad Passenger Corporation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National network grants to the national railroad passenger corporationFor an additional amount for National Network Grants to the National Railroad Passenger Corporation, $3,000,000,000, to remain available until September 30, 2022, to enable the Secretary to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That the Secretary shall make or amend such grants not later than 90 days after the date of enactment of this Act: Provided further, That of the amounts made available under this heading in this title, priority shall be given to projects for the repair, rehabilitation, or upgrade of railroad assets or infrastructure, for capital projects that expand passenger rail capacity, and for the rehabilitation or acquisition of rolling stock: Provided further, That the amounts made available under this heading in this title may be used to subsidize the operating losses of the National Railroad Passenger Corporation: Provided further, That a State shall not be required to pay the National Railroad Passenger Corporation more than 80 percent of the amount paid in fiscal year 2019 under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432) and that not less than $260,000,000 of the amounts made available under this heading in this title shall be made available for use in lieu of any increase in a State’s payment: Provided further, That of the amounts made available under this heading in this title, not less than $57,000,000 shall be made available for use of the National Railroad Passenger Corporation in lieu of fiscal year 2021 capital payments from commuter rail passenger transportation providers subject to the cost allocation policy developed pursuant to section 24905(c) of title 49, United States Code: Provided further, That, notwithstanding sections 24319(g) and 24905(c)(1)(A)(i) of title 49, United States Code, such use of funds in fiscal year 2021 does not constitute cross-subsidization of commuter rail passenger transportation: Provided further, That of the amounts made available under this heading in this title, not less than $107,000,000 shall be for capital expenses related to safety improvements, maintenance, and the non-Federal match for discretionary Federal grant programs to enable continued passenger rail operations on long-distance routes (as defined in section 24102 of title 49, United States Code) on which the National Railroad Passenger Corporation is the sole operator on a host railroad’s line and a positive train control system is not required by law or regulation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal transit administrationCapital investment grantsFor an additional amount for Capital Investment Grants, as authorized under section 5309 of title 49, United States Code, and section 3005(b) of the Fixing America’s Surface Transportation Act, $5,000,000,000, to remain available until expended: Provided, That of the amounts made available under this heading in this title, not less than $3,000,000,000 shall be available for projects authorized under section 5309(d) of title 49, United States Code, not less than $1,000,000,000 shall be available for projects authorized under section 5309(e) of such title, and not less than $500,000,000 shall be available for projects authorized under section 5309(h) of such title: Provided further, That in selecting projects to be funded with amounts made available under sections 5309(d) of title 49, United States Code, priority shall be given to projects that are currently in construction or that are able to obligate funds not later than 270 days after the date of enactment of this Act: Provided further, That funds made available under this heading in this or any other Act may be available for amendments to current full-funding grant agreements that require additional Federal funding as a result of coronavirus: Provided further, That the Secretary shall not waive the requirements of section 5333 of title 49, United States Code, for funds appropriated under this heading in this Act: Provided further, That unless otherwise specified, applicable requirements under chapter 53 of title 49, United States Code, shall apply to funding made available under this heading in this title: Provided further, That up to one-half of 1 percent of the funds provided under this heading in this title shall be available for administrative expenses and program management oversight, and shall be in addition to any other appropriations for such purposes: Provided further, That none of the funds made available in this title may be used to implement any policy that requires a Federal Transit Administration project to receive a medium or higher project rating before taking actions to finalize an environmental impact statement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Maritime administrationOperations and trainingFor an additional amount for Operations and Training, $125,000,000, to remain available until September 30, 2022, of which— (1)$50,000,000 shall be for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy; and 
(2)$75,000,000 shall be for the Short Sea Transportation Program (America’s Marine Highways) to make grants for the purposes authorized under paragraphs (1) and (3) of section 55601(b) of title 46, United States Code: Provided, That for amounts made available in this paragraph, the Secretary shall make grants not later than 180 days after the date of enactment of this Act in such amounts as the Secretary determines:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. State maritime academy operations For an additional amount for State Maritime Academy Operations, $345,500,000, to remain available until September 30, 2022, of which— 
(1)$315,500,000 shall be for the National Security Multi-Mission Vessel Program, including funds for construction, planning, administration, and design of school ships; and  (2)$30,000,000 shall be for direct payments for State Maritime Academies:  
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Assistance to small shipyardsFor an additional amount for Assistance to Small Shipyards, $100,000,000, to remain available until September 30, 2022, to make grants to qualified shipyards as authorized under section 54101 of title 46, United States Code: Provided, That the Secretary shall announce the selection of such grants not later than 210 days after the date of enactment of this Act in such amounts as the Secretary determines: Provided further, That the Secretary shall institute measures to ensure amounts made available under this heading in this title shall be obligated not later than 180 days after the date on which the Secretary announces the selection of such grants: Provided further, That the Secretary may withhold up to 2 percent of the amounts made available under this heading in this title for the costs of award and project management and oversight, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Port infrastructure development programFor an additional amount for Port Infrastructure Development Program, $1,000,000,000, to remain available until September 30, 2022, to make grants to improve port facilities as authorized under section 50302(c) of title 46, United States Code: Provided, That such additional amount shall be subject to the provisions under this heading in title I of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title, not less than $910,000,000 shall be for coastal seaports or Great Lakes ports: Provided further, That the Secretary shall issue the Notice of Funding Opportunity for amounts made available under this heading in this title not later than 60 days after the date of enactment of this Act: Provided further, That such Notice of Funding Opportunity shall require application submissions 90 days after the publishing of such Notice: Provided further, That the Secretary shall announce the selection of projects to receive awards for amounts made available under this heading in this title not later than 270 days after the date of enactment of this Act: Provided further, That not to exceed 1 percent of the amounts made available under this heading in this title shall be available for necessary costs of grant administration, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of inspector generalSalaries and expensesFor an additional amount for necessary expenses of the Office of Inspector General to carry out the provisions of the Inspector General Act of 1978 (5 U.S.C. App. 3) $7,500,000, to remain available until expended: Provided, That the funds made available under this heading in this title shall be used to conduct audits and investigations of projects and activities carried out with funds made available to the Department of Transportation: Provided further, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, to investigate allegations of fraud, including false statements to the Government under section 1001 of title 18, United States Code, by any person or entity that is subject to regulation by the Department: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of housing and urban developmentPublic and indian housingPublic housing capital fund(including transfer of funds)For an additional amount for the Public Housing Capital Fund to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g), $24,250,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That $19,000,000,000 of the funds provided under this heading in this title shall be distributed under the same formula used for amounts made available for the Capital Fund for fiscal year 2021: Provided further, That $2,500,000,000 of the funds provided under this heading in this title shall be awarded by competition for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That $2,750,000,000 of the funds provided under this heading in this title shall be awarded by competition for activities that mitigate threats to the health and safety of residents, or reduce lead-based paint hazards and other housing related hazards, including carbon monoxide, radon, or mold: Provided further, That in administering funds appropriated or otherwise made available under this heading in this title, the Secretary may waive or specify alternative requirements for any provision of any statute or regulation in connection with the obligation by the Secretary or the use of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding that such a waiver is necessary to expedite or facilitate the use of such funds: Provided further, That up to 0.5 percent of the amounts made available under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing to supplement existing resources for the necessary costs of administering and overseeing the obligation and expenditure of these amounts, to remain available until September 30, 2024: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Choice neighborhoods initiative(including transfer of funds)For an additional amount for the Choice Neighborhoods Initiative, $300,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That all construction, rehabilitation, and related activities funded under this heading in this title shall comply with the latest published editions of relevant national consensus-based codes and specifications and standards referenced therein, except that nothing in this section shall be construed to prohibit a grantee from requiring higher standards: Provided further, That the term latest published editions means, with respect to relevant national consensus-based codes, and specifications and standards referenced therein, the two most recent published editions, including, if any, amendments made by State, local, Tribal, or territorial governments during the adoption process, that incorporate the latest natural hazard-resistant designs and establish criteria for the design, construction, and maintenance of structures and facilities that may be eligible for assistance under this section for the purposes of protecting the health, safety, and general welfare of a buildings’ users against disasters: Provided further, That up to 0.5 percent of the amounts made available under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing to supplement existing resources for the necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2024: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Native american programs(including transfer of funds)For an additional amount for Native American Programs, $1,000,000,000, to remain available until September 30, 2022, unless otherwise specified, for activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.) and title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) with respect to Indian Tribes: Provided, That the amounts made available under this heading in this title are provided as follows— (1)$400,000,000 shall be for the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That amounts made available in this paragraph shall be distributed according to the same funding formula used in fiscal year 2021: Provided further, That the amounts distributed through such formula shall be used for new construction, acquisition, rehabilitation, and infrastructure development: Provided further, That in selecting projects to be funded, grantees shall give priority to projects for which contracts can be awarded within 180 days from the date that amounts are made available to the grantees: Provided further, That the Secretary shall notify grantees of their formula allocation not later than 60 days after the date of enactment of this Act: Provided further, That the Secretary shall obligate amounts allocated by formula not later than 120 days after the date of enactment of this Act;  
(2) $350,000,000 shall be for competitive grants under the Native American Housing Block Grants program, as authorized under title I of NAHASDA: Provided, That the Secretary shall obligate this additional amount for competitive grants to eligible recipients authorized under NAHASDA that apply for funds: Provided further, That in awarding this additional amount, the Secretary shall consider need and administrative capacity and shall give priority to projects that will spur construction and rehabilitation: Provided further, That a grant funded pursuant to this paragraph shall be in an amount not less than $500,000 and not greater than $20,000,000: Provided further, That recipients of amounts made available in this paragraph shall obligate 100 percent of such amounts within 1 year of the date amounts are made available to a recipient, expend at least 50 percent of such amounts within 2 years of the date on which amounts become available to such recipients for obligation, and expend 100 percent of such amounts within 3 years of such date: Provided further, That the Secretary shall issue a Notice of Funding Availability for amounts made available in this paragraph not later than 60 days after the date of enactment of this Act: Provided further, That such Notice of Funding Availability shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding two provisos, the Secretary shall make grants not later than 270 days after the date of enactment of this Act; and  (3)$250,000,000 shall be for grants to Indian Tribes for carrying out the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974, notwithstanding section 106(a)(1) of such Act: Provided, That not to exceed 20 percent of any grant made with amounts made available in this paragraph shall be expended for planning and management development and administration: Provided further, That the Secretary shall issue a Notice of Funding Availability for amounts made available in this paragraph not later than 180 days after the date of enactment of this Act: Provided further, That such Notice of Funding Availability shall require application submissions 90 days after the publishing of such Notice: Provided further, That of the applications submitted under the preceding two provisos, the Secretary shall make grants not later than 390 days after the date of enactment of this Act: Provided further, That the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available under this heading in this title (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary to expedite or facilitate the use of such amounts: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That up to 1 percent of the amounts made available in paragraphs (2) and (3) under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of such amounts, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Native hawaiian housing block grant(including transfer of funds)For an additional amount for the Native Hawaiian Housing Block Grant program, $20,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That up to 1 percent of the amounts made available under this heading in this title may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2023: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Community planning and developmentCommunity development fund(including transfer of funds)For an additional amount for Community Development Fund, $4,000,000,000, to remain available until September 30, 2022: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That such amount made available under this heading in this title shall be distributed pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) to grantees that received allocations pursuant to that same formula in fiscal year 2020, and that such allocations shall be made within 30 days of enactment of this Act: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards (including activities that facilitate the adoption of the most recent published editions of relevant national consensus-based codes):Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Community Planning and Development for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Home investment partnerships program(including transfer of funds)For an additional amount for the HOME Investment Partnerships Program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $17,500,000,000, to remain available until September 30, 2024: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That of the amounts made available under this heading in this title, the Secretary shall use not less than $1,750,000,000 for projects eligible for amounts made available under this heading in this title located in or directly benefitting areas of persistent poverty: Provided further, That for purposes of the preceding proviso, the term areas of persistent poverty means (1) any county that has consistently had 20 percent or more of the population living in poverty during the 30-year period preceding the date of enactment of this Act, as measured by the 1990 and 2000 decennial census and the most recent annual Small Area Income and Poverty Estimates as estimated by the Bureau of the Census, (2) any census tract with a poverty rate of at least 20 percent as measured by the 2014–2018 5-year data series available from the American Community Survey of the Census Bureau, or (3) any territory or possession of the United States: Provided further, That grants awarded under the preceding two provisos shall not be subject to a minimum grant size: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Community Planning and Development for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Self-help and assisted homeownership opportunity programFor an additional amount for the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $55,000,000, to remain available until September 30, 2023: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That of the amount provided under this heading in this title, $10,000,000 shall be made available to the Self-Help Homeownership Opportunity Program: Provided further, That of the amount provided under this heading in this title, $40,000,000 shall be made available for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities: Provided further, That of the amount provided under this heading in this title, $5,000,000 shall be made available for capacity building by national rural housing organizations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing programsAssisted housing investments(including transfer of funds)For assistance to owners of properties receiving project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), $750,000,000, to remain available until September 30, 2024: Provided, That funds provided under this heading in this title shall be for competitive grants for capital improvements to such properties: Provided further, That not less than $250,000,000 of the grants made available under this heading in this title shall be for grants for activities that mitigate threats to the health and safety of residents; reduce lead-based paint hazards, and other housing related hazards including carbon monoxide, radon, or mold; improve water and energy efficiency; or reduce the risk of harm to occupants or property from natural hazards: Provided further, That projects funded with grants provided under this heading in this title must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That such grants shall be provided through the policies, procedures, contracts, and transactional infrastructure of the authorized programs administered by the Department of Housing and Urban Development, on such terms and conditions as the Secretary of Housing and Urban Development deems appropriate to ensure the maintenance and preservation of the property, the continued operation and maintenance of energy efficiency technologies, and the timely expenditure of funds: Provided further, That the grants shall include a financial assessment and physical inspection of such property: Provided further, That eligible owners must have at least a satisfactory management review rating, be in substantial compliance with applicable performance standards and legal requirements, and commit to an additional period of affordability determined by the Secretary, but of not fewer than 15 years: Provided further, That in administering funds appropriated or otherwise made available under this heading in this title, the Secretary may waive or specify alternative requirements for any provision of any statute or regulation in connection with the obligation by the Secretary or the use of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding that such a waiver is necessary to expedite or facilitate the use of such funds: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing for the elderly(including transfer of funds)For an additional amount for assistance for Housing for the Elderly as authorized by section 202 of the Housing Act of 1959, as amended, $750,000,000, to remain available until September 30, 2024, for use for capital advances under section 202(c)(1) of such Act and for project rental assistance under section 202(c)(2) of such Act in connection with such advances, including amendments to contracts for such assistance, but not including renewal of expiring contracts for such assistance: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing for persons with disabilities(including transfer of funds)For an additional amount for Housing for Persons with Disabilities, for assistance for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), $179,000,000, to remain available until September 30, 2024, to provide for additional capital advances and project rental assistance for supportive housing for persons with disabilities under section 811(b)(2) of such Act: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That of the amounts made available under this heading in this title, up to 0.5 percent may be transferred to Department of Housing and Urban Development, Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this title, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of lead hazard control and healthy homesLead hazard reductionFor an additional amount for the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $100,000,000, to remain available until September 30, 2023, of which $25,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970: Provided, That such additional amount shall be subject to the provisions under this heading in title II of this Act, except as modified by this heading in this title: Provided further, That not less than $40,000,000 of the amounts made available under this heading in this title for the award of grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 shall be provided to areas with the highest lead-based paint abatement needs: Provided further, That not less than $10,000,000 of the amounts made available under this heading in this title for the Healthy Homes Initiative, the Secretary shall give priority to applicants who have partnerships with grantees of the Department of Energy’s Weatherization Assistance Program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Cybersecurity and information technology fundFor an additional amount for Cybersecurity and Information Technology Fund, $100,000,000, to remain available until September 30, 2023: Provided, That the amount made available under this heading in this title shall be for the development, modernization, and enhancement of, modifications to, and infrastructure for cybersecurity support, operations, controls, and documentation; multifamily housing IT modernization; and resolving open Office of Inspector General and Government Accountability Office recommendations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for the necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $7,500,000, to remain available until expended: Provided, That the Inspector General shall have independent authority over all personnel issues within this office: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related AgencyNeighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor an additional payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $300,000,000 to remain available until expended, for grants to its charter member organization and affiliated capital corporations for neighborhood reinvestment activities intended to spur economic stabilization and recovery, including: construction of affordable single-family and multifamily housing, rehabilitation of existing single-family and multifamily housing, activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards, rental assistance, housing counseling, and support to ongoing economic development efforts: Provided, That such additional amount shall be subject to the provisions under this heading in title III of this Act, except as modified by this heading in this title: Provided further, That of the total amount made available under this heading in this title, up to $1,500,000 may be used for associated administrative expenses for the Neighborhood Reinvestment Corporation to carry out activities provided under this heading in this title: Provided further, That not less than 10 percent of the amounts made available under this heading in this title shall be used for activities that improve water and energy efficiency, or reduce the risk of harm to occupants or property from natural hazards: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions—additional infrastructure investments 501. (a)Notwithstanding any other provision of law and in a manner consistent with other provisions in this title, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this title shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 63145 of title 40, United States Code. 
(b)Subsection (a) shall not apply to Tribal contracts entered into by the Department of Housing and Urban Development with amounts made available under the headings Native American Programs and Native Hawaiian Housing Block Grant in this title.  (c) The amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
502.For amounts made available in this title under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation, the Secretary of Transportation may not waive the requirements under section 24312 of title 49, United States Code, and section 24305(f) of title 49, United States Code: Provided, That for amounts made available in this title under such headings the Secretary shall require the National Railroad Passenger Corporation to comply with the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.), the Railway Labor Act (45 U.S.C. 151 et seq.), and the Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.): Provided further, That the amounts made available in this title under such headings shall be used by the National Railroad Passenger Corporation to prevent employee furloughs: Provided further, That none of the funds made available in this title under such headings may be used by the National Railroad Passenger Corporation to reduce the frequency of rail service on any long-distance route or State-supported route (as such terms are defined in section 24102 of title 49, United States Code) below frequencies for such routes in fiscal year 2019, except in an emergency, during maintenance or construction outages impacting such routes, or at the request of the State or States supporting such State-supported routes. 503.None of the funds made available by this Act to the Department of Housing and Urban Development may be used in contravention of section 1210 of the FAA Reauthorization Act of 2018 (Public Law 115–254; 132 Stat. 3442) or the amendments made by such section or of section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155). 
504. 
(a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). (b)The entities listed in this subsection are the following: 
 
 
 
Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV 
Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY 
Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC 
Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York 
Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York 
Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York 
Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  
Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut 
Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India 
Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada 
Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, UruguayBriar Hall Operations LLC, New York, New York 
DT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New YorkDT Dubai II Golf Manager LLC, New York, New York 
DT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New YorkDT India Venture LLC, New York, New York 
DT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New YorkDT Marks Baku Managing Member Corp, New York, New York  
DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New YorkDT Marks Dubai II LLC, New York, New York 
DT Marks Dubai II Member Corp, New York, New YorkDT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New York 
DT Marks Jersey City LLC, New York, New YorkDT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New York 
DT Marks Qatar Member Corp, New York, New YorkDT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New York 
DT Marks Pune LLC, New York, New YorkDT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New York 
DT Marks Pune II Managing Member Corp, New York, New YorkDT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New York 
DT Marks Vancouver LP, New York, New YorkDT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New York 
DT Marks Worli Member Corp, New York, New YorkDT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New York 
Indian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New YorkJupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New York 
Lamington Family Holdings LLC, New York, New YorkLawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New York 
LFB Acquisition Member Corp, New York, New YorkMAR-A-LAGO CLUB, L.L.C., Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New York 
Nitto World Co, Limited, Turnberry, ScotlandOPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York  
OWO Developer LLC, New York, New YorkTIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, Ireland 
Ace Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJTrump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New York 
Trump Chicago Development LLC, New York, New YorkTrump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New York 
Trump Chicago Managing Member LLC, New York, New YorkTrump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New York 
Trump Chicago Residential Manager LLC, New York, New YorkTrump Chicago Retail LLC, New York, New YorkTrump Chicago Retail Manager LLC, New York, New York 
Trump Chicago Retail Member Corp, New York, New YorkTrump Drinks Israel Holdings LLC, New York, New York Trump Drinks Israel Holdings Member Corp, New York, New York 
Trump Drinks Israel LLC, New York, New YorkTrump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New York 
Trump Endeavor 12 Manager Corp, New York, New YorkTrump Golf Acquisitions LLC, New York, New YorkTrump Golf Coco Beach LLC, New York, New York 
Trump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New York 
Trump International Golf Club Scotland Limited, Aberdeen, ScotlandTrump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New York 
Trump International Hotel Hawaii LLC, New York, New YorkTrump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New York 
Trump Korean Projects LLC, New York, New York Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New York 
Trump Marks Baja Corp, New York, New YorkTrump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New York 
Trump Marks Beverages Corp, New York, New YorkTrump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New York 
Trump Marks Canouan, LLC New York, New YorkTrump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New York 
Trump Marks Dubai Corp, New York, New YorkTrump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New York 
Trump Marks Egypt LLC, New York, New YorkTrump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New York 
Trump Marks Ft. Lauderdale LLC, New York, New YorkTrump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New York 
Trump Marks Holdings LP (FKA Trump Marks LP), New York, New YorkTrump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New York 
Trump Marks Istanbul II Corp, New York, New YorkTrump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New York 
Trump Marks Jersey City LLC, New York, New YorkTrump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New York 
Trump Marks Menswear LLC, New York, New YorkTrump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York  
Trump Marks Mtg LLC, New York, New YorkTrump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New York  
Trump Marks New Rochelle Corp, New York, New York Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York  
Trump Marks Palm Beach LLC, New York, New York Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York  
Trump Marks Philadelphia Corp, New York, New York Trump Marks Philadelphia LLC, New York, New York Trump Marks Philippines Corp, New York, New York  
Trump Marks Philippines LLC, New York, New YorkTrump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  
Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York 
Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York 
Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York 
Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York 
Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York 
Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York 
Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York 
Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York 
Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York 
Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York 
Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York 
Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New YorkTrump Old Post Office LLC, New York, New York 
Trump Old Post Office Member Corp, New York, New YorkTrump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New York 
The Trump Organization, New York, New YorkTrump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New York 
Trump Palace/Parc LLC, New York, New YorkTrump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New York 
Trump Panama Hotel Management LLC, New York, New YorkTrump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New York 
Trump Park Avenue Acquisition LLC, New York, New YorkTrump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York  
Trump Payroll Corp, New York, New YorkTrump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New York 
Trump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New YorkTrump Productions LLC (former Rancho Lien LLC), New York, New YorkTrump Production Managing Member Inc, New York, New York 
Trump Project Manager Corp, New York, New York Trump Restaurants LLC, New York, New York Trump Riverside Management LLC, New York, New York 
Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  
Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  
Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  
Trump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New YorkTrump Tower Commercial LLC, New York, New York 
Trump Tower Managing Member Inc, New York, New YorkTrump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New York 
Trump Vineyard Estates Manager Corp, New York, New YorkTrump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New York 
Trump Virginia Acquisitions Manager Corp, New York, New YorkTrump Virginia Lot 5 LLC, New York, New YorkTrump Virginia Lot 5 Manager Corp, New York, New York  
Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New York 
Trump World Productions Manager Corp, New York, New YorkTrump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New York 
Trump's Castle Management Corp, Atlantic City, NJTrump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, Scotland 
Turnberry Scotland LLC, Turnberry, ScotlandTW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland  
TW Venture I Managing Member Corp, Palm Beach, Florida TW Venture II Managing Member Corp, Doonbeg, IrelandUltimate Air Corp, New York, New York 
Unit 2502 Enterprises Corp, Chicago, IL Unit 2502 Enterprises LLC, Chicago, IL VHPS LLC, Los Angeles, CA 
West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  
White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  
Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  
The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  
Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  
The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York 
DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York 
DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  
DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York 
DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York 
DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York 
DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York 
DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York 
DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  
DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  
DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  
THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  
Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York 
TC MARKS BUENOS AIRES LLC, New York, New York Midland Associates, New York, New YorkMiss Universe L.P., LLLP (formerly Trump Pageants, L.P.), New York, New York  
Trump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York 40 Wall Street LLC, New York, New York 
401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA Caribuslness Investments, S.R.L., Dominican Republic  
County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York DJT Operations I LLC, New York, New York  
DT Connect II LLC, Palm Beach, FloridaExcel Venture I LLC, St. Martin, French West Indies Fifty-Seventh Street Associates LLC, New York, New York  
Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY Trump Turnberry , Turnberry, Scotland  
The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New YorkTIHT Commercial LLC, New York, New York  
TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY Trump National Golf Club - Charlotte, Charlotte, NC  
Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland Trump Las Vegas Development LLC, Las Vegas, NV  
Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York Trump National Golf Club - Washington DC, Potomac Falls, VA  
1125 South Ocean LLC, Palm Beach, FloridaT Promotions LLC, New York, New York HWA 555 Owners, LLC, San Francisco, CA  
1290 Avenue of the Americas, A Tenancy-In-Common, New York, New YorkTrump Tower Triplex, New York, New York N/K/A DTW VENTURE LLC, Palm Beach, Florida  
THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FLTrump Toronto Hotel Management Corp, New York, New York  
Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL THC IMEA Development LLC, New York, New York  
DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NVAlbemarle Estate, Charlottesville, VA  
MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New YorkTrump International Golf Club, Dubai, UAE 
Trump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, IndonesiaSeven Springs, Bedford, NY 
Le Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South KoreaTrump Towers, Sunny Isles, FL 
D B Pace Acquisition, LLC, New York, NYDJT HOLDINGS LLC, New York, NY Golf Productions LLC, New York, NY 
T International Realty LLC, New York, NYTHC CENTRAL RESERVATIONS LLC, New York, NYTHC CHINA DEVELOPMENT LLC, New York, NY 
THC SALES & MARKETING LLC, New York, NYThe Trump-Equitable Fifth Avenue Company, New York, NYTRUMP 106 CPS LLC, New York, NY  
TRUMP BOOKS LLC /THE MIDAS TOUCH, New York, NYTRUMP CAROUSEL LLC, New York, NY TRUMP CPS LLC, New York, NY 
TRUMP FERRY POINT LLC, New York, NYTRUMP HOME MARKS LLC, New York, NYTRUMP ICE LLC, New York, NY 
STORAGE 106 LLC, New York, NYSC CLEVELAND MS MANAGEMENT LLC, Cleveland, MST RETAIL LLC, New York, NY 
WESTMINSTER HOTEL MANAGEMENT LLC, Livingston, NJGOLF RECREATION SCOTLAND LIMITED, Turnberry, ScotlandTRUMP DEVELOPMENT SERVICES LLC, New York, NY 
4T HOLDINGS TWO LLC, New York, NYT EXPRESS LLC, New York, NY 
505.None of the funds made available in this Act may be used to implement, administer, or enforce the rule entitled HUD’s Implementation of the Fair Housing Act’s Disparate Impact Standard published by the Department of Housing and Urban Development in the Federal Register on August 19, 2019 (84 Fed. Reg. 42854).  506.None of the funds made available in this Act may be used to implement, administer, or enforce the rule entitled Preserving Community and Neighborhood Choice issued by the Department of Housing and Urban Development on July 23, 2020 (Docket No. FR 6228–F–01).  
507.None of the funds made available by this Act shall be used to implement, administer, or enforce the deadline for compliance with housing counselor certification requirements under section 214.103(n)(4) of the Secretary of Housing and Urban Development’s regulations (24 CFR 214.103(n)(4)). This division may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021. 
HRemoval of Offensive Statuary From United States Capitol 
Removal and Storage of Confederate Statues and Busts 
1. 
(a)Removal and StorageNot later than 45 days after the date of the enactment of this Act, the Architect of the Capitol— (1)shall remove all Confederate statues and Confederate busts from any area of the United States Capitol which is accessible to the public; and 
(2)shall remove the bust of Roger Brooke Taney, the statue of Charles Aycock, the statute of John Caldwell Calhoun, and the statue of James Paul Clarke from any area of the United States Capitol which is accessible to the public. (b)Replacement of the Bust of Roger Brooke Taney with a Bust of Thurgood Marshall (1)Obtaining BustNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a bust of Thurgood Marshall, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law. 
(2)PlacementThe Joint Committee on the Library shall place the bust obtained under paragraph (1) in the location in the Old Supreme Court Chamber of the United States Capitol where the bust of Roger Brooke Taney was located prior to removal by the Architect of the Capitol under subsection (a). (c)Storage of StatuesIn the case of any statue removed under subsection (a), the Architect of the Capitol shall keep such statue in storage until the Architect and the State which provided the statue arrange for the return of the statue to the State. 
(d)Definitions 
(1)Confederate statueIn this section, the term Confederate statue means a statue which was provided by a State for display in the United States Capitol under section 1814 of the Revised Statutes (2 U.S.C. 2131), including a replacement statue provided by a State under section 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132), which depicts— (A)any individual who served voluntarily at any time as a member of the armed forces of the Confederate States of America or of the military forces of a State while the State was in rebellion against the United States; or 
(B)any individual who served as an official in the government of the Confederate States of America or of a State while the State was in rebellion against the United States. (2)Confederate bustIn this section, the term Confederate bust means a bust which depicts an individual described in subparagraph (A) or (B) of paragraph (1). 
 Passed the House of Representatives July 31, 2020.Cheryl L. Johnson,Clerk. 
